EXHIBIT 10.2

***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed with the Securities and Exchange Commission.

PURCHASE AND SALE AGREEMENT

among

DEVON ENERGY PRODUCTION COMPANY, L.P.

and

DEVON LOUISIANA CORPORATION,

and

DEVON ENERGY PETROLEUM PIPELINE COMPANY

as Seller

and

MARITECH RESOURCES, INC., as Buyer

and

TETRA TECHNOLOGIES, INC., as Guarantor

dated

July 22, 2005

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

1

 

1.1

Defined Terms

1

 

1.2

References

11

 

1.3

Articles

11

 

1.4

Number and Gender

11

 



 



ARTICLE II



PURCHASE AND SALE

11

 

2.1

Purchase and Sale

11

 

2.2

Excluded Assets

12

 

2.3

Revenues and Expenses

12

 



 



ARTICLE III



PURCHASE PRICE

13

 

3.1

Purchase Price

13

 

3.2

Deposit

13

 

3.3

Adjustments to Purchase Price

13

 

3.4

Adjustment Methodology

15

 

3.5

Preliminary Settlement Statement

15

 

3.6

Final Settlement Statement

16

 

3.7

Disputes

16

 

3.8

Allocation of Purchase Price / Allocated Values

16

 



 



ARTICLE IV



REPRESENTATIONS AND WARRANTIES OF SELLER

17

 

4.1

Organization, Existence

17

 

4.2

Authorization

17

 

4.3

No Conflicts

17

 

4.4

Consents

17

 

4.5

Bankruptcy

17

 

4.6

Foreign Person

18

 

4.7

Litigation

18

 

4.8

Material Contracts

18

 

4.9

No Violation of Laws

19

 

4.10

Preferential Rights

19

 

4.11

Royalties, Etc

19

 

4.12

Personal Property

19

 

4.13

Imbalances

19

 

4.14

Current Commitments

19

 

4.15

Environmental

19

 

4.16

Production Taxes

20

 

4.17

Employees

20

i

--------------------------------------------------------------------------------



 

 

4.18

Brokers Fees

20

 



 



ARTICLE V



BUYER'S REPRESENTATIONS AND WARRANTIES

20

 

5.1

Organization; Existence

20

 

5.2

Authorization

20

 

5.3

No Conflicts

20

 

5.4

Consents

21

 

5.5

Bankruptcy

21

 

5.6

Litigation

21

 

5.7

Financing

21

 

5.8

Regulatory

21

 

5.9

Independent Evaluation

21

 

5.10

Broker's Fees

22

 

5.11

Accredited Investor

22

 



 



ARTICLE VI



CERTAIN AGREEMENTS

22

 

6.1

Conduct of Business

22

 

6.2

Successor Operator

22

 

6.3

HSR Act

23

 

6.4

Governmental Bonds

23

 

6.5

Performance Bond

23

 

6.6

Record Retention

24

 

6.7

Notifications

24

 



 



ARTICLE VII



BUYER'S CONDITIONS TO CLOSING

24

 

7.1

Representations

24

 

7.2

Performance

24

 

7.3

No Legal Proceedings

24

 

7.4

Title Defects and Environmental Defects

24

 

7.5

HSR Act

25

 



 



ARTICLE VIII



SELLER'S CONDITIONS TO CLOSING

25

 

8.1

Representations

25

 

8.2

Performance

25

 

8.3

No Legal Proceedings

25

 

8.4

Title Defects and Environmental Defects

25

 

8.5

HSR Act

25

 

8.6

Replacement Bonds

25

 



 



ARTICLE IX



CLOSING

26

 

9.1

Date of Closing

26

 

9.2

Place of Closing

26

ii

--------------------------------------------------------------------------------



 

 

9.3

Closing Obligations

26

 

9.4

Records

27

 



 



ARTICLE X



EMPLOYEE MATTERS

1

 

10.1

Transferring Employees

27

 

10.2

WARN Act

Error! Bookmark not defined.

 

10.3

Seller's Employee Benefit Plans

Error! Bookmark not defined.

 

10.4

Buyer's Employee Benefit Plans

Error! Bookmark not defined.

 

10.5

Severance Benefits

Error! Bookmark not defined.

 

10.6

Welfare Benefits Claims and Plans

Error! Bookmark not defined.

 

10.7

No Third Party Rights

Error! Bookmark not defined.

 



 



ARTICLE XI



ACCESS / DISCLAIMERS

28

 

11.1

Access

28

 

11.2

Confidentiality

29

 

11.3

Disclaimers

29

 



 



ARTICLE XII



TITLE MATTERS; CASUALTIES; TRANSFER RESTRICTIONS

31

 

12.1

Seller's Title

31

 

12.2

Notice of Title Defects; Defect Adjustments

32

 

12.3

Casualty or Condemnation Loss

36

 

12.4

Preferential Purchase Rights and Consents to Assign

38

 



 



ARTICLE XIII



ENVIRONMENTAL MATTERS

38

 

13.1

Environmental Defects

39

 

13.2

NORM, Wastes and Other Substances

41

 



 



ARTICLE XIV



ASSUMPTION; SURVIVAL, INDEMNIFICATION

41

 

14.1

Assumption by Buyer

41

 

14.2

Indemnities of Seller

42

 

14.3

Indemnities of Buyer

42

 

14.4

Limitation on Liability

43

 

14.5

Express Negligence

44

 

14.6

Exclusive Remedy

44

 

14.7

Indemnification Procedures

44

 

14.8

Survival

46

 

14.9

Waiver of Right to Rescission

46

 

14.10

Insurance, Taxes

47

 

14.11

Non-Compensatory Damages

47

 

14.12

Cooperation by Buyer - Retained Litigation

47

 

14.13

Disclaimer of Application of Anti-Indemnity Statutes

47

iii

--------------------------------------------------------------------------------



 

ARTICLE XV



TERMINATION, DEFAULT AND REMEDIES

47

 

15.1

Right of Termination

47

 

15.2

Effect of Termination

48

 

15.3

Return of Documentation and Confidentiality

48

 



 



ARTICLE XVI



MISCELLANEOUS

48

 

16.1

Exhibits

48

 

16.2

Expenses and Taxes

48

 

16.3

Assignment

49

 

16.4

Preparation of Agreement

49

 

16.5

Publicity

49

 

16.6

Notices

49

 

16.7

Removal of Name

51

 

16.8

Further Cooperation

51

 

16.9

Filings, Notices and Certain Governmental Approvals

51

 

16.10

Entire Agreement; Conflicts

51

 

16.11

Parties in Interest

52

 

16.12

Amendment

52

 

16.13

Waiver; Rights Cumulative

52

 

16.14

Governing Law; Jurisdiction, Venue; Jury Waiver

52

 

16.15

Severability

53

 

16.16

Couterparts

53

 

16.17

Like-Kind Exchange

53

 



 



 



 

 

 

1.1

Defined Terms

1

 

1.2

References

11

 

1.3

Articles

11

 

1.4

Number and Gender

11

 



 

 

ARTICLE II



PURCHASE AND SALE

11

 

2.1

Purchase and Sale

11

 

2.2

Excluded Assets

12

 

2.3

Revenues and Expenses

12

 



 



ARTICLE III



PURCHASE PRICE

13

 

3.1

Purchase Price

13

 

3.2

Deposit

13

 

3.3

Adjustments to Purchase Price

13

 

3.4

Adjustment Methodology

15

 

3.5

Preliminary Settlement Statement

15

 

3.6

Final Settlement Statement

16

 

3.7

Disputes

16

iv

--------------------------------------------------------------------------------



 

 

3.8

Allocation of Purchase Price / Allocated Values

16

 



 



ARTICLE IV



REPRESENTATIONS AND WARRANTIES OF SELLER

17

 

4.1

Organization, Existence

17

 

4.2

Authorization

17

 

4.3

No Conflicts

17

 

4.4

Consents

17

 

4.5

Bankruptcy

17

 

4.6

Foreign Person

18

 

4.7

Litigation

18

 

4.8

Material Contracts

18

 

4.9

No Violation of Laws

19

 

4.10

Preferential Rights

19

 

4.11

Royalties, Etc

19

 

4.12

Personal Property

19

 

4.13

Imbalances

19

 

4.14

Current Commitments

19

 

4.15

Environmental

19

 

4.16

Production Taxes

20

 

4.17

Employees

20

 

4.18

Brokers Fees

20

 



 



ARTICLE V



BUYER'S REPRESENTATIONS AND WARRANTIES

20

 

5.1

Organization; Existence

20

 

5.2

Authorization

20

 

5.3

No Conflicts

20

 

5.4

Consents

21

 

5.5

Bankruptcy

21

 

5.6

Litigation

21

 

5.7

Financing

21

 

5.8

Regulatory

21

 

5.9

Independent Evaluation

21

 

5.10

Broker's Fees

22

 

5.11

Accredited Investor

22

 



 



ARTICLE VI



CERTAIN AGREEMENTS

22

 

6.1

Conduct of Business

22

 

6.2

Successor Operator

22

 

6.3

HSR Act

23

 

6.4

Governmental Bonds

23

 

6.5

Performance Bond

23

 

6.6

Record Retention

24

 

6.7

Notifications

24

v

--------------------------------------------------------------------------------



 

ARTICLE VII



BUYER'S CONDITIONS TO CLOSING

24

 

7.1

Representations

24

 

7.2

Performance

24

 

7.3

No Legal Proceedings

24

 

7.4

Title Defects and Environmental Defects

24

 

7.5

HSR Act

25

 



 



ARTICLE VIII



SELLER'S CONDITIONS TO CLOSING

25

 

8.1

Representations

25

 

8.2

Performance

25

 

8.3

No Legal Proceedings

25

 

8.4

Title Defects and Environmental Defects

25

 

8.5

HSR Act

25

 

8.6

Replacement Bonds

25

 



 



ARTICLE IX



CLOSING

26

 

9.1

Date of Closing

26

 

9.2

Place of Closing

26

 

9.3

Closing Obligations

26

 

9.4

Records

27

 



 



ARTICLE X



EMPLOYEE MATTERS

Error! Bookmark not defined.

 

10.1

Transferring Employees

27

 

10.2

WARN Act

Error! Bookmark not defined.

 

10.3

Seller's Employee Benefit Plans

Error! Bookmark not defined.

 

10.4

Buyer's Employee Benefit Plans

Error! Bookmark not defined.

 

10.5

Severance Benefits

Error! Bookmark not defined.

 

10.6

Welfare Benefits Claims and Plans

Error! Bookmark not defined.

 

10.7

No Third Party Rights

Error! Bookmark not defined.

 



 



ARTICLE XI



ACCESS / DISCLAIMERS

28

 

11.1

Access

28

 

11.2

Confidentiality

29

 

11.3

Disclaimers

29

 



 



ARTICLE XII



TITLE MATTERS; CASUALTIES; TRANSFER RESTRICTIONS

31

 

12.1

Seller's Title

31

 

12.2

Notice of Title Defects; Defect Adjustments

32

 

12.3

Casualty or Condemnation Loss

36

 

12.4

Preferential Purchase Rights and Consents to Assign

38

vi

--------------------------------------------------------------------------------



 

ARTICLE XIII



ENVIRONMENTAL MATTERS

38

 

13.1

Environmental Defects

39

 

13.2

NORM, Wastes and Other Substances

41

 



 



ARTICLE XIV



ASSUMPTION; SURVIVAL, INDEMNIFICATION

41

 

14.1

Assumption by Buyer

41

 

14.2

Indemnities of Seller

42

 

14.3

Indemnities of Buyer

42

 

14.4

Limitation on Liability

43

 

14.5

Express Negligence

44

 

14.6

Exclusive Remedy

44

 

14.7

Indemnification Procedures

44

 

14.8

Survival

46

 

14.9

Waiver of Right to Rescission

46

 

14.10

Insurance, Taxes

47

 

14.11

Non-Compensatory Damages

47

 

14.12

Cooperation by Buyer - Retained Litigation

47

 

14.13

Disclaimer of Application of Anti-Indemnity Statutes

47

 



 



ARTICLE XV



TERMINATION, DEFAULT AND REMEDIES

47

 

15.1

Right of Termination

47

 

15.2

Effect of Termination

48

 

15.3

Return of Documentation and Confidentiality

48

ARTICLE XVI



MISCELLANEOUS

48

 

16.1

Exhibits

48

 

16.2

Expenses and Taxes

48

 

16.3

Assignment

49

 

16.4

Preparation of Agreement

49

 

16.5

Publicity

49

 

16.6

Notices

49

 

16.7

Removal of Name

51

 

16.8

Further Cooperation

51

 

16.9

Filings, Notices and Certain Governmental Approvals

51

 

16.10

Entire Agreement; Conflicts

51

 

16.11

Parties in Interest

52

 

16.12

Amendment

52

 

16.13

Waiver; Rights Cumulative

52

 

16.14

Governing Law; Jurisdiction, Venue; Jury Waiver

52

 

16.15

Severability

53

 

16.16

Couterparts

53

 

16.17

Like-Kind Exchange

53

vii

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES

Exhibits

 

Exhibit A

Allocated Value, Well (WI/NRI), Encumbrances

Exhibit A-2

High Island Pipeline System (Segments)

Exhibit A-3

Certain of the Assets that are being Sold and Conveyed

Exhibit B

Form of Assignment and Bill of Sale (County/Parish)

Exhibit B-2

MMS Assignment forms

Exhibit C

Title Indemnity Agreement

Exhibit D

Access Agreement

Exhibit G

Deep Depths Operating Agreement

Exhibit H

TETRA Guaranty of Maritech

 

 

Schedules

 

Schedule 3.8

Allocated Values

Schedule 4.4

Consents

Schedule 4.7

Litigation

Schedule 4.8

Material Contracts

Schedule 4.9

Violation of Laws

Schedule 4.10

Preferential Rights

Schedule 4.12

Personal Property

Schedule 4.13

Imbalances

viii

--------------------------------------------------------------------------------



Schedule 4.14

Current Commitments

Schedule 4.15

Environmental

Schedule 4.16

Production Taxes

Schedule 6.1

Conduct of Business

Schedule 14.1

Retained Litigation

 

ix

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (as may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is executed as of this
22nd day of July, 2005, and is among Devon Energy Production Company, L.P.
(“DEPC”), a Delaware limited partnership and Devon Louisiana Corporation
(“DLC”), a Louisiana corporation, and Devon Energy Petroleum Pipeline Company
(“DEPPC”), a Delaware corporation (all herein referred to as “Seller”); and
Maritech Resources, Inc. (“Buyer”), a Delaware corporation; and TETRA
Technologies, Inc. (“Guarantor”), a Delaware corporation, as guarantor of Buyer
for the obligations of Buyer specified in this Agreement.

Recitals

Seller desires to sell and convey, and Buyer desires to purchase and pay for,
the Assets (as defined hereinafter) effective as of the Effective Time (as
defined hereinafter).

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, the benefits to be derived by each party hereunder, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. In addition to the terms defined in the introductory
paragraph and the other provisions of this Agreement, for purposes hereof, the
following expressions and terms shall have the meanings set forth in this
Article I, unless the context otherwise requires:

“Access Agreement” shall have the meaning set forth in Article 13.1(b)(iv).

“Accounting Arbitrator” shall have the meaning set forth in Article 3.7.

“Adjusted Purchase Price” shall have the meaning set forth in Article 3.3.

“AFE” shall have the meaning set forth in Article 4.14.

“Affected Well” shall have the meaning set forth in Article 12.2(g)(v).

“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Aggregate Deductible” shall mean Five Hundred Thousand Dollars ($500,000.00).

1

--------------------------------------------------------------------------------



“Agreement” shall have the meaning set forth in the first paragraph herein.

“Allocated Value,” with respect to any Asset, means the amount set forth on
Exhibit A and on Schedule 3.8 as the “Allocated Value” for such Asset.

“Applicable Contracts” means all Contracts by which the Properties and other
Assets are bound or that primarily relate to the Properties or other Assets and
(in each case) that will be binding on the Assets or Buyer after the Closing,
including, without limitation; farmin and farmout agreements; bottomhole
agreements; crude oil, condensate, and natural gas purchase and sale, gathering,
transportation, and marketing agreements; hydrocarbon storage agreements;
acreage contribution agreements; operating agreements; balancing agreements;
pooling declarations or agreements; unitization agreements; processing
agreements; saltwater disposal agreements; facilities or equipment leases;
crossing agreements; letters of no objection; platform use agreements;
production handling agreements; and other similar contracts and agreements,
owned by Seller and primarily related to the Properties or other Assets, but
exclusive of any master service agreements.

“Assets” shall have the meaning set forth in Article 2.1.

“Assignment” means the Assignment and Bill of Sale from Seller to Buyer,
pertaining to the Assets, substantially in the form attached to this Agreement
as Exhibit B.

“Assumed Obligations” shall have the meaning set forth in Article 14.1.

“Buyer” shall have the meaning set forth in the first paragraph herein.

“Buyer Indemnified Parties” shall have the meaning set forth in Article 14.2.

“Buyer’s Representatives” shall have the meaning set forth in Article 11.1(a).

“Claim” shall have the meaning set forth in Article 14.7(b).

“Claim Notice” shall have the meaning set forth in Article 14.7(b).

“Closing” shall have the meaning set forth in Article 9.1.

“Closing Date” shall have the meaning set forth in Article 9.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” shall mean that certain Confidentiality Agreement
between Maritech Resources, Inc. and Devon Energy Corporation, dated December
20, 2004.

“Contract” means any written or oral contract, agreement, agreement regarding
indebtedness, indenture, debenture, note, bond, loan, lease, mortgage,
franchise, license agreement, purchase order, binding bid, commitment, letter of
credit or any other legally binding arrangement, excluding, however, any Lease,
easement, right-of-way, permit or other instrument

2

--------------------------------------------------------------------------------



creating an interest in the Assets or a real or immovable property related to or
used in connection with the operations of any Assets.

“Cure Period” shall have the meaning set forth in Article 12.2(c).

“Customary Post Closing Consents” shall mean the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer, that are
customarily obtained after the assignment of properties similar to the Assets.

“Deep Depths” shall mean those depths in the Assets as to which it is indicated
on Exhibit A that either fifty percent (50%) or one hundred percent (100%) of
Seller’s interest therein is being reserved by Seller (to be retained by Seller
as is specified in this Agreement).

“Defective Support Property” shall have the meaning set forth in Article
12.3(g)(v).

“Defensible Title” shall mean such title of Seller with respect to the Assets
that, subject to Permitted Encumbrances:

(i) with respect to each Well (or the specified zone(s) therein) shown in
Exhibit A, entitles Seller to receive the Net Revenue Interest shown in Exhibit
A for such Well (or the specified zone(s) therein) throughout the duration of
the productive life of such Well (or the specified zone(s) therein), except for
(i) decreases in connection with those operations in which a Seller may from and
after the date of this Agreement be a non-consenting co-owner, (ii) decreases
resulting from the establishment or amendment from and after the date of this
Agreement of pools or units, (iii) decreases required to allow other working
interest owners to make up past underproduction or pipelines to make up past
under deliveries, and (iv) as otherwise stated in Exhibit A;

(ii) with respect to each Well (or the specified zone(s) therein) shown in
Exhibit A, obligates Seller to bear the Working Interest shown in Exhibit A for
such Well (or the specified zone(s) therein) not greater than the Working
Interest shown in Exhibit A for such Well (or the specified zone(s) therein)
without increase throughout the productive life of such Well (or the specified
zone(s) therein), except (i) increases resulting from contribution requirements
with respect to defaulting co-owners under applicable operating agreements, (ii)
increases to the extent that they are accompanied by a proportionate increase in
Seller’s Net Revenue Interest, and (iii) as otherwise stated in Exhibit A;

(iii) with respect to Assets other than the Leases or Wells (or the specified
zone(s) therein), is defensible; and

(iv) is free and clear of all Encumbrances.

“DEPC” shall have the meaning set forth in the first paragraph herein.

“Deposit” shall have the meaning set forth in Article 3.2.

“DEPPC” shall have the meaning set forth in the first paragraph herein.

3

--------------------------------------------------------------------------------



“Dispute Notice” shall have the meaning set forth in Article 3.6.

“DLC” shall have the meaning set forth in the first paragraph herein.

“DOJ” shall mean the Department of Justice.

“Effective Time” shall mean 7:00 a.m. (Central Standard Time) on January 1,
2005.

“Encumbrance” shall mean any lien, security interest, pledge, charge or
encumbrance, except Permitted Encumbrances.

“Environmental Arbitrator” shall have the meaning set forth in Article 13.1(e).

“Environmental Claim Date” shall have the meaning set forth in Article 13.1(a).

“Environmental Condition” shall mean (a) a condition existing on the date of
this Agreement with respect to the air, soil, subsurface, surface waters, ground
waters and/or sediments that causes an Asset (or Seller with respect to an
Asset) not to be in compliance with any Environmental Law or (b) the existence
as of the date of this Agreement with respect to the Assets or their operation
thereof of any environmental pollution, contamination, degradation, damage or
injury caused by, related to, remedial or corrective action is presently
required (or if known, would be presently required) under Environmental Laws.

“Environmental Defect” shall mean an Environmental Condition with respect to an
Asset that is not set forth in Schedule 4.15.

“Environmental Defect Notice” shall have the meaning set forth in Article
13.1(a).

“Environmental Laws” means all applicable federal, state, and local laws in
effect as of the date of this Agreement, including common law, relating to the
protection of the public health, welfare, and the environment, including,
without limitation, those laws relating to the storage, handling, and use of
chemicals and other Hazardous Substances, those relating to the generation,
processing, treatment, storage, transportation, disposal, or other management
thereof. The term “Environmental Laws” does not include good or desirable
operating practices or standards that may be employed or adopted by other oil
and gas well operators or recommended by a Governmental Authority.

“Excluded Assets” shall mean (a) all of Seller’s corporate minute books,
financial records, and other business records that relate to Seller’s business
generally (including the ownership and operation of the Assets); (b) all trade
credits, all accounts, receivables and all other proceeds, income or revenues
attributable to the Assets with respect to any period of time prior to the
Effective Time; (c) all claims and causes of action of Seller arising under or
with respect to any Contracts that are attributable to periods of time prior to
the Effective Time (including claims for adjustments or refunds); (d) all rights
and interests of Seller (A) under any policy or agreement of insurance or
indemnity, (B) under any bond or (C) to any insurance or condemnation proceeds
or awards arising, in each case, from acts, omissions or events, or damage to or
destruction of property; (e) all Hydrocarbons produced and sold from the
Properties with respect to all periods prior to the Effective Time; (f) all
claims of Seller for refunds of or

4

--------------------------------------------------------------------------------



loss carry forwards with respect to (A) production or any other taxes
attributable to any period prior to the Effective Time, (B) income or franchise
taxes or (C) any taxes attributable to the Excluded Assets; (g) all personal
computers and associated peripherals and all radio and telephone equipment; (h)
all of Seller’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property; (i) all
documents and instruments of Seller that may be protected by an attorney-client
privilege; (j) all data that cannot be disclosed to Buyer as a result of
confidentiality arrangements under agreements with Third Parties; (k) all audit
rights arising under any of the Applicable Contracts or otherwise with respect
to any period prior to the Effective Time or to any of the Excluded Assets,
except for any Imbalances; (l) all geophysical, and other seismic and related
technical data and information relating to the Properties; (m) documents
prepared or received by Seller with respect to (A) lists of prospective
purchasers for such transactions compiled by Seller, (B) bids submitted by other
prospective purchasers of the Assets, (C) analyses by Seller of any bids
submitted by any prospective purchaser, (D) correspondence between or among
Seller, its respective representatives, and any prospective purchaser other than
Buyer and (E) correspondence between Seller or any of its respective
representatives with respect to any of the bids, the prospective purchasers, or
the transactions contemplated in this Agreement; (n) any offices, office leases
or personal property located on such sites which are not directly related to any
one or more of the Assets; (o) those depths, including, without limiting the
foregoing in any respect, Deep Depths, designated as excluded, excepted or
reserved on Exhibit A with respect to the Leases, Lands or Assets; and (p) those
currently existing overriding royalty interests designated as excluded, excepted
or reserved on Exhibit A with respect to the Leases, Lands or Assets.

“Final Price” shall have the meaning set forth in Article 3.6.

“Final Settlement Statement” shall have the meaning set forth in Article 3.6.

“FTC” shall mean the Federal Trade Commission.

“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitle to exercise any
administrative, executive, judicial, legislative, belief, regulatory or taxing
authority or power; and any court or governmental tribunal, including any tribal
authority having or asserting jurisdiction.

“Guarantor” is TETRA Technologies, Inc.

“Guaranty” is the guaranty referenced in Article 6.5

“Hazardous Substances” shall mean any pollutants, contaminants, toxics or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds, or chemicals that are regulated by, or may form the basis of
liability under, any Environmental Laws, including NORM and other substances
referenced in Article 13.2.

“HSR Act” shall mean the Hart Scott Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations thereunder.

5

--------------------------------------------------------------------------------



“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith.

“Imbalance” means (i) any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Seller
therein and the shares of production from the relevant Well to which Seller is
entitled and (ii) any marketing imbalance between the quantity of Hydrocarbons
required to be delivered by Seller under any Contract relating to the purchase
and sale, gathering, transportation, storage, processing, or marketing of
Hydrocarbons and the quantity of Hydrocarbons actually delivered by Seller
pursuant to the relevant Contract, together with any appurtenant rights and
obligations concerning future in-kind and/or cash balancing at the wellhead and
production balancing at the delivery point into the relevant sale, gathering,
transportation, storage, or processing facility.

“Individual Environmental Threshold” shall have the meaning set forth in Article
13.1(d).

“Individual Title Defect Threshold” shall have the meaning set forth in Article
12.2(i).

“Interim Period” shall mean that period of time commencing with the Effective
Time and ending at 7:00 a.m. (Central Standard Time) on the Closing Date.

“Knowledge” shall mean with respect to Seller, the actual Knowledge (without
investigation) of the following Persons: Tony Benvegnu; Steve Minor; Todd
Morgan; Wade Bonds; Mark Gress; Buck Sanders; Alan Davies; Will McCrocklin; and
Don Sands.

“Lands” shall have the meaning set forth in Article 2.1(a).

“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Leases” shall have the meaning set forth in Article 2.1(a).

“Liabilities” shall mean any and all claims, causes of actions, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines
or costs and expenses, including any attorneys’ fees, legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury or death or property damage.

“Material Adverse Effect” shall mean an event or circumstance that, individually
or in the aggregate, results in a material adverse effect on the ownership,
operations, or value of the Assets, taken as a whole and as currently operated
as of the date of this Agreement or a material adverse effect on the ability of
Seller to consummate the transactions contemplated by this Agreement; provided,
however, that none of the following shall deem to constitute a Material Adverse
Effect: (i) any effect resulting from entering into this Agreement or the
announcement of the transactions contemplated by this Agreement; (ii) any effect
resulting from changes in general market, economic, financial or political
conditions in the area in which the Assets are located, the United States or
worldwide, or any outbreak of hostilities or war, (iii) any effect resulting
from a change in Laws from and after the date of this Agreement; (iv) any
reclassification or recalculation of reserves in the ordinary course of
business; (v) any changes in the prices of Hydrocarbons; and (vi) natural
declines in well performance.

6

--------------------------------------------------------------------------------



“MMS” shall mean the Minerals Management Service.

“Net Revenue Interest”, with respect to any Well, means the interest in and to
all Hydrocarbons produced, saved, and sold from or allocated to such Well, after
giving effect to all royalties, overriding royalties, production payments,
carried interests, net profits interests, reversionary interests, and other
burdens upon, measured by, or payable out of production therefrom.

“NORM” shall mean naturally occurring radioactive material.

“Operating Expenses” shall have the meaning set forth in Article 2.3.

“Performance” shall have the meaning set forth in Article 6.5.

“Permitted Encumbrances” shall mean:

(a) lessor’s royalties, non-participating royalties, overriding royalties,
reversionary interests, and similar burdens upon, measured by, or payable out of
production if the net cumulative effect of such burdens does not operate to
reduce the Net Revenue Interest of Seller in any Well (or the specified zone(s)
therein) to an amount less than the Net Revenue Interest set forth on Exhibit A
for such Well (or the specified zone(s) therein) and do not obligate Seller to
bear a Working Interest for such Well (or the specified zone(s) therein) in any
amount greater than the Working Interest set forth on Exhibit A for such Well
(or the specified zone(s) therein) (unless the Net Revenue Interest for such
Asset is greater than the Net Revenue Interest set forth on Exhibit A in the
same proportion as any increase in such Working Interest);

(b) preferential rights to purchase and required third party consents to
assignments and similar agreements;

(c) liens for taxes or assessments not yet due or delinquent or, if delinquent,
that are being contested in good faith in the normal course of business;

(d) Customary Post-Closing Consents;

(e) conventional rights of reassignment;

(f) such Title Defects as Buyer may have waived;

(g) all applicable Laws, and rights reserved to or vested in any Governmental
Authority (i) to control or regulate any Asset in any manner; (ii) by the terms
of any right, power, franchise, grant, license, or permit, or by any provision
of Law, to terminate such right, power, franchise grant, license, or permit or
to purchase, condemn, expropriate, or recapture or to designate a purchaser of
any of the Assets; (iii) to use such property in a manner which does not
materially impair the use of such property for the purposes for which it is
currently owned and operated and (iv) to enforce any obligations or duties
affecting the Assets to any Governmental Authority, with respect to any
franchise, grant, license, or permit;

7

--------------------------------------------------------------------------------



(h) rights of a common owner of any interest in rights-of-way or easements
currently held by Seller and such common owner as tenants in common or through
common ownership;

(i) easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the purpose of
surface operations, roads, alleys, highways, railways, pipelines, transmission
lines, transportation lines, distribution lines, power lines, telephone lines,
and removal of timber, grazing, logging operations, canals, ditches, reservoirs,
and other like purposes, or for the joint or common use of real estate,
rights-of-way, facilities, and equipment which do not materially impair the use
of the Assets as currently owned and operated;

(j) zoning and planning ordinances and municipal regulations;

(k) vendors, carriers, warehousemen’s, repairmen’s, mechanics, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or which are
being contested in good faith by appropriate proceedings by or on behalf of
Seller;

(l) liens created under leases and/or operating agreements or by operation of
Law in respect of obligations that are not yet due or that are being contested
in good faith by appropriate proceedings by or on behalf of Seller;

(m) any encumbrance affecting the Assets which is expressly assumed, bonded or
paid by Buyer at or prior to Closing or which is discharged by Seller at or
prior to Closing;

(n) any matters referenced on Exhibit A; and

(o) the Leases and all other liens, charges, encumbrances, Contracts (including
the Applicable Contracts), agreements, instruments, obligations, defects, and
irregularities affecting the Assets that individually or in the aggregate are
not such as to materially interfere with the operation or use of any of the
Assets (as currently owned and operated), do not reduce the Net Revenue Interest
of Seller in any Well (or the specified zone(s) therein) to an amount less than
the Net Revenue Interest set forth on Exhibit A for such Well (or the specified
zone(s) therein) and do not obligate Seller to bear a Working Interest for such
Well (or the specified zone(s) therein) in any amount greater than the Working
Interest set forth on Exhibit A for such Well (unless the Net Revenue Interest
for such Asset is greater than the Net Revenue Interest set forth on Exhibit A
in the same proportion as any increase in such Working Interest).

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.

“Personal Property” shall have the meaning set forth in Article 2.1(f).

“Preliminary Settlement Statement” shall have the meaning set forth in Article
3.5.

8

--------------------------------------------------------------------------------



“Property” or “Properties” shall have the meaning set forth in Article 2.1(b).

“Purchase Price” shall have the meaning set forth in Article 3.1.

“Records” shall have the meaning set forth in Article 2.1(h).

“Remediation” shall mean, with respect to an Environmental Condition, the
implementation and completion of any remedial, removal, response, construction,
closure, disposal or other corrective actions required under Environmental Laws
to correct or remove such Environmental Condition.

“Remediation Amount” shall mean, with respect to an Environmental Condition, the
present value as of the Closing Date (using an annual discount rate of ten
percent (10%)) of the cost (net to Seller’s interest) of the most cost effective
Remediation of such Environmental Condition.

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

“Seller Indemnified Parties” shall have the meaning set forth in Article
14.3(a).

“Survival Period” shall have the meaning set forth in Article 12.1(c)(i).

“Third Party” shall mean any Person other than a party to this Agreement or an
Affiliate of a party to this Agreement.

“Title Arbitrator” shall have the meaning set forth in Article 12.2(j).

“Title Benefit” shall mean any right, circumstance or condition that operates
(i) to increase the Net Revenue Interest of Seller in any Well (or the specified
zone(s) therein) above that shown for such Well in Exhibit A, to the extent the
same does not cause a greater than proportionate increase in Seller’s Working
Interest therein above that shown in Exhibit A, or (ii) to decrease the Working
Interest of Seller in any Well (or the specified zone(s) therein) below that
shown for such Well (or the specified zone(s) therein) in Exhibit A, to the
extent the same causes a decrease in Seller’s Working Interest that is
proportionately greater than the decrease in Seller’s Net Revenue Interest
therein below that shown in Exhibit A.

“Title Benefit Amount” shall have the meaning set forth in Article 12.2(e).

“Title Benefit Notice” shall have the meaning set forth in Article 12.2(b).

“Title Claim Date” shall have the meaning set forth in Article 12.2(a).

“Title Defect” means any lien, charge, Encumbrance, defect, or other matter that
causes Seller not to have Defensible Title in and to the Assets as of the
Effective Time; provided that the following shall not be considered Title
Defects:

(i) defects in the chain of title consisting of the failure to recite marital
status in a document or omissions of successions of heirship or estate
proceedings, unless Buyer

9

--------------------------------------------------------------------------------



provides affirmative evidence that such failure or omission has resulted in
another Person’s superior claim of title to the relevant Asset;

(ii) defects arising out of lack of survey, unless a survey is expressly
required by applicable Laws;

(iii) defects arising out of lack of corporate or other entity authorization
unless Buyer provides affirmative evidence that such corporate or other entity
action was not authorized and results in another Person’s superior claim of
title to the relevant Asset;

(iv) defects based on a gap in Seller’s chain of title in the BLM or MMS records
as to federal Leases, in the state’s records as to state Leases, or in the
county or parish records as to other Leases, unless such gap is affirmatively
shown to exist in such records by an abstract of title, title opinion or
landman’s title chain which documents shall be included in a Title Defect
Notice;

(v) defects that have been cured by applicable Laws of limitations or
prescription; and

(vi) any Encumbrance or loss of title resulting from Seller’s conduct of
business after the Effective Time in compliance with this Agreement.

“Title Defect Amount” shall have the meaning set forth in Article 12.1(d)(i) of
this Agreement.

“Title Defect Notice” should have the meaning set forth in Article 12.2(a).

“Title Defect Property” shall have the meaning set forth in Article 12.2(a).

“Title Indemnity Agreement” shall have the meaning set forth in Article
12.2(d)(ii).

“Transaction Documents” means those documents executed pursuant to or in
connection with this Agreement.

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Treasury Regulations shall include any
corresponding provision or provisions of succeeding, similar, substitute,
proposed or final Treasury Regulations.

“Wells” shall have the meaning set forth in Article 2.1(b).

“Working Interest”, with respect to any Well, means the interest in and to such
Well that is burdened with the obligation to bear and pay costs and expenses of
maintenance, development and operations on or in connection with such Well, but
without regard to the effect of any royalties, overriding royalties, production
payments, net profits interests and other similar burdens upon, measured by, or
payable out of production therefrom.

10

--------------------------------------------------------------------------------



1.2 References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereto,” “hereunder,” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular article, section, or provision of this Agreement. References in this
Agreement to articles, sections, exhibits, or schedules are to such articles,
sections, exhibits, or schedules of this Agreement unless otherwise specified.

1.3 Articles. This Agreement, for convenience only, has been divided into
articles. The rights and other legal relations of the parties hereto shall be
determined from this Agreement as an entirety and without regard to the
aforesaid division into articles and sections and without regard to headings
prefixed to such articles.

1.4 Number and Gender. Whenever the context requires, reference herein made to a
single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular. Words denoting sex shall be
construed to include the masculine, feminine, and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative. Definitions of terms defined in the singular or
plural shall be equally applicable to the plural or singular, as applicable,
unless otherwise indicated.

ARTICLE II

PURCHASE AND SALE

2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell, and Buyer agrees to purchase and pay for, all of Seller’s
right, title and interest in and to the following (less and except for the
Excluded Assets, collectively, the “Assets”):

(a) the oil and gas leases more particularly described in Exhibit A, subject to
any depth restrictions described in Exhibit A (collectively, the “Leases”),
together with any and all other rights, titles, and interests of Seller in and
to (i) the leasehold estates created thereby, subject to any depth restrictions
described in Exhibit A and to the terms, conditions, covenants, and obligations
set forth in the Leases and/or Exhibit A and (ii) the lands covered by the
Leases or included in units with which the Leases may have been pooled or
unitized, subject to any depth restrictions described in Exhibit A (the
“Lands”), including in each case, without limitation, fee interests, royalty
interests, overriding royalty interests, production payments, net profits
interests, carried interests, reversionary interests, and all other interests of
any kind or character;

(b) all oil and gas wells located on the Leases and the Lands or on other leases
or lands with which the Leases and/or the Lands may have been pooled or
unitized, including, without limiting the foregoing in any respect, the wells
set forth on Exhibit A and the wells located on or associated with the Assets
listed on Exhibit B-1 (the “Wells”), and all Hydrocarbons produced therefrom or
allocated thereto (the Leases, the Lands, and the Wells being collectively
referred to hereinafter as the “Properties”);

11

--------------------------------------------------------------------------------



(c) all rights and interests in, under, or derived from all unitization and
pooling agreements in effect with respect to the Properties and the units
created thereby which accrue or are attributable to the interests of Seller in
the Properties;

(d) to the extent that they may be assigned, all Applicable Contracts;

(e) to the extent that they may be assigned, all permits, licenses, servitudes,
easements, rights-of-way and other surface agreements to the extent used
primarily in connection with the ownership or operation of the Properties or the
Personal Property, including, without limiting the foregoing in any respect, the
segments of the High Island Pipeline System that are described on Exhibit A-2
and that segment of EI 305 pipeline that is described on Exhibit A.

(f) all equipment, machinery, fixtures, and other real, personal, and mixed
property, functional and nonfunctional, operational and nonoperational, known or
unknown, located on the Properties or the other Assets described above as of the
Effective Time, including, without limitation, saltwater disposal wells, well
equipment, casing, rods, tanks, boilers, buildings, tubing, pumps, motors,
fixtures, machinery, compression equipment, flow lines, pipelines (including,
without limiting the foregoing in any respect, the segments of the High Island
Pipeline System that are described on Exhibit A-2 and that segment of EI 305
pipeline that is described on Exhibit A), gathering systems, processing and
separation facilities, platforms, structures, materials, and other items used or
formerly used in the operation thereof, including, without limiting the
foregoing in any respect, the Assets listed on Exhibit A-3, and all of the types
of Assets referenced in this subparagraph (f) that are located on or associated
with the Assets listed on Exhibit A-3 (“Personal Property”);

(g) all Imbalances relating to the Properties or other Assets; and

(h) all of the rights, titles, and interests of Seller in and to all of the
files, records, information, and data, whether written or electronically stored,
primarily relating to the Assets, including, without limitation: (i) land and
title records (including abstracts of title, title opinions, and title curative
documents); (ii) contract files; (iii) correspondence; (iv) operations,
environmental, production, and accounting records and (v) facility and well
records but excluding any of the foregoing items that are Excluded Assets
(“Records”).

2.2 Excluded Assets. Seller shall reserve and retain all of the Excluded Assets.

2.3 Revenues and Expenses. Subject to the provisions hereof, Seller shall remain
entitled to all of the rights of ownership (including, without limitation, the
right to all production, proceeds of production and other proceeds) and shall
remain responsible for all Operating Expenses, in each case attributable to the
Assets for the period of time prior to the Effective Time. Subject to the
provisions hereof, and subject to the occurrence of the Closing, Buyer shall be
entitled to all of the rights of ownership (including, without limitation, the
right to all production, proceeds of production, and other proceeds), and shall
be responsible for all Operating Expenses, in each case, attributable to the
Assets for the period of time from and after the Effective Time. All Operating
Expenses attributable to the Assets, in each case that are: (i) incurred with
respect to operations conducted or production prior to the Effective Time shall
be paid by or allocated to Seller and (ii) incurred with respect to operations
conducted or production

12

--------------------------------------------------------------------------------



after the Effective Time shall be paid by or allocated to Buyer. “Operating
Expenses” means all operating expenses (including without limitation costs of
insurance and ad valorem, property, severance, production and similar taxes
based upon or measured by the ownership or operation of the Assets or the
production of Hydrocarbons therefrom, but excluding any other taxes) and capital
expenditures incurred in the ownership and operation of the Assets in the
ordinary course of business and, where applicable, in accordance with the
relevant operating or unit agreement, if any, and overhead costs charged to the
Assets under the relevant operating agreement or unit agreement, if any.
Operating Expenses do not include the following which are addressed in other
provisions of this Agreement: Liabilities, attributable to (i) Liabilities for
personal injury or death, property damage or violation of any Law, (ii)
obligations to plug wells, dismantle or decommission facilities, close pits and
restore the surface around such wells, facilities and pits, (iii) environmental
Liabilities, including obligations to remediate any contamination of
groundwater, surface water, soil, sediments or Personal Property under
applicable Environmental Laws, (iv) obligations with respect to Imbalances, (v)
obligations to pay working interests, royalties, overriding royalties or other
interest owners revenues or proceeds attributable to sales of Hydrocarbons
relating to the Properties, including those held in suspense.

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price. The purchase price for the Assets shall be Four Million
Dollars ($4,000,000.00) (the “Purchase Price”), payable in United States
currency by wire transfer in same day funds as and when provided in this
Agreement.

3.2 Deposit. (a) Concurrently with the execution of this Agreement Buyer has
deposited by wire transfer in same day funds into escrow with Seller the sum of
Four Hundred Thousand Dollars ($400,000.00), representing ten percent (10%) of
the Purchase Price (the “Deposit”). The Deposit shall be applied toward the
Purchase Price at the Closing without any interest earned thereon.

(b) If (i) all conditions precedent to the obligations of Buyer set forth in
Article VII have been met, and (ii) the transactions contemplated by this
Agreement are not consummated on or before the Closing Date because of: (A) the
failure of Buyer to materially perform any of its obligations hereunder, or (B)
the failure of any of Buyer’s representations or warranties hereunder to be true
and correct in all material respects as of the Closing, then, in such event,
Seller shall have the right to terminate this Agreement, and retain the Deposit
as liquidated damages.

(c) If this Agreement is terminated by the mutual written agreement of Buyer and
Seller, or if the Closing does not occur on or before the Closing Date for any
reason other than as set forth in Article 3.2(b), then Buyer shall be entitled
to the delivery of the Deposit, free of any claims by Seller with respect
thereto. Buyer and Seller shall thereupon have the rights and obligations set
forth in Article 15.2

3.3 Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, and the resulting amount shall be herein called the “Adjusted Purchase
Price”:

13

--------------------------------------------------------------------------------



(a) The Purchase Price shall be adjusted upward by the following amounts
(without duplication):

(i) an amount equal to the value of all Hydrocarbons attributable to the Assets
in storage or existing in stock tanks pipelines, plants and/or platforms
(including inventory) as of the Effective Time, the value to be based upon the
contract price in effect as of the Effective Time (or the market value, if there
is no contract price, in effect as of the Effective Time), less amounts payable
as royalties, overriding royalties, and other burdens upon, measured by, or
payable out of such production and severance taxes deducted by the purchaser of
such production; without limiting the foregoing in any respect, this value of
Hydrocarbons includes 520 barrels of line fill oil at $48.00/barrel, the
adjustment for which is $24,950.00

(ii) an amount equal to all Operating Expenses and other costs and expenses that
are attributable to the Assets during the Interim Period, whether paid before or
after the Effective Time, including, without limitation, (A) bond and insurance
premiums paid by or on behalf of Seller during the Interim Period, (B) royalties
or other burdens upon, measured by or payable out of proceeds of production, (C)
rentals and other lease maintenance payments and (D) ad valorem, property,
severance and production taxes and any other taxes (exclusive of income taxes)
based upon or measured by the ownership of the Assets, the production of
Hydrocarbons, or the receipt of proceeds therefrom;

(iii) if Seller is the operator under a joint operating agreement covering any
of the Properties, an amount equal to the costs and expenses paid by Seller on
behalf of the other joint interest owners that are attributable to the Interim
Period;

(iv) Title Benefit Amounts as a result of any Title Benefits for which the Title
Benefit Amount has been determined prior to Closing;

(v) without duplication of any other amounts set forth in this Article 3.3(a),
the amount of all taxes prorated to Buyer but paid by Seller in accordance with
Article 16.2;

(vi) Intentionally deleted.

(vii) any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.

(b) The Purchase Price shall be adjusted downward by the following amounts
(without duplication):

(i) an amount equal to all proceeds attributable to the sale of Hydrocarbons
produced from or allocable to the Assets during the Interim Period, net of
expenses (other than Operating Expenses) directly incurred in earning or
receiving such proceeds, and any sales, excise or similar Taxes in connection
therewith not reimbursed to Seller by a third party purchaser;

14

--------------------------------------------------------------------------------



(ii) an amount equal to all other proceeds received by Seller (other than from
the sale of Hydrocarbons produced from or allocable to the Assets) to which
Buyer is entitled pursuant to Article 2.3;

(iii) if Seller makes the election under Article 12.2(d)(i) with respect to a
Title Defect, the Title Defect Amount with respect to such Title Defect if the
Title Defect Amount has been determined prior to Closing;

(iv) if Seller makes the election under Article 13.1(b)(i) with respect to an
Environmental Defect, the Remediation Amount with respect to such Environmental
Defect if the Remediation Amount has been determined prior to Closing;

(v) an amount determined pursuant to Article 12.2(d)(iii) or Article
13.1(b)(iii) for any Properties and other Assets excluded from the Assets
pursuant to such Articles;

(vi) without duplication of any other amounts set forth in this Article 3.3, the
amount of all taxes prorated to Seller but payable by Buyer in accordance with
Article 16.2;

(vii) to the extent that Seller is overproduced as shown with respect to the net
Imbalances set forth in Schedule 4.13, as complete and final settlement of all
Imbalances, the sum of *** Dollars ($***) which is an amount equal to the
product of (A) *** Mcf times (B) $***/Mcf;

(viii) an amount equal to all proceeds from sales of Hydrocarbons relating to
the Properties and payable to owners of working interests, royalties, overriding
royalties and other similar interests (in each case) that are held by Seller in
suspense as of the Closing Date, including, without limitation, royalty proceeds
held in suspense;

(ix) any other amount provided for elsewhere in this Agreement or otherwise
agreed upon by Seller and Buyer.

3.4 Adjustment Methodology. When available, actual figures will be used for the
adjustments to the Purchase Price at the Closing. To the extent actual figures
are not available, estimates will be used subject to final adjustments in
accordance with Article 3.6.

3.5 Preliminary Settlement Statement. Not less than three (3) business days
prior to the Closing, Seller shall prepare and submit to Buyer for review a
draft settlement statement (the “Preliminary Settlement Statement”) that shall
set forth the Adjusted Purchase Price, reflecting each adjustment made in
accordance with this Agreement as of the date of preparation of such Preliminary
Settlement Statement and the calculation of the adjustments used to determine
such amount, together with the designation of Seller’s accounts for the wire
transfers of funds as set forth in Article 9.3(d). Within two (2) business days
of receipt of the Preliminary Settlement Statement, Buyer will deliver to Seller
a written report containing all changes with the explanation therefor that Buyer
proposes to be made to the Preliminary Settlement Statement. The Preliminary
Settlement Statement, as agreed upon by the parties, will be used to adjust the
Purchase Price at Closing.

15

--------------------------------------------------------------------------------



3.6 Final Settlement Statement. On or before ninety (90) days after the Closing,
a final settlement statement (the “Final Settlement Statement”) will be prepared
by Seller, based on actual income and expenses during the Interim Period and
which takes into account all final adjustments made to the Purchase Price and
shows the resulting final Purchase Price (“Final Price”). The Final Settlement
Statement shall set forth the actual proration of the amounts required by this
Agreement. As soon as practicable, and in any event within thirty (30) days,
after receipt of the Final Settlement Statement, Buyer shall return a written
report containing any proposed changes to the Final Settlement Statement and an
explanation of any such changes and the reasons therefor (the “Dispute Notice”).
If the Final Price set forth in the Final Settlement Statement is mutually
agreed upon by Seller and Buyer, the Final Settlement Statement and the Final
Price, shall be final and binding on the parties hereto. Any difference in the
Adjusted Purchase Price as paid at Closing pursuant to the Preliminary
Settlement Statement and the Final Price shall be paid by the owing party within
ten (10) days to the owed party. All amounts paid pursuant to this Article 3.6
shall be delivered in United States currency by wire transfer of immediately
available funds to the account specified in writing by the relevant party.

3.7 Disputes. If Seller and Buyer are unable to resolve the matters addressed in
the Dispute Notice, each of Buyer and Seller shall within fourteen (14) business
days after the delivery of such Dispute Notice, summarize its position with
regard to such dispute in a written document of twenty pages or less and submit
such summaries to Deloittte & Touche USA LLP, or such other party as the parties
may mutually select (the “Accounting Arbitrator”), together with the Dispute
Notice, the Final Settlement Statement and any other documentation such party
may desire to submit. Within twenty (20) business days after receiving the
parties’ respective submissions, the Accounting Arbitrator shall render a
decision choosing either Seller’s position or Buyer’s position with respect to
each matter addressed in any Dispute Notice, based on the materials described
above. Any decision rendered by the Accounting Arbitrator pursuant hereto shall
be final, conclusive and binding on Seller and Buyer and will be enforceable
against any of the parties in any court of competent jurisdiction. The costs of
such Accounting Arbitrators shall be borne one-half by Buyer and one-half by
Seller.

3.8 Allocation of Purchase Price / Allocated Values. Buyer and Seller agree that
the unadjusted Purchase Price shall be allocated among the Assets, in accordance
with the principles of Section 1060 of the Code and the Treasury Regulations, as
set forth in Schedule 3.8 of this Agreement. The “Allocated Value” for any Asset
equals the portion of the unadjusted Purchase Price allocated to such Asset on
Schedule 3.8 and such Allocated Value shall be used in calculating adjustments
to the Purchase Price as provided herein. Buyer and Seller agree (i) that the
Allocated Values, as adjusted, shall be used by Seller and Buyer as the basis
for reporting asset values and other items for purposes of all federal, state,
and local tax returns, including without limitation Internal Revenue Service
Form 8594 and (ii) that neither they nor their Affiliates will take positions
inconsistent with such Allocated Values in notices to Governmental Authorities,
in audit or other proceedings with respect to taxes, in notices to preferential
purchaser right holders, or in other documents or notices relating to the
transactions contemplated by this Agreement.

16

--------------------------------------------------------------------------------



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

4.1 Organization, Existence. DEPC is a limited partnership duly formed and
validly existing under the laws of the State of Oklahoma. DLC is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Louisiana. DEPPC is a corporation duly organized, validly existing, and
in good standing under the laws of Delaware. Seller has all requisite power and
authority to own and operate its property (including, without limitation, its
interests in the Assets) and to carry on its business as now conducted. Seller
is duly licensed or qualified to do business as a foreign limited partnership or
corporation, as applicable, and is in good standing in all jurisdictions in
which such qualification is required by Law, except where the failure to qualify
or be in good standing would not have a Material Adverse Effect.

4.2 Authorization. Seller has full power and authority to enter into and perform
this Agreement and the Transaction Documents to which it is a party and the
transactions contemplated herein and therein. The execution, delivery, and
performance by Seller of this Agreement have been duly and validly authorized
and approved by all necessary corporate or partnership action (as applicable) on
the part of Seller. This Agreement is, and the Transaction Documents to which
Seller is a party when executed and delivered by Seller will be, the valid and
binding obligation of Seller and enforceable against Seller in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, and similar Laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).

4.3 No Conflicts. Subject to the receipt of all consents and approvals from
Third Parties in connection with the transactions contemplated hereby, the
execution, delivery, and performance by Seller of this Agreement and the
consummation of the transactions contemplated herein will not (i) conflict with
or result in a breach of any provisions of the organizational documents or other
governing documents of Seller, (ii) result in a default or the creation of any
Encumbrance or give rise to any right of termination, cancellation, or
acceleration under any of the terms, conditions, or provisions of any Lease,
Applicable Contract, note, bond, mortgage, indenture, license, or other material
agreement to which any Seller is a party or by which any Seller or the Assets
may be bound or (iii) violate any Law applicable to any Seller or any of the
Assets, except in the case of clauses (ii) and (iii) where such default,
Encumbrance, termination, cancellation, acceleration or violation would not have
a Material Adverse Effect.

4.4 Consents. Except (a) as set forth in Schedule 4.4, (b) for Customary
Post-Closing Consents, (c) under Contracts that are terminable upon not greater
than sixty (60) days notice without payment of any fee, and (d) preferential
purchase rights set forth in Schedule 4.10, there are no consents or other
restrictions on assignment, including, but not limited to, requirements for
consents from Third Parties to any assignment (in each case) that would be
applicable in connection with the transfer of the Assets or the consummation of
the transactions contemplated by this Agreement by Seller.

4.5 Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Seller’s Knowledge, threatened
against Seller.

17

--------------------------------------------------------------------------------



4.6 Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.

4.7 Litigation. Except as set forth in Schedule 4.7, there is no suit, action or
litigation by any Person by or before any Governmental Authority, and no legal,
administrative or arbitration proceedings, pending, or to Seller’s Knowledge,
threatened against Seller or the Assets.

4.8 Material Contracts. Schedule 4.8 sets forth all Applicable Contracts of the
type described below (collectively, the “Material Contracts”):

(i) any Applicable Contract that can reasonably be expected to result in
aggregate payments by Seller of more than Five Hundred Thousand Dollars
($500,000) during the current or any subsequent fiscal year (based solely on the
terms thereof and without regard to any expected increase in volumes or
revenues);

(ii) any Applicable Contract that can reasonably be expected to result in
aggregate revenues to Seller of more than Five Hundred Dollars ($500,000) during
the current or any subsequent fiscal year (based solely on the terms thereof and
without regard to any expected increase in volumes or revenues);

(iii) any Hydrocarbon purchase and sale, transportation, processing or similar
Contract that is not terminable without penalty on sixty (60) days or less
notice;

(iv) any indenture, mortgage, loan, credit or sale-leaseback or similar contract
that can reasonably be expected to result in aggregate payments by Seller of
more than One Hundred Thousand Dollars ($100,000) during the current or any
subsequent fiscal year;

(v) any Applicable Contract (excluding rental compressors) that constitutes a
lease under which Seller is the lessor or the lessee of real or personal
property which lease (A) cannot be terminated by Seller without penalty upon
sixty (60) days or less notice and (B) involves an annual base rental of more
than Two Hundred Fifty Thousand Dollars ($250,000);

(vi) any farmout, exploration or participation agreement, production handling
agreement, operating agreement or similar contracts or agreements entered into
by Seller with respect to the Assets on or after the Effective Time;

(vii) any Applicable Contract that can reasonably be expected under existing
circumstances to result in Seller’s responsibility for liabilities or
obligations pertaining to the Assets in an amount greater than Five Hundred
Thousand Dollars ($500,000.00), except as to contracts pertaining to plugging
and abandonment obligations with respect to the Assets to the extent such
obligations are not disproportionate to Seller’s interests in the affected
Assets; and

(viii) any Applicable Contract with any Affiliate of Seller that will not be
terminated prior to Closing.

18

--------------------------------------------------------------------------------



(b) There exist no material defaults under the Material Contracts by Seller or,
to Seller’s Knowledge, by any other Person that is a party to such Material
Contracts, and no event has occurred that with notice or lapse of time or both
would constitute any material default under any such Contract by Seller or, to
Seller’s Knowledge, any other Person who is a party to such Material Contract.
Prior to the execution of this Agreement, Seller has made available to Buyer
copies of each Material Contract and all amendments thereto.

4.9 No Violation of Laws. To Seller’s Knowledge, except as set forth on Schedule
4.9, Seller has not violated any applicable Laws with respect to the ownership
and operation of the Assets. This Article 4.9 does not include any matters with
respect to Environmental Laws, such matters being addressed exclusively in
Article 4.15.

4.10 Preferential Rights. Except as set forth in Schedule 4.10, there are no
preferential rights to purchase that are applicable to the transfer of the
Assets in connection with the transactions contemplated hereby.

4.11 Royalties, Etc. Except for such items that are being held in suspense for
which the Purchase Price is adjusted pursuant to Article 3.3(b)(viii), Seller
has paid all royalties, overriding royalties and other burdens on production due
by Seller with respect the Properties, or if not paid, is contesting such
royalties and other burdens in good faith in the normal course of business.

4.12 Personal Property. To Seller’s Knowledge, except as set forth in Schedule
4.12, all Personal Property constituting a part of the currently operational
Assets are in a state of repair so as to be adequate for normal operations.

4.13 Imbalances. To Seller’s Knowledge, Schedule 4.13 sets forth all material
Imbalances associated with the Properties as of the Effective Time.

4.14 Current Commitments. Schedule 4.14 sets forth, as of the date of this
Agreement, all authorities for expenditures (“AFE’s”) relating to the Properties
to drill or rework Wells or for other capital expenditures pursuant to any of
the Material Contracts or any applicable joint operating agreement for which all
of the activities anticipated in such AFE’s or commitments have not been
completed by the date of this Agreement.

4.15 Environmental.

(a) With respect to the Assets, Seller has not entered into, or is not subject
to, any agreements, consents, orders, decrees, judgments, license or permit
conditions, or other directives of any Governmental Authority in existence as of
the date of this Agreement based on any Environmental Laws that relate to the
future use of any of the Assets and that require any change in the present
conditions of any of the Assets.

(b) Except as set forth in Schedule 4.15, Seller has not received written notice
from any Person of any release, disposal, event, condition, circumstance,
activity, practice or incident concerning any land, facility, asset or property
included in the Assets that: (i) interferes with or prevents compliance by
Seller with any Environmental Law or the terms of any license or permit issued
pursuant thereto; or (ii) gives rise to or results in any common law or other

19

--------------------------------------------------------------------------------



liability of Seller to any Person which, in the case of either clause (i) or
(ii) hereof, would have a Material Adverse Effect.

(c) To Seller’s Knowledge, all material reports, studies, written notices from
environmental Governmental Authorities, tests, analyses, and other documents
specifically addressing environmental matters related to Seller’s ownership or
operation of the Properties, which are in Seller’s possession, have been made
available to Buyer.

4.16 Production Taxes. Except as disclosed in Schedule 4.16, during the period
of Seller’s ownership of the Assets, all ad valorem, property, production,
severance, and similar taxes and assessments (including penalties and interest)
based on or measured by the ownership of the Assets, the production of
Hydrocarbons, or the receipt of proceeds therefrom that have become due and
payable before the Effective Time have been properly paid, other than taxes
which have been contested in good faith.

4.17 Intentionally deleted.

4.18 Brokers Fees. Seller has incurred no liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Buyer or any Affiliate of Buyer shall have any
responsibility.

ARTICLE V

BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants to Seller the following:

5.1 Organization; Existence. Buyer is a Delaware corporation, duly organized,
validly existing, and in good standing under the laws of the state of its
formation and has all requisite power and authority to own and operate its
property and to carry on its business as now conducted.

5.2 Authorization. Buyer has full power and authority to enter into and perform
this Agreement and the Transaction Documents to which it is a party and the
transactions contemplated herein and therein. The execution, delivery, and
performance by Buyer of this Agreement have been duly and validly authorized and
approved by all necessary corporate or partnership action (as applicable) on the
part of Buyer. This Agreement is, and the Transaction Documents to which Buyer
is a party when executed and delivered by Seller will be, the valid and binding
obligation of Buyer and enforceable against Buyer in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, and similar laws, as well as to principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at Law).

5.3 No Conflicts. The execution, delivery, and performance by Buyer of this
Agreement and the consummation of the transactions contemplated herein will not
(i) conflict with or result in a breach of any provisions of the organizational
or other governing documents of Buyer, (ii) result in a default or the creation
of any lien or encumbrance or give rise to any right of termination,
cancellation, or acceleration under any of the terms, conditions, or provisions
of any note, bond, mortgage, indenture, license, or other agreement to which
Buyer is

20

--------------------------------------------------------------------------------



a party or by which Buyer or any of its property may be bound or (iii) violate
any Law or Order applicable to Buyer or any of its property, except in the case
of clauses (ii) and (iii) where such default, Encumbrance, termination,
cancellation, acceleration or violation would not have a material adverse effect
upon the ability of Buyer to consummate the transactions contemplated by this
Agreement.

5.4 Consents. There are no consents or other restrictions on assignment,
including, but not limited to, requirements for consents from Third Parties to
any assignment (in each case) that would be applicable in connection with the
consummation of the transactions contemplated by this Agreement by Buyer.

5.5 Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s knowledge, threatened
against Buyer.

5.6 Litigation. There is no suit, action, investigation or inquiry by any Person
or by or before any Governmental Authority, and no legal, administrative, or
arbitration proceedings pending, or to Buyer’s knowledge, threatened against
Buyer, or to which Buyer is a party, that would have a material adverse effect
upon the ability of Buyer to consummate the transactions contemplated in this
Agreement.

5.7 Financing. Buyer has, and shall have as of the Closing Date, sufficient
funds with which to pay the Purchase Price and consummate the transactions
contemplated by this Agreement.

5.8 Regulatory. Buyer is now (or will be as of the Closing Date), and hereafter
(or thereafter) shall continue to be, qualified to own and assume operatorship
of federal and state oil, gas and mineral leases in all jurisdictions (including
state waters and the federal waters in the Gulf of Mexico) where the Assets to
be transferred to it are located, and the consummation of the transactions
contemplated in this Agreement will not cause Buyer to be disqualified as such
an owner or operator. To the extent required by any applicable Laws, Buyer
currently has (or will have as of the Closing Date), and will hereafter (or
thereafter) continue to maintain, lease bonds, area-wide bonds or any other
surety bonds as may be required by, and in accordance with, all applicable Laws
governing the ownership and operation of such leases and has filed any and all
required reports necessary for such operations with all Governmental Authorities
having jurisdiction over such operations.

5.9 Independent Evaluation. Buyer is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties and related facilities. In
making its decision to enter into this Agreement and to consummate the
transaction contemplated herein, Buyer (a) has relied or shall rely solely on
its own independent investigation and evaluation of the Assets and the advice of
its own legal, tax, economic, environmental, engineering, geological and
geophysical advisors and the express provisions of this Agreement and not on any
comments, statements, projections or other materials made or given by any
representatives or consultants or advisors engaged by Seller, and (b) has
satisfied or shall satisfy itself through its own due diligence as to the
environmental and physical condition of and contractual arrangements and other
matters affecting the Assets. Buyer has no knowledge of any fact that results in
the breach of any representation, warranty or covenant of Seller given
hereunder.

21

--------------------------------------------------------------------------------



5.10 Broker’s Fees. Buyer has incurred no liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Seller or Seller’s Affiliates shall have any responsibility.

5.11 Accredited Investor. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Assets for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act of 1933, as amended, and
the rules and regulations thereunder, any applicable state blue sky Laws or any
other applicable securities Laws.

ARTICLE VI

CERTAIN AGREEMENTS

6.1 Conduct of Business. Except as set forth in Schedule 6.1, Seller agrees that
from and after the date hereof until Closing, except as expressly contemplated
by this Agreement or as expressly consented to in writing by Buyer, to:

(a) operate the Assets in the usual, regular and ordinary manner consistent with
past practice;

(b) maintain the books of account and records relating to the Assets in the
usual, regular and ordinary manner, in accordance with the usual accounting
practices of each such Person;

(c) not enter into a Contract that if entered into prior to the date of this
Agreement, would be required to be listed in a schedule attached to this
Agreement, or materially amend or change the terms of any such Contract; and

(d) not transfer, sell, mortgage, pledge or dispose of any material portion of
the Assets other than the sale and/or disposal of Hydrocarbons in the ordinary
course of business and sales of equipment that is no longer necessary in the
operation of the Assets or for which replacement equipment has been obtained.

Buyer acknowledges Seller owns undivided interests in certain of the properties
comprising the Assets that it is not the operator thereof, and Buyer agrees that
the acts or omissions of the other working interests owners (including the
operators) who are not Seller or any Affiliates of Seller shall not constitute a
breach of the provisions of this Article 6.1, nor shall any action required by a
vote of working interest owners constitute such a breach so long as Seller has
voted its interest in a manner that complies with the provisions of this Article
6.1.

6.2 Successor Operator. While Buyer acknowledges that it desires to succeed
Seller as operator of those Assets or portions thereof that Seller may presently
operate, Buyer acknowledges and agrees that Seller cannot and does not covenant
or warrant that Buyer shall become successor operator of same since the Assets
or portions thereof may be subject to operating or other agreements that control
the appointment of a successor operator. Seller agrees, however, that as to the
Assets it operates, it shall use its commercially reasonable efforts

22

--------------------------------------------------------------------------------



to support Buyer’s efforts to become successor operator effective as of the
Closing (at Buyer’s sole cost and expense) and to designate and/or appoint by
assignment, to the extent legally possible, Buyer as successor operator
effective as of the Closing.

6.3 HSR Act. If applicable, within five (5) business days following the
execution by Buyer and Seller of this Agreement, Buyer and Seller will each
prepare and simultaneously file with the DOJ and the FTC the notification and
report form required for the transactions contemplated by this Agreement by the
HSR Act, and request early termination of the waiting period thereunder. Buyer
and Seller agree to respond promptly to any inquiries from the DOJ or the FTC
concerning such filings and to comply in all material respects with the filing
requirements of the HSR Act. Buyer and Seller shall cooperate with each other
and, subject to the terms of the Confidentiality Agreement, shall promptly
furnish all information to the other party that is necessary in connection with
Buyer’s and Seller’s compliance with the HSR Act. Buyer and Seller shall keep
each other fully advised with respect to any requests from or communications
with the DOJ or FTC concerning such filings and shall consult with each other
with respect to all responses thereto. Each of Seller and Buyer shall use its
reasonable efforts to take all actions reasonably necessary and appropriate in
connection with any HSR Act filing to consummate the transactions consummated
hereby.

6.4 Governmental Bonds. Buyer acknowledges that none of the bonds, letters of
credit and guarantees, if any, posted by Seller or its Affiliates with
Governmental Authorities and relating to the Assets are transferable to Buyer.
On or before the Closing Date, Buyer shall obtain, or cause to be obtained in
the name of Buyer or its designee, replacements for such bonds, letters of
credit and guarantees, to the extent such replacements are necessary to permit
the cancellation of the bonds, letters of credit and guarantees posted by Seller
and/or its Affiliates. In addition, at or prior to Closing, Buyer shall deliver
to Seller evidence of the posting of bonds or other security with all applicable
Governmental Authorities meeting the requirements of such authorities to own
and, where appropriate, operate, the Assets.

6.5 GUARANTY AND AGREEMENT OF BUYER AND GUARANTOR. At or before Closing, Buyer
and Guarantor warrant and represent to Seller that Buyer shall deliver to Seller
an irrevocable Guaranty in the form attached hereto as Exhibit H, fully executed
by Guarantor, and binding upon Guarantor and the successors and assigns of
Guarantor. This Guaranty is being provided in lieu of the performance bond or
other measure of financial security that Seller would otherwise require. In no
event shall any provisions of this Agreement, including this Article 6.5, be
deemed to limit any obligations of Guarantor pursuant to the Guaranty. If the
Guaranty is not provided by the corporate entity, TETRA Technologies, Inc., then
Buyer shall provide a letter of credit or performance bond, in either instance
in a form approved by Seller at its sole option, for the full amount of the
plugging and abandonment and remediation for the Assets, as estimated by Seller
at its sole option. As a material consideration for the conveyance of the Assets
from Seller to Buyer, Guarantor executes this Agreement, and, notwithstanding
any provisions of the Guaranty that may indicate the Guaranty to be more limited
than the requirements of this Article 6.5, Guarantor (on behalf of Guarantor,
its successors and assigns) agrees to fully guarantee to Seller (and its
successors and assigns) the performance of all of Buyer’s (and the performance
of all of Buyer’s successors and assigns as to all or any portion of the Assets)
obligations of whatsoever nature (including, without limiting the foregoing in
any respect, Buyer’s indemnification obligations) under this Agreement,
including,

23

--------------------------------------------------------------------------------



without limiting the foregoing in any respect, under the Transition Agreement
referenced in Article 16.18(a), and including, without limiting the foregoing in
any respect, the “Assumed Obligations” as defined in Article 14.1, and all other
obligations of Buyer pursuant to Article 14. “Performance” as used in Article
6.5 means the complete Performance of all of Buyer’s obligations under this
Agreement, including without limiting the foregoing in any respect, compliance
with and completion of the obligations to the satisfaction of all federal, state
or other Governmental Authorities and all Laws. To the extent any or all of the
obligations described in this Article 6.5 are not performed by Buyer in full
compliance with this Agreement, Guarantor further warrants and represents to,
and agrees with, Seller that Guarantor shall expeditiously perform those
obligations at Guarantor’s sole, cost, risk and expense.

6.6 Record Retention. Buyer, for a period of seven (7) years following Closing,
will (i) retain the Records, (ii) provide Seller, its Affiliates, and its and
their officers, employees and representatives with access to the Records (to the
extent that Seller has not retained the original or a copy) during normal
business hours for review and copying at Seller’s expense, and (iii) provide
Seller, its Affiliates, and its and their officers, employees and
representatives with access, during normal business hours, to materials received
or produced after Closing relating to any indemnity claim made under Article
14.2 of this Agreement for review and copying at Seller’s expense.

6.7 Notifications. Buyer will notify Seller promptly after the discovery by
Buyer that any representation or warranty of Seller contained in this Agreement
is, becomes or will be untrue in any material respect on or before the Closing
Date.

ARTICLE VII

BUYER’S CONDITIONS TO CLOSING

The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to the Closing
of each of the following conditions:

7.1 Representations. The representations and warranties of Seller set forth in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, with the same force and effect as though such representations
and warranties had been made or given on and as of the Closing Date.

7.2 Performance. Seller shall have materially performed or complied with all
obligations, agreements, and covenants contained in this Agreement as to which
performance or compliance by Seller is required prior to or at the Closing Date
so as to not result in a Material Adverse Affect.

7.3 No Legal Proceedings. No material suit, action, or other proceeding shall be
pending before any Governmental Authority seeking to restrain, prohibit, enjoin,
or declare illegal, or seeking substantial damages in connection with, the
transactions contemplated by this Agreement.

7.4 Title Defects and Environmental Defects. The sum of (i) all Title Defect
Amounts determined under Article 12.2(d)(i) prior to the Closing, less the sum
of all Title

24

--------------------------------------------------------------------------------



Benefit Amounts determined under Article 12.2(b) prior to Closing, plus (ii) all
Remediation Amounts for Environmental Defects determined under Article XIII
prior to the Closing, shall be less than twenty percent (20%) of the Purchase
Price.

7.5 HSR Act. If applicable, the waiting period under the HSR Act applicable to
the consummation of the transactions contemplated hereby shall have expired,
notice of early termination shall have been received, or a consent order issued
(in form and substance satisfactory to Seller) by or from applicable
Governmental Authorities.

ARTICLE VIII

SELLER’S CONDITIONS TO CLOSING

The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
of each of the following conditions precedent:

8.1 Representations. The representations and warranties by Buyer set forth in
this Agreement shall be true and correct in all material respects on and as of
the Closing Date, with the same force and effect as though such representations
and warranties had been made or given on and as of the Closing Date.

8.2 Performance. Buyer shall have materially performed or complied with all
obligations, agreements, and covenants contained in this Agreement as to which
performance or compliance by Buyer is required prior to or at the Closing Date.

8.3 No Legal Proceedings. No material suit, action, or other proceeding shall be
pending before any Governmental Authority seeking to restrain, prohibit, or
declare illegal, or seeking substantial damages in connection with, the
transactions contemplated by this Agreement.

8.4 Title Defects and Environmental Defects. The sum of (i) all Title Defect
Amounts determined under Article 12.2(d)(i) prior to the Closing, less the sum
of all Title Benefit Amounts determined under Article 12.2(b) prior to Closing,
plus (ii) all Remediation Amounts for Environmental Defects determined under
Article XIII prior to the Closing, shall be less than twenty percent (20%) of
the Purchase Price.

8.5 HSR Act. If applicable, the waiting period under the HSR Act applicable to
the consummation of the transactions contemplated hereby shall have expired,
notice of early termination shall have been received, or a consent order issued
(in form and substance satisfactory to Seller) by or from applicable
Governmental Authorities.

8.6 Replacement Bonds. Buyer shall have obtained, or caused to be obtained, in
the name of Buyer or its designee, replacements for Seller’s and/or its
Affiliates’ bonds, letters of credit and guarantees, and such other bonds and
Guaranty to the extent required by Articles 6.4 and 6.5.

25

--------------------------------------------------------------------------------



ARTICLE IX

CLOSING

9.1 Date of Closing. Subject to the conditions stated in this Agreement, the
sale by Seller and the purchase by Buyer of the Assets pursuant to this
Agreement (the “Closing”) shall occur on or before August 31, 2005 or such other
date as Buyer and Seller may agree upon in writing. The date of the Closing
shall be the “Closing Date”.

9.2 Place of Closing. The Closing shall be held at Seller’s offices located at
1200 Smith Street, Houston, Texas..

9.3 Closing Obligations. At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:

(a) Seller and Buyer shall deliver executed Assignments in the form attached
hereto as Exhibit B, in sufficient counterparts to facilitate recording in all
counties and parishes, covering the Assets. As to those Assets operated by
Seller, Seller will deliver Designations of Operator executed by Seller, and,
subject to Article 6.2, to the extent Seller is able to secure same, also
executed by the relevant co-working interest owners of Seller. Buyer agrees that
it shall expeditiously record the Assignments in all relevant counties and
parishes, and to expeditiously file, and pursue approval of the Designations of
Operator with the MMS. It is understood and agreed by Buyer that, as to certain
of the Assets Seller has Rights of Use and Easement that cannot be transferred
and, as to which, on and after Closing Seller will terminate its rights; Buyer
understands and agrees that Buyer will have to apply to the MMS for its own
Rights of Use and Easement. As to Rights-of Way and Applicable Contracts, Seller
will, to the extent deemed necessary by Seller provide assignments, which shall
be executed by Seller and Buyer.

(b) Seller and Buyer shall execute and deliver assignments, on appropriate
forms, of state and of federal leases (the appropriate federal lease assignment
forms being those attached hereto as Exhibit B-2) comprising the appropriate
portions of the Assets. Subject to the exception specified in this Article
9.3(b), Assignments shall be made in the following manner: (i) Seller will
assign 100% of its record title (or operating rights, if Seller owns operating
rights) in the Leases to Buyer; (ii) Buyer will execute and deliver to Seller a
re-assignment (out of the rights assigned by Seller to Buyer) of 50% of the
conveyed operating rights in the relevant Leases as to the Deep Depths,
described on Exhibit A as being retained 50% by Seller, and of 100% of the
conveyed operating rights in the relevant Leases as to the Deep Depths,
described on Exhibit A as being retained 100% by Seller; and (iii) Buyer will
execute and deliver to Seller Designations of Operator as to all Deep Depths
being retained by Seller; except, provided however, as noted above, as to
portions of two leases (being (i) OCS-G 16202 and (ii) OCS-G 15431), covering,
respectively, (i) the West Cameron 528 Block and (ii) the Viosca Knoll Block
738, the Assignment of Seller will, respectively, be of (i) Operating Rights in
the N/2 only (from the surface to 50,000 feet TVD); Seller will retain record
title as to all depths in the N/2 and will retain all title (record title and
operating rights) in the S/2 as to all depths and (ii) Operating Rights in the
S/2 and S/2N/2 only (from the surface to 50,000 feet TVD); Seller will retain

26

--------------------------------------------------------------------------------



record title as to all depths in the S/2 and S/2N/2 and will retain all title
(record title and operating rights) in the rest of the Block.

(c) Seller and Buyer shall execute and deliver the Preliminary Settlement
Statement.

(d) Buyer shall deliver to Seller, to the accounts designated in the Preliminary
Settlement Statement, by direct bank or wire transfer in same day funds, the
Adjusted Purchase Price, after giving effect to the Deposit.

(e) Seller shall deliver on forms supplied by Buyer and reasonably acceptable to
Seller transfer orders or letters in lieu thereof directing all purchasers of
production to make payment to Buyer of proceeds attributable to production from
the Assets from and after the Effective Time, for delivery by Buyer to the
purchasers of production.

(f) Seller shall deliver an executed statement described in Treasury Regulation
§1.1445-2(b)(2) certifying that Seller is not a foreign person within the
meaning of the Code.

(g) Seller and Buyer shall execute and deliver any other agreements, instruments
and documents which are required by other terms of this Agreement to be executed
and/or delivered at the Closing. Without limiting the foregoing in any respect,
this will include a letter to the operator of the High Island Pipeline System,
prepared by Seller, to initiate transfer of the segments of the System that are
specified on Exhibit A-2.

(h) Buyer shall provide Seller proof of Buyer’s compliance with MMS Bond
requirements for ownership and operation, as is referenced in Article 6.4, and
Buyer will deliver to Seller the fully executed Guaranty, executed by Guarantor,
in the form attached hereto as Exhibit H.

(i) Buyer and Seller will execute counterparts of the Transition Agreement and
the accounting and marketing services letter agreement referenced in Article
16.18(a).

(j) Buyer and Seller to the extent applicable shall execute Oil Spill Financial
Responsibility forms for the Assets and will promptly file them with the
appropriate Governmental Authority.

9.4 Records. In addition to the obligations set forth under Article 9.3 above,
at Closing, pursuant to Buyer’s reasonable instructions, Seller shall deliver to
Buyer possession of the Records, as soon as reasonably practical, but no later
than 15 days after Closing.

ARTICLE X

INTENTIONALLY DELETED.

27

--------------------------------------------------------------------------------



ARTICLE XI

ACCESS/DISCLAIMERS

11.1 Access.

(a) From and after the date hereof and up to and including the Closing Date (or
earlier termination of this Agreement) but subject to the other provisions of
this Article 11.1 and obtaining any required consents of Third Parties,
including Third Party operators of the Assets (with respect to which consents
Seller shall use commercially reasonable efforts to obtain), Seller shall afford
to Buyer and its officers, employees, agents, accountants, attorneys, investment
bankers and other authorized representatives (“Buyer’s Representatives”) full
access, during normal business hours, to the Assets and all Records and other
documents in Seller’s or any their respective Affiliates’ possession relating
primarily to the Assets. Seller shall also make available to Buyer and Buyer’s
Representatives, upon reasonable notice during normal business hours, Seller’s
personnel knowledgeable with respect to the Assets in order that Buyer may make
such diligence investigation as Buyer considers necessary or appropriate. All
investigations and due diligence conducted by Buyer or any Buyer’s
Representative shall be conducted at Buyer’s sole cost, risk and expense and any
conclusions made from any examination done by Buyer or any Buyer’s
Representative shall result from Buyer’s own independent review and judgment.

(b) Buyer shall be entitled to conduct a Phase I environmental property
assessment with respect to the Assets. Seller or its designee shall have the
right to accompany Buyer and Buyer’s Representatives whenever they are on site
on the Assets and also to collect split test samples if any are collected.
Notwithstanding anything herein to the contrary, Buyer shall not have access to,
and shall not be permitted to conduct any environmental due diligence (including
any Phase I environmental property assessments) with respect to any Assets where
Seller does not have the authority to grant access for such due diligence
(provided, however, Seller shall use its commercially reasonable efforts to
obtain permission from any Third Party to allow Buyer and Buyer’s
Representatives such access). In the event that Buyer’s Phase I environmental
property assessments identify actual or potential “recognized environmental
concerns”, then Buyer may request Seller’s permission to conduct additional
Phase II environmental property assessments. The additional Phase II
environmental property assessment procedures relating to any additional
investigation shall be submitted to Seller in a Phase II environmental property
assessment plan. Thereafter, Seller may, in its sole discretion, approve said
Phase II environmental property assessment plan, in whole or in part and Buyer
shall not have the right to conduct any activities set forth in such plan until
such time that Seller has approved such plan in writing. Any such approved Phase
II environmental property assessment plan shall be performed in accordance with
this Article 11.1 and in compliance with all Laws.

(c) Buyer shall coordinate its environmental property assessments and physical
inspections of the Assets with Seller to minimize any inconvenience to or
interruption of the conduct of business by Seller. Buyer shall abide by
Seller’s, and any Third Party operator’s safety rules, regulations, and
operating policies while conducting its due diligence evaluation of the Assets
including any environmental or other inspection or assessment of the Assets.
Buyer hereby defends, indemnifies and holds harmless each of the operators of
the Assets and Seller Indemnified Parties from and against any and all
Liabilities arising out of, resulting from or relating to any field visit,
environmental property assessment, or other due

28

--------------------------------------------------------------------------------



diligence activity conducted by Buyer or any Buyer’s Representative with respect
to the Assets, EVEN IF SUCH LIABILITIES ARISE OUT OF OR RESULT FROM, SOLELY OR
IN PART, THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY A MEMBER OF SELLER
INDEMNIFIED PARTIES, EXCEPTING ONLY LIABILITIES ACTUALLY RESULTING ON THE
ACCOUNT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A MEMBER OF SELLER
INDEMNIFIED PARTIES.

(d) Buyer agrees to promptly provide Seller, but in no less than five (5) days
after receipt or creation, copies of all final reports and test results,
prepared by Buyer and/or any of Buyer’s Representatives and which contain data
collected or generated from Buyer’s due diligence with respect to the Assets.
Seller shall not be deemed by its receipt of said documents or otherwise to have
made representation or warranty, expressed, implied or statutory, as to the
condition to the Assets or to the accuracy of said documents or the information
contained therein.

(e) Upon completion of Buyer’s due diligence, Buyer shall at its sole cost and
expense and without any cost or expense to Seller or its Affiliates, (i) close
all bore holes from its Phase I environmental property assessment and any
approved work with respect to a Phase II environmental property assessment in
accordance with recognized industry standards, (ii) repair all damage done to
the Assets in connection with Buyer’s due diligence, (iii) restore the Assets to
the approximate same or better condition than it was prior to commencement of
Buyer’s due diligence and (iv) remove all equipment, tools or other property
brought onto the Assets in connection with Buyer’s due diligence. Any
disturbance to the Assets (including, without limitation, the real property
associated with such Assets) resulting from Buyer’s due diligence will be
promptly corrected by Buyer.

(f) During all periods that Buyer, and/or any of Buyer’s Representatives are on
the Assets, Buyer shall maintain, at its sole expense and with insurers
reasonably satisfactory to Seller, policies of insurance of the types and in the
amounts reasonably requested by Seller. Coverage under all insurance required to
be carried by Buyer hereunder will (i) be primary insurance, (ii) list Seller
Indemnified Parties as additional insureds, (iii) waive subrogation against
Seller Indemnified Parties and (iv) provide for five (5) days prior notice to
Seller in the event of cancellation or modification of the policy or reduction
in coverage. Upon request by Seller, Buyer shall provide evidence of such
insurance to Seller prior to entering the Assets.

11.2 Confidentiality. Buyer acknowledges that, pursuant to its right of access
to the Records or the Assets, Buyer will become privy to confidential and other
information of Seller and that such confidential information shall be held
confidential by Buyer and Buyer’s Representatives in accordance with the terms
of the Confidentiality Agreement. If the Closing should occur, the foregoing
confidentiality restriction on Buyer, including the Confidentiality Agreement,
shall terminate (except as to (i) such portion of the Assets that are not
conveyed to Buyer pursuant to the provisions of this Agreement, and (ii) the
Excluded Assets).

11.3 Disclaimers.

29

--------------------------------------------------------------------------------



(a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 12.1 OR ARTICLE
IV OF THIS AGREEMENT, (I) SELLER MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER EXPRESSLY DISCLAIMS ALL LIABILITY
AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION
MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO BUYER OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT
LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO BUYER BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF SELLER OR ANY OF ITS AFFILIATES).

(b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 12.1 OR ARTICLE IV OF
THIS AGREEMENT, AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER
EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR
IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR
NATURE OF ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY
ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE
ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM
THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE REVENUES
GENERATED BY THE ASSETS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS,
(VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER OR NATURE OF ANY
INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
SELLER OR THIRD PARTIES WITH RESPECT TO THE ASSETS, (VIII) ANY OTHER MATERIALS
OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ITS AFFILIATES, OR
ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT. EXCEPT AS EXPRESSLY
REPRESENTED OTHERWISE IN ARTICLE 12.1 OR ARTICLE IV OF THIS AGREEMENT, SELLER
FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED,
OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A
PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY
ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMUNITION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES HERETO THAT BUYER SHALL BE DEEMED TO BE OBTAINING THE
ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND
“WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS
AS BUYER DEEMS

30

--------------------------------------------------------------------------------



APPROPRIATE. WITH RESPECT TO ANY OF THE ASSETS THAT ARE LOCATED IN LOUISIANA,
BUYER ACKNOWLEDGES THAT THIS WAIVER HAS BEEN EXPRESSLY CALLED TO ITS ATTENTION
AND INCLUDES, WITHOUT LIMITATION, A WAIVER OF WARRANTY AGAINST REHIBITORY VICES
ARISING UNDER LOUISIANA CIVIL CODE ARTICLES 2520 THROUGH 2548, INCLUSIVE.

(c) OTHER THAN THOSE REPRESENTATIONS SET FORTH IN ARTICLE 4.15, SELLER HAS NOT
AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR
CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN
THIS AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR
WARRANTY, AND SUBJECT TO BUYER’S RIGHTS UNDER ARTICLE 13.1, BUYER SHALL BE
DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR
PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND THAT BUYER HAS MADE OR CAUSED TO
BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS BUYER DEEMS APPROPRIATE.

(d) SELLER AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS ARTICLE 11.3 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY
APPLICABLE LAW.

ARTICLE XII

TITLE MATTERS; CASUALTIES; TRANSFER RESTRICTIONS

12.1 Seller’s Title.

(a) General Disclaimer of Title Warranties and Representations. Except for the
special warranty of title as set forth in Article 12.1(b) and without limiting
Buyer’s remedies for Title Defects set forth in this Article XII, Seller makes
no warranty or representation, express, implied, statutory or otherwise, with
respect to Seller’s title to any of the Assets and Buyer hereby acknowledges and
agrees that Buyer’s sole remedy for any defect of title, including any Title
Defect, with respect to any of the Assets (i) before Closing, shall be as set
forth in Article 12.2 and (ii) after Closing, shall be pursuant to the special
warranty of title set forth in Article 12.1(b).

(b) Special Warranty of Title. If the Closing occurs, then effective as of the
Closing Date, Seller warrants Defensible Title to the Wells (or the specified
zone(s) therein) shown in Exhibit A and, to the other Assets unto Buyer against
every Person whomsoever lawfully claiming or to claim the same or any part
thereof by, through or under Seller or its Affiliates, but not otherwise,
subject, however, to the Permitted Encumbrances and to any

31

--------------------------------------------------------------------------------



matters of record prior to the Title Claim Date; provided, however, that, except
with respect to any liability of Seller for any claim asserted in writing by
Buyer to Seller in accordance with Article 12.1(c) on or before the expiration
of the Survival Period for breach of such special warranty, such special
warranty shall cease and terminate at the end of such Survival Period. No
warranty of title shall be contained in the Assignment. Said special warranty of
title shall be subject to the further limitations and provisions of this Article
XII.

(c) Recovery on Special Warranty.

(i) Buyer’s Assertion of Title Warranty Breaches. Prior to the expiration of the
two-year period commencing as of the Closing Date and ending on the second (2nd)
anniversary thereof (the “Survival Period”), Buyer shall furnish Seller a Title
Defect Notice meeting the requirements of Article 12.2(a) setting forth any
matters which Buyer intends to assert as a breach of Seller’s special warranty
in Article 12.1(b). For all purposes of this Agreement, Buyer shall be deemed to
have waived, and Seller shall have no further liability for, any breach of
Seller’s special warranty that Buyer fails to assert by a Title Defect Notice
given to Seller on or before the expiration of the Survival Period. Seller shall
have a reasonable opportunity, but not the obligation, to cure any Title Defect
asserted by Buyer pursuant to this Article 12.1(c)(i). Buyer agrees to
reasonably cooperate with any attempt by Seller to cure any such Title Defect.

(ii) Limitations on Special Warranty. For purposes of Seller’s special warranty
of title, the value of the Wells (or the specified zone(s) therein) shown in
Exhibit A and the other Assets shall be deemed to be the Allocated Value
thereof, as adjusted herein. Recovery on Seller’s special warranty of title
shall be limited to an amount (without any interest accruing thereon) equal to
the reduction in the Purchase Price to which Buyer would have been entitled had
Buyer asserted the Title Defect giving rise to such breach of Seller’s special
warranty of title as a Title Defect prior to Closing pursuant to Article 12.2,
in each case taking into account the Individual Title Defect Threshold and the
Aggregate Deductible. Seller shall be entitled to offset any amount owed by
Seller for breach of its special warranty of title with respect to any Asset by
the amount of any Title Benefits with respect to such Asset as to which Seller
gives Buyer notice after the Title Claim Date.

12.2 Notice of Title Defects; Defect Adjustments.

(a) Title Defect Notices. On or before August 23, 2005 (the “Title Claim Date”),
Buyer must deliver claim notices to Seller meeting the requirements of this
Article 12.2(a) (collectively the “Title Defect Notices” and individually a
“Title Defect Notice”) setting forth any matters which, in Buyer’s reasonable
opinion, constitute Title Defects and which Buyer intends to assert as a Title
Defect pursuant to this Article XII. For all purposes of this Agreement and
notwithstanding anything herein to the contrary, Buyer shall be deemed to have
waived, and Seller shall have no liability for, any Title Defect which Buyer
fails to assert as a Title Defect by a Title Defect Notice received by Seller on
or before the Title Claim Date; provided, however, that, for purposes of
Seller’s special warranty to title under Article 12.1(b), such waiver shall not
apply to any matter that prior to the Title Claim Date is neither reflected of
record nor discovered by any of Buyer’s or any of its Affiliate’s employees or
any title attorney, landman or other title examiner while conducting Buyer’s due
diligence with respect to the

32

--------------------------------------------------------------------------------



Assets. To be effective, each Title Defect Notice shall be in writing, and shall
include (i) a description of the alleged Title Defect(s), (ii) the Wells (and
the applicable zone(s) therein) and/or other Assets affected by the Title Defect
(each a “Title Defect Property”), (iii) the Allocated Value of each Title Defect
Property, (iv) supporting documents reasonably necessary for Seller to verify
the existence of the alleged Title Defect(s), and (v) the amount by which Buyer
reasonably believes the Allocated Value of each Title Defect Property is reduced
by the alleged Title Defect(s) and the computations upon which Buyer’s belief is
based. To give Seller an opportunity to commence reviewing and curing Title
Defects, Buyer agrees to use reasonable efforts to give Seller, on or before the
end of each calendar week prior to the Title Claim Date, written notice of all
Title Defects discovered by Buyer during the preceding calendar week, which
notice may be preliminary in nature and supplemented prior to the Title Claim
Date. Buyer shall also promptly furnish Seller with written notice of any Title
Benefit which is discovered by any of Buyer’s or any of its Affiliate’s
employees, title attorneys, landmen or other title examiners while conducting
Buyer’s due diligence with respect to the Assets prior to the Title Claim Date.

(b) Title Benefit Notices. Seller shall have the right, but not the obligation,
to deliver to Buyer on or before the Title Claim Date with respect to each Title
Benefit a notice (a “Title Benefit Notice”) including (i) a description of the
Title Benefit, (ii) the Wells (and the applicable zone(s) therein) affected by
the Title Benefit, and (iii) the amount by which Seller reasonably believes the
Allocated Value of those Wells (and the applicable zone(s) therein) is increased
by the Title Benefit, and the computations upon which Seller’s belief is based.
Except for purposes of defending against or paying any claim that Seller has
breached its special warranty of title under Article 12.1(c)(ii), Seller shall
be deemed to have waived all Title Benefits of which it has not given notice on
or before the Title Claim Date.

(c) Seller’s Right to Cure. Seller shall have the right, but not the obligation,
to attempt, at its sole cost, to cure at any time prior to Closing (the “Cure
Period”), any Title Defects of which it has been advised by Buyer.

(d) Remedies for Title Defects. Subject to Seller’s continuing right to dispute
the existence of a Title Defect and/or the Title Defect Amount asserted with
respect thereto and subject to the rights of the parties pursuant to Article
15.1(d), in the event that any Title Defect timely asserted by Buyer in
accordance with Article 12.2(a) is not waived in writing by Buyer or cured on or
before Closing, Seller shall, at its sole option, elect to:

(i) subject to the Individual Title Defect Threshold and the Aggregate
Deductible, reduce the Purchase Price by an amount (“Title Defect Amount”)
determined pursuant to Article 12.2(g) or 12.2(j) as being the value of such
Title Defect;

(ii) indemnify Buyer against all Liability resulting from such Title Defect
pursuant to an indemnity agreement (the “Title Indemnity Agreement”) in the form
attached hereto as Exhibit C;

(iii) retain the entirety of the Title Defect Property that is subject to such
Title Defect, together with all associated Assets, in which event the Purchase
Price shall be

33

--------------------------------------------------------------------------------



reduced by an amount equal to the Allocated Value of such Title Defect Property
and such associated Assets; or

(iv) if applicable, terminate this Agreement pursuant to Article 15.1(d).

(e) Remedies for Title Benefits. With respect to each Well (or specified zone(s)
therein) affected by Title Benefits reported under Article 12.2(b), the Purchase
Price shall be increased by an amount (the “Title Benefit Amount”) equal to the
increase in the Allocated Value for such Well caused by such Title Benefits, as
determined pursuant to Article 12.2(h).

(f) Exclusive Remedy. Except for Seller’s special warranty of title under
Article 12.1(b), Article 12.2(d) shall be the exclusive right and remedy of
Buyer with respect to Seller’s failure to have Defensible Title with respect to
any Asset.

(g) Title Defect Amount. The Title Defect Amount resulting from a Title Defect
shall be the amount by which the Allocated Value of the affected Title Defect
Property is reduced as a result of the existence of such Title Defect and shall
be determined in accordance with the following terms and conditions:

(i) if Buyer and Seller agree on the Title Defect Amount, then that amount shall
be the Title Defect Amount;

(ii) if the Title Defect is an Encumbrance that is undisputed and liquidated in
amount, then the Title Defect Amount shall be the amount necessary to be paid to
remove the Title Defect from the Title Defect Property;

(iii) if the Title Defect represents a discrepancy between (A) the Net Revenue
Interest for any Title Defect Property and (B) the Net Revenue Interest stated
in Exhibit A, then the Title Defect Amount shall be the product of the Allocated
Value of such Title Defect Property multiplied by a fraction, the numerator of
which is the Net Revenue Interest decrease and the denominator of which is the
Net Revenue Interest stated in Exhibit A; provided, however, if there is a
discrepancy between (A) and (B) as to a Title Defect Property, and Seller is,
pursuant to this Agreement, reserving an overriding royalty interest in that
Title Defect Property, then to the extent all or a portion of that reserved
overriding royalty interest, if transferred to Buyer could: (a) diminish that
discrepancy, then that portion of the overriding royalty interest that could
diminish the discrepancy will be assigned to Buyer pursuant to the provisions of
this Agreement, and the combined Net Revenue Interest and the overriding royalty
interest to be assigned shall be combined and shall be “(A),” the numerator for
the fraction; or (b) cause there to be no discrepancy, then that portion of the
overriding royalty interest which would cause there to be no discrepancy will be
assigned to Buyer pursuant to the provisions of this Agreement, and there shall
be no Title Defect.

(iv) if the Title Defect represents an obligation or Encumbrance upon or other
defect in title to the Title Defect Property of a type not described above, the
Title Defect Amount shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect

34

--------------------------------------------------------------------------------



Property, the values placed upon the Title Defect by Buyer and Seller and such
other reasonable factors as are necessary to make a proper evaluation; provided,
however, that if such Title Defect is reasonably capable of being cured, the
Title Defect Amount shall not be greater than the reasonable cost and expense of
curing such Title Defect;

(v) If (A) a Title Defect Property is not a Well (or specified zone(s) therein),
(B) such Title Defect Property does not have an Allocated Value, (C) the Title
Defect with respect to such Title Defect Property causes a loss of title to such
Title Defect Property, and (D) the loss of such title to such Title Defect
Property will prevent the continued operation or production of a Well (or one or
more specified zone(s) therein) shown in Exhibit A (such Well or the specified
zone(s) therein being referred to as the “Affected Well”) and the other Assets
are not capable of providing an alternative means to support, in all material
respects, the continued operation or production of the Affected Well, then such
Title Defect Property (a “Defective Support Property”) and such Affected Well
shall collectively be considered a single Title Defect Property for purposes of
this Article XII; provided, however, that the Title Defect Amount resulting from
the Title Defect affecting such Defective Support Property shall be the lesser
of (1) the reasonable cost to replace such Defective Support Property (not to
exceed the current fair market value of such Defective Support Property in its
current depreciated condition), if such Defective Support Property is reasonably
capable of being replaced, (2) the reasonable cost of providing an alternative
means to support in all material respects the continued operation or production
of the Affected Well, or (3) the Title Defect Amount that would otherwise be
applicable to such Title Defect under this Article XII.

(vi) the Title Defect Amount with respect to a Title Defect Property shall be
determined without duplication of any costs or losses included in another Title
Defect Amount hereunder; and

(vii) notwithstanding anything to the contrary in this Article XII, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any Title Defect Property shall not exceed the Allocated Value of the Title
Defect Property.

(h) Title Benefit Amount. The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms
and conditions:

(i) if Buyer and Seller agree on the Title Benefit Amount, then that amount
shall be the Title Benefit Amount; and

(ii) if the Title Benefit represents a discrepancy between (A) the Net Revenue
Interest for any Well (or the specified zone(s) therein) and (B) the Net Revenue
Interest stated in Exhibit A, then the Title Benefit Amount shall be the product
of the Allocated Value of the affected Well (or the specified zone(s) therein)
multiplied by a fraction, the numerator of which is the Net Revenue Interest
increase and the denominator of which is the Net Revenue Interest stated in
Exhibit A.

(i) Title Deductibles. Notwithstanding anything to the contrary, (i) in no event
shall there be any adjustments to the Purchase Price or other remedies provided
by Seller

35

--------------------------------------------------------------------------------



for any individual Title Defect for which the Title Defect Amount does not
exceed one hundred thousand dollars ($100,000.00) (“Individual Title Defect
Threshold”); and (ii) in no event shall there be any adjustments to the Purchase
Price or other remedies provided by Seller for any Title Defect that exceeds the
Individual Title Defect Threshold unless (A) the sum of (1) the Title Defect
Amounts of all such Title Defects that exceed the Individual Title Defect
Threshold, in the aggregate, excluding any Title Defects cured by Seller, plus
(2) the Remediation Amounts of all Environmental Defects, in the aggregate,
excluding any individual Environmental Defect for which the Remediation Amount
does not exceed the Individual Environmental Threshold and any Environmental
Defects cured by Seller, (B) exceeds the Aggregate Deductible, after which point
Buyer shall be entitled to adjustments to the Purchase Price or other remedies
only with respect to such Title Defects in excess of such Aggregate Deductible.

(j) Title Dispute Resolution. Seller and Buyer shall attempt to agree on all
Title Defects, Title Benefits, Title Defect Amounts and Title Benefit Amounts
prior to Closing. If Seller and Buyer are unable to agree by Closing, the Title
Defect Amounts and Title Benefit Amounts in dispute shall be exclusively and
finally resolved pursuant to this Article 12.1(j). There shall be a single
arbitrator, who shall be a title attorney with at least ten (10) years
experience in oil and gas titles involving properties in the regional area in
which the Title Defect Properties are located, as selected by mutual agreement
of Buyer and Seller within fifteen (15) days after the end of the Cure Period,
and absent such agreement, by the Houston office of the American Arbitration
Association (the “Title Arbitrator”). The arbitration proceeding shall be held
in Houston, Texas and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Article. The Title Arbitrator’s
determination shall be made within twenty (20) days after submission of the
matters in dispute and shall be final and binding upon both parties, without
right of appeal. In making his determination, the Title Arbitrator shall be
bound by the rules set forth in Articles 12.2(g) and 12.2(h) and, subject to the
foregoing, may consider such other matters as in the opinion of the Title
Arbitrator are necessary to make a proper determination. The Title Arbitrator,
however, may not award the Buyer a greater Title Defect Amount than the Title
Defect Amount claimed by Buyer in its applicable Title Defect Notice and may not
award Seller a greater Title Benefit Amount than the Title Benefit Amount
claimed by Seller in its applicable Title Benefit Notice. The Title Arbitrator
shall act as an expert for the limited purpose of determining the specific
disputed Title Defect, Title Benefit, Title Defect Amounts and/or Title Benefit
Amounts submitted by either party and may not award damages, interest or
penalties to either party with respect to any matter. Seller and Buyer shall
each bear its own legal fees and other costs of presenting its case. Each of
Seller and Buyer shall bear one-half of the costs and expenses of the Title
Arbitrator. To the extent that the award of the Title Arbitrator with respect to
any Title Defect Amount or Title Benefit Amount is not taken into account as an
adjustment to the Purchase Price pursuant to Article 3.5 or Article 3.6, then
within ten (10) days after the Title Arbitrator delivers written notice to Buyer
and Seller of his award with respect to a Title Defect Amount or a Title Benefit
Amount, (i) Buyer shall pay to Seller the amount, if any, so awarded by the
Title Arbitrator to Seller and (ii) Seller shall pay to Buyer the amount, if
any, so awarded by the Title Arbitrator to Buyer.

12.3 Casualty or Condemnation Loss.

36

--------------------------------------------------------------------------------



(a) Notwithstanding anything herein to the contrary, from and after the
Effective Time, Buyer shall assume all risk of loss with respect to production
of Hydrocarbons through normal depletion (including watering out of any well,
collapsed casing or sand infiltration of any well) and the depreciation of
personal property due to ordinary wear and tear, in each case, with respect to
the Assets.

(b) If, after the date of this Agreement but prior to the Closing Date, any
portion of the Assets is destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain, and the loss as a result of such
individual casualty or taking exceeds twenty percent (20%) of the Purchase Price
based on the Allocated Value of the affected Assets, Buyer shall nevertheless be
required to close and Seller shall elect by written notice to Buyer prior to
Closing either (i) to cause the Assets affected by such casualty or taking to be
repaired or restored to at least its condition prior to such casualty or taking,
at Seller’s sole cost, as promptly as reasonably practicable (which work may
extend after the Closing Date), (ii) to indemnify Buyer through a document
reasonably acceptable to Seller and Buyer against any costs or expenses that
Buyer reasonably incurs to repair the Assets subject to such casualty or taking
or (iii) to treat such casualty or taking as a Title Defect with respect to the
affected Asset or Assets under Article 12.2. In each case, Seller shall retain
all rights to insurance, condemnation awards and other claims against third
parties with respect to the casualty or taking except to the extent the parties
otherwise agree in writing.

(c) If, after the date of this Agreement but prior to the Closing Date, any
portion of the Assets is destroyed by fire or other casualty or is taken in
condemnation or under right of eminent domain, and the loss to the Assets as a
result of such individual casualty or taking is twenty percent (20%) or less of
the Purchase Price based on the Allocated Value of the affected Assets, Buyer
shall nevertheless be required to close and Seller, at Closing, shall pay to
Buyer all sums paid to Seller by Third Parties by reason of such casualty or
taking insofar as with respect to the Assets and shall assign, transfer and set
over to Buyer or subrogate Buyer to all of Seller’s right, title and interest
(if any) in insurance claims, unpaid awards, and other rights against Third
Parties (excluding any Liabilities, other than insurance claims, of or against
any Seller Indemnified Parties) arising out of such casualty or taking insofar
as with respect to the Assets; provided, however, that Seller shall reserve and
retain (and Buyer shall assign to Seller) all rights, title, interests and
claims against Third Parties for the recovery of Seller’s costs and expenses
incurred prior to the Closing in pursuing or asserting any such insurance claims
or other rights against third parties or in defending or asserting rights in
such condemnation or eminent domain action with respect to the Assets.

(d) If any action for condemnation or taking under right of eminent domain is
pending or threatened with respect to any Asset or portion thereof after the
date of this Agreement, but no taking of such Asset or portion thereof occurs
prior to the Closing Date, Buyer shall nevertheless be required to close and
Seller, at Closing, shall assign, transfer and set over to Buyer or subrogate
Buyer to all of Seller’s right, title and interest (if any) in such condemnation
or eminent domain action, including any future awards therein, insofar as they
are attributable to the Assets threatened to be taken, except that Seller shall
reserve and retain (and Buyer shall assign to Seller) all rights, titles,
interests and claims against Third Parties for the recovery of Seller’s costs
and expenses incurred prior to the Closing in defending or asserting rights in
such action with respect to the Assets.

37

--------------------------------------------------------------------------------



12.4 Preferential Purchase Rights and Consents to Assign. (a) With respect to
each preferential purchase right pertaining to an Asset and the transactions
contemplated hereby, Seller, prior to the Closing, shall send to the holder of
each such right a notice, in material compliance with the contractual provisions
applicable to such right. In addition, prior to the Closing, Seller shall send
to each holder of a right to consent to assignment pertaining to the Assets and
the transactions contemplated hereby a notice seeking such party’s consent to
the transaction contemplated hereby.

(b) If, prior to the Closing, any holder of a preferential purchase right
notifies Seller that it intends to consummate the purchase of the Asset to which
its preferential purchase right applies, the exercise of such preferential
purchase right shall not constitute a Title Defect, that Asset shall be excluded
from the Assets to be conveyed to Buyer to the extent of the interest affected
by the preferential purchase right, and the Purchase Price shall be reduced by
the Allocated Value of the relevant Asset allocable to such interest. Seller
shall be entitled to all proceeds paid by a party exercising a preferential
purchase right prior to the Closing. If such holder of such preferential
purchase right thereafter fails to consummate the purchase of the Asset covered
by such right on or before thirty (30) days following the Closing Date, then
Seller shall so notify Buyer, and Buyer shall purchase on or before ten (10)
days following receipt of such notice, subject to Buyer’s satisfaction that such
preferential right has been waived, such Asset from Seller, under the terms of
this Agreement for a price equal to the portion of the Purchase Price previously
allocated to it.

(c) If a preferential purchase right burdening any Asset is not exercised prior
to the Closing Date and the time for exercising such preferential purchase right
has not expired prior to the Closing Date, then the Closing Date with respect to
such Asset shall be extended to the earlier of five (5) business days from the
date such preferential right is waived or the period to exercise such
preferential right has expired. If such preferential purchase right is
exercised, Seller shall, without any further obligation to Buyer relating to the
affected Asset (except a reduction in the Purchase Price of the allocated value
of the Asset), deliver the affected Asset to the holder of such preferential
purchase right pursuant to an assignment in substantially the same form as the
Assignment and shall retain the proceeds paid for such Asset by the party
exercising the preferential purchase right.

(d) All Assets for which preferential purchase rights have been waived, or as to
which the period to exercise such right has expired prior to the Closing, shall
be sold to Buyer at the Closing pursuant to the provisions of this Agreement.

(e) If Seller fails to obtain a consent prior to the Closing and the failure to
obtain such consent would cause the assignment of such Asset to Buyer to be
void, then the portion of the Asset subject to such failed consent shall not
constitute a Title Defect, that Asset shall be excluded from the Assets to be
conveyed to Buyer to the extent of the interest affected by failure to secure
the consent, and the Purchase Price shall be reduced by the Allocated Value of
the relevant Asset allocable to that interest.

ARTICLE XIII

ENVIRONMENTAL MATTERS

38

--------------------------------------------------------------------------------



13.1 Environmental Defects.

(a) Assertions of Environmental Defects. Buyer must deliver claim notices to
Seller meeting the requirements of this Article 13.1(a) (collectively the
“Environmental Defect Notices” and individually an “Environmental Defect
Notice”) not later than August 23, 2005 (the “Environmental Claim Date”),
setting forth any matters which, in Buyer’s reasonable opinion, constitute
Environmental Defects and which Buyer intends to assert as Environmental Defects
pursuant to this Article 13.1. For all purposes of this Agreement but subject to
Buyer’s remedy for a breach of Seller’s representation contained in Article
4.15, Buyer shall be deemed to have waived any Environmental Defect which Buyer
fails to assert as an Environmental Defect by a Environmental Defect Notice
received by Seller on or before the Environmental Claim Date. To be effective,
each Environmental Defect Notice shall be in writing and shall include (i) a
description of the matter constituting the alleged Environmental Defect, (ii) a
description of each Asset (or portion thereof) that is affected by the alleged
Environmental Defect, (iii) Buyer’s assertion of the Allocated Value of the
portion of the Assets affected by the alleged Environmental Defect, (iv)
supporting documents reasonably necessary for Seller to verify the existence of
the alleged Environmental Defect, and (v) a calculation of the Remediation
Amount (itemized in reasonable detail) that Buyer asserts is attributable to
such alleged Environmental Defect. Buyer’s calculation of the Remediation Amount
included in the Environmental Defect Notice must describe in reasonable detail
the Remediation proposed for the Environmental Condition that gives rise to the
asserted Environmental Defect and identify all assumptions used by the Buyer in
calculating the Remediation Amount, including the standards that Buyer asserts
must be met to comply with Environmental Laws. Seller shall have the right, but
not the obligation, to cure any claimed Environmental Defect on or before
Closing.

(b) Remedies for Environmental Defects. Subject to Seller’s continuing right to
dispute the existence of a Environmental Defect and/or the Remediation Amount
asserted with respect thereto, in the event that any Environmental Defect timely
asserted by Buyer in accordance with Article 13.1(a) is not waived in writing by
Buyer or cured on or before Closing, Seller shall, at its sole option, elect to:

(i) subject to the Individual Environmental Threshold and the Aggregate
Deductible, reduce the Purchase Price by the Remediation Amount;

(ii) assume responsibility for the Remediation of such Environmental Defect;

(iii) retain the entirety of the Asset that is subject to such Environmental
Defect, together with all associated Assets, in which event the Purchase Price
shall be reduced by an amount equal to the Allocated Value of such Asset and
such associated Assets; or

(iv) if applicable, terminate this Agreement pursuant to Article 15.1(d).

If Seller elects the option set forth in clause (i) above, Buyer shall be deemed
to have assumed responsibility for Remediation of such Environmental Defect and
such Environmental Defect and all Liabilities with respect thereto shall be
deemed to constitute Assumed Obligations. If

39

--------------------------------------------------------------------------------



Seller elects the option set forth in clause (ii) above, Seller shall use
reasonable efforts to implement such Remediation in a manner which is consistent
with the requirements of Environmental Laws in a timely fashion for the type of
Remediation that Seller elects to undertake and shall have access to the
affected Assets after the Closing Date to implement and complete such
Remediation in accordance with an Access Agreement in substantially the form
attached hereto as Exhibit D (the “Access Agreement”). Seller will be deemed to
have adequately completed the Remediation required in the immediately preceding
sentence (A) upon receipt of a certificate or approval from the applicable
Governmental Authority that the Remediation has been implemented to the extent
necessary to comply with existing regulatory requirements or (B) upon receipt of
a certificate from a licensed professional engineer that the Remediation has
been implemented to the extent necessary to comply with existing regulatory
requirements.

(c) Exclusive Remedy. Subject to Article 15.1(d) and Buyer’s remedy for a breach
of Seller’s representation contained in Article 4.15, Article 13.1(b) shall be
the exclusive right and remedy of Buyer with respect to any Environmental
Defect.

(d) Environmental Deductibles. Notwithstanding anything to the contrary, (i) in
no event shall there be any adjustments to the Purchase Price or other remedies
provided by Seller for any individual Environmental Defect for which the
Remediation Amount does not exceed five hundred thousand dollars ($500,000)
(“Individual Environmental Threshold”); and (ii) in no event shall there be any
adjustments to the Purchase Price or other remedies provided by Seller for any
Environmental Defect for which the Remediation Amount exceeds the Individual
Environmental Threshold unless (A) the sum of (1) the Remediation Amounts of all
such Environmental Defects that exceed the Individual Environmental Threshold,
in the aggregate, excluding any Environmental Defects cured by Seller, plus (2)
the Title Defect Amounts of all Title Defects, in the aggregate, excluding any
individual Title Defect for which the Title Defect Amount does not exceed the
Individual Title Defect Threshold and any Title Defects cured by Seller, (B)
exceeds the Aggregate Deductible, after which point Buyer shall be entitled to
adjustments to the Purchase Price or other remedies only with respect to such
Environmental Defects in excess of such Aggregate Deductible.

(e) Environmental Dispute Resolution. Seller and Buyer shall attempt to agree on
all Environmental Defects and Remediation Amounts prior to Closing. If Seller
and Buyer are unable to agree by Closing, the Environmental Defects and/or
Remediation Amounts in dispute shall be exclusively and finally resolved by
arbitration pursuant to this Article 13.1. There shall be a single arbitrator,
who shall be an environmental attorney with at least ten (10) years experience
in environmental matters involving oil and gas producing properties in the
regional area in which the affected Assets are located, as selected by mutual
agreement of Buyer and Seller within fifteen (15) days after the Closing Date,
and absent such agreement, by the Houston office of the American Arbitration
Association (the “Environmental Arbitrator”). The arbitration proceeding shall
be held in Houston, Texas and shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, to the
extent such rules do not conflict with the terms of this Article. The
Environmental Arbitrator’s determination shall be made within twenty (20) days
after submission of the matters in dispute and shall be final and binding upon
both parties, without right of appeal. In making his determination, the
Environmental Arbitrator shall be bound by the rules set forth in this Article
13.1 and, subject to

40

--------------------------------------------------------------------------------



the foregoing, may consider such other matters as in the opinion of the
Environmental Arbitrator are necessary or helpful to make a proper
determination. The Environmental Arbitrator, however, may not award the Buyer a
greater Remediation Amount than the Remediation Amount claimed by Buyer in its
applicable Environmental Defect Notice. The Environmental Arbitrator shall act
as an expert for the limited purpose of determining the specific disputed
Environmental Defects and/or Remediation Amounts submitted by either party and
may not award damages, interest or penalties to either party with respect to any
matter. Seller and Buyer shall each bear its own legal fees and other costs of
presenting its case. Each of Seller and Buyer shall bear one-half of the costs
and expenses of the Environmental Arbitrator. To the extent that the award of
the Environmental Arbitrator with respect to any Remediation Amount is not taken
into account as an adjustment to the Purchase Price pursuant to Article 3.6,
then within ten (10) days after the Environmental Arbitrator delivers written
notice to Buyer and Seller of his award with respect to a Remediation Amount,
and subject to Article 13.1, (i) Buyer shall pay to Seller the amount, if any,
so awarded by the Environmental Arbitrator to Seller and (ii) Seller shall pay
to Buyer the amount, if any, so awarded by the Environmental Arbitrator to
Buyer.

13.2 NORM, Wastes and Other Substances. Buyer acknowledges that the Assets have
been used for exploration, development, and production of oil and gas and that
there may be petroleum, produced water, wastes, or other substances or materials
located in, on or under the Assets or associated with the Assets. Equipment and
sites included in the Assets may contain asbestos, NORM or other Hazardous
Substances. NORM may affix or attach itself to the inside of wells, materials,
and equipment as scale, or in other forms. The wells, materials, and equipment
located on the Assets or included in the Assets may contain NORM and other
wastes or Hazardous Substances. NORM containing material and/or other wastes or
Hazardous Substances may have come in contact with various environmental media,
including without limitation, water, soils or sediment. Special procedures may
be required for the assessment, remediation, removal, transportation, or
disposal of environmental media, wastes, asbestos, NORM and other Hazardous
Substances from the Assets.

ARTICLE XIV

ASSUMPTION; SURVIVAL, INDEMNIFICATION

14.1 Assumption by Buyer. Without limiting Buyer’s rights to indemnity under
this Article XIV and Buyer’s rights under any Title Indemnity Agreement and any
Access Agreement, from and after the Closing Buyer assumes and hereby agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) all obligations and Liabilities, known or unknown, with respect
to the Assets, regardless of whether such obligations or Liabilities arose prior
to, on or after the Effective Time, including but not limited to obligations and
Liabilities relating in any manner to the use, ownership or operation of the
Assets, including but not limited to obligations to (a) furnish makeup gas
and/or settle Imbalances according to the terms of applicable gas sales,
processing, gathering or transportation Contracts, and, (b) pay working
interests, royalties, overriding royalties and other interests, owners revenues
or proceeds attributable to sales of Hydrocarbons relating to the Properties,
including those held in suspense, (c) properly plug and abandon any and all
Wells, including inactive Wells or temporarily abandoned Wells, drilled on the
Properties or otherwise pursuant to the Assets, (d) replug any well, wellbore,
or previously plugged Well on the Properties to the extent required or
necessary, (e) dismantle or decommission and remove any Personal Property and
other property of

41

--------------------------------------------------------------------------------



whatever kind related to or associated with operations and activities conducted
by whomever on the Properties or otherwise pursuant to the Assets, (f) clean up,
restore and/or remediate the premises covered by or related to the Assets in
accordance with applicable agreements and Laws, and (g) perform all obligations
applicable to or imposed on the lessee, owner, or operator under the Leases and
the Applicable Contracts, or as required by Laws (all of said obligations and
Liabilities, subject to the exclusions below, herein being referred to as the
“Assumed Obligations”); provided, Buyer does not assume any obligations or
Liabilities of Seller to the extent that they are:

(i) attributable to or arise out of the ownership, use or operation of the
Excluded Assets; or

(ii) attributable to or arise out of the actions, suits or proceedings, if any,
set forth on Schedule 14.1, except insofar and only insofar as they arise after
the Effective Time or are attributable or relate to the ownership or operation
of the Assets, or production therefrom, for periods after the Effective Time.

14.2 Indemnities of Seller. Effective as of the Closing, subject to the
limitations set forth in Article 14.4 and otherwise in this Article XIV, Seller
shall be responsible for, shall pay on a current basis, and hereby defends,
indemnifies, holds harmless and forever releases Buyer and its Affiliates, and
all of its and their respective stockholders, partners, members, directors,
officers, managers, employees, agents and representatives (collectively, “Buyer
Indemnified Parties”) from and against any and all Liabilities, arising from,
based upon, related to or associated with:

(a) any breach by Seller of its representations or warranties contained in
Article IV;

(b) any breach by Seller of its covenants and agreements under this Agreement;
or

(c) (i) any act or omission by Seller involving or relating to the Excluded
Assets occurring prior to the Closing, or (ii) the actions, suits or
proceedings, if any, set forth on Schedule 14.1, except insofar and only insofar
as they arise after the Effective Time or are attributable or relate to the
ownership or operation of the Assets, or production therefrom, for periods after
the Effective Time.

14.3 Indemnities of Buyer. (a) Effective as of the Closing, Buyer and its
successors and assigns shall assume, be responsible for, shall pay on a current
basis, and hereby defends, indemnifies, holds harmless and forever releases
Seller and its Affiliates, and all of their respective stockholders, partners,
members, directors, officers, managers, employees, agents and representatives
(collectively, “Seller Indemnified Parties”) from and against any and all
Liabilities arising from, based upon, related to or associated with:

(i) any breach by Buyer of its representations or warranties contained in
Article V;

42

--------------------------------------------------------------------------------



(ii) any breach by Buyer of its covenants and agreements under this Agreement;

(iii) the Assumed Obligations; or

(iv) except as provided otherwise in Article 12.1, Title Defects related or
attributable to the Assets.

(b) Notwithstanding anything herein to the contrary, in addition to the
indemnities set forth in Article 14.3(a), effective as of the Closing, Buyer and
its successors and assigns shall assume, be responsible for, shall pay on a
current basis, and hereby defends, indemnifies, holds harmless and forever
releases the Seller Indemnified Parties from and against any and all Liabilities
arising from, based upon, related to or associated with any Environmental
Condition or other environmental matter related or attributable to the Assets,
regardless of whether such Liabilities arose prior to, on or after the Effective
Time, :including the presence, disposal or relates of any Hazardous Substance or
other material of any kind in, on or under the Assets or other property (whether
neighboring) and including any liability of any Seller Indemnified Party with
respect to the Assets under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. §§ 9601 et. seq.),
the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901 et. seq.),
the Clean Water Act (33 U.S.C. §§ 466 et. seq.), the Safe Drinking Water Act (14
U.S.C. §§ 1401-1450), the Hazardous Materials Transportation Act (49 U.S.C. §§
1801 et. seq.), the Toxic Substance Control Act (15 U.S.C. §§ 2601-2629), the
Clean Air Act (42 U.S.C. § 7401 et. seq.) as amended, and the Clean Air Act
Amendments of 1990, and all state and local Environmental Laws.

14.4 Limitation on Liability. (a) Seller shall not have any liability for any
indemnification under Article 14.2 until and unless the aggregate amount of all
Liabilities for which Claim Notices are delivered by Buyer exceeds $***, and
then only to the extent such damages exceed $***; provided that (i) the
adjustment to the Purchase Price under Article 3.6 and any payments in respect
thereof shall not be limited by this Article 14.4(a) and (ii) Seller’s indemnity
under Article 14.2(c) shall not be limited by this Article 14.4(a).

(b) Notwithstanding anything to the contrary contained in this Agreement, Seller
shall not be required to indemnify Buyer for aggregate Liabilities in excess of
$***; provided, however, with respect to a breach of the representation set
forth in Article 4.11, Seller shall not be required to indemnify Buyer for a
breach of Article 4.11 for aggregate Liabilities in excess of $***.

(c) The indemnification obligations of each party Seller hereunder are separate
and several obligations of each party Seller as to the Assets being conveyed
hereunder by each party Seller. They are not joint indemnification obligations;
provided, however, for the purpose of Article 14.4(a) and (b), and for the
purpose of any other provisions of this Agreement where there is a reference to
pre-Closing aggregate liabilities or aggregate determinations, including the
Aggregate Deductible, these shall be calculated jointly and include the Assets
being conveyed by all parties Seller.

43

--------------------------------------------------------------------------------



14.5 Express Negligence. THE INDEMNIFICATION, RELEASE AND ASSUMED OBLIGATIONS
PROVISIONS PROVIDED FOR IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE
LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES IN QUESTION AROSE OR RESULTED
SOLELY OR IN PART FROM THE SOLE, ACTIVE, PASSIVE, CONCURRENT OR COMPARATIVE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OR VIOLATION OF LAW OF OR BY ANY
INDEMNIFIED PARTY (EXCLUDING, HOWEVER, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
ANY INDEMNIFIED PARTY). BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT
COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

14.6 Exclusive Remedy. Notwithstanding anything to the contrary contained in
this Agreement, Articles 11.1(c), 14.2 and 14.3 contain the parties’ exclusive
remedy against each other with respect to breaches of the representations,
warranties, covenants and agreements of the parties contained in this Agreement.
Except for the remedies contained in Article 14.2, effective as of Closing.
Buyer, on its own behalf and on behalf of its Affiliates, hereby releases,
remises and forever discharges Seller and its Affiliates and all such parties'
stockholders, partners, members, directors, officers, employees, agents and
representatives from any and all suits, legal or administrative proceedings,
claims, demands, damages, losses, costs, Liabilities, interest, or causes of
action whatsoever, in Law or in equity, known or unknown, which Buyer or its
Affiliates might now or subsequently may have, based on, relating to or arising
out of this Agreement, the ownership, use or operation of the Assets, or the
condition, quality, status or nature of the Assets, including rights to
contribution under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, breaches of statutory or implied warranties,
nuisance or other tort actions, rights to punitive damages, common law rights of
contribution, and rights under insurance maintained by Seller or any of its
Affiliates, excluding, however, any contractual rights (apart from this
Agreement) existing as of the date hereof between (i) Buyer or any of Buyer's
Affiliates, on the one hand and (ii) Seller or any of Seller's Affiliates, on
the other hand, under contracts between them relating to the Assets (if any).

14.7 Indemnification Procedures. All claims for indemnification under Articles
11.1(c), 14.2 and 14.3 shall be asserted and resolved as follows:

(a) For purposes of this Article XIV, the term “Indemnifying Party” when used in
connection with particular Liabilities shall mean the party or parties having an
obligation to indemnify another party or parties with respect to such
Liabilities pursuant to this Article XIV, and the term “Indemnified Party” when
used in connection with particular Liabilities shall mean the party or parties
having the right to be indemnified with respect to such Liabilities by another
party or parties pursuant to this Article XIV.

(b) To make claim for indemnification under Articles 11.1(c), 14.2 or 14.3, an
Indemnified Party shall notify the Indemnifying Party of its claim under this
Article 14.7, including the specific details of and specific basis under this
Agreement for its claim (the “Claim Notice”). In the event that the claim for
indemnification is based upon a claim by a Third Party against the Indemnified
Party (a “Claim”), the Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Claim and shall enclose
a copy

44

--------------------------------------------------------------------------------



of all papers (if any) served with respect to the Claim; provided that the
failure of any Indemnified Party to give notice of a Claim as provided in this
Article 14.7 shall not relieve the Indemnifying Party of its obligations under
Articles 11.1(c), 14.2 or 14.3 (as applicable) except to the extent such failure
results in insufficient time being available to permit the Indemnifying Party to
effectively defend against the Claim or otherwise materially prejudices the
Indemnifying Party's ability to defend against the claim. In the event that the
claim for indemnification is based upon an inaccuracy or breach of a
representation, warranty, covenant or agreement, the Claim Notice shall specify
the representation, warranty, covenant or agreement that was inaccurate or
breached.

(c) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Party whether it admits or denies its liability
to defend the Indemnified Party against such Claim at the sole cost and expense
of the Indemnifying Party. The Indemnified Party is authorized, prior to and
during such thirty (30) day period, to file any motion, answer or other pleading
that it shall deem necessary or appropriate to protect its interests or those of
the Indemnifying Party and that is not prejudicial to the Indemnifying Party.

(d) If the Indemnifying Party admits its liability, it shall have the right and
obligation to diligently defend, at its sole cost and expense, the Claim. The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Party, the Indemnified Party agrees to cooperate in contesting any Claim which
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Claim controlled by the
Indemnifying Party pursuant to this Article 14.7(d). An Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle any Claim
or consent to the entry of any judgment with respect thereto which does not
include an unconditional written release of the Indemnified Party from all
liability in respect of such Claim or (ii) settle any Claim or consent to the
entry of any judgment with respect thereto in any manner that may materially and
adversely affect the Indemnified Party (other than as a result of money damages
covered by the indemnity).

(e) If the Indemnifying Party does not admit its liability or admits its
liability but fails to diligently prosecute or settle the Claim, then the
Indemnified Party shall have the right to defend against the Claim at the sole
cost and expense of the Indemnifying Party, with counsel of the Indemnified
Party's choosing, subject to the right of the Indemnifying Party to admit its
liability and assume the defense of the Claim at any time prior to settlement or
final determination thereof. If the Indemnifying Party has not yet admitted its
liability for a Claim, the Indemnified Party shall send written notice to the
Indemnifying Party of any proposed settlement and the Indemnifying Party shall
have the option for ten (10) days following receipt of such notice to (i) admit
in writing its liability for the Claim and (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement.

(f) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Party shall have thirty (30) days from its receipt of the Claim
Notice to (i) cure the Liabilities complained of, (ii) admit its liability for
such Liability or (iii) dispute the claim for such Liabilities. If the
Indemnifying Party does not notify the Indemnified Party within such 30 day
period that it has cured the Liabilities or that it disputes the claim for such
Liabilities, the

45

--------------------------------------------------------------------------------



amount of such Liabilities shall conclusively be deemed a liability of the
Indemnifying Party hereunder.

14.8 Survival. (a) The representations and warranties of the parties in Articles
IV and V (other than the representations and warranties in Articles 4.7, 4.8(b),
4.11, 4.12, 4.13, 4.18, 5.8, 5.9, 5.10 and 5.11) and the covenants and
agreements of the parties in Articles 6.1, 6.2, 6.3, 9.4, 11.1(a) and 11.1(b),
shall survive the Closing for a period of ***. The representation of Seller in
Article 4.12 shall terminate as of Closing and the representation of Seller in
Article 4.13 shall terminate *** after Closing. The representation of Seller in
Article 4.7 shall terminate as of Closing, subject to the following limited
exception: if there is a death or personal injury that occurs before the
Effective Time and a lawsuit is actually filed in an appropriate Court, having
jurisdiction, within *** from the Closing Date, Seller will defend against that
lawsuit, and indemnify and hold harmless Buyer from liabilities associated with
the death or personal injury. The representation of Seller in Article 4.8(b)
shall terminate at Closing, subject to the following limited exception: if there
is a breach of the representation that occurs before the Effective Time and a
lawsuit is actually filed in an appropriate Court, having jurisdiction, within
*** from the Closing Date, Seller will defend against that lawsuit, and
indemnify and hold harmless Buyer from liabilities associated with the breach.
The representation of Seller in Article 4.11 shall terminate at Closing, subject
to the following limited exception: if there is a breach of the representation
and within *** from the Closing Date a lawsuit is actually filed by a
non-governmental entity in an appropriate Court, having jurisdiction or a claim
is actually made by a Governmental Authority, Seller will defend against that
lawsuit, and indemnify and hold harmless Buyer from liabilities associated with
the breach. The representation and warranty of Seller in Article 12.1 shall
terminate as of the expiration of the Survival Period. Subject to the foregoing
and as set forth in Article 14.8(b), the remainder of this Agreement (including,
without limiting the foregoing in any respect, Articles 4.18, 5.8, 5.9, 5.10,
5.11 and 6.5) shall survive the Closing without time limit. Representations,
warranties, covenants and agreements shall be of no further force and effect
after the date of their expiration, provided that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to such
a representation, warranty, covenant or agreement prior to its expiration date.

(b) The indemnities in Articles 14.2(a), 14.2(b), 14.3(a)(i) and 14.3(a)(ii)
shall terminate as of the termination date of each respective representation,
warranty, covenant or agreement that is subject to indemnification, except in
each case as to matters for which a specific written claim for indemnity has
been delivered to the Indemnifying Party on or before such termination date.
Buyer's indemnities in Articles 14.3(a)(iii), 14.3(a)(iv) and 14.3(b) shall
survive the Closing without time limit and shall be deemed covenants running
with the Assets (provided that Buyer and its successors and assigns shall not be
released from any of, and shall remain jointly and severally liable to the
Seller Indemnified Parties for, the obligations or Liabilities of Buyer under
such Articles of this Agreement upon any transfer or assignment of any Asset),
and Seller's indemnity set forth in Article 14.2(c) shall survive the Closing
without time limit.

14.9 Waiver of Right to Rescission. Seller and Buyer acknowledge that the
payment of money, as limited by the terms of this Agreement, shall be adequate
compensation for breach of any representation, warranty, covenant or agreement
contained herein or for any other claim

46

--------------------------------------------------------------------------------



arising in connection with or with respect to the transactions contemplated in
this Agreement. As the payment of money shall be adequate compensation, Buyer
and Seller waive any right to rescind this Agreement or any of the transactions
contemplated hereby.

14.10 Insurance, Taxes. The amount of any Liabilities for which any of the Buyer
Indemnified Parties is entitled to indemnification under this Agreement or in
connection with or with respect to the transactions contemplated in this
Agreement shall be reduced by any corresponding (i) tax benefit created or
generated or (ii) insurance proceeds realized or that could reasonably be
expected to be realized by such party if a claim were properly pursued under the
relevant insurance arrangements.

14.11 Non-Compensatory Damages. None of the Buyer Indemnified Parties nor Seller
Indemnified Parties shall be entitled to recover from Seller or Buyer, or their
respective Affiliates, any indirect, consequential, punitive or exemplary
damages or damages for lost profits of any kind arising under or in connection
with this Agreement or the transactions contemplated hereby, except to the
extent any such party suffers such damages (including costs of defense and
reasonable attorney’s fees incurred in connection with defending of such
damages) to a Third Party, which damages (including costs of defense and
reasonable attorney’s fees incurred in connection with defending against such
damages) shall not be excluded by this provision as to recovery hereunder.
Subject to the preceding sentence, Buyer, on behalf of each of the Buyer
Indemnified Parties, and Seller, on behalf of each of Seller Indemnified
Parties, waive any right to recover punitive, special, exemplary and
consequential damages, including damages for lost profits, arising in connection
with or with respect to this Agreement or the transactions contemplated hereby.

14.12 Cooperation by Buyer Retained Litigation. Buyer agrees to use reasonable
efforts to cooperate with Seller in connection with Seller’s defense and other
actions relating to or arising out of the litigation and claims set forth on
Schedule 14.1. Buyer agrees to make available Buyer’s employees engaged in the
operation of the Assets, including the Transferring Employees, for the purposes
of providing testimony, depositions, information and other related activities
relating to such litigation and claims.

14.13 Disclaimer of Application of Anti-Indemnity Statutes. The parties
acknowledge and agree that the provisions of any anti-indemnity statute relating
to oilfield services and associated activities shall not be applicable to this
Agreement and/or the transactions contemplated hereby.

ARTICLE XV

TERMINATION, DEFAULT AND REMEDIES

15.1 Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time at or prior to Closing:

(a) by Seller, at Seller’s option, if any of the conditions set forth in Article
VIII have not been satisfied on or before the Closing Date;

47

--------------------------------------------------------------------------------



(b) by Buyer, at Buyer’s option, if any of the conditions set forth in Article
VII have not been satisfied on or before the Closing Date and such conditions
remain unsatisfied for a period of ten (10) days following written notice
thereof from Buyer to Sellers;

(c) by Buyer if the condition set forth in Article 7.4 has not been satisfied on
or before the Closing Date or by Seller if the condition set forth in Article
8.4 is not satisfied on or before the Closing Date; or

(d) Seller or Buyer if the Closing shall not have occurred on or before
September 7, 2005; provided, however, this Article 15.1(d) right to terminate
shall not be applicable to Assets subject to preferential purchase rights, for
which the Closing Date is extended pursuant to Article 12.4(c).

(e) provided, however, that no party shall have the right to terminate this
Agreement pursuant to clause (a), (b) or (d) above if such party or its
Affiliates are at such time in material breach of any provision of this
Agreement.

15.2 Effect of Termination. If the obligation to close the transactions
contemplated by this Agreement is terminated pursuant to any provision of
Article 15.1 hereof, then, except as provided in Article 3.2 and except for the
provisions of Articles 1.1, 11.1(c) through (f), 11.2, 11.3, 14.11 and this
Article 15.2 and Article XVI (other than Articles 16.2(b), 16.7, 16.8, 16.9 and
16.17), this Agreement shall forthwith become void and the parties shall have no
liability or obligation hereunder except and to the extent such termination
results from the willful breach by a party of any of its covenants or agreements
hereunder; provided that if Seller is entitled to retain the Deposit as
liquidated damages pursuant to Article 3.2, then such retention shall constitute
full and complete satisfaction of any and all damages Seller may have against
Buyer.

15.3 Return of Documentation and Confidentiality. Upon termination of this
Agreement, Buyer shall return to Seller all title, engineering, geological and
geophysical data, environmental assessments and/or reports, maps and other
information furnished by Seller to Buyer or prepared by or on behalf of Buyer in
connection with its due diligence investigation of the Assets and an officer of
Buyer shall certify same to Seller in writing.

ARTICLE XVI

MISCELLANEOUS

16.1 Exhibits. All of the Exhibits referred to in this Agreement are hereby
incorporated into this Agreement by reference and constitute a part of this
Agreement. Each party to this Agreement and its counsel has received a complete
set of Exhibits prior to and as of the execution of this Agreement.

16.2 Expenses and Taxes. (a) Except as otherwise specifically provided, all
fees, costs and expenses incurred by Buyer or Seller in negotiating this
Agreement or in consummating the transactions contemplated by this Agreement
shall be paid by the party incurring the same, including, without limitation,
legal and accounting fees, costs and expenses.

(b) All required documentary, filing and recording fees and expenses in
connection with the filing and recording of the assignments, conveyances or
other instruments

48

--------------------------------------------------------------------------------



required to convey title to the Assets to Buyer shall be borne by Buyer. Seller
shall assume responsibility for, and shall bear and pay, all federal income
taxes, state income taxes, and other similar taxes (including any applicable
interest or penalties) incurred or imposed with respect to the transactions
described in this Agreement. Buyer shall assume responsibility for, and shall
bear and pay, all state sales and use taxes (including any applicable interest
or penalties) incurred or imposed with respect to the transactions described in
this Agreement. Seller shall assume responsibility for, and shall bear and pay,
all ad valorem, property, severance, production, and similar taxes and
assessments based upon or measured by the ownership of the Assets, the
production of Hydrocarbons, or the receipt of proceeds therefrom, but exclusive
of income taxes (including any applicable penalties and interest) and assessed
against the Assets by any taxing authority for any period prior to the Effective
Time, and Buyer shall be responsible for, and shall bear and pay, all such taxes
and assessments assessed against the Assets by any taxing authority for any
period that begins on or after the Effective Time. For purposes of this
Agreement, the foregoing proration of ad valorem and property taxes shall be
accomplished at the Closing based on the ratio of the number of days in the year
prior to (for Seller) and on and after (for Buyer) the Effective Time to the
total number of days in the year as applied to the amount of ad valorem and
property taxes for the most recent year for which the amount of such taxes can
be finally determined at the Closing. Buyer shall be responsible for payment to
the taxing authorities of all ad valorem and property taxes for the current
year, except to the extent Seller has paid all or a portion of the ad valorem
and property taxes to the taxing authorities for the current tax year.

16.3 Assignment. This Agreement may not be assigned by Buyer without prior
written consent of Seller. No assignment of any rights hereunder by Buyer shall
relieve Buyer of any obligations and responsibilities hereunder.

16.4 Preparation of Agreement. Both Seller and Buyer and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.

16.5 Publicity. Seller and Buyer shall consult with each other with regard to
all press releases or other public or private announcements issued or made at or
prior to the Closing concerning this Agreement or the transactions contemplated
herein, and, except as may be required by applicable laws or the applicable
rules and regulations of any governmental agency or stock exchange, neither
Buyer nor Seller shall issue any such press release or other publicity without
the prior written consent of the other party, which shall not be unreasonably
withheld.

16.6 Notices. All notices and communications required or permitted to be given
hereunder shall be in writing and shall be delivered personally, or sent by
bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by telex
or facsimile transmission (provided any such telex or facsimile transmission is
confirmed either orally or by written confirmation), addressed to the
appropriate party at the address for such party shown below or at such other
address as such party shall have theretofore designated by written notice
delivered to the party giving such notice:

If to Seller:

49

--------------------------------------------------------------------------------



Devon Energy Production Company, L.P.

20 North Broadway

Suite 1500

Oklahoma City, Oklahoma 73102

Fax: (405) 552-4551

Attention: Mr. Kevin Harwi

Copy to: Ms. Cathy Lebsack

Fax: (405) 552-4551

Devon Louisiana Corporation

20 North Broadway

Suite 1500

Oklahoma City, Oklahoma 73102

Fax: (405) 552-4551

Attention: Mr. Kevin Harwi

Copy to: Ms. Cathy Lebsack

Fax: (405) 552-4551

Devon Energy Petroleum Pipeline Company

20 North Broadway

Suite 1500

Oklahoma City, Oklahoma 73102

Fax: (405) 552-4551

Attention: Mr. Kevin Harwi

Copy to: Ms. Cathy Lebsack

Fax: (405) 552-4551

If to Buyer:

Maritech Resources, Inc.

25025 Interstate 45 North

The Woodlands, Texas 77380

Fax: (281) 364-4310

Attention: Mr. G. M. McCarroll

If to Guarantor:

TETRA Technologies, Inc.

25025 Interstate 45 North

The Woodlands, Texas 77380

Fax: (281) 364-4398

Attention: General Counsel

50

--------------------------------------------------------------------------------



Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours, or upon actual receipt by the
addressee after such notice has either been delivered to an overnight courier or
deposited in the United States Mail, as the case may be. The parties hereto may
change the address, telephone numbers, and facsimile numbers to which such
communications are to be addressed by giving written notice to the other parties
in the manner provided in this Article 16.7.

16.7 Removal of Name. As promptly as practicable, but in any case within thirty
(30) days after the Closing Date, Buyer shall eliminate the names “Devon Energy
Production Company, L.P., Devon Louisiana Corporation”, “Devon” and any variants
thereof from the Assets acquired pursuant to this Agreement and, except with
respect to such grace period for eliminating existing usage, shall have no right
to use any logos, trademarks or trade names belonging to Seller or any of its
Affiliates.

16.8 Further Cooperation. After the Closing, Buyer and Seller shall execute and
deliver, or shall cause to be executed and delivered from time to time, such
further instruments of conveyance and transfer, and shall take such other
actions as any party may reasonably request, to convey and deliver the Assets to
Buyer, to perfect Buyer’s title thereto, and to accomplish the orderly transfer
of the Assets to Buyer in the manner contemplated by this Agreement. If any
party hereto receives monies belonging to the other, such amount shall
immediately be paid over to the proper party. If an invoice or other evidence of
an obligation is received by a party, which is partially an obligation of both
Seller and Buyer, then the parties shall consult with each other, and each shall
promptly pay its portion of such obligation to the obligee.

16.9 Filings, Notices and Certain Governmental Approvals. Promptly after Closing
Buyer shall (a) record the Assignments of the Assets and all state/federal
assignments executed at the Closing in all applicable real property records
and/or, if applicable, all state or federal agencies, (b) send notices to
vendors supplying goods and services for the Assets of the assignment of the
Properties to Buyer and, if applicable, the designation of Buyer as the operator
thereof, (c) actively pursue the unconditional approval of all applicable
Governmental Authorities of the Assignment of the Assets to Buyer and the
designation of Buyer as the operator thereof and (d) actively pursue all other
consents and approvals that may be required in connection with the assignment of
the Assets to Buyer and the assumption of the liabilities assumed by Buyer
hereunder, that shall not have been obtained prior to Closing. Buyer obligates
itself to take any and all action required by any Governmental Authority in
order to obtain such unconditional approval, including but not limited to, the
posting of any and all bonds or other security that may be required in excess of
its existing lease, pipeline or area-wide bond.

16.10 Entire Agreement; Conflicts. THIS AGREEMENT, THE EXHIBITS HERETO AND THE
CONFIDENTIALITY AGREEMENT COLLECTIVELY CONSTITUTE THE ENTIRE AGREEMENT AMONG
SELLER AND BUYER PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR
AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS, WHETHER ORAL OR
WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF. THERE ARE NO
WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY

51

--------------------------------------------------------------------------------



SET FORTH IN THIS AGREEMENT, AND NEITHER SELLER NOR BUYER SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF
INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND
PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY EXHIBIT HERETO,
THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL; PROVIDED,
HOWEVER, THAT THE INCLUSION IN ANY OF THE EXHIBITS HERETO OF TERMS AND
PROVISIONS NOT ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND
ALL SUCH ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO
THE PROVISIONS OF THIS SECTION 16.10.

16.11 Parties in Interest. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of Seller and Buyer and their respective
legal representatives, successors, and assigns. No other person shall have any
right, benefit, priority, or interest hereunder or as a result hereof or have
standing to require satisfaction of the provisions hereof in accordance with
their terms.

16.12 Amendment. This Agreement may be amended only by an instrument in writing
executed by the parties hereto against whom enforcement is sought.

16.13 Waiver; Rights Cumulative. Any of the terms, covenants, representations,
warranties, or conditions hereof may be waived only by a written instrument
executed by or on behalf of the party hereto waiving compliance. No course of
dealing on the part of Seller or Buyer, or their respective officers, employees,
agents, or representatives, nor any failure by Seller or Buyer to exercise any
of its rights under this Agreement shall operate as a waiver thereof or affect
in any way the right of such party at a later time to enforce the performance of
such provision. No waiver by any party of any condition, or any breach of any
term, covenant, representation, or warranty contained in this Agreement, in any
one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of any breach of any other term, covenant, representation, or
warranty. The rights of Seller and Buyer under this Agreement shall be
cumulative, and the exercise or partial exercise of any such right shall not
preclude the exercise of any other right.

16.14 Governing Law; Jurisdiction, Venue; Jury Waiver. THIS AGREEMENT AND THE
LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICT OF LAWS RULE OR
PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF
ANOTHER JURISDICTION. ALL OF THE PARTIES HERETO CONSENT TO THE EXERCISE OF
JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF TEXAS FOR ANY ACTION
ARISING OUT OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS. ALL ACTIONS OR
PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH,
OUT OF, RELATED TO, OR FROM THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS
SHALL BE EXCLUSIVELY LITIGATED IN COURTS HAVING SITES IN HOUSTON, HARRIS COUNTY,
TEXAS. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT

52

--------------------------------------------------------------------------------



PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

16.15 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

16.16 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a party by facsimile transmission
shall be deemed an original signature hereto.

16.17 Like-Kind Exchange. Either party may elect to structure the assignment and
conveyance of the Assets as part of a like-kind exchange under Section 1031 of
the U.S. Internal Revenue Code. The parties agree to cooperate with one another
with respect to the like-kind exchange and to execute all documents, conveyances
and other instruments necessary to effectuate an exchange. The party requesting
a like-kind exchange shall bear all costs and expenses and liability associated
therewith.

16.18 TRANSTION AGREEMENT; DEEP DEPTHS AND DEEP DEPTHS OPERATING AGREEMENT;
PLATFORMS.

(a) In order to facilitate the post-Closing transition of operations of certain
of the Seller-operated Assets, Seller and Buyer shall enter into a Transition
Agreement , pursuant to which Buyer will become contract operator of certain of
the Seller-operated Assets as is therein specified. The form of a Transition
Agreement shall be mutually agreed upon on or before ten (10) days prior to
Closing, and will provide, among other provisions, a full and complete
indemnification of Seller by Buyer, and shall also include a provision that if
Buyer does not qualify as a Designated Operator of an Asset with the MMS within
ninety (90) days after Closing, Buyer will execute a Designation of Operator of
a co-working interest owner of the Asset to become the Designated Operator,
unless requested otherwise by Seller. Additionally Seller and Buyer shall enter
into an accounting and marketing services agreement with respect to the Assets,
the form of which shall be mutually agreed to on or before 10 days prior to
Closing.

(b) As to those Assets in which Seller is retaining Deep Depths pursuant to this
Agreement, Seller and Buyer agree that it is to their mutual benefit that Buyer
deliver to Seller copies of the monthly MMS OGAR reports relating to production
of Hydrocarbons above those Deep Depths in those Assets, and Buyer agrees that
it will do so.

53

--------------------------------------------------------------------------------



(c) As to those Deep Depths in which Seller and Buyer will both own interests
pursuant to this Agreement, for those Leases where there is no existing
Operating Agreement applicable to the Deep Depths, Seller and Buyer shall
(post-Closing, whenever requested, from time to time, by either Seller or Buyer)
enter into an Operating Agreement, applicable separately on a Block by Block
basis, substantially in the form attached hereto (or in such other form as they
may mutually agree) as Exhibit G.

(d) To the extent that either Buyer or Seller is the owner of an interest in a
platform that could be used to drill wells to the Deep Depths, or to process
production from the Deep Depths, the owner shall agree to a Production Handling
Agreement with the other party, based upon provisions substantially similar to
those in the Operating Agreement form attached hereto as Exhibit G, or in such
other form as the parties may mutually agree. If the owner of the platform does
not own one hundred percent of a platform, but only an undivided interest
therein, it shall use commercially reasonable efforts to have its co-owners
agree to that Production Handling Agreement.

16.19 Revisions to Exhibits and Schedules. Between the date of execution of this
Agreement and Closing the Parties agree to make such mutually agreeable
revisions and/or corrections to the Exhibits and Schedules hereto as the Parties
may deem appropriate.

[THE NEXT SUCCEEDING PAGE IS THE EXECUTION PAGE]

54

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement on the date
first above written.

SELLER:

DEVON ENERGY PRODUCTION COMPANY, L.P.

By: /s/William A. Van Wie

Name: William A. Van Wie

Title: General Manager and Vice President

DEVON LOUISIANA CORPORATION

By: /s/William A. Van Wie

Name: William A. Van Wie

Title: General Manager and Vice President

DEVON ENERGY PETROLEUM PIPELINE COMPANY

By: /s/William A. Van Wie

Name: William A. Van Wie

Title: General Manager and Vice President

BUYER:

MARITECH RESOURCES, INC.

By: /s/G. M. McCarroll

Name: G. M. McCarroll

Title: President & Chief Operating Office

GUARANTOR:

TETRA TECHNOLOGIES, INC.

By: /s/Stuart M. Brightman

Name: Stuart M. Brightman

Title: Executive Vice President & COO

 

 

--------------------------------------------------------------------------------



 

[EXHIBIT "A": Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



EXHIBIT A - WELLS

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON LOUISIANA CORPORATION AND DEVON ENERGY
PRODUCTION COMPANY, L.P. and DEVON LOUISIANA CORPORATION and DEVON ENERGY
PETROLEUM PIPELINE COMPANY, COLLECTIVELY AS SELLER, AND MARITECH RESOURCES, INC.
AS BUYER

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
BRAZOS BLOCK 0397 547490002 BA 396 A002 OCS G10213 (RC) GOM OFFSHORE, GULF OF
MEXICO 427044029200 DEVON LOUISIANA CORPORATION 0.65000000 0.46041700 0.00000000
0.00000000 0.65000000 0.46041700 0.00000000 0.00000000 BRAZOS BLOCK 0397
547487002 BA 396 0001 OCS G10213 OFFSHORE FED , TEXAS 427044025000 DEVON
LOUISIANA CORPORATION 0.65000000 0.46041700 0.00000000 0.00000000 0.65000000
0.46041700 0.00000000 0.00000000 BRAZOS BLOCK 0431 547213001 BA 416 0001 OCS
G09015 BRAZOS-LG BLK AREA, TEXAS 427044023700 DEVON LOUISIANA CORPORATION
0.33083300 0.00000000 0.00000000 0.00000000 0.33083300 0.00000000 0.00000000
0.00000000 EAST CAMERON BLOCK 0353 300197002 EC 353 A2 OCS G-2265 EAST CAMERON
SO, GULF OF MEXICO 177044043900 APACHE CORPORATION 0.11136400 0.09280300
0.00000000 0.00000000 0.11136400 0.09280300 0.00000000 0.00000000 EAST CAMERON
BLOCK 0353 300197004 EC 353 A4 OCS G-2265 EAST CAMERON SO, GULF OF MEXICO
177044044300 APACHE CORPORATION 0.11136400 0.09280300 0.00000000 0.00000000
0.11136400 0.09280300 0.00000000 0.00000000 EAST CAMERON BLOCK 0353 301114001 EC
354 A3 OCS G-2265 EAST CAMERON SO, GULF OF MEXICO 177044044000 APACHE
CORPORATION 0.11136400 0.09280300 0.00000000 0.00000000 0.11136400 0.09280300
0.00000000 0.00000000 EUGENE ISLAND 128 530135001 EI 116 0009C OCS 00478 EUGENE
ISLAND AREA, LOUISIANA 177094073800 DEVON LOUISIANA CORPORATION 1.00000000
0.81333300 0.00000000 0.00000000 1.00000000 0.81333300 0.00000000 0.00000000
EUGENE ISLAND 128 530139001 EI 116 0010ST OCS 00478 EUGENE ISLAND AREA,
LOUISIANA 177094074603 DEVON LOUISIANA CORPORATION 1.00000000 0.80083300
0.00000000 0.00000000 1.00000000 0.80083300 0.00000000 0.00000000 EUGENE ISLAND
128 530135004 EI 116 0012B OCS 00478 EUGENE ISLAND AREA, LOUISIANA 177094080001
DEVON LOUISIANA CORPORATION 1.00000000 0.81333300 0.00000000 0.00000000
1.00000000 0.81333300 0.00000000 0.00000000 EUGENE ISLAND 128 530135005 EI 116
0013B OCS 00478 EUGENE ISLAND AREA, LOUISIANA 177094088301 DEVON LOUISIANA
CORPORATION 1.00000000 0.81333300 0.00000000 0.00000000 1.00000000 0.81333300
0.00000000 0.00000000 EUGENE ISLAND 128 530133009 EI 128 C004H OCS 00053 EUGENE
ISLAND AREA, LOUISIANA 177090058800 DEVON LOUISIANA CORPORATION 1.00000000
0.87500000 0.00000000 0.00000000 1.00000000 0.87500000 0.00000000 0.00000000
EUGENE ISLAND 128 530133021 EI 128 C005 OCS 00053 EUGENE ISLAND AREA, LOUISIANA
177090058200 DEVON LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000
0.00000000 1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128
530133011 EI 128 C006 OCS 00053 EUGENE ISLAND AREA, LOUISIANA 177090058400 DEVON
LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000 1.00000000
0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128 530133012 EI 128 C007 OCS
00053 EUGENE ISLAND AREA, LOUISIANA 177090073601 DEVON LOUISIANA CORPORATION
1.00000000 0.87500000 0.00000000 0.00000000 1.00000000 0.87500000 0.00000000
0.00000000 EUGENE ISLAND 128 530133013 EI 128 C009C OCS 00053 EUGENE ISLAND
AREA, LOUISIANA 177094017600 DEVON LOUISIANA CORPORATION 1.00000000 0.87500000
0.00000000 0.00000000 1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND
128 530138002 EI 128 C010D OCS 00053 HAWKEYE EUGENE ISLAND AREA, LOUISIANA
177094130900 DEVON LOUISIANA CORPORATION 1.00000000 0.85500000 0.00000000
0.00000000 1.00000000 0.85500000 0.00000000 0.00000000 EUGENE ISLAND 128
530133014 EI 128 F003 OCS 00053 EUGENE ISLAND AREA, LOUISIANA 177090058900 DEVON
LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000 1.00000000
0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128 530133015 EI 128 F003D OCS
00053 EUGENE ISLAND AREA, LOUISIANA 177090058900 DEVON LOUISIANA CORPORATION
1.00000000 0.87500000 0.00000000 0.00000000 1.00000000 0.87500000 0.00000000
0.00000000 EUGENE ISLAND 128 530133016 EI 128 F004 OCS 00053 EUGENE ISLAND AREA,
LOUISIANA 177094072500 DEVON LOUISIANA CORPORATION 1.00000000 0.87500000
0.00000000 0.00000000 1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND
128 530133001 EI 128 OCS 00053 0005G EUGENE ISLAND AREA, LOUISIANA 177094062900
DEVON LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000
1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128 530134011 EI 129
0010 OCS 00054 EUGENE ISLAND AREA, LOUISIANA 177094079602 DEVON LOUISIANA
CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000 1.00000000 0.87500000
0.00000000 0.00000000 EUGENE ISLAND 128 530140001 EI 129 0011 OCS 00054 CORNHUSK
EUGENE ISLAND AREA, LOUISIANA 177094131801 DEVON LOUISIANA CORPORATION
1.00000000 0.85500000 0.00000000 0.00000000 1.00000000 0.85500000 0.00000000
0.00000000 EUGENE ISLAND 128 530134006 EI 129 F002 OCS 00054 EUGENE ISLAND AREA,
LOUISIANA 177090058500 DEVON LOUISIANA CORPORATION 1.00000000 0.87500000
0.00000000 0.00000000 1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND
128 530133017 EI 128 C003ST OCS 00053 OFFSHORE FED , LOUISIANA 177090011400
DEVON LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000
1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128 530133018 EI 128
F001 OCS 00053 OFFSHORE FED , LOUISIANA 177090058100 DEVON LOUISIANA CORPORATION
1.00000000 0.87500000 0.00000000 0.00000000 1.00000000 0.87500000 0.00000000
0.00000000 EUGENE ISLAND 147 10813010 EI 163 NO.1 (OCSG 17977) EUGENE ISLAND,
GULF OF MEXICO 177094134400 NEWFIELD EXPLORATION COMPANY 0.12500000 0.10416700
0.00000000 0.00000000 0.12500000 0.10416700 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0007 532445001 EI 007 0001 ST LA 16194 MALIBU EUGENE ISLAND AREA,
LOUISIANA 177092033200 DEVON LOUISIANA CORPORATION 1.00000000 0.76500000
0.00000000 0.00000000 1.00000000 0.76500000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0007 532445002 EI 007 0002 ST LA 16194 EUGENE ISLAND AREA, LOUISIANA
177092033800 DEVON LOUISIANA CORPORATION 1.00000000 0.76500000 0.00000000
0.00000000 1.00000000 0.76500000 0.00000000 0.00000000

1 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
EUGENE ISLAND BLOCK 0032 530379003 EI 033 0003 OCS G03560 EUGENE ISLAND AREA,
LOUISIANA 177094075800 UNOCAL OIL & GAS DIVISION 0.09017000 0.00000000
0.00000000 0.00000000 0.09017000 0.00000000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0032 530383001 EI 033 0001 OCS G03560 OFFSHORE FED , LOUISIANA
177094048600 UNION OIL CO OF CALIFORNIA 0.15633100 0.00000000 0.00000000
0.00000000 0.15633100 0.00000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0032
530378001 EI 033 0002 OCS G03560 OFFSHORE FED , LOUISIANA 177094073000 UNION OIL
CO OF CALIFORNIA 0.09017000 0.00000000 0.00000000 0.00000000 0.09017000
0.00000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0032 530381001 EI 033 0004
OCS G03560 OFFSHORE FED , LOUISIANA 177094097700 UNION OIL CO OF CALIFORNIA
0.13525500 0.00000000 0.00000000 0.00000000 0.13525500 0.00000000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0032 530380001 EI 033 0005 OCS G03560 OFFSHORE
FED , LOUISIANA 177094097800 UNOCAL OIL & GAS DIVISION 0.15633100 0.00000000
0.00000000 0.00000000 0.15633100 0.00000000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0032 530382001 EI 033 A001 OCS G03560 OFFSHORE FED , LOUISIANA
177094112800 UNOCAL OIL & GAS DIVISION 0.15633100 0.00000000 0.00000000
0.00000000 0.15633100 0.00000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296
300130001 EI 305 B-1 (OCSG2108) EUGENE ISLAND S, GULF OF MEXICO 177104024500
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000
1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130010
EI 305 B-10 (OCSG2108) EUGENE ISLAND S, GULF OF MEXICO 177104075300 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130111 EI 305 B-11
(OCSG2108) EUGENE ISLAND S, GULF OF MEXICO 177104139700 DEVON ENERGY PRODUCTION
CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130120 EI 305 B-12 (OCSG2108)
EUGENE ISLAND S, GULF OF MEXICO 177104154500 DEVON ENERGY PRODUCTION CO., LP
0.75000000 0.62500000 0.00000000 0.00000000 0.75000000 0.62500000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0296 300130002 EI 305 B-2 (OCSG2108) EUGENE
ISLAND S, GULF OF MEXICO 177104055500 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0296 300130003 EI 305 B-3 (OCSG2108) EUGENE ISLAND S, GULF
OF MEXICO 177104060500 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300
0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0296 300130004 EI 305 B-4 (OCSG2108) EUGENE ISLAND S, GULF OF MEXICO
177104060400 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000
0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296
300130051 EI 305 B-5ST OCSG2108 EUGENE ISLAND S, GULF OF MEXICO 177104060601
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000
1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130006
EI 305 B-6 ST1 OCSG21080 EUGENE ISLAND S, GULF OF MEXICO 177104068102 DEVON
ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130007 EI 305 B-7
(OCSG2108) EUGENE ISLAND S, GULF OF MEXICO 177104069600 DEVON ENERGY PRODUCTION
CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130008 EI 305 B-8 (OCSG2108)
EUGENE ISLAND S, GULF OF MEXICO 177104070600 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0296 300130009 EI 305 B-9 (OCSG2108) EUGENE
ISLAND S, GULF OF MEXICO 177104075200 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0297 530412001 EI 297 0003ST OCS G04225 EUGENE ISLAND-SOUTH
AREA, LOUISIANA 177104151400 UNOCAL OIL & GAS DIVISION 0.07500000 0.06250000
0.00000000 0.00000000 0.07500000 0.06250000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0297 530406001 EI 297 A001 OCS G04225 OFFSHORE FED , LOUISIANA
177104115100 UNOCAL OIL & GAS DIVISION 0.07500000 0.06250000 0.00000000
0.00000000 0.07500000 0.06250000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0297
530408001 EI 297 A002 OCS G04225 OFFSHORE FED , LOUISIANA 177104115800 UNOCAL
OIL & GAS DIVISION 0.07500000 0.06250000 0.00000000 0.00000000 0.07500000
0.06250000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0297 530407001 EI 297 A003
OCS G04225 OFFSHORE FED , LOUISIANA 177104116100 UNOCAL OIL & GAS DIVISION
0.07500000 0.06250000 0.00000000 0.00000000 0.07500000 0.06250000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0297 530409001 EI 297 A004 OCS G04225 OFFSHORE
FED , LOUISIANA 177104137100 UNOCAL OIL & GAS DIVISION 0.07500000 0.06250000
0.00000000 0.00000000 0.07500000 0.06250000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0325 301071008 EI 325 A1-A OCS-G5517 EUGENE ISLAND S, GULF OF MEXICO
177104123600 FOREST OIL CORP. 0.33333300 0.23333300 0.00000000 0.00000000
0.33333300 0.23333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0325 301071002
EI 325 A2/A2D OCSG-5517 EUGENE ISLAND S, GULF OF MEXICO 177104123900 FOREST OIL
CORP. 0.33333300 0.23333300 0.00000000 0.00000000 0.33333300 0.23333300
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0325 301071012 EI 325 A-3ST1 OCSG-5517
EUGENE ISLAND S, GULF OF MEXICO 177104125000 FOREST OIL CORP. 0.33333300
0.23333300 0.00000000 0.00000000 0.33333300 0.23333300 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0325 301071013 EI 325 A-4ST1 BD SAND OSCG5517 EUGENE ISLAND
S, GULF OF MEXICO 177104125501 FOREST OIL CORP. 0.33333300 0.23333300 0.00000000
0.00000000 0.33333300 0.23333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0325
301071005 EI 325 A5 OCS G-5517 EUGENE ISLAND S, GULF OF MEXICO 177104129600
FOREST OIL CORP. 0.33333300 0.23333300 0.00000000 0.00000000 0.33333300
0.23333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0325 301071009 EI 325 A6
{AE&AD SAND-RECOMPL} EUGENE ISLAND S, GULF OF MEXICO 177104132100 FOREST OIL
CORP. 0.33333300 0.23333300 0.00000000 0.00000000 0.33333300 0.23333300
0.00000000 0.00000000

2 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
EUGENE ISLAND BLOCK 0325 301071007 EI 325 A7 OCS G-5517 EUGENE ISLAND S, GULF OF
MEXICO 177104131400 FOREST OIL CORP. 0.33333300 0.23333300 0.00000000 0.00000000
0.33333300 0.23333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209002
EI 342 C1 EUGENE ISLAND S, GULF OF MEXICO 177104113000 FOREST OIL CORPORATION
0.25000000 0.16666700 0.00000000 0.00000000 0.25000000 0.16666700 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0342 301209006 EI 342 C10 EUGENE ISLAND S, GULF
OF MEXICO 177104121500 FOREST OIL CORPORATION 0.25000000 0.16666700 0.00000000
0.00000000 0.25000000 0.16666700 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342
301209007 EI 342 C11 EUGENE ISLAND S, GULF OF MEXICO 177104122000 FOREST OIL
CORPORATION 0.25000000 0.16666700 0.00000000 0.00000000 0.25000000 0.16666700
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209013 EI 342 C12 EUGENE
ISLAND S, GULF OF MEXICO 177104122200 FOREST OIL CORPORATION 0.38250000
0.30000000 0.00000000 0.00000000 0.38250000 0.30000000 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0342 301209015 EI 342 C12D EUGENE ISLAND S, GULF OF MEXICO
177104122200 FOREST OIL CORPORATION 0.38250000 0.30000000 0.00000000 0.00000000
0.38250000 0.30000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209014
EI 342 C13 EUGENE ISLAND S, GULF OF MEXICO 177104122700 FOREST OIL CORPORATION
0.38250000 0.30000000 0.00000000 0.00000000 0.38250000 0.30000000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0342 301209017 EI 342 C14 EUGENE ISLAND S, GULF
OF MEXICO 177104135800 FOREST OIL CORPORATION 0.25000000 0.20833300 0.00000000
0.00000000 0.25000000 0.20833300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342
301209016 EI 342 C2 EUGENE ISLAND S, GULF OF MEXICO 177104110600 FOREST OIL
CORPORATION 0.38250000 0.30000000 0.00000000 0.00000000 0.38250000 0.30000000
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209008 EI 342 C3 EUGENE ISLAND
S, GULF OF MEXICO 177104114000 FOREST OIL CORPORATION 0.38250000 0.30000000
0.00000000 0.00000000 0.38250000 0.30000000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0342 301209009 EI 342 C4 EUGENE ISLAND S, GULF OF MEXICO 177104120101
FOREST OIL CORPORATION 0.38250000 0.30000000 0.00000000 0.00000000 0.38250000
0.30000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209020 EI 342 C4D
EUGENE ISLAND S, GULF OF MEXICO 177104120100 FOREST OIL CORPORATION 0.38250000
0.30000000 0.00000000 0.00000000 0.38250000 0.30000000 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0342 301209003 EI 342 C5 EUGENE ISLAND S, GULF OF MEXICO
177104120200 FOREST OIL CORPORATION 0.25000000 0.16666700 0.00000000 0.00000000
0.25000000 0.16666700 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209010
EI 342 C6 EUGENE ISLAND S, GULF OF MEXICO 177104120300 FOREST OIL CORPORATION
0.38250000 0.30000000 0.00000000 0.00000000 0.38250000 0.30000000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0342 301209005 EI 342 C7 EUGENE ISLAND S, GULF OF
MEXICO 177104120800 FOREST OIL CORPORATION 0.25000000 0.16666700 0.00000000
0.00000000 0.25000000 0.16666700 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342
301209011 EI 342 C8 EUGENE ISLAND S, GULF OF MEXICO 177104121000 FOREST OIL
CORPORATION 0.38250000 0.30000000 0.00000000 0.00000000 0.38250000 0.30000000
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209012 EI 342 C9 EUGENE ISLAND
S, GULF OF MEXICO 177104121300 FOREST OIL CORPORATION 0.38250000 0.30000000
0.00000000 0.00000000 0.38250000 0.30000000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0348 300198001 EI 348 A-2 (OCSG2321) EUGENE ISLAND S, GULF OF MEXICO
177104073300 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000
0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0348
300117010 EI 365 A-1 EUGENE ISLAND S, GULF OF MEXICO 177104073200 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.71333300 0.00000000 0.00000000 1.00000000
0.71333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0348 300117031 EI 365
A-3AST (OCSG 13628) EUGENE ISLAND S, GULF OF MEXICO 177104073400 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.71333300 0.00000000 0.00000000 1.00000000
0.71333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0348 300117041 EI 365 A-4ST
(OCSG13628) EUGENE ISLAND S, GULF OF MEXICO 177104076501 DEVON ENERGY PRODUCTION
CO., LP 1.00000000 0.71333300 0.00000000 0.00000000 1.00000000 0.71333300
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0348 300117060 EI 365 A-5ST EUGENE
ISLAND S, GULF OF MEXICO 177104074701 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.71333300 0.00000000 0.00000000 1.00000000 0.71333300 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0348 300117006 EI 365 A006 (OCS-G 13628) EUGENE ISLAND, GULF
OF MEXICO 177104158900 EL PASO PRODUCTION COMPANY 0.10000000 0.08333300
0.00000000 0.00000000 0.10000000 0.08333300 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0348 301151001 EI 365 A-3ST OCS G-13628 EUGENE ISLAND, GULF OF MEXICO
177104073401 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.71333300 0.00000000
0.00000000 1.00000000 0.71333300 0.00000000 0.00000000 GALVESTON BLOCK 0273
547214004 GA 273 0001 OCS G09037 GALVESTON-LG BLK AREA, TEXAS 427064027100 DEVON
LOUISIANA CORPORATION 0.65000000 0.53566700 0.00000000 0.00000000 0.65000000
0.53566700 0.00000000 0.00000000 GALVESTON BLOCK 0273 547214002 GA 273 0003 OCS
G09037 GALVESTON-LG BLK AREA, TEXAS 427064029500 DEVON LOUISIANA CORPORATION
0.65000000 0.53566700 0.00000000 0.00000000 0.65000000 0.53566700 0.00000000
0.00000000 GALVESTON BLOCK 0273 547215001 GA 273 0005 OCS G09037 GALVESTON-LG
BLK AREA, TEXAS 427064033100 DEVON LOUISIANA CORPORATION 1.00000000 0.82733300
0.00000000 0.00000000 0.65000000 0.53566700 0.00000000 0.00000000 GALVESTON
BLOCK 0273 547217002 GA 273 A001 OCS G09037 GALVESTON-LG BLK AREA, TEXAS
427064027100 DEVON LOUISIANA CORPORATION 0.65000000 0.53566700 0.00000000
0.00000000 0.65000000 0.53566700 0.00000000 0.00000000 GALVESTON BLOCK 0273
547216001 GA 273 B001 OCS G09037 GALVESTON-LG BLK AREA, TEXAS 427064034400 DEVON
LOUISIANA CORPORATION 1.00000000 0.79816700 0.00000000 0.00000000 1.00000000
0.79816700 0.00000000 0.00000000

3 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
GALVESTON BLOCK 0273 547216002 GA 273 B001D OCS G09037 GALVESTON-LG BLK AREA,
TEXAS 427064034400 DEVON LOUISIANA CORPORATION 1.00000000 0.79816700 0.00000000
0.00000000 1.00000000 0.79816700 0.00000000 0.00000000 GALVESTON BLOCK 0273
547230001 GA 283 B002 ST1 OCS G09039 GALVESTON-LG BLK AREA, TEXAS 427064035201
DEVON LOUISIANA CORPORATION 0.66666700 0.00000000 0.00000000 0.00000000
0.66666700 0.00000000 0.00000000 0.00000000 GALVESTON BLOCK 0333 547239010 GA
333 A001 OCS G06104 GALVESTON-LG BLK AREA, TEXAS 427064021500 ANADARKO PETROLEUM
CORPORATION 0.15000000 0.12000000 0.00000000 0.00000000 0.15000000 0.12000000
0.00000000 0.00000000 GALVESTON BLOCK 0333 547239007 GA 333 A002 OCS G06104
GALVESTON-LG BLK AREA, TEXAS 427064024200 ANADARKO PETROLEUM CORPORATION
0.15000000 0.12000000 0.00000000 0.00000000 0.15000000 0.12000000 0.00000000
0.00000000 GALVESTON BLOCK 0333 547239011 GA 333 A003 OCS G06104 GALVESTON-LG
BLK AREA, TEXAS 427064042000 ANADARKO PETROLEUM CORPORATION 0.15000000
0.12000000 0.00000000 0.00000000 0.15000000 0.12000000 0.00000000 0.00000000
GALVESTON BLOCK 0343 415580011 GA 343 A001 OCS G06105 GALVESTON-LG BLK AREA,
TEXAS 427064020400 DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000
0.00000000 0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343
415580023 GA 343 A002U OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064021300
DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000
0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343 415580031 GA
343 A003L OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064022400 DEVON LOUISIANA
CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000 0.25000000 0.20208400
0.00000000 0.00000000 GALVESTON BLOCK 0343 415580032 GA 343 A003U OCS G 06105
GALVESTON-LG BLK AREA, TEXAS 427064022400 DEVON LOUISIANA CORPORATION 0.25000000
0.20208400 0.00000000 0.00000000 0.25000000 0.20208400 0.00000000 0.00000000
GALVESTON BLOCK 0343 415580043 GA 343 A004 OCS G06105 GALVESTON-LG BLK AREA,
TEXAS 427064022500 DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000
0.00000000 0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343
415580041 GA 343 A004L OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064022500
DEVON LOUISIANA CORPORATION 0.28409100 0.23049300 0.00000000 0.00000000
0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343 415580051 GA
343 A005 OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064027000 DEVON LOUISIANA
CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000 0.25000000 0.20208400
0.00000000 0.00000000 GALVESTON BLOCK 0343 415580061 GA 343 A006L OCS G06105
GALVESTON-LG BLK AREA, TEXAS 427064023100 DEVON LOUISIANA CORPORATION 0.25000000
0.20208400 0.00000000 0.00000000 0.25000000 0.20208400 0.00000000 0.00000000
GALVESTON BLOCK 0343 415580062 GA 343 A006U OCS G06105 GALVESTON-LG BLK AREA,
TEXAS 427064023100 DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000
0.00000000 0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343
415580092 GA 343 A009L OCS G 06105 GALVESTON-LG BLK AREA, TEXAS 427064024600
DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000
0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343 415580093 GA
343 A009U OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064024600 DEVON LOUISIANA
CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000 0.25000000 0.20208400
0.00000000 0.00000000 GALVESTON BLOCK 0343 415580101 GA 343 A010L OCS G 06105
GALVESTON-LG BLK AREA, TEXAS 427064033700 DEVON LOUISIANA CORPORATION 0.32500000
0.26383300 0.00000000 0.00000000 0.32500000 0.26383300 0.00000000 0.00000000
GALVESTON BLOCK 0343 415580102 GA 343 A010U OCS G06105 GALVESTON-LG BLK AREA,
TEXAS 427064033700 DEVON LOUISIANA CORPORATION 0.32500000 0.26383300 0.00000000
0.00000000 0.32500000 0.26383300 0.00000000 0.00000000 GALVESTON BLOCK 0343
415580113 GA 343 A011L OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064021100
DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000
0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343 415580112 GA
343 A011U OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064021100 DEVON LOUISIANA
CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000 0.25000000 0.20208400
0.00000000 0.00000000 GALVESTON BLOCK 0343 415760010 GA 363 0001 OCS G06113
GALVESTON-LG BLK AREA, TEXAS 427064021100 DEVON LOUISIANA CORPORATION 0.37500000
0.30500100 0.00000000 0.00000000 0.37500000 0.30500100 0.00000000 0.00000000
GALVESTON BLOCK 0343 415760021 GA 363 A002L OCS G06113 GALVESTON-LG BLK AREA,
TEXAS 427064021400 DEVON LOUISIANA CORPORATION 0.37500000 0.30500100 0.00000000
0.00000000 0.37500000 0.30500100 0.00000000 0.00000000 GALVESTON BLOCK 0343
415760022 GA 363 A002U OCS G 06113 GALVESTON-LG BLK AREA, TEXAS 427064021400
DEVON LOUISIANA CORPORATION 0.37500000 0.30500100 0.00000000 0.00000000
0.37500000 0.30500100 0.00000000 0.00000000 GALVESTON BLOCK 0343 415760031 GA
363 A003 OCS G06113 GALVESTON-LG BLK AREA, TEXAS 427064022200 DEVON LOUISIANA
CORPORATION 0.37500000 0.30500100 0.00000000 0.00000000 0.37500000 0.30500100
0.00000000 0.00000000 GALVESTON BLOCK 0343 533175001 GA 343 0008 OCS G06105
OFFSHORE FED , TEXAS 427064023900 DEVON LOUISIANA CORPORATION 0.25000000
0.20208400 0.00000000 0.00000000 0.25000000 0.20208400 0.00000000 0.00000000
GALVESTON BLOCK 0379 533228001 GA 363 0004 OCS G06113 OFFSHORE FED , TEXAS
427064025200 DEVON LOUISIANA CORPORATION 0.37500000 0.30500100 0.00000000
0.00000000 0.37500000 0.30500100 0.00000000 0.00000000 GRAND ISLE BLOCK 0068
532448003 GI 068 A001 OCS G15353 GRAND ISLE AREA, LOUISIANA 177174040500 DEVON
LOUISIANA CORPORATION 1.00000000 0.00000000 0.00000000 0.00000000 0.60000000
0.00000000 0.00000000 0.00000000 GRAND ISLE BLOCK 0068 532448004 GI 068 A001D
OCS G15353 GRAND ISLE AREA, LOUISIANA 177174040500 DEVON LOUISIANA CORPORATION
1.00000000 0.00000000 0.00000000 0.00000000 0.60000000 0.00000000 0.00000000
0.00000000 HIGH ISLAND 340 (A) E.A.S.E. 547450001 HI A339 A002 OCS G02739 HIGH
ISLAND EAST & SOUTH AREA, TEXAS 427114013600 MERIT ENERGY COMPANY 0.00293500
0.00244600 0.00000000 0.00000000 0.00293500 0.00244600 0.00000000 0.00000000

4 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
HIGH ISLAND 340 (A) E.A.S.E. 547450002 HI A339 A004 OCS G02739 HIGH ISLAND EAST
& SOUTH AREA, TEXAS 427114015400 MERIT ENERGY COMPANY 0.00293500 0.00244600
0.00000000 0.00000000 0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND
340 (A) E.A.S.E. 547451001 HI A339 A005 OCS G02739 HIGH ISLAND EAST & SOUTH
AREA, TEXAS 427114015700 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000
0.00000000 0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A)
E.A.S.E. 547450004 HI A339 A008 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114017800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450005 HI A339 A008D OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114017800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450007 HI A339 A012 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114021100 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450008 HI A339 A013 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114022300 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450009 HI A339 A014 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114023500 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450011 HI A339 A015A OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114024100 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450010 HI A339 A015D OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114024100 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450012 HI A339 A022 OCS G02739 (A16ST HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114025800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547452002 HI A339 A025ST1 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114082600 MERIT ENERGY COMPANY 0.00308900 0.00257400 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455001 HI A340 A001 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114012800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455002 HI A340 A003A OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114014200 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455003 HI A340 A006 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114016400 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455004 HI A340 A009 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114018800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455007 HI A340 A018 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114026300 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455008 HI A340 A019 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114026900 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455009 HI A340 A020 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114027800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455010 HI A340 A020D OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114027800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455011 HI A340 A021ST OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114028200 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455012 HI A340 A023 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114030500 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455013 HI A340 A024 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114030700 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547453001 HI A339 A024ST1 OCS G02739 OFFSHORE FED , LOUISIANA 427114030702 MERIT
ENERGY COMPANY 0.00308900 0.00257400 0.00000000 0.00000000 0.00293500 0.00244600
0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E. 547454001 HI A339 A011ST1 OCS
G02739 OFFSHORE FED , TEXAS 427114021001 MERIT ENERGY COMPANY 0.00308900
0.00257400 0.00000000 0.00000000 0.00293500 0.00244600 0.00000000 0.00000000
HIGH ISLAND 340 (A) E.A.S.E. 547456001 HI A340 A012ST1 OCS G02426 OFFSHORE FED ,
TEXAS 427114021101 MERIT ENERGY COMPANY 0.00308900 0.00257400 0.00000000
0.00000000 0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A)
E.A.S.E. 547455006 HI A340 A017 OCS G02426 OFFSHORE FED , TEXAS 427114026100
MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000 0.00293500
0.00244600 0.00000000 0.00000000 HIGH ISLAND 474 (A) S ADD. 547431002 HI A489
B021 ST2 OCS G02372 HIGH IS - SOUTH, GULF OF MEXICO 427090262020 NEWFIELD
EXPLORATION COMPANY 0.00234800 0.00195700 0.00000000 0.00000000 0.00234800
0.00195700 0.00000000 0.00000000 HIGH ISLAND 474 (A) S ADD. 547434002 HI A489
B025 OCS G02372 (RC) HIGH IS - SOUTH, GULF OF MEXICO 427094041400 NEWFIELD
EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700 0.00000000 0.00000000
0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND 474 (A) S ADD. 547415001
HI A474 A013ST2 OCS G02366 HIGH ISLAND SOUTH AREA, TEXAS 427094036100 NEWFIELD
EXPLORATION MID-CONTINENT INC. 0.00303700 0.00253100 0.00000000 0.00000000
0.00234800 0.00195700 0.00000000 0.00000000

5 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
HIGH ISLAND 474 (A) S ADD. 547414001 HI A474 A018 OCS G02366 HIGH ISLAND SOUTH
AREA, TEXAS 427094033100 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00266800
0.00222300 0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000
HIGH ISLAND 474 (A) S ADD. 547419003 HI A489 B005ST OCS G02372 HIGH ISLAND SOUTH
AREA, TEXAS 427094024600 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00268900
0.00224100 0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000
HIGH ISLAND 474 (A) S ADD. 547412022 HI A474 A017 OCS G02366 OFFSHORE FED ,
LOUISIANA 427094032500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800
0.00195700 0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000
HIGH ISLAND 474 (A) S ADD. 547412024 HI A474 A001 OCS G02366 OFFSHORE FED ,
TEXAS 427094017100 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412002 HI A474 A002 OCS G02366 OFFSHORE FED , TEXAS
427094017200 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412003 HI A474 A003 OCS G02366 OFFSHORE FED , TEXAS
427094019900 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412004 HI A474 A003D OCS G02366 OFFSHORE FED , TEXAS
427094019900 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412005 HI A474 A004 OCS G02366 OFFSHORE FED , TEXAS
427094022800 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412006 HI A474 A005 OCS G02366 OFFSHORE FED , TEXAS
427094023500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412007 HI A474 A006 OCS G02366 OFFSHORE FED , TEXAS
427094024300 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547413001 HI A474 A007ST OCS G02366 OFFSHORE FED , TEXAS
427094027702 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00301000 0.00250800
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412009 HI A474 A009 OCS G02366 OFFSHORE FED , TEXAS
427094028500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412010 HI A474 A010 OCS G02366 OFFSHORE FED , TEXAS
427094029400 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412011 HI A474 A011 OCS G02366 OFFSHORE FED , TEXAS
427094030000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412012 HI A474 A012ST OCS G02366 OFFSHORE FED , TEXAS
427094030801 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412014 HI A474 A014 OCS G02366 OFFSHORE FED , TEXAS
427094035000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412015 HI A474 A015 OCS G02366 OFFSHORE FED , TEXAS
427094037000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412016 HI A474 A016 OCS G02366 OFFSHORE FED , TEXAS
427094035500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412018 HI A474 A018 OCS G02366 OFFSHORE FED , TEXAS
427094001300 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412019 HI A474 A020 OCS G02366 OFFSHORE FED , TEXAS
427094038500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412020 HI A474 A021 OCS G02366 OFFSHORE FED , TEXAS
427094040700 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412023 HI A474 B023 OCS G02366 OFFSHORE FED , TEXAS
427094037200 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547416001 HI A489 A015 OCS G02372 OFFSHORE FED , TEXAS
427094037000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547417001 HI A489 B002 OCS G02372 OFFSHORE FED , TEXAS
427094021000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547423001 HI A489 B012 OCS G02372 OFFSHORE FED , TEXAS
427094031400 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547424001 HI A489 B013A OCS G02372 OFFSHORE FED , TEXAS
427094028600 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547426001 HI A489 B015B OCS G02372 OFFSHORE FED , TEXAS
427094030400 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00299000 0.00249200
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547429002 HI A489 B018ST1 OCS G02372 OFFSHORE FED , TEXAS
427094032801 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00256600 0.00213800
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547431001 HI A489 B021 OCS G02372 OFFSHORE FED , TEXAS
427090262000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000

6 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
HIGH ISLAND 474 (A) S ADD. 547432001 HI A489 B022 OCS G02372 OFFSHORE FED ,
TEXAS 427094036000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547438001 HI A489 B029 OCS G02372 OFFSHORE FED , TEXAS
427094111100 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547439001 HI A499 C001 OCS G03118 OFFSHORE FED , TEXAS
427094062600 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00247800 0.00206500
0.00000000 0.00000000 0.00247800 0.00206500 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547442002 HI A499 C004 OCS G03118 OFFSHORE FED , TEXAS
427094070600 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00247800 0.00206500
0.00000000 0.00000000 0.00247800 0.00206500 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547444001 HI A499 C006 OCS G03118 OFFSHORE FED , TEXAS
427094068200 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00247800 0.00206500
0.00000000 0.00000000 0.00247800 0.00206500 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547446001 HI A499 C007 OCS G03118 OFFSHORE FED , TEXAS
427094111300 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00287800 0.00239900
0.00000000 0.00000000 0.00247800 0.00206500 0.00000000 0.00000000 HIGH ISLAND
BLOCK 0030 545431001 HI 030L 0004A STATE TRACT #30L , TEXAS   GOLD KING
PRODUCTION CO 0.43750000 0.36458200 0.00000000 0.00000000 0.43750000 0.36458200
0.00000000 0.00000000 HIGH ISLAND BLOCK 0030 545426001 HI 030L 0006 STATE TRACT
#30L , TEXAS   GOLD KING PRODUCTION CO 0.12933100 0.10777600 0.00000000
0.00000000 0.12933100 0.10777600 0.00000000 0.00000000 HIGH ISLAND BLOCK 0030
545425001 HI 030L 0002 STATE TRACT #30L HIGH ISLAND-LG BLK AREA, TEXAS   GOLD
KING PRODUCTION CO 0.00131800 0.00109900 0.00000000 0.00000000 0.00131800
0.00109900 0.00000000 0.00000000 HIGH ISLAND BLOCK 0030 545428001 HI 030L 0001
ST TX M63547 JEFFERSON, TEXAS   GOLD KING PRODUCTION CO 0.11069300 0.09224500
0.00000000 0.00000000 0.11069300 0.09224500 0.00000000 0.00000000 HIGH ISLAND
BLOCK 0030 545434001 HI 030L 0004U STATE TRACT #30L JEFFERSON, TEXAS   GOLD KING
PRODUCTION CO 0.22656200 0.18880300 0.00000000 0.00000000 0.22656200 0.18880300
0.00000000 0.00000000 HIGH ISLAND BLOCK 0045 301047001 HI 45 #1 HIGH IS - E, SO,
GULF OF MEXICO 427104011600 DOMINION EXPLORATION & PRODUCI 0.10000000 0.08333300
0.00000000 0.00000000 0.10000000 0.08333300 0.00000000 0.00000000 HIGH ISLAND
BLOCK 0098-L 530557006 HI 098L 0001L ST1 ST TX M96905 HIGH ISLAND-LG BLK AREA,
TEXAS 427083034101 DEVON LOUISIANA CORPORATION 0.55277800 0.43558900 0.00000000
0.00000000 0.55277800 0.43558900 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0271
547382001 HI A264 B008 OCS G15805 INTERC HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114082700 EL PASO PRODUCTION O&G COMPANY 0.50000000 0.41666700 0.00000000
0.00000000 0.50000000 0.41666700 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0271
547381001 HI A264 0001 OCS G 15805 OFFSHORE FED , TEXAS 427114068800 EL PASO
PRODUCTION O&G COMPANY 0.50000000 0.41666700 0.00000000 0.00000000 0.50000000
0.41666700 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541559013 HI A442 A001
OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS 427094096101 DEVON LOUISIANA
CORPORATION 0.45454500 0.36212100 0.00000000 0.00000000 0.45454500 0.36212100
0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541559011 HI A442 A002 OCS G11383
HIGH ISLAND SOUTH AREA, TEXAS 427094097500 DEVON LOUISIANA CORPORATION
0.45454500 0.36212100 0.00000000 0.00000000 0.45454500 0.36212100 0.00000000
0.00000000 HIGH ISLAND BLOCK A-0442 541559010 HI A442 A002D OCS G11383 HIGH
ISLAND SOUTH AREA, TEXAS 427094097500 DEVON LOUISIANA CORPORATION 0.45454500
0.36212100 0.00000000 0.00000000 0.45454500 0.36212100 0.00000000 0.00000000
HIGH ISLAND BLOCK A-0442 541559003 HI A442 A003 OCS G11383 HIGH ISLAND SOUTH
AREA, TEXAS 427094098101 DEVON LOUISIANA CORPORATION 0.45454500 0.36212100
0.00000000 0.00000000 0.45454500 0.36212100 0.00000000 0.00000000 HIGH ISLAND
BLOCK A-0442 541559004 HI A442 A004 OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS
427094099000 DEVON LOUISIANA CORPORATION 0.45454500 0.36212100 0.00000000
0.00000000 0.45454500 0.36212100 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442
541559005 HI A442 A004D OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS 427094099000
DEVON LOUISIANA CORPORATION 0.45454500 0.36212100 0.00000000 0.00000000
0.45454500 0.36212100 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541559012
HI A442 A005 OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS 427094108100 DEVON
LOUISIANA CORPORATION 0.45454500 0.36212100 0.00000000 0.00000000 0.45454500
0.36212100 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541559007 HI A442
A005D OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS 427094108100 DEVON LOUISIANA
CORPORATION 0.45454500 0.36212100 0.00000000 0.00000000 0.45454500 0.36212100
0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541560004 HI A442 B001 OCS G11383
HIGH ISLAND SOUTH AREA, TEXAS 427094108900 DEVON LOUISIANA CORPORATION
0.45454500 0.36212100 0.00000000 0.00000000 0.45454500 0.36212100 0.00000000
0.00000000 HIGH ISLAND BLOCK A-0442 541560005 HI A442 B001D OCS G11383 HIGH
ISLAND SOUTH AREA, TEXAS 427094108900 DEVON LOUISIANA CORPORATION 0.45454500
0.36212100 0.00000000 0.00000000 0.45454500 0.36212100 0.00000000 0.00000000
HIGH ISLAND BLOCK A-0561 530567001 HI A560 A001 OCS G14193 HIGH ISLAND SOUTH
AREA, TEXAS 427094096900 DEVON LOUISIANA CORPORATION 0.77500000 0.63033300
0.00000000 0.00000000 0.77500000 0.63033300 0.00000000 0.00000000 HIGH ISLAND
BLOCK A-0561 530568001 HI A560 A002 OCS G14193 HIGH ISLAND SOUTH AREA, TEXAS
427094097300 DEVON LOUISIANA CORPORATION 0.77500000 0.63033300 0.00000000
0.00000000 0.77500000 0.63033300 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0561
530572001 HI A560 A002D OCS G14193 HIGH ISLAND SOUTH AREA, TEXAS 427094097300
DEVON LOUISIANA CORPORATION 0.77500000 0.63033300 0.00000000 0.00000000
0.77500000 0.63033300 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0561 530569001
HI A560 A003 OCS G14193 HIGH ISLAND SOUTH AREA, TEXAS 427094100000 DEVON
LOUISIANA CORPORATION 0.77500000 0.63033300 0.00000000 0.00000000 0.77500000
0.63033300 0.00000000 0.00000000

7 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
HIGH ISLAND BLOCK A-0561 530571001 HI A560 A005 OCS G14193 HIGH ISLAND SOUTH
AREA, TEXAS 427094103400 DEVON LOUISIANA CORPORATION 0.77500000 0.63033300
0.00000000 0.00000000 0.77500000 0.63033300 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530427001 MP 175 A001 OCS G08753 (AKA#2) MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244058500 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530428001 MP 175 A002 OCS G08753 (AKA#3) MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244058900 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530431001 MP 175 A002D OCS G08753 MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244058900 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530429001 MP 175 A003 OCS G08753 (AKA 4) MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244060700 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530430001 MP 175 A004 OCS G08753 (AKA#5) MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244069600 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MATAGORDA
ISLAND BLOCK 0633 301033003 MI 634 #0F3 OCS G-7202 MATAGORDA, TEXAS 427034050800
GOM SHELF LLC 0.22069000 0.18390800 0.00000000 0.00000000 0.22069000 0.18390800
0.00000000 0.00000000 MATAGORDA ISLAND BLOCK 0633 301033004 MI 634 #1 OCS G-7202
MATAGORDA, TEXAS 427034034200 GOM SHELF LLC 0.22069000 0.18390800 0.00000000
0.00000000 0.22069000 0.18390800 0.00000000 0.00000000 MATAGORDA ISLAND BLOCK
0633 301033006 MI 634 #F-2A MATAGORDA, TEXAS 427034038700 GOM SHELF LLC
0.22069000 0.18390800 0.00000000 0.00000000 0.22069000 0.18390800 0.00000000
0.00000000 MATAGORDA ISLAND BLOCK 0633 301033007 MI 634 A3 (OCS-G 07202) RC
MATAGORDA, TEXAS 427034047200 GOM SHELF LLC 0.22069000 0.18390800 0.00000000
0.00000000 0.22069000 0.18390800 0.00000000 0.00000000 MATAGORDA ISLAND BLOCK
0633 301033002 MI 634 C-2 OCS G-7202 MATAGORDA, TEXAS 427034051601 GOM SHELF LLC
0.22069000 0.18390800 0.00000000 0.00000000 0.22069000 0.18390800 0.00000000
0.00000000 MUSTANG ISLAND BLOCK 772 301198001 MUSTANG ISL 748 #1 (SL 81980)
NUECES, TEXAS 423553022300 MARITECH RESOURCES INC 0.19135400 0.14352000
0.00000000 0.00000000 0.19135400 0.14352000 0.00000000 0.00000000 MUSTANG ISLAND
BLOCK 772 301198002 MUSTANG ISL 748 #2 (SL 81980) NUECES, TEXAS 427023025700
MARITECH RESOURCES INC 0.19135400 0.14352000 0.00000000 0.00000000 0.19135400
0.14352000 0.00000000 0.00000000 MUSTANG ISLAND BLOCK 772 110373001 STATE LEASE
74581 #1 (MU 772) NUECES, TEXAS 423553016600 MARITECH RESOURCES INC 0.12756900
0.09567700 0.00000000 0.00000000 0.12756900 0.09567700 0.00000000 0.00000000
SHIP SHOAL BLOCK 0047 530251001 SS 047 0001 ST LA 14832 SHIP SHOAL AREA,
LOUISIANA 177112031400 DEVON LOUISIANA CORPORATION 1.00000000 0.69000000
0.00000000 0.00000000 1.00000000 0.69000000 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0047 530251002 SS 047 0002 ST LA 14832 SHIP SHOAL AREA, LOUISIANA
177112031900 DEVON LOUISIANA CORPORATION 1.00000000 0.69000000 0.00000000
0.00000000 1.00000000 0.69000000 0.00000000 0.00000000 SHIP SHOAL BLOCK 0047
530251007 SS 047 0003 ST LA 14832 SHIP SHOAL AREA, LOUISIANA 177112032501 DEVON
LOUISIANA CORPORATION 1.00000000 0.69000000 0.00000000 0.00000000 1.00000000
0.69000000 0.00000000 0.00000000 SHIP SHOAL BLOCK 0047 530251008 SS 047 0004 ST
LA 14832 SHIP SHOAL AREA, LOUISIANA 177112032900 DEVON LOUISIANA CORPORATION
1.00000000 0.69000000 0.00000000 0.00000000 1.00000000 0.69000000 0.00000000
0.00000000 SHIP SHOAL BLOCK 0065 530250001 SS 064 ST LA 14795 0001 SHIP SHOAL
AREA, LOUISIANA 177112031100 DEVON LOUISIANA CORPORATION 1.00000000 0.69000000
0.00000000 0.00000000 1.00000000 0.69000000 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0291 301054002 SS 276 #A-7 SHIP SHOAL S, GULF OF MEXICO 177124043000
FOREST OIL CORPORATION 0.33333300 0.27611100 0.00000000 0.00000000 0.33333300
0.27611100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0291 301054003 SS 276 1 OCS
G-10785 SHIP SHOAL S, GULF OF MEXICO 177124057600 FOREST OIL CORPORATION
0.33333000 0.27611100 0.00000000 0.00000000 0.33333000 0.27611100 0.00000000
0.00000000 SHIP SHOAL BLOCK 0291 301054001 SS 276 A6 (OCS-G 10785) SHIP SHOAL S,
GULF OF MEXICO 177124042500 FOREST OIL CORP. 0.33333300 0.27611100 0.00000000
0.00000000 0.33333300 0.27611100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0291
301055001 SS 277 A1 (OCS-G 9627) SHIP SHOAL S, GULF OF MEXICO 177124036900
FOREST OIL CORP. 0.33333300 0.27611100 0.00000000 0.00000000 0.33333300
0.27611100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0291 301055002 SS 277 A-2 SHIP
SHOAL S, GULF OF MEXICO 177124036800 FOREST OIL CORPORATION 0.33333300
0.27611100 0.00000000 0.00000000 0.33333300 0.27611100 0.00000000 0.00000000
SHIP SHOAL BLOCK 0291 301055003 SS 277 A-3 SHIP SHOAL S, GULF OF MEXICO
177124037200 FOREST OIL CORPORATION 0.33333300 0.27611100 0.00000000 0.00000000
0.33333300 0.27611100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0291 301055004 SS
277 A-4 SHIP SHOAL S, GULF OF MEXICO 177124037100 FOREST OIL CORPORATION
0.33333300 0.27611100 0.00000000 0.00000000 0.33333300 0.27611100 0.00000000
0.00000000 SHIP SHOAL BLOCK 0291 301055006 SS 277 A-8ST (OCSG 9627) SHIP SHOAL
S, GULF OF MEXICO 177124057300 FOREST OIL CORP. 0.00000000 0.00000000 0.00000000
0.00000000 0.33333300 0.27611100 0.00000000 0.00000000

8 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
SHIP SHOAL BLOCK 0299 301095020 SS 299 A-11 SHIP SHOAL S, GULF OF MEXICO
177124063600 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000
0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299
301095001 SS 299 A2 OCS G-7759 SHIP SHOAL S, GULF OF MEXICO 177124037300 DEVON
ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301095002 SS 299 A3 OCS
G-7759 SHIP SHOAL S, GULF OF MEXICO 177124037800 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000
0.00000000 SHIP SHOAL BLOCK 0299 301095008 SS 299 A-4 SHIP SHOAL S, GULF OF
MEXICO 177124038000 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300
0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0299 301095003 SS 299 A4D OCS G-7759 SHIP SHOAL S, GULF OF MEXICO
177124038000 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000
0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299
301095004 SS 299 A5 OCS G-7759 SHIP SHOAL S, GULF OF MEXICO 177124037900 DEVON
ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301095009 SS 299 A-6 P&A
SHIP SHOAL S, GULF OF MEXICO 177124042900 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000
0.00000000 SHIP SHOAL BLOCK 0299 301095005 SS 299 A7 OCS G-7759 SHIP SHOAL S,
GULF OF MEXICO 177124043200 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000
SHIP SHOAL BLOCK 0299 301095006 SS 299 A8 OCS G-7759 SHIP SHOAL S, GULF OF
MEXICO 177124043500 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300
0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0299 301095010 SS 299 A-9 SHIP SHOAL S, GULF OF MEXICO 177124043600 DEVON
ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301091001 SS 300 B-1
OCS-G 7760 SHIP SHOAL S, GULF OF MEXICO 177124044100 KERR MCGEE CORPORATION
0.13333300 0.11111100 0.00000000 0.00000000 0.13333300 0.11111100 0.00000000
0.00000000 SHIP SHOAL BLOCK 0299 301091002 SS 300 B-2 OCS-G 7760 SHIP SHOAL S,
GULF OF MEXICO 177124044800 KERR MCGEE CORPORATION 0.13333300 0.11111100
0.00000000 0.00000000 0.13333300 0.11111100 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0299 301091003 SS 300 B-3 OCS-G 7760 SHIP SHOAL S, GULF OF MEXICO
177124045600 KERR MCGEE CORPORATION 0.13333300 0.11111100 0.00000000 0.00000000
0.13333300 0.11111100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301091004 SS
300 B-4 OCS-G 7760 SHIP SHOAL S, GULF OF MEXICO 177124045700 KERR MCGEE
CORPORATION 0.13333300 0.11111100 0.00000000 0.00000000 0.13333300 0.11111100
0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301091005 SS 300 B-5 OCS-G 7760 SHIP
SHOAL S, GULF OF MEXICO 177124041600 KERR MCGEE CORPORATION 0.13333300
0.11111100 0.00000000 0.00000000 0.13333300 0.11111100 0.00000000 0.00000000
SHIP SHOAL BLOCK 0299 301095007 SS 299 A10 0CSG-7759 WEST CAMERON SO, GULF OF
MEXICO 177124054301 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300
0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SOUTH MARSH
ISLAND 128 S ADD. 300072010 SM 125 A-10ST (OCSG2587) SO MARSH ISLN S, GULF OF
MEXICO 177084019301 DEVON ENERGY PRODUCTION CO., LP 0.17346600 0.14455500
0.00000000 0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH
ISLAND 128 S ADD. 300073001 SM 125 D-1B (OCSG2882) SO MARSH ISLN S, GULF OF
MEXICO 177084064200 DEVON ENERGY PRODUCTION CO., LP 0.17346600 0.14455500
0.00000000 0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH
ISLAND 128 S ADD. 300073002 SM 125 D-2 (OCSG2882) SO MARSH ISLN S, GULF OF
MEXICO 177084064800 DEVON ENERGY PRODUCTION CO., LP 0.17346600 0.14455500
0.00000000 0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH
ISLAND 128 S ADD. 300073007 SM 125 D-3 SO MARSH ISLN S, GULF OF MEXICO
177084074700 DEVON ENERGY PRODUCTION CO., LP 0.17346600 0.14455500 0.00000000
0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH ISLAND 128 S
ADD. 300073004 SM 125 D-4A ST (OCSG2882) SO MARSH ISLN S, GULF OF MEXICO
177084074800 DEVON ENERGY PRODUCTION CO., LP 0.84013300 0.70011000 0.00000000
0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300175077 SM 48 B-6E (OCS-G 0786) S MARSH ISLAND , GULF OF MEXICO
177070035800 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 301076009 SM 36 A003 (OCS-G 7699)"STRAY" SO MARSH ISLAND, GULF OF MEXICO
177074062400 WALTER OIL & GAS CORP 0.07222000 0.05796100 0.00000000 0.00000000
0.07222000 0.05796100 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
301076008 SM 36 A004(OCS-G 7699) LN SAND SO MARSH ISLAND, GULF OF MEXICO
177074062700 WALTER OIL & GAS CORP 0.07222000 0.05796100 0.00000000 0.00000000
0.07222000 0.05796100 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
300178010 SM 48 5 SO MARSH ISLAND, GULF OF MEXICO 177074052600 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000 1.00000000
0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048 300178006 SM 48 6
(OCSG0786) SO MARSH ISLAND, GULF OF MEXICO 177074054100 DEVON ENERGY PRODUCTION
CO., LP 1.00000000 0.82833300 0.00000000 0.00000000 1.00000000 0.82833300
0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048 300178008 SM 48 8 (OCSG0786)
SO MARSH ISLAND, GULF OF MEXICO 177074076500 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000
0.00000000 SOUTH MARSH ISLAND BLOCK 0048 300175054 SM 48 B-5C (OCSG0786) SO
MARSH ISLAND, GULF OF MEXICO 177070030300 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000
0.00000000 SOUTH MARSH ISLAND BLOCK 0048 300175075 SM 48 B-6C (OCSG0756) SO
MARSH ISLAND, GULF OF MEXICO 177070035800 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000
0.00000000

9 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
SOUTH MARSH ISLAND BLOCK 0048 300175007 SM 48 B-7A NC REVENUE 10071123 SO MARSH
ISLAND, GULF OF MEXICO 314529551530 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300175072 SM 48 B-7B (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070037800 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300175008 SM 48 B-8 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177072001800 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176011 SM 48 C-1 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070037600 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176012 SM 48 C-1D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070037600 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176021 SM 48 C-2 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070040900 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176022 SM 48 C-2D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070040900 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176031 SM 48 C-3 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070041000 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176032 SM 48 C-3D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070041000 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176041 SM 48 C-4 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074002300 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176042 SM 48 C-4D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074002300 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176051 SM 48 C-5 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074003400 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176052 SM 48 C-5D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074003400 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176060 SM 48 C-6 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074018700 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176071 SM 48 C-7 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074018800 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176072 SM 48 C-7D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074018800 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176008 SM 48 C-8 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074023900 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300177011 SM 48 E-1 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177072001400 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300177012 SM 48 E-1D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177072001400 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300177053 SM 48 E-2 SO MARSH ISLAND, GULF OF
MEXICO 177072002800 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300
0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH
ISLAND BLOCK 0048 300177003 SM 48 E-3 (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177072003300 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300177004 SM 48 E-4B (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177072004000 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300177051 SM 48 E-5A (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177072004800 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300177052 SM 48 E-5D (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177072004800 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300177006 SM 48 E-6ST2 (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177074066702 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300179001 SM 48 F-1 (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO 177074073900
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000
1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
300179002 SM 48 F-2 (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO 177074076800
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000
1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
300179034 SM 48 F3-B (OCSG 0786) SO MARSH ISLAND, GULF OF MEXICO 177074077200
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000
1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
300179010 SM 48 F-5F (OCS-G 0786) SO MARSH ISLAND, GULF OF MEXICO 177074077500
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000
1.00000000 0.82833300 0.00000000 0.00000000

10 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
SOUTH MARSH ISLAND BLOCK 0048 301076001 SMI 36 #1 (OCS-G7699) SO MARSH ISLAND,
GULF OF MEXICO 177074057600 WALTER OIL & GAS CORP 0.07222200 0.05795800
0.00000000 0.00000000 0.07222200 0.05795800 0.00000000 0.00000000 SOUTH MARSH
ISLAND BLOCK 0048 301076005 SMI 36 #2 SO MARSH ISLAND, GULF OF MEXICO
177074066900 WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000 0.00000000
0.07222200 0.05795800 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
301076007 SMI 36 B-4ST1 {RECOMP-LE SAND} SO MARSH ISLAND, GULF OF MEXICO
177074080601 WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000 0.00000000
0.07222200 0.05795800 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
301079003 SMI 37 #B1 (OCSG7700) SO MARSH ISLAND, GULF OF MEXICO 177074062800
WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000 0.00000000 0.07222200
0.05795800 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048 301079004 SMI 37
#B-2B SO MARSH ISLAND, GULF OF MEXICO 177074063300 WALTER OIL & GAS CORP
0.07222200 0.05795800 0.00000000 0.00000000 0.07222200 0.05795800 0.00000000
0.00000000 SOUTH MARSH ISLAND BLOCK 0048 301079005 SMI 37 #B3 (OCS-G7700) SO
MARSH ISLAND, GULF OF MEXICO 177074063500 WALTER OIL & GAS CORP 0.07222200
0.05795800 0.00000000 0.00000000 0.07222200 0.05795800 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 301079002 SMI 37 B-2 ST3 SO MARSH ISLAND, GULF OF
MEXICO 177074063303 WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000
0.00000000 0.07222200 0.05795800 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048   SMI 37 #A2 (OCS-G7700) SO MARSH ISLAND, GULF OF MEXICO 177074057900
WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000 0.00000000 0.07222200
0.05795800 0.00000000 0.00000000 SOUTH TIMBALIER BLOCK 0219 532458001 ST 211
B002 OCS G16435 AKA0003 SOUTH TIMBALIER-SOUTH AREA, LOUISIANA 177164025700
SPINNAKER EXPLORATION CO LLC 0.22556200 0.16534300 0.00000000 0.00000000
0.22556200 0.16534300 0.00000000 0.00000000 SOUTH TIMBALIER BLOCK 0219 532457001
ST 219 B001 OCS G19831 AKA0001 SOUTH TIMBALIER-SOUTH AREA, LOUISIANA
177164025600 SPINNAKER EXPLORATION CO LLC 0.25000000 0.20833300 0.00000000
0.00000000 0.25000000 0.20833300 0.00000000 0.00000000 SOUTH TIMBALIER BLOCK
0228 301231002 ST 231 1 SO TIMBALIAR S, GULF OF MEXICO 177164019900 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.78333300 0.00000000 0.00000000 1.00000000
0.78333300 0.00000000 0.00000000 SOUTH TIMBALIER BLOCK 0228 301231003 ST 231 2
SO TIMBALIAR S, GULF OF MEXICO 177164020000 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.78333300 0.00000000 0.00000000 1.00000000 0.78333300 0.00000000
0.00000000 SOUTH TIMBALIER BLOCK 0228 301231001 ST 231 4 SO TIMBALIAR S, GULF OF
MEXICO 177164022700 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.78333300
0.00000000 0.00000000 1.00000000 0.78333300 0.00000000 0.00000000 SOUTH
TIMBALIER BLOCK 0277 530457001 ST 277 A002 OCS G10853 AKA 3 SOUTH
TIMBALIER-SOUTH AREA, LOUISIANA 177164019600 DEVON LOUISIANA CORPORATION
0.60625000 0.48012700 0.00000000 0.00000000 0.60625000 0.48012700 0.00000000
0.00000000 VERMILION BLOCK 0071 530453001 SM 233 0003 OCS G11929 OFFSHORE FED ,
LOUISIANA 177074072200 MARITECH RESOURCES INC 0.25000000 0.19911500 0.00000000
0.00000000 0.25000000 0.19911500 0.00000000 0.00000000 VERMILION BLOCK 0076
301015002 VR 57 1 VERMILION, GULF OF MEXICO 177054038500 VINTAGE PETROLEUM, INC.
0.75000000 0.62500000 0.00000000 0.00000000 0.75000000 0.62500000 0.00000000
0.00000000 VERMILION BLOCK 0076 301015005 VR 57 5 VERMILION, GULF OF MEXICO
177054041901 VINTAGE PETROLEUM, INC. 0.75000000 0.62500000 0.00000000 0.00000000
0.75000000 0.62500000 0.00000000 0.00000000 VERMILION BLOCK 0076 301015001 VR 57
A6 VERMILION, GULF OF MEXICO 177054099200 VINTAGE PETROLEUM INC 0.75000000
0.62500000 0.00000000 0.00000000 0.75000000 0.62500000 0.00000000 0.00000000
VERMILION BLOCK 0112 541578001 VR 112 0015D OCS G10659 VERMILION (OFFSHORE),
LOUISIANA 177054091400 APACHE CORPORATION 0.27500000 0.19685400 0.00000000
0.00000000 0.27500000 0.19685400 0.00000000 0.00000000 VERMILION BLOCK 0112
541574001 VR 131 0015L OCS 00775 VERMILION (OFFSHORE), LOUISIANA 177054091400
APACHE CORPORATION 0.27500000 0.19685400 0.00000000 0.00000000 0.27500000
0.19685400 0.00000000 0.00000000 VERMILION BLOCK 0115 547462003 VR 114 A001 OCS
G17895 OFFSHORE FED , LOUISIANA 177054109200 KERR MCGEE OIL & GAS CORP
0.50000000 0.41666700 0.00000000 0.00000000 0.50000000 0.41666700 0.00000000
0.00000000 VERMILION BLOCK 0273 301007001 VR 271 A1 VERMILION SOUTH, GULF OF
MEXICO 177064051500 EL PASO PRODUCTION COMPANY 0.25000000 0.20833300 0.00000000
0.00000000 0.25000000 0.20833300 0.00000000 0.00000000 VERMILION BLOCK 0273   VR
271 #2 VERMILION SOUTH, GULF OF MEXICO 177064053000 EL PASO PRODUCTION COMPANY
0.25000000 0.20833300 0.00000000 0.00000000 0.25000000 0.20833300 0.00000000
0.00000000 VIOSCA KNOLL BLOCK 0213 12545010 VK 213 NO.1 (OCS-G 21720) GOM
OFFSHORE, GULF OF MEXICO 608164042000 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.75000000 0.00000000 0.00000000 0.70000000 0.58333300 0.00000000 0.00000000
VIOSCA KNOLL BLOCK 738 (MARIA) 301177001 VK 738 #1 VIOSCA KNOLL, GULF OF MEXICO
608164036600 NEWFIELD EXPLORATION COMPANY 0.29000000 0.20541700 0.00000000
0.00000000 0.29000000 0.19816700 0.00000000 0.00000000 VIOSCA KNOLL BLOCK 738
(MARIA) 301177002 VK 738 #2 VIOSCA KNOLL, GULF OF MEXICO 608164038500 NEWFIELD
EXPLORATION COMPANY 0.29000000 0.20541700 0.00000000 0.00000000 0.29000000
0.19816700 0.00000000 0.00000000 WEST CAMERON BLOCK 0205 301152003 WC 206 #3
OCS-G-3496 WEST CAMERON, GULF OF MEXICO 177004108000 DEVON ENERGY PRODUCTION
CO., LP 0.21000000 0.16712500 0.00000000 0.00000000 0.21000000 0.16712500
0.00000000 0.00000000

11 of 12

--------------------------------------------------------------------------------



 

FIELD
WELL ID
WELL NAME
STATE/COUNTY
API
OPERATOR
BPO WI
BPO NRI
BPO RI
BPO ORI
APO WI
APO NRI
APO RI
APO ORI
WEST CAMERON BLOCK 0205 301152001 WC 206 1 OCS-G-3496 WEST CAMERON, GULF OF
MEXICO 177004095700 DEVON ENERGY PRODUCTION CO., LP 0.21000000 0.16712500
0.00000000 0.00000000 0.21000000 0.16712500 0.00000000 0.00000000 WEST CAMERON
BLOCK 0205 301152006 WC 206 NO. 4 (OCS-G 3496) S02 WEST CAMERON, GULF OF MEXICO
177004109500 DEVON ENERGY PRODUCTION CO., LP 0.21000000 0.16712500 0.00000000
0.00000000 0.21000000 0.16712500 0.00000000 0.00000000 WEST CAMERON BLOCK 0504
530500001 WC 528 A001 OCS G16202 (AKA #1 WEST CAMERON-SOUTH AREA, LOUISIANA
177024116501 DEVON LOUISIANA CORPORATION 0.36110800 0.29370100 0.00000000
0.00000000 0.36110800 0.29370100 0.00000000 0.00000000 WEST CAMERON BLOCK 0504
530503001 WC 528 A001D OCS G16202 WEST CAMERON-SOUTH AREA, LOUISIANA
177024116501 DEVON LOUISIANA CORPORATION 0.36110800 0.29370100 0.00000000
0.00000000 0.36110800 0.29370100 0.00000000 0.00000000 WEST CAMERON BLOCK 0504
530501001 WC 528 A002 OCS G16202 WEST CAMERON-SOUTH AREA, LOUISIANA 177024119000
DEVON LOUISIANA CORPORATION 0.36110800 0.29370100 0.00000000 0.00000000
0.36110800 0.29370100 0.00000000 0.00000000 WEST CAMERON BLOCK 0504 530502001 WC
528 A003 OCS G16202 WEST CAMERON-SOUTH AREA, LOUISIANA 177024119901 DEVON
LOUISIANA CORPORATION 0.36110800 0.29370100 0.00000000 0.00000000 0.36110800
0.29370100 0.00000000 0.00000000 WEST CAMERON BLOCK 0540 530516003 WC 541 A001
OCS G14341 WEST CAMERON SO, GULF OF MEXICO 177024108800 DEVON LOUISIANA
CORPORATION 0.88750000 0.71074400 0.00000000 0.00000000 0.77500000 0.62065000
0.00000000 0.00000000 WEST CAMERON BLOCK 0540 530517001 WC 541 A002 OCS G14341
WEST CAMERON-SOUTH AREA, LOUISIANA 177024109200 DEVON LOUISIANA CORPORATION
0.77500000 0.62064600 0.00000000 0.00000000 0.77500000 0.62064600 0.00000000
0.00000000 WEST CAMERON BLOCK 0540 530519001 WC 541 A003 OCS G14341 WEST
CAMERON-SOUTH AREA, LOUISIANA 177024112600 DEVON LOUISIANA CORPORATION
0.77500000 0.63033300 0.00000000 0.00000000 0.77500000 0.63033300 0.00000000
0.00000000 WEST CAMERON BLOCK 0540 530518001 WC 541 A004 OCS G14341 WEST
CAMERON-SOUTH AREA, LOUISIANA 177024112200 DEVON LOUISIANA CORPORATION
0.77500000 0.63033300 0.00000000 0.00000000 0.77500000 0.63033300 0.00000000
0.00000000 WEST CAMERON BLOCK 0540 530520001 WC 541 A005 OCS G14341 WEST
CAMERON-SOUTH AREA, LOUISIANA 177024121900 DEVON LOUISIANA CORPORATION
0.77500000 0.63033300 0.00000000 0.00000000 0.77500000 0.63033300 0.00000000
0.00000000

 

12 of 12

--------------------------------------------------------------------------------



ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

EXHIBIT "A-2"

HIGH ISLAND PIPELINE SYSTEM (portion)

Buyer is purchasing hereunder, as part of the Properties, Seller's interest in
certain segments of the High Island Pipeline System (HIPS). The segments being
conveyed herewith are more particularly described as follows:

Segment III – Devon’s interest in 108,610 linear feet of ten inch outside
diameter (10” O.D.) pipeline beginning at a subsea connection in HI A-546
connecting to the “A” Platform in High Island (HI) A-474, identified in the
records of the Minerals Management Service (MMS) as Segment 4886.

Segment III-2 – Devon’s interest in 12,144 linear feet of 6” O.D. pipeline
beginning at the “A” Platform in HI A-340 connecting to a subsea connection in
HI A-340, identified in the records of the MMS as Segment 4878.

Segment III-3 – Devon’s interest in 92,347 linear feet of 6” O.D. pipeline
beginning at a subsea connection in HI A-340 to a subsea connection in HI A-546,
identified in the records of the MMS as Segment 4882.

Segment III-18 – Devon’s interest in 15,975 linear feet of 6” O.D. pipeline
beginning at the “A” Platform in HI A-442 connecting to a subsea connection in
HI A-442, identified in the records of the MMS as Segment 10773.

--------------------------------------------------------------------------------



EXHIBIT A-3

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON LOUISIANA CORPORATION AND DEVON ENERGY
PRODUCTION COMPANY, LP, ASSIGNOR, AND MARITECH RESOURCES, INC., ASSIGNEE

Brazos Block 397 "A" Platform

The Brazos Block 397 A Platform (located on Brazos Block 397 at a surface
location of 5,522' FSL and 2,624' FWL and the facilities, fixtures, materials,
personal property and equipment and pipelines located on and appurtenant
thereto.

Brazos Block 397 "B" Platform

The Brazos Block 397 B Platform (located on Brazos Block 397 at a surface
location of 2,364' FNL and 1,508' FEL and the facilities, fixtures, materials,
personal property and equipment and pipelines located on and appurtenant
thereto.

Brazos Block 431 "A" Platform

The Brazos Block 431 A Platform (located on Brazos Block 397 at a surface
location of 709' FNL and 2,730' FWL and the facilities, fixtures, materials,
personal property and equipment and pipelines located on and appurtenant
thereto.

Eugene Island Block 33 No. 3 Platform

The Eugene Island Block 33 No. 3 Platform located on Eugene Island Block 33 at a
surface location of 1,481' FNL and 706' FWL and the facilities, fixtures,
materials, personal property and equipment and pipelines located on and
appurtenant thereto.

Eugene Island Block 33 No. 5 Platform

The Eugene Island Block 33 No. 5 Platform located on Eugene Island Block 33 at a
surface location of 3,800' FNL and 1,250' FWL and the facilities, fixtures,
materials, personal property and equipment and pipelines located on and
appurtenant thereto.

Eugene Island Block 33 No. 1 Platform

The Eugene Island Block 33 No. 1 Platform located on Eugene Island Block 33 at a
surface location of 4,539' FNL and 2,142' FWL and the facilities, fixtures,
materials, personal property and equipment and pipelines located on and
appurtenant thereto.

1

--------------------------------------------------------------------------------



Eugene Island Block 33 No. 2 Platform

The Eugene Island Block 33 No. 2 Platform located on Eugene Island Block 33 at a
surface location of 500' FNL and 1,000' FWL and the facilities, fixtures,
materials, personal property and equipment and pipelines located on and
appurtenant thereto.

Eugene Island Block 33 "A" Platform

The Eugene Island Block 33 A Platform located on Eugene Island Block 33 at a
surface location of 3,486' FSL and 3,063' FEL and the facilities, fixtures,
materials, personal property and equipment and pipelines located on and
appurtenant thereto.

Grand Isle Block 68 "A" Platform

The Grand Isle Block 68 A Platform located on Grand Isle Block 68 at a surface
location of 84' FSL and 2,200' FEL and the facilities, fixtures, materials,
personal property and equipment and pipelines located on and appurtenant
thereto.

Matagorda Island State Tract 195 Production Facilitiy

The offshore production facility located approximately 800’ West of the East
Line and 1200’ North of the South Line of State Tract 195, Matagorda Bay,
approximately 8.7 miles SW from Palacios, Texas.

West Cameron 524 A Platform

The West Cameron Block 524 A Platform located on West Cameron Block 524 with a
surface location of 279' FSL and 5,202' FWL and the facilities, fixtures,
materials, personal property and equipment and pipelines located on and
appurtenant thereto.

2

--------------------------------------------------------------------------------



ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

EXHIBIT B

ASSIGNMENT AND BILL OF SALE

This Assignment and Bill of Sale (this “Assignment”) is from Devon Energy
Production Company, L.P., an Oklahoma limited partnership (“DEPC”), and Devon
Louisiana Corporation, a Louisiana corporation (“DLC”), and Devon Energy
Petroleum Pipeline Company, a Delaware Corporation (“DEPPC”) (DLC and DEPC and
DEPPC are collectively referred to as “Assignor” and individually as an
“Assignor”), whose collective address is _________________________, to
____________________, a __________________, (“Assignee”), whose address is
________________________, and is effective as of 7:00 A.M., Central Standard
Time, on January 1, 2005 (the “Effective Time”).

ARTICLE 1

ASSIGNMENT OF ASSETS

Section 1.1 Assignment. Assignor, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby bargains,
assigns, and transfers unto Assignee, all of Assignor’s right, title and
interest in and to the following,(individually, an “Asset,” and collectively,
the “Assets”), excepting the Excluded Assets, as hereinafter defined::

(a) the oil and gas leases more particularly described in Exhibit A, subject to
any depth restrictions described in Exhibit A (collectively, the “Leases”),
together with any and all other rights, titles, and interests of Assignor in and
to (i) the leasehold estates created thereby, subject to any depth restrictions
described in Exhibit A and to the terms, conditions, covenants, and obligations
set forth in the Leases and/or Exhibit A and (ii) the lands covered by the
Leases or included in units with which the Leases may have been pooled or
unitized, subject to any depth restrictions described in Exhibit A (the
“Lands”), including in each case, without limitation, fee interests, royalty
interests, overriding royalty interests, production payments, net profits
interests, carried interests, reversionary interests, and all other interests of
any kind or character; .

(b) all oil and gas wells located on the Leases and the Lands or on other leases
or lands with which the Leases and/or the Lands may have been pooled or unitized
(collectively including, without limiting the foregoing in any respect, the
wells set forth on Exhibit A, and the wells located on or associated with the
Assets listed on Exhibit B-1 (the “Wells”), and all Hydrocarbons (as hereinafter
defined) produced therefrom or allocated thereto (the Leases, the Lands, and the
Wells being collectively referred to hereinafter as the “Properties”);

1

--------------------------------------------------------------------------------



(c) all rights and interests in, under, or derived from all unitization and
pooling agreements in effect with respect to the Properties and the units
created thereby which accrue or are attributable to the interests of Assignor in
the Properties;

(d) to the extent that they may be assigned, all Applicable Contracts (as
hereinafter defined);

(e) to the extent that they may be assigned, all permits, licenses, servitudes,
easements, rights-of-way and other surface agreements to the extent used
primarily in connection with the ownership or operation of the Properties or the
Personal Property (as hereinafter defined), including without limiting the
foregoing in any respect, the segments of the High Island Pipeline System that
are described on Exhibit A-2 and that segment of the EI 305 pipeline that is
described on Exhibit A;

(f) all equipment, machinery, fixtures, and other real, personal, and mixed
property, functional and nonfunctional operational and nonoperational, known or
unknown, located on the Properties or the other Assets described above as of the
Effective Time, including, without limitation, saltwater disposal wells, well
equipment, casing, rods, tanks, boilers, buildings, tubing, pumps, motors,
fixtures, machinery, compression equipment, flow lines, pipelines (including,
without limiting the foregoing in any respect, the segments of the High Island
Pipeline System that are described on Exhibit A-2 and that segment of EI 305
pipeline that is described on Exhibit A), gathering systems, processing and
separation facilities, platforms, structures, materials, and other items used or
formerly used in the operation thereof, including, without limiting the
foregoing in any respect, the Assets listed on Exhibit A-3, and all of the types
of Assets referenced in this subparagraph (f) that are located on or associated
with the Assets listed on Exhibit A-3 (“Personal Property”);

(g) all Imbalances (as hereinafter defined) relating to the Properties or other
Assets; and

(h) all of the rights, titles, and interests of Assignor in and to all of the
files, records, information, and data, whether written or electronically stored,
primarily relating to the Assets, including, without limitation: (i) land and
title records (including abstracts of title, title opinions, and title curative
documents); (ii) contract files; (iii) correspondence; (iv) operations,
environmental, production, and accounting records and (v) facility and well
records but excluding any of the foregoing items that are Excluded Assets
(“Records”),

EXCEPTING AND RESERVING to Assignor, however, all Excluded Assets.

TO HAVE AND TO HOLD the Assets unto Assignee, its successors and assigns,
forever, subject, however, to all the terms and conditions of this Assignment.

Section 1.2 Excluded Assets. The term “Excluded Assets” shall mean (a) all of
Assignor’s corporate minute books, financial records, and other business records
that relate to Assignor’s business generally (including the ownership and
operation of the Assets); (b) all trade credits, all accounts, receivables and
all other proceeds, income or revenues attributable to the Assets with respect
to any period of time prior to the Effective Time; (c) all claims and causes of
action of Assignor arising under or with respect to any Contracts (as
hereinafter defined) that are

2

--------------------------------------------------------------------------------



attributable to periods of time prior to the Effective Time (including claims
for adjustments or refunds); (d) all rights and interests of Assignor (A) under
any policy or agreement of insurance or indemnity, (B) under any bond or (C) to
any insurance or condemnation proceeds or awards arising, in each case, from
acts, omissions or events, or damage to or destruction of property; (e) all
Hydrocarbons produced and sold from the Properties with respect to all periods
prior to the Effective Time; (f) all claims of Assignor for refunds of or loss
carry forwards with respect to (A) production or any other taxes attributable to
any period prior to the Effective Time, (B) income or franchise taxes or (C) any
taxes attributable to the Excluded Assets; (g) all personal computers and
associated peripherals and all radio and telephone equipment; (h) all of
Assignor’s proprietary computer software, patents, trade secrets, copyrights,
names, trademarks, logos and other intellectual property; (i) all documents and
instruments of Assignor that may be protected by an attorney-client privilege;
(j) all data that cannot be disclosed to Assignee as a result of confidentiality
arrangements under agreements with Third Parties (as hereinafter defined); (k)
all audit rights arising under any of the Applicable Contracts or otherwise with
respect to any period prior to the Effective Time or to any of the Excluded
Assets, except for any Imbalances; (l) all geophysical, and other seismic and
related technical data and information relating to the Properties;; (m)
documents prepared or received by Assignor with respect to (A) lists of
prospective purchasers for such transactions compiled by Assignor; , (B) bids
submitted by other prospective purchasers of the Assets, (C) analyses by
Assignor of any bids submitted by any prospective purchaser, (D) correspondence
between or among Assignor, its respective representatives, and any prospective
purchaser other than Assignee and (E) correspondence between Assignor or any of
its respective representatives with respect to any of the bids, the prospective
purchasers, or the transactions contemplated in this Agreement; (n) any offices,
office leases or personal property located on such sites which are not directly
related to any one or more of the Assets; and (o) those depths, including,
without limiting the foregoing in any respect, Deep Depths (as hereinafter
defined), designated as excluded, excepted or reserved on Exhibit A with respect
to the Leases, Lands or Assets; and (p) those overriding royalty interests
designated as excluded, excepted or reserved on Exhibit A with respect to the
Leases, Lands or Assets..

Section 1.3 Retained Rights and Obligations. The execution and delivery of this
Assignment by Assignor, and the execution and acceptance of this Assignment by
Assignee, shall not operate to release or impair any surviving rights or
obligations of Assignor or Assignee under the Purchase and Sale Agreement (as
hereinafter defined).

ARTICLE 2

DEFINED TERMS

Section 2.1 Definitions. Capitalized terms used in this Assignment and not
otherwise defined shall have the meanings given to such terms in that certain
Purchase and Sale Agreement dated as of ________________, 2005, by and between
Assignor and Assignee. (the “Purchase and Sale Agreement”).

Section 2.2 Certain Defined Terms.

“Access Agreement” shall have the meaning set forth in Article 13.1(b)(iv) of
the Purchase and Sale Agreement..

3

--------------------------------------------------------------------------------



“Affiliate” shall mean any Person that, directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Applicable Contracts” means all Contracts by which the Properties and other
Assets are bound or that primarily relate to the Properties or other Assets and
(in each case) that will be binding on the Assets or Assignee after date hereof,
including, without limitation; farmin and farmout agreements; bottomhole
agreements; crude oil, condensate, and natural gas purchase and sale, gathering,
transportation, and marketing agreements; hydrocarbon storage agreements;
acreage contribution agreements; operating agreements; balancing agreements;
pooling declarations or agreements; unitization agreements; processing
agreements; saltwater disposal agreements; facilities or equipment leases;
crossing agreements; letters of no objection; platform use agreements;
production handling agreements; and other similar contracts and agreements,
owned by Assignor and primarily related to the Properties or other Assets, but
exclusive of any master service agreements.

“Contract” means any written or oral contract, agreement, agreement regarding
indebtedness, indenture, debenture, note, bond, loan, , lease, mortgage,
franchise, license agreement, purchase order, binding bid, commitment, letter of
credit or any other legally binding arrangement, excluding, however, any Lease,
easement, right-of-way, permit or other instrument creating or evidencing an
interest in the Assets or a real or immovable property related to or used in
connection with the operations of any Assets.

“Deep Depths” means those depths in the Assets as to which it is indicated on
Exhibit A that either fifty percent (50%) or one hundred percent (100%) of
Assignor’s interest therein is being reserved by Assignor (to be retained by
Assignor as is specified in this Assignment.

“Environmental Condition” shall mean (a) a condition existing on the date of the
Purchase and Sale Agreement with respect to the air, soil, subsurface, surface
waters, ground waters and/or sediments that causes an Asset (or Assignor with
respect to an Asset) not to be in compliance with any Environmental Law or (b)
the existence as of the date of the Purchase and Sale Agreement with respect to
the Assets or their operation thereof of any environmental pollution,
contamination, degradation, damage or injury caused by, related to, remedial or
corrective action is presently required (or if known, would be presently
required) under Environmental Laws..

“Environmental Laws” means all applicable federal, state, and local laws in
effect as of the date of the Purchase and Sale Agreement, including statutes,
regulations, orders, ordinances, and common law, relating to the protection of
the public health, welfare, and the environment, including, without limitation,
those laws relating to the storage, handling, and use of chemicals and other
Hazardous Substances, those relating to the generation, processing, treatment,
storage, transportation, disposal, or other management thereof. The term
“Environmental Laws” does not include good or desirable operating practices or
standards that may be employed or adopted by other oil and gas well operators or
recommended by a Governmental Authority.

4

--------------------------------------------------------------------------------



“Governmental Authority” shall mean any federal, state, local, municipal, tribal
or other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, belief, regulatory or taxing
authority or power; and any court or governmental tribunal, including any tribal
authority having or asserting jurisdiction.

“Hazardous Substances” shall mean any pollutants, contaminants, toxics or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds, or chemicals that are regulated by, or may form the basis of
liability under, any Environmental Laws, including NORM and other substances
referenced in Article 13.2 of the Purchase and Sale Agreement.

“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith.

“Imbalance” means (i) any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Assignor
therein and the shares of production from the relevant Well to which Assignor is
entitled and (ii) any marketing imbalance between the quantity of Hydrocarbons
required to be delivered by Assignor under any Contract relating to the purchase
and sale, gathering, transportation, storage, processing, or marketing of
Hydrocarbons and the quantity of Hydrocarbons actually delivered by Assignor
pursuant to the relevant Contract, together with any appurtenant rights and
obligations concerning future in-kind and/or cash balancing at the wellhead and
production balancing at the delivery point into the relevant sale, gathering,
transportation, storage, or processing facility.

“Law” shall mean any applicable statute, law, rule, regulation, ordinance,
order, code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“Liabilities” shall mean any and all claims, causes of actions, payments,
charges, judgments, assessments, liabilities, losses, damages, penalties, fines
or costs and expenses, including any attorneys’ fees, legal or other expenses
incurred in connection therewith and including liabilities, costs, losses and
damages for personal injury or death or property damage.

“Person” shall mean any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or any other entity.

“Third Party” shall mean any Person other than a party to this Assignment or an
Affiliate of a party to this Assignment

“Title Defects” shall have the meaning given such in the Purchase and Sale
Agreement.

“Title Indemnity Agreement” shall have the meaning set forth in Article
12.2(d)(ii) of the Purchase and Sale Agreement.

ARTICLE 3

DISCLAIMERS

Section 3.1 Disclaimers of Warranties and Representations.

5

--------------------------------------------------------------------------------



(a) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 12.1 OR ARTICLE
IV [and subject to the limitations on Article IV specified in the Purchase and
Sale Agreement] OF THE PURCHASE AND SALE AGREEMENT, (I) ASSIGNOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) ASSIGNOR
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO ASSIGNEE OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO ASSIGNEE BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF ASSIGNOR OR
ANY OF ITS AFFILIATES).

(b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 12.1 OR ARTICLE IV [and
subject to the limitations on Article IV specified in the Purchase and Sale
Agreement] OF THE PURCHASE AND SALE AGREEMENT, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS,
(II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR
RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE
VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE
PRODUCTION OF HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR,
CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII)
THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS,
BROCHURES, CHARTS OR STATEMENTS PREPARED BY ASSIGNOR OR THIRD PARTIES WITH
RESPECT TO THE ASSETS, (VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE
BEEN MADE AVAILABLE TO ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES,
AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION
RELATING THERETO AND (IX) ANY IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT
OR TRADEMARK INFRINGEMENT. EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE
12.1 OR ARTICLE IV OF THE PURCHASE AND SALE AGREEMENT, ASSIGNOR FURTHER
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF
MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A PARTICULAR
PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY ASSETS, RIGHTS OF
A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMUNITION OF CONSIDERATION OR
RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE
PARTIES HERETO THAT ASSIGNEE SHALL BE DEEMED TO BE OBTAINING THE ASSETS

6

--------------------------------------------------------------------------------



IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”
WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE. WITH RESPECT TO ANY OF THE ASSETS
THAT ARE LOCATED IN LOUISIANA, ASSIGNEE ACKNOWLEDGES THAT THIS WAIVER HAS BEEN
EXPRESSLY CALLED TO ITS ATTENTION AND INCLUDES, WITHOUT LIMITATION, A WAIVER OF
WARRANTY AGAINST REHIBITORY VICES ARISING UNDER LOUISIANA CIVIL CODE ARTICLES
2520 THROUGH 2548, INCLUSIVE.

(c) OTHER THAN THOSE REPRESENTATIONS SET FORTH IN ARTICLE 4.15 [and subject to
the limitations on Article 4.15 specified in the Purchase and Sale Agreement]OF
THE PURCHASE AND SALE AGREEMENT, ASSIGNOR HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSETS, AND NOTHING IN THIS ASSIGNMENT OR
OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND SUBJECT
TO ASSIGNEE’S RIGHTS UNDER ARTICLE 13.1 OF THE PURCHASE AND SALE AGREEMENT,
ASSIGNEE SHALL BE DEEMED TO BE TAKING THE ASSETS “AS IS” AND “WHERE IS” WITH ALL
FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND THAT ASSIGNEE HAS MADE
OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS ASSIGNEE DEEMS
APPROPRIATE.

(d) ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW
TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS ARTICLE 3.1 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF
ANY APPLICABLE LAW.

ARTICLE 4

ASSUMED OBLIGATIONS: INDEMNITIES

Section 4.1 Assumed Obligations. Without limiting Assignee’s rights to indemnity
under Article 14 of the Purchase and Sale Agreement and Assignee’s rights under
any Title Indemnity Agreement and any Access Agreement, from and after date
hereof Assignee assumes and hereby agrees to fulfill, perform, pay and discharge
(or cause to be fulfilled, performed, paid or discharged) all obligations and
Liabilities, known or unknown, with respect to the Assets, regardless of whether
such obligations or Liabilities arose prior to, on or after the Effective Time,
including but not limited to obligations and Liabilities relating in any manner
to the use, ownership or operation of the Assets, including but not limited to
obligations to (a) furnish makeup gas and/or settle Imbalances according to the
terms of applicable gas sales, processing, gathering or transportation
Contracts, and, (b) pay working interests, royalties, overriding

7

--------------------------------------------------------------------------------



royalties and other interests, owners revenues or proceeds attributable to sales
of Hydrocarbons relating to the Properties, including those held in suspense,
(c) properly plug and abandon any and all Wells, including inactive Wells or
temporarily abandoned Wells, drilled on the Properties or otherwise pursuant to
the Assets, (d) replug any well, wellbore, or previously plugged Well on the
Properties to the extent required or necessary, (e) dismantle or decommission
and remove any Personal Property and other property of whatever kind related to
or associated with operations and activities conducted by whomever on the
Properties or otherwise pursuant to the Assets, (f) clean up, restore and/or
remediate the premises covered by or related to the Assets in accordance with
applicable agreements and Laws, and (g) perform all obligations applicable to or
imposed on the lessee, owner, or operator under the Leases and the Applicable
Contracts, or as required by Laws (all of said obligations and Liabilities,
subject to the exclusions below, herein being referred to as the “Assumed
Obligations”); provided, Assignee does not assume any obligations or Liabilities
of Assignor to the extent that they are:

(i) attributable to or arise out of the ownership, use or operation of the
Excluded Assets; or

(ii) attributable to or arise out of the actions, suits or proceedings, if any,
set forth on Schedule 14.1 of the Purchase and Sale Agreement, except insofar
and only insofar as they arise after the Effective Time or are attributable or
relate to the ownership or operation of the Assets, or production therefrom, for
periods after the Effective Time.

Section 4.2 Indemnities of Assignee (a) Effective as of the Closing, Assignee
and its successors and assigns shall assume, be responsible for, shall pay on a
current basis, and hereby defends, indemnifies, holds harmless and forever
releases Assignor and its Affiliates, and all of their respective stockholders,
partners, members, directors, officers, managers, employees, agents and
representatives (collectively, “Assignor Indemnified Parties”) from and against
any and all Liabilities arising from, based upon, related to or associated with:

(i) the Assumed Obligations; or

(ii) except as provided otherwise in Article 12.1 of the Purchase and Sale
Agreement, Title Defects related or attributable to the Assets.

(b) Notwithstanding anything herein or in the Purchase and Sale Agreement to the
contrary, in addition to the indemnities set forth in above and in the Purchase
and Sale Agreement, Assignee and its successors and assigns shall assume, be
responsible for, shall pay on a current basis, and hereby defends, indemnifies,
holds harmless and forever releases the Assignor Indemnified Parties from and
against any and all Liabilities arising from, based upon, related to or
associated with any Environmental Condition or other environmental matter
related or attributable to the Assets, regardless of whether such Liabilities
arose prior to, on or after the Effective Time, including the presence, disposal
or relates of any Hazardous Substance or other material of any kind in, on or
under the Assets or other neighboring property and including any liability of
any Assignor Indemnified Party with respect to the Assets under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601 et. seq.), the Resource Conservation and Recovery Act
of 1976 (42 U.S.C. § 6901 et. seq.),

8

--------------------------------------------------------------------------------



the Clean Water Act (33 U.S.C. §§ 466 et. seq.), the Safe Drinking Water Act (14
U.S.C. §§ 1401-1450), the Hazardous Materials Transportation Act (49 U.S.C. §§
1801 et. seq.), the Toxic Substance Control Act (15 U.S.C. §§ 2601-2629), the
Clean Air Act (42 U.S.C. § 7401 et. seq.) as amended, and the Clean Air Act
Amendments of 1990, and all state and local Environmental Laws.

(c) Assignee's indemnities in this Assignment shall be deemed covenants running
with the Assets (provided that Assignee and its successors and assigns shall not
be released from any of, and shall remain jointly and severally liable to the
Assignor Indemnified Parties for, the obligations or Liabilities of the assignee
under this Assignment upon any transfer or assignment of any Asset).

ARTICLE 5

MISCELLANEOUS

Section 5.1 Assignment Subject to Agreement. This Assignment is expressly made
subject to the terms of the Purchase and Sale Agreement. If there is any
conflict or inconsistency between the provisions of this Assignment and the
provisions of the Purchase and Sale Agreement, then as to those provisions that
are in conflict or that are inconsistent, the provisions of the Purchase and
Sale Agreement shall be applicable and shall prevail.

Section 5.2 Separate Assignments. Where separate assignments of Assets have
been, or will be, executed for filing with and approval by applicable
Governmental Authorities, any such separate assignments (a) shall evidence the
Assignment and assignment of the applicable Assets herein made, and shall not
constitute any additional Assignment or assignment of the Assets, (b) are not
intended to modify, and shall not modify, any of the terms, covenants and
conditions, or limitations on warranties, set forth in this Assignment and are
not intended to create and shall not create any representations, warranties or
additional covenants of or by Assignor to Assignee, and (c) shall be deemed to
contain all of the terms and provisions of this Assignment, as fully and to all
intents and purposes as though the same were set forth at length in such
separate assignments.

Section 5.3 Governing Law. THIS ASSIGNMENT AND THE LEGAL RELATIONS BETWEEN THE
PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD
DIRECT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, EXCEPT THAT THE LAW
OF ANOTHER JURISDICTION SHALL APPLY TO THIS ASSIGNMENT INSOFAR AS THIS
ASSIGNMENT COVERS OR RELATES TO A PART OF THE ASSETS FOR WHICH IT IS MANDATORY
THAT THE LAW OF ANOTHER JURISDICTION, WHEREIN OR ADJACENT TO WHICH SUCH PART OF
THE ASSETS ARE LOCATED, SHALL APPLY. JURISDICTION AND VENUE WITH RESPECT TO ANY
DISPUTES ARISING HEREUNDER SHALL BE PROPER ONLY IN HARRIS COUNTY, TEXAS.
ASSIGNEE CONSENTS TO PERSONAL AND SUBJECT MATTER JURISDICTION OF ANY FEDERAL OR
STATE COURT LOCATED IN HARRIS COUNTY, TEXAS IN ANY LEGAL ACTION, SUIT OR

9

--------------------------------------------------------------------------------



PROCEEDING WITH RESPECT TO THIS ASSIGNMENT. ASSIGNOR AND ASSIGNEE (ON ITS OWN
BEHALF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS) WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
ASSIGNMENT.

Section 5.4 Successors and Assigns. This Assignment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that nothing in this Assignment shall assign or grant, or in
any way operate to assign or grant, any right, title or interest in, to or under
the Purchase and Sale Agreement to any successor or assign of Assignee with
respect to the Assets or any part thereof, it being expressly understood that
rights, titles and interests under the Agreement may only be obtained or
assigned in strict accordance with the terms thereof.

Section 5.5 Titles and Captions. All article or Article titles or captions in
this Assignment are for convenience only, shall not be deemed part of this
Assignment and in no way define, limit, extend, or describe the scope or intent
of any provisions hereof. Except to the extent otherwise stated in this
Assignment, references to “Articles” are to Articles of this Assignment, and
references to “Exhibits” are to the Exhibits attached to this Assignment, which
are made a part hereof and incorporated herein for all purposes.

Section 5.6 Counterparts. This Assignment may be executed in any number of
counterparts, and each counterpart hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument.

EXECUTED on _____________, 2005, but effective at the Effective Time.

ASSIGNOR:

DEVON ENERGY PRODUCTION COMPANY, L.P.

__________________________________

By:_________________________________

Title:________________________________

ASSIGNEE:

By:_______________________________

Title:______________________________

DEVON LOUISANA CORPORATION

____________________________________

By:_________________________________

Title:________________________________

DEVON ENERGY PETROLEUM PIPELINE COMPANY

____________________________________

By:_________________________________

Title:________________________________

[Appropriate acknowledgements to be added to execution form of Assignment]

10

--------------------------------------------------------------------------------



 

[EXHIBIT B-1: Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



SS XXX

OCS-G XXXXX

EXHIBIT B-2

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

ASSIGNMENT OF CONTRACTUAL RIGHTS

UNITED STATES OF AMERICA §

OUTER CONTINENTAL SHELF §

WHEREAS, ____________________, an __________________, (hereinafter referred to
as “Assignor”), whose address is 1200 Smith Street, Houston, Texas 77002, is the
owner of certain contractual interests in and to the hereinafter described
portion of the following identified lease (hereinafter referred to as the
“Lease”):

(LEASE DESCRIPTION)

NOW THEREFORE, Assignor, for and in consideration of the mutual advantages and
benefits accruing to the parties hereto, and for Ten and No/100 Dollars
($10.00), and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, does hereby TRANSFER, ASSIGN, SELL and CONVEY effective
as of 7:00 A.M., Central Standard Time, on January 1, 2005 (the “Effective
Time”) to ________________________, a ____________________ corporation
(hereinafter referred to as “Assignee”), whose address is
_____________________________, all of its ___________% contractual rights in
______________________ as more fully described in ______________________ dated
effective _____________________, between ____________________ and
___________________ (the “Assigned Interests”).

This Assignment is made by Assignor and accepted by Assignee subject to the
terms, provisions and conditions of the Lease and any limitation on or contained
in the Lease; and is expressly made subject to the terms of the Purchase and
Sale Agreement dated as of __________________, 2005, among Devon Energy
Production Company, L.P., Devon Louisiana Corporation and Devon Energy Petroleum
Pipeline Company, as Seller, and ______________________, as Buyer (the “Purchase
and Sale Agreement”). In the event of a conflict between the terms of this
Assignment and the Purchase and Sale Agreement, the terms of the Purchase and
Sale Agreement shall control. Capitalized terms used in this Assignment and not
otherwise defined shall have the meanings given to such terms in the Purchase
and Sale Agreement.

EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ARTICLE 12.1 OR
ARTICLE IV [AND SUBJECT TO THE LIMITATIONS ON ARTICLE IV SPECIFIED IN THE
PURCHASE AND SALE AGREEMENT] OF THE PURCHASE AND SALE AGREEMENT, (I) ASSIGNOR
MAKES NO REPRESENTATIONS OR WARRANTIES,

1

--------------------------------------------------------------------------------



EXPRESS, STATUTORY OR IMPLIED, AND (II) ASSIGNOR EXPRESSLY DISCLAIMS ALL
LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO ASSIGNEE OR ANY OF
ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING,
WITHOUT LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO ASSIGNEE BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF ASSIGNOR OR ANY OF ITS AFFILIATES).

EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE HEREIN OR IN ARTICLE 12.1 OR ARTICLE
IV [AND SUBJECT TO THE LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND
SALE AGREEMENT] OF THE PURCHASE AND SALE AGREEMENT, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSIGNED
INTERESTS (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSIGNED INTERESTS, (III) THE QUANTITY, QUALITY
OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSIGNED INTERESTS, (IV) ANY
ESTIMATES OF THE VALUE OF THE ASSIGNED INTERESTS OR FUTURE REVENUES GENERATED BY
THE ASSIGNED INTERESTS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSIGNED
INTERESTS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN
OR MARKETABILITY OF THE ASSIGNED INTERESTS, (VII) THE CONTENT, CHARACTER OR
NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS
PREPARED BY ASSIGNOR OR THIRD PARTIES WITH RESPECT TO THE ASSIGNED INTERESTS,
(VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO
ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 12.1 OR ARTICLE IV OF THE
PURCHASE AND SALE AGREEMENT, ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT
VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY ASSIGNED INTERESTS, RIGHTS OF A PURCHASER UNDER
APPROPRIATE STATUTES TO CLAIM DIMUNITION OF CONSIDERATION OR RETURN OF THE
PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT ASSIGNEE SHALL BE DEEMED TO BE OBTAINING THE ASSIGNED INTERESTS IN THEIR
PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL
FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE),
AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS ASSIGNEE
DEEMS APPROPRIATE. WITH RESPECT TO ANY OF THE ASSIGNED INTERESTS THAT ARE
LOCATED IN LOUISIANA, ASSIGNEE ACKNOWLEDGES THAT THIS WAIVER HAS BEEN EXPRESSLY
CALLED TO ITS ATTENTION AND INCLUDES, WITHOUT LIMITATION, A WAIVER OF WARRANTY

2

--------------------------------------------------------------------------------



AGAINST REHIBITORY VICES ARISING UNDER LOUISIANA CIVIL CODE ARTICLES 2520
THROUGH 2548, INCLUSIVE.

OTHER THAN THOSE REPRESENTATIONS SET FORTH IN ARTICLE 4.15 [AND SUBJECT TO THE
LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND SALE AGREEMENT] OF THE
PURCHASE AND SALE AGREEMENT, ASSIGNOR HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSIGNED INTERESTS, AND NOTHING IN THIS
AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY,
AND SUBJECT TO ASSIGNEE’S RIGHTS UNDER ARTICLE 13.1 OF THE PURCHASE AND SALE
AGREEMENT, ASSIGNEE SHALL BE DEEMED TO BE TAKING THE ASSIGNED INTERESTS “AS IS”
AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND
THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS
ASSIGNEE DEEMS APPROPRIATE.

ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE 11.3 OF THE PURCHASE AND SALE AGREEMENT ARE “CONSPICUOUS” DISCLAIMERS
FOR THE PURPOSE OF ANY APPLICABLE LAW.

Without limiting, and subject to, Assignee’s rights to indemnity under Article
14.2 of the Purchase and Sale Agreement and Assignee’s rights under any Title
Indemnity Agreement and any Access Agreement, from and after the Effective Time.
Assignee assumes and hereby agrees to fulfill, perform, pay and discharge (or
cause to be fulfilled, performed, paid or discharged) all obligations and
Liabilities, known or unknown, with respect to the Assigned Interests,
regardless of whether such obligations or Liabilities arose prior to, on or
after the Effective Time, including but not limited to obligations and
Liabilities relating in any manner to the use, ownership or operation of the
Assigned Interests, including but not limited to obligations to (a) furnish
makeup gas and/or settle Imbalances according to the terms of applicable gas
sales, processing, gathering or transportation Contracts, and, (b) pay working
interests, royalties, overriding royalties and other interests, owners revenues
or proceeds attributable to sales of Hydrocarbons relating to the Properties,
including those held in suspense, (c) properly plug and abandon any and all
Wells, including inactive Wells or temporarily abandoned Wells, drilled on the
Properties or otherwise pursuant to the Assigned Interests, (d) replug any well,
wellbore, or previously plugged Well on the Properties to the extent required or
necessary, (e) dismantle or decommission and remove any Personal Property and
other property of whatever kind related to or associated with operations and
activities conducted by whomever on the Properties or otherwise pursuant to the
Assigned Interests, (f) clean up, restore and/or remediate the premises covered
by or related to the Assigned Interests in accordance with applicable agreements
and Laws, and (g) perform all obligations applicable to or imposed on the
lessee, owner, or operator under the Leases and the Applicable Contracts, or as
required by Laws; provided, Assignee does not assume any obligations or
Liabilities of Assignor to the extent that they are:

(i) attributable to or arise out of the ownership, use or operation of the
Excluded Assets; or

(ii) attributable to or arise out of the actions, suits or proceedings, if any,
set forth on Schedule 14.1 of the Purchase and Sale Agreement except insofar and
only insofar as they arise after the

3

--------------------------------------------------------------------------------



Effective Time or are attributable or relate to the ownership or operation of
the Assigned Interests, or production therefrom, for periods after the Effective
Time.

This Assignment shall be deemed to be covenants running with the Assets and
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that nothing in this Assignment shall
assign or grant, or in any way operate to assign or grant, any right, title or
interest in, to or under the Purchase and Sale Agreement to any successor or
assign of Assignee with respect to the Assigned Interests or any part thereof,
it being expressly understood that rights, titles and interests under the
Purchase and Sale Agreement may only be obtained or assigned in strict
accordance with the terms thereof.

TO HAVE AND TO HOLD the Assigned Interests hereby conveyed, together with all
and singular rights and appurtenances thereto in anyway belonging unto Assignee,
its successors and assigns forever (including, but not limited to the platforms,
wells and all production therefrom).

IN WITNESS WHEREOF, this Assignment is executed by the parties hereto before the
undersigned competent witnesses, on the dates set forth in their respective
acknowledgments herein below, but shall be effective for all purposes as of the
Effective Time, subject to the approval of the Minerals Management Service,
United States Department of the Interior.

WITNESSES:

_______________________________

_______________________________

ASSIGNOR:

Devon Energy Production Company, L.P.

By: Devon Energy Management Company, L.L.C., Its General Partner

By: /s/Mark K. Gress

Mark K. Gress

Agent and Attorney-In-Fact

WITNESSES:

___________________________________

___________________________________

ASSIGNEE:

By:________________________________

4

--------------------------------------------------------------------------------



STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME personally appeared the within named MARK K. GRESS, who being by me
duly sworn did say that he is Agent and Attorney-In-Fact for Devon Energy
Management Company, L.L.C., a Delaware limited liability company, general
partner of Devon Energy Production Company, L.P., an Oklahoma limited
partnership, and that the foregoing instrument was signed in behalf of said
limited partnership and acknowledged said instrument to the free as the act and
deed of said limited partnership.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this _______ day of ____________, 2005.

______________________________________

Notary Public in and for the State of Texas

STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME personally appeared the within named _________________________, who
being by me duly sworn did say that he is the _______________ of
_________________________________, a _________________ corporation and that the
foregoing instrument was signed in behalf of said corporation and acknowledged
said instrument to the free act and deed of said corporation.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this ________ day of ___________, 2005.

______________________________________

Notary Public in and for the State of Texas

5

--------------------------------------------------------------------------------



EI XXX

OCS-G XXXXX

EXHIBIT B-2

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

ASSIGNMENT OF OPERATING RIGHTS

UNITED STATES OF AMERICA §

OUTER CONTINENTAL SHELF §

WHEREAS, ____________________., an _____________________, (hereinafter referred
to as “Assignor”), whose address is 1200 Smith Street, Houston, Texas 77002, is
the owner of certain interests in and to the hereinafter described portion of
the following identified lease (hereinafter referred to as the “Lease”):

OCS-G XXXXX

(LEASE DESCRIPTION)

INSOFAR AND ONLY INSOFAR as said Lease covers the operating rights in

(the above described portion of the Lease is hereinafter referred to as the
“Assigned Interests”).

NOW THEREFORE, Assignor, for and in consideration of the mutual advantages and
benefits accruing to the parties hereto, and for Ten and No/100 Dollars
($10.00), and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, does hereby TRANSFER, ASSIGN, SELL and CONVEY effective
as of 7:00 A.M., Central Standard Time, on January 1, 2005 (the “Effective
Time”) to _____________________________, a _____________________ corporation
(hereinafter referred to as “Assignee”), whose address is
_______________________________________ the following (collectively referred as
to the Assigned Interests) _______________% of the Operating Rights in and to
the Assigned Interests.

1

--------------------------------------------------------------------------------



This Assignment is made by Assignor and accepted by Assignee subject to the
terms, provisions and conditions of the Lease and any limitation on or contained
in the Lease; and is expressly made subject to the terms of the Purchase and
Sale Agreement dated as of ___________________, 2005, among Devon Energy
Production Company, L.P., Devon Louisiana Corporation and Devon Energy Petroleum
Pipeline Company, as Seller, and _________________________, as Buyer (the
“Purchase and Sale Agreement”). In the event of a conflict between the terms of
this Assignment and the Purchase and Sale Agreement, the terms of the Purchase
and Sale Agreement shall control. Capitalized terms used in this Assignment and
not otherwise defined shall have the meanings given to such terms in the
Purchase and Sale Agreement.

EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ARTICLE 12.1 OR
ARTICLE IV [AND SUBJECT TO THE LIMITATIONS ON ARTICLE IV SPECIFIED IN THE
PURCHASE AND SALE AGREEMENT] OF THE PURCHASE AND SALE AGREEMENT, (I) ASSIGNOR
MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II)
ASSIGNOR EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO ASSIGNEE OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS,
CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION,
INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO ASSIGNEE BY ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF
ASSIGNOR OR ANY OF ITS AFFILIATES).

EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE HEREIN OR IN ARTICLE 12.1 OR ARTICLE
IV [AND SUBJECT TO THE LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND
SALE AGREEMENT] OF THE PURCHASE AND SALE AGREEMENT, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSIGNED
INTERESTS (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSIGNED INTERESTS, (III) THE QUANTITY, QUALITY
OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSIGNED INTERESTS, (IV) ANY
ESTIMATES OF THE VALUE OF THE ASSIGNED INTERESTS OR FUTURE REVENUES GENERATED BY
THE ASSIGNED INTERESTS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSIGNED
INTERESTS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN
OR MARKETABILITY OF THE ASSIGNED INTERESTS, (VII) THE CONTENT, CHARACTER OR
NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS
PREPARED BY ASSIGNOR OR THIRD PARTIES WITH RESPECT TO THE ASSIGNED INTERESTS,
(VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO
ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 12.1 OR ARTICLE IV OF THE
PURCHASE AND SALE AGREEMENT, ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT
VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR

2

--------------------------------------------------------------------------------



CONFORMITY TO MODELS OR SAMPLES OF MATERIALS OF ANY ASSIGNED INTERESTS, RIGHTS
OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM DIMUNITION OF CONSIDERATION
OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE
PARTIES HERETO THAT ASSIGNEE SHALL BE DEEMED TO BE OBTAINING THE ASSIGNED
INTERESTS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND
“WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR
UNDISCOVERABLE), AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH
INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE. WITH RESPECT TO ANY OF THE ASSIGNED
INTERESTS THAT ARE LOCATED IN LOUISIANA, ASSIGNEE ACKNOWLEDGES THAT THIS WAIVER
HAS BEEN EXPRESSLY CALLED TO ITS ATTENTION AND INCLUDES, WITHOUT LIMITATION, A
WAIVER OF WARRANTY AGAINST REHIBITORY VICES ARISING UNDER LOUISIANA CIVIL CODE
ARTICLES 2520 THROUGH 2548, INCLUSIVE.

OTHER THAN THOSE REPRESENTATIONS SET FORTH IN ARTICLE 4.15 [AND SUBJECT TO THE
LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND SALE AGREEMENT] OF THE
PURCHASE AND SALE AGREEMENT, ASSIGNOR HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSIGNED INTERESTS, AND NOTHING IN THIS
AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY,
AND SUBJECT TO ASSIGNEE’S RIGHTS UNDER ARTICLE 13.1 OF THE PURCHASE AND SALE
AGREEMENT, ASSIGNEE SHALL BE DEEMED TO BE TAKING THE ASSIGNED INTERESTS “AS IS”
AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND
THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS
ASSIGNEE DEEMS APPROPRIATE.

ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE 11.3 OF THE PURCHASE AND SALE AGREEMENT ARE “CONSPICUOUS” DISCLAIMERS
FOR THE PURPOSE OF ANY APPLICABLE LAW.

Without limiting, and subject to, Assignee’s rights to indemnity under Article
14.2 of the Purchase and Sale Agreement and Assignee’s rights under any Title
Indemnity Agreement and any Access Agreement, from and after the Effective Time.
Assignee assumes and hereby agrees to fulfill, perform, pay and discharge (or
cause to be fulfilled, performed, paid or discharged) all obligations and
Liabilities, known or unknown, with respect to the Assigned Interests,
regardless of whether such obligations or Liabilities arose prior to, on or
after the Effective Time, including but not limited to obligations and
Liabilities relating in any manner to the use, ownership or operation of the
Assigned Interests, including but not limited to obligations to (a) furnish
makeup gas and/or settle Imbalances according to the terms of applicable gas
sales, processing, gathering or transportation Contracts, and, (b) pay working
interests, royalties, overriding royalties and other interests, owners revenues
or proceeds attributable to sales of Hydrocarbons relating to the Properties,
including those held in suspense, (c) properly plug and abandon any and all
Wells, including inactive Wells or temporarily abandoned Wells, drilled on the
Properties or otherwise pursuant to the Assigned Interests, (d) replug any well,
wellbore, or previously plugged Well on the Properties to the extent required or
necessary, (e) dismantle or

3

--------------------------------------------------------------------------------



decommission and remove any Personal Property and other property of whatever
kind related to or associated with operations and activities conducted by
whomever on the Properties or otherwise pursuant to the Assigned Interests, (f)
clean up, restore and/or remediate the premises covered by or related to the
Assigned Interests in accordance with applicable agreements and Laws, and (g)
perform all obligations applicable to or imposed on the lessee, owner, or
operator under the Leases and the Applicable Contracts, or as required by Laws;
provided, Assignee does not assume any obligations or Liabilities of Assignor to
the extent that they are:

(i) attributable to or arise out of the ownership, use or operation of the
Excluded Assets; or

(ii) attributable to or arise out of the actions, suits or proceedings, if any,
set forth on Schedule 14.1 of the PSA except insofar and only insofar as they
arise after the Effective Time or are attributable or relate to the ownership or
operation of the Assigned Interests, or production therefrom, for periods after
the Effective Time.

This Assignment shall be deemed to be covenants running with the Assets and
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that nothing in this Assignment shall
assign or grant, or in any way operate to assign or grant, any right, title or
interest in, to or under the Purchase and Sale Agreement to any successor or
assign of Assignee with respect to the Assigned Interests or any part thereof,
it being expressly understood that rights, titles and interests under the
Purchase and Sale Agreement may only be obtained or assigned in strict
accordance with the terms thereof.

TO HAVE AND TO HOLD the Assigned Interests hereby conveyed, together with all
and singular rights and appurtenances thereto in anyway belonging unto Assignee,
its successors and assigns forever (including, but not limited to the platforms,
wells and all production therefrom).

IN WITNESS WHEREOF, this Assignment is executed by the parties hereto before the
undersigned competent witnesses, on the dates set forth in their respective
acknowledgments herein below, but shall be effective for all purposes as of the
Effective Time, subject to the approval of the Minerals Management Service,
United States Department of the Interior.

WITNESSES:

_______________________________

_______________________________

ASSIGNOR:

Devon Energy Production Company, L.P.

By: Devon Energy Management Company, L.L.C., Its General Partner

By: /s/Mark K. Gress

Mark K. Gress

Agent and Attorney-In-Fact

WITNESSES:

___________________________________

___________________________________

ASSIGNEE:

By:________________________________

4

--------------------------------------------------------------------------------



STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME personally appeared the within named MARK K. GRESS, who being by me
duly sworn did say that he is Agent and Attorney-In-Fact for Devon Energy
Management Company, L.L.C., a Delaware limited liability company, general
partner of Devon Energy Production Company, L.P., an Oklahoma limited
partnership, and that the foregoing instrument was signed in behalf of said
limited partnership and acknowledged said instrument to the free as the act and
deed of said limited partnership.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this _______ day of ____________, 2005.

______________________________________

Notary Public in and for the State of Texas

STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME personally appeared the within named _________________________, who
being by me duly sworn did say that he is the _______________ of
_________________________________, a _________________ corporation and that the
foregoing instrument was signed in behalf of said corporation and acknowledged
said instrument to the free act and deed of said corporation.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this ________ day of ___________, 2005.

______________________________________

Notary Public in and for the State of Texas

5

--------------------------------------------------------------------------------



EI XXX

OCS-G XXXX

EXHIBIT B-2

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

ASSIGNMENT OF RECORD TITLE

UNITED STATES OF AMERICA §

OUTER CONTINENTAL SHELF §

THIS ASSIGNMENT is by and between ___________________, _______________, whose
address is 1200 Smith Street, Houston Texas 77002, (hereinafter called
“Assignor”), and ___________________________________________ a
____________________ corporation, whose address is
__________________________________________ (hereinafter called “Assignee”), and
is effective as of 7:00 A.M., Central Standard Time, on January 1, 2005 (the
“Effective Time”).

Assignor, for and in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and of the performance by Assignee of the covenants, agreements,
obligations and conditions hereinafter contained, to be kept and performed by
Assignee, does SELL, TRANSFER, ASSIGN, SET OVER AND CONVEY unto Assignee
_____________% Record Title interest in and to the following (hereinafter
referred to as the “Assigned Interests”):

OCS-G XXXX

(LEASE DESCRIPTION)

This Assignment is made by Assignor and accepted by Assignee subject to the
terms, provisions and conditions of the Lease and any limitation on or contained
in the Lease; and is expressly made subject to the terms of the Purchase and
Sale Agreement dated as of __________, 2005, among Devon Energy Production
Company, L.P., Devon Louisiana Corporation and Devon Energy Petroleum Pipeline
Company, as Seller, and ____________________________, as Buyer (the "PSA"). In
the event of a conflict between the terms of this Assignment and the PSA, the
terms of the PSA shall control. Capitalized terms used in this Assignment and
not otherwise defined shall have the meanings given to such terms in the PSA.

EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 12.1 OR ARTICLE IV
[AND SUBJECT TO THE LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND SALE
AGREEMENT] OF THE PURCHASE AND SALE AGREEMENT, (I) ASSIGNOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY

1

--------------------------------------------------------------------------------



OR IMPLIED, AND (II) ASSIGNOR EXPRESSLY DISCLAIMS ALL LIABILITY AND
RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE
OR COMMUNICATED (ORALLY OR IN WRITING) TO ASSIGNEE OR ANY OF ITS AFFILIATES,
EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING, WITHOUT
LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE BEEN
PROVIDED TO ASSIGNEE BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF ASSIGNOR OR ANY OF ITS AFFILIATES).

EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 12.1 OR ARTICLE IV [AND
SUBJECT TO THE LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND SALE
AGREEMENT] OF THE PURCHASE AND SALE AGREEMENT, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSIGNED
INTERESTS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSIGNED INTERESTS, (III) THE QUANTITY, QUALITY
OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSIGNED INTERESTS, (IV) ANY
ESTIMATES OF THE VALUE OF THE ASSIGNED INTERESTS OR FUTURE REVENUES GENERATED BY
THE ASSIGNED INTERESTS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSIGNED
INTERESTS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN
OR MARKETABILITY OF THE ASSIGNED INTERESTS, (VII) THE CONTENT, CHARACTER OR
NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS
PREPARED BY ASSIGNOR OR THIRD PARTIES WITH RESPECT TO THE ASSIGNED INTERESTS,
(VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO
ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 12.1 OR ARTICLE IV OF THE
PURCHASE AND SALE AGREEMENT, ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT
VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY ASSIGNED INTERESTS, RIGHTS OF A PURCHASER UNDER
APPROPRIATE STATUTES TO CLAIM DIMUNITION OF CONSIDERATION OR RETURN OF THE
PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT ASSIGNEE SHALL BE DEEMED TO BE OBTAINING THE ASSIGNED INTERESTS IN THEIR
PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL
FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE),
AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS ASSIGNEE
DEEMS APPROPRIATE. WITH RESPECT TO ANY OF THE ASSIGNED INTERESTS THAT ARE
LOCATED IN LOUISIANA, ASSIGNEE ACKNOWLEDGES THAT THIS WAIVER HAS BEEN EXPRESSLY
CALLED TO ITS ATTENTION AND INCLUDES, WITHOUT LIMITATION, A WAIVER OF WARRANTY
AGAINST REHIBITORY VICES ARISING UNDER LOUISIANA CIVIL CODE ARTICLES 2520
THROUGH 2548, INCLUSIVE.

2

--------------------------------------------------------------------------------



OTHER THAN THOSE REPRESENTATIONS SET FORTH IN ARTICLE 4.15 [AND SUBJECT TO THE
LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND SALE AGREEMENT] OF THE
PURCHASE AND SALE AGREEMENT, ASSIGNOR HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSIGNED INTERESTS, AND NOTHING IN THIS
AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY,
AND SUBJECT TO ASSIGNEE’S RIGHTS UNDER ARTICLE 13.1 OF THE PURCHASE AND SALE
AGREEMENT, ASSIGNEE SHALL BE DEEMED TO BE TAKING THE ASSIGNED INTERESTS “AS IS”
AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND
THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS
ASSIGNEE DEEMS APPROPRIATE.

ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE 11.3 OF THE PURCHASE AND SALE AGREEMENT ARE “CONSPICUOUS” DISCLAIMERS
FOR THE PURPOSE OF ANY APPLICABLE LAW.

Without limiting Assignee’s rights to indemnity under Article XIV of the
Purchase and Sale Agreement and Assignee’s rights under any Title Indemnity
Agreement and any Access Agreement, from and after the Effective Time, Assignee
assumes and hereby agrees to fulfill, perform, pay and discharge (or cause to be
fulfilled, performed, paid or discharged) all obligations and Liabilities, known
or unknown, with respect to the Assigned Interests, regardless of whether such
obligations or Liabilities arose prior to, on or after the Effective Time,
including but not limited to obligations and Liabilities relating in any manner
to the use, ownership or operation of the Assigned Interests, including but not
limited to obligations to (a) furnish makeup gas and/or settle Imbalances
according to the terms of applicable gas sales, processing, gathering or
transportation Contracts, and, (b) pay working interests, royalties, overriding
royalties and other interests, owners revenues or proceeds attributable to sales
of Hydrocarbons relating to the Properties, including those held in suspense,
(c) properly plug and abandon any and all Wells, including inactive Wells or
temporarily abandoned Wells, drilled on the Properties or otherwise pursuant to
the Assigned Interests, (d) replug any well, wellbore, or previously plugged
Well on the Properties to the extent required or necessary, (e) dismantle or
decommission and remove any Personal Property and other property of whatever
kind related to or associated with operations and activities conducted by
whomever on the Properties or otherwise pursuant to the Assigned Interests, (f)
clean up, restore and/or remediate the premises covered by or related to the
Assigned Interests in accordance with applicable agreements and Laws, and (g)
perform all obligations applicable to or imposed on the lessee, owner, or
operator under the Leases and the Applicable Contracts, or as required by Laws
(all of said obligations and Liabilities, subject to the exclusions below,
herein being referred to as the “Assumed Obligations”); provided, Assignee does
not assume any obligations or Liabilities of Assignor to the extent that they
are:

(i) attributable to or arise out of the ownership, use or operation of the
Excluded Assets; or

(ii) attributable to or arise out of the actions, suits or proceedings, if any,
set forth on Schedule 14.1 of the Purchase and Sale Agreement except insofar and
only insofar as they arise after the Effective Time or are attributable or
relate to the ownership or operation of the Assigned Interests, or production
therefrom, for periods after the Effective Time.

3

--------------------------------------------------------------------------------



This Assignment shall be deemed to be covenants running with the Assets and
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that nothing in this Assignment shall
assign or grant, or in any way operate to assign or grant, any right, title or
interest in, to or under the Purchase and Sale Agreement to any successor or
assign of Assignee with respect to the Interests or any part thereof, it being
expressly understood that rights, titles and interests under the Purchase and
Sale Agreement may only be obtained or assigned in strict accordance with the
terms thereof.

TO HAVE AND TO HOLD the Assigned Interests hereby conveyed, together with all
and singular rights and appurtenances thereto in anyway belonging unto Assignee,
its successors and assigns forever (including, but not limited to the platforms,
wells and all production therefrom).

IN WITNESS WHEREOF, this Assignment is executed by the parties hereto before the
undersigned competent witnesses, on the dates set forth in their respective
acknowledgments herein below, but shall be effective for all purposes as of the
Effective Time, subject to the approval of the Minerals Management Service,
United States Department of the Interior.

WITNESSES:

_______________________________

_______________________________

ASSIGNOR:

Devon Energy Production Company, L.P.

By: Devon Energy Management Company, L.L.C., Its General Partner

By: /s/Mark K. Gress

Mark K. Gress

Agent and Attorney-In-Fact

WITNESSES:

___________________________________

___________________________________

ASSIGNEE:

By:________________________________

4

--------------------------------------------------------------------------------



STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME personally appeared the within named MARK K. GRESS, who being by me
duly sworn did say that he is Agent and Attorney-In-Fact for Devon Energy
Management Company, L.L.C., a Delaware limited liability company, general
partner of Devon Energy Production Company, L.P., an Oklahoma limited
partnership, and that the foregoing instrument was signed in behalf of said
limited partnership and acknowledged said instrument to the free as the act and
deed of said limited partnership.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this _______ day of ____________, 2005.

______________________________________

Notary Public in and for the State of Texas

STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME personally appeared the within named _________________________, who
being by me duly sworn did say that he is the _______________ of
_________________________________, a _________________ corporation and that the
foregoing instrument was signed in behalf of said corporation and acknowledged
said instrument to the free act and deed of said corporation.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this ________ day of ___________, 2005.

______________________________________

Notary Public in and for the State of Texas

5

--------------------------------------------------------------------------------



BA XXX

OCS-G XXXXX

EXHIBIT B-2

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

ASSIGNMENT OF RIGHT OF WAY

UNITED STATES OF AMERICA §

OUTER CONTINENTAL SHELF §

THIS ASSIGNMENT is by and between __________________, a ______________, whose
mailing address is 1200 Smith Street, Houston Texas 77002, (hereinafter called
“Assignor”), and ______________________, a __________________ corporation, whose
address is __________________________, (hereinafter called “Assignee”) and is
effective as of January 1, 2005 at 7:00 A.M., Central Standard Time (the
"Effective Time");

WITNESSETH

That, for and in consideration of the mutual advantages and benefits accruing to
the parties hereto and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, it is agreed between the parties as
follows:

Assignor does hereby transfer, assign, sell, bargain and convey to Assignee all
of Assignor’s right, title and interest, if any, in and to that certain Pipeline
Right-of-Way OCS-G XXXXX (Segment No. XXXXX), being described as (the “Assigned
Interests”).

This Assignment is made by Assignor and accepted by Assignee subject to the
terms, provisions and conditions of the Lease and any limitation on or contained
in the Lease; and is expressly made subject to the terms of the Purchase and
Sale Agreement dated as of _________________, 2005, among Devon Energy
Production Company, L.P., Devon Louisiana Corporation and Devon Energy Petroleum
Pipeline Company, as Seller, and ____________________________, as Buyer (the
“Purchase and Sale Agreement”). In the event of a conflict between the terms of
this Assignment and the Purchase and Sale Agreement, the terms of the Purchase
and Sale Agreement shall control. Capitalized terms used in this Assignment and
not otherwise defined shall have the meanings given to such terms in the
Purchase and Sale Agreement.

EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ARTICLE 12.1 OR
ARTICLE IV [AND SUBJECT TO THE LIMITATIONS ON ARTICLE IV SPECIFIED IN THE
PURCHASE AND SALE AGREEMENT] OF THE PURCHASE AND SALE AGREEMENT, (I) ASSIGNOR
MAKES NO REPRESENTATIONS OR WARRANTIES,

1

--------------------------------------------------------------------------------



EXPRESS, STATUTORY OR IMPLIED, AND (II) ASSIGNOR EXPRESSLY DISCLAIMS ALL
LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION, WARRANTY, STATEMENT OR
INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING) TO ASSIGNEE OR ANY OF
ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING,
WITHOUT LIMITATION, ANY OPINION, INFORMATION, PROJECTION OR ADVICE THAT MAY HAVE
BEEN PROVIDED TO ASSIGNEE BY ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, CONSULTANT,
REPRESENTATIVE OR ADVISOR OF ASSIGNOR OR ANY OF ITS AFFILIATES).

EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE HEREIN OR IN ARTICLE 12.1 OR ARTICLE
IV [AND SUBJECT TO THE LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND
SALE AGREEMENT] OF THE PURCHASE AND SALE AGREEMENT, AND WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSIGNED
INTERESTS (II) THE CONTENTS, CHARACTER OR NATURE OF ANY REPORT OF ANY PETROLEUM
ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL OR SEISMIC DATA OR
INTERPRETATION, RELATING TO THE ASSIGNED INTERESTS, (III) THE QUANTITY, QUALITY
OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE ASSIGNED INTERESTS, (IV) ANY
ESTIMATES OF THE VALUE OF THE ASSIGNED INTERESTS OR FUTURE REVENUES GENERATED BY
THE ASSIGNED INTERESTS, (V) THE PRODUCTION OF HYDROCARBONS FROM THE ASSIGNED
INTERESTS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN
OR MARKETABILITY OF THE ASSIGNED INTERESTS, (VII) THE CONTENT, CHARACTER OR
NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS
PREPARED BY ASSIGNOR OR THIRD PARTIES WITH RESPECT TO THE ASSIGNED INTERESTS,
(VIII) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO
ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO AND (IX) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN ARTICLE 12.1 OR ARTICLE IV OF THE
PURCHASE AND SALE AGREEMENT, ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR
WARRANTY, EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT
VICES OR DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OF ANY ASSIGNED INTERESTS, RIGHTS OF A PURCHASER UNDER
APPROPRIATE STATUTES TO CLAIM DIMUNITION OF CONSIDERATION OR RETURN OF THE
PURCHASE PRICE, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT ASSIGNEE SHALL BE DEEMED TO BE OBTAINING THE ASSIGNED INTERESTS IN THEIR
PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL
FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE),
AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS ASSIGNEE
DEEMS APPROPRIATE. WITH RESPECT TO ANY OF THE ASSIGNED INTERESTS THAT ARE
LOCATED IN LOUISIANA, ASSIGNEE ACKNOWLEDGES THAT THIS WAIVER HAS BEEN EXPRESSLY
CALLED TO ITS ATTENTION AND INCLUDES, WITHOUT LIMITATION, A WAIVER OF WARRANTY

2

--------------------------------------------------------------------------------



AGAINST REHIBITORY VICES ARISING UNDER LOUISIANA CIVIL CODE ARTICLES 2520
THROUGH 2548, INCLUSIVE.

OTHER THAN THOSE REPRESENTATIONS SET FORTH IN ARTICLE 4.15 [AND SUBJECT TO THE
LIMITATIONS ON ARTICLE IV SPECIFIED IN THE PURCHASE AND SALE AGREEMENT] OF THE
PURCHASE AND SALE AGREEMENT, ASSIGNOR HAS NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE ENVIRONMENT OR THE
PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY
OTHER ENVIRONMENTAL CONDITION OF THE ASSIGNED INTERESTS, AND NOTHING IN THIS
AGREEMENT OR OTHERWISE SHALL BE CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY,
AND SUBJECT TO ASSIGNEE’S RIGHTS UNDER ARTICLE 13.1 OF THE PURCHASE AND SALE
AGREEMENT, ASSIGNEE SHALL BE DEEMED TO BE TAKING THE ASSIGNED INTERESTS “AS IS”
AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND
THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS
ASSIGNEE DEEMS APPROPRIATE.

ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN ARTICLE 11.3 OF THE PURCHASE AND SALE AGREEMENT ARE “CONSPICUOUS” DISCLAIMERS
FOR THE PURPOSE OF ANY APPLICABLE LAW.

Without limiting, and subject to, Assignee’s rights to indemnity under Article
14.2 of the Purchase and Sale Agreement and Assignee’s rights under any Title
Indemnity Agreement and any Access Agreement, from and after the Effective Time.
Assignee assumes and hereby agrees to fulfill, perform, pay and discharge (or
cause to be fulfilled, performed, paid or discharged) all obligations and
Liabilities, known or unknown, with respect to the Assigned Interests,
regardless of whether such obligations or Liabilities arose prior to, on or
after the Effective Time, including but not limited to obligations and
Liabilities relating in any manner to the use, ownership or operation of the
Assigned Interests, including but not limited to obligations to (a) furnish
makeup gas and/or settle Imbalances according to the terms of applicable gas
sales, processing, gathering or transportation Contracts, and, (b) pay working
interests, royalties, overriding royalties and other interests, owners revenues
or proceeds attributable to sales of Hydrocarbons relating to the Properties,
including those held in suspense, (c) properly plug and abandon any and all
Wells, including inactive Wells or temporarily abandoned Wells, drilled on the
Properties or otherwise pursuant to the Assigned Interests, (d) replug any well,
wellbore, or previously plugged Well on the Properties to the extent required or
necessary, (e) dismantle or decommission and remove any Personal Property and
other property of whatever kind related to or associated with operations and
activities conducted by whomever on the Properties or otherwise pursuant to the
Assigned Interests, (f) clean up, restore and/or remediate the premises covered
by or related to the Assigned Interests in accordance with applicable agreements
and Laws, and (g) perform all obligations applicable to or imposed on the
lessee, owner, or operator under the Leases and the Applicable Contracts, or as
required by Laws; provided, Assignee does not assume any obligations or
Liabilities of Assignor to the extent that they are:

(i) attributable to or arise out of the ownership, use or operation of the
Excluded Assets; or

(ii) attributable to or arise out of the actions, suits or proceedings, if any,
set forth on Schedule 14.1 of the Purchase and Sale Agreement except insofar and
only insofar as they arise after the

3

--------------------------------------------------------------------------------



Effective Time or are attributable or relate to the ownership or operation of
the Assigned Interests, or production therefrom, for periods after the Effective
Time.

This Assignment shall be deemed to be covenants running with the Assets and
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that nothing in this Assignment shall
assign or grant, or in any way operate to assign or grant, any right, title or
interest in, to or under the Purchase and Sale Agreement to any successor or
assign of Assignee with respect to the Assigned Interests or any part thereof,
it being expressly understood that rights, titles and interests under the
Purchase and Sale Agreement may only be obtained or assigned in strict
accordance with the terms thereof.

TO HAVE AND TO HOLD the Assigned Interests hereby conveyed, together with all
and singular rights and appurtenances thereto in anyway belonging unto Assignee,
its successors and assigns forever (including, but not limited to the platforms,
wells and all production therefrom).

IN WITNESS WHEREOF, this Assignment is executed by the parties hereto before the
undersigned competent witnesses, on the dates set forth in their respective
acknowledgments herein below, but shall be effective for all purposes as of the
Effective Time, subject to the approval of the Minerals Management Service,
United States Department of the Interior.

WITNESSES:

_______________________________

_______________________________

ASSIGNOR:

Devon Louisiana Corporation

By: /s/Mark K. Gress

Mark K. Gress

Agent and Attorney-In-Fact

WITNESSES:

___________________________________

___________________________________

ASSIGNEE:

By:________________________________

4

--------------------------------------------------------------------------------



STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME personally appeared the within named MARK K. GRESS, who being by me
duly sworn did say that he is Agent and Attorney-In-Fact for Devon Louisiana
Corporation, a Louisiana corporation, and that the foregoing instrument was
signed in behalf of said corporation and acknowledged said instrument to the
free as the act and deed of said corporation.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this _______ day of ____________, 2005.

______________________________________

Notary Public in and for the State of Texas

STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME personally appeared the within named _________________________, who
being by me duly sworn did say that he is the _______________ of
_________________________________, a _________________ corporation and that the
foregoing instrument was signed in behalf of said corporation and acknowledged
said instrument to the free act and deed of said corporation.

GIVEN UNDER MY HAND AND OFFICIAL SEAL this ________ day of ___________, 2005.

______________________________________

Notary Public in and for the State of Texas

5

--------------------------------------------------------------------------------



ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

EXHIBIT C

TITLE INDEMNITY AGREEMENT

This Title Indemnity Agreement (the “Agreement”) dated as of the ____ day of
__________, 2005, is entered into among Devon Energy Production Company, L.P.,
an Oklahoma limited partnership (“DEPC”) and Devon Louisiana Corporation, a
Louisiana corporation (“DLC” and DEPC are collectively referred to as
“Indemnitor” and individually as an “Indemnitor”) and ________________________
(“Indemnitee”). Capitalized terms used herein and not otherwise defined below or
elsewhere in this Agreement shall have the meaning assigned to them in this
Agreement, or, if not so assigned, as assigned to them in that certain Purchase
and Sale Agreement dated as of _____________, 2005, by and among Seller and
Buyer (the “Purchase and Sale Agreement”).

Recitals

WHEREAS, of even date herewith, Indemnitor is selling and delivering, and
Indemnitee is purchasing and accepting, the Assets pursuant to the Purchase and
Sale Agreement; and

WHEREAS, certain alleged Title Defects have been raised by Indemnitee in
connection with its title review of the Assets and Indemnitor has agreed to
execute this Agreement in order to indemnify Indemnitee against the effects of
such alleged Title Defects pursuant to Article 12.2(d)(ii) of the Purchase and
Sale Agreement.

NOW, THEREFORE, in consideration of the purchase and sale as contemplated by the
Purchase and Sale Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

Agreement

1. Unwaived Title Defects. Attached hereto as Exhibit A is a list of unwaived
alleged Title Defects that Indemnitor and Indemnitee have determined may affect
certain of the Assets described in Exhibit A. Except as otherwise expressly
provided on Exhibit A, neither Indemnitor nor Indemnitee recognize the validity
or existence of any of such alleged Title Defects, nor is there any recognition,
express or implied, by the execution of this Agreement that any of such alleged
Title Defects affect, burden or encumber the Assets described in Exhibit A
hereto. Each of the parties reserve the right to contest with each other and/or
with third parties the validity, existence or effect of any or all of said
alleged Title Defects in accordance with the terms of the Purchase and Sale
Agreement, and Indemnitor’s obligations hereunder are subject to such reserved
right.

1

--------------------------------------------------------------------------------



2. Indemnity. Of even date herewith, Indemnitor has executed and delivered to
Indemnitee a document entitled Assignment and Bill of Sale conveying the Assets
to be filed in certain counties/parishes in ______________. Notwithstanding any
provision of the Purchase and Sale Agreement or any of the assignments or
conveyances delivered at or subsequent to the Closing, but subject to paragraph
1 above, Indemnitor agrees to defend, indemnify and hold Indemnitee harmless
against all Liabilities arising out of the alleged Title Defects described in
Exhibit A, subject to the following conditions:

(a) If Indemnitor has disputed Indemnitee’s assertion of an alleged Title Defect
in accordance with the Purchase and Sale Agreement and Indemnitee’s assertion of
such alleged Title Defect is determined to be invalid, incorrect or not in
compliance with the requirements of the Purchase and Sale Agreement, then
Indemnitor’s obligations under this Agreement shall not cover or apply to the
portion of such alleged Title Defect that is determined to be invalid, incorrect
or not in compliance with the requirements of the Purchase and Sale Agreement.

(b) The indemnity provided for herein by Indemnitor shall be the sole and
exclusive recourse and remedy of Indemnitee with respect to the alleged Title
Defects described on Exhibit A. All claims for indemnification by Indemnitee
under this Agreement must be asserted and resolved pursuant to Article 14.7 of
the Purchase and Sale Agreement, as if this Agreement were part of the Purchase
and Sale Agreement and Article 14.7 applied to this paragraph 2.

(c) In no event shall Indemnitor be liable to Indemnitee hereunder for any
exemplary, punitive, special, indirect, consequential, remote or speculative
damages.

3. Assignment. Notwithstanding anything herein to the contrary, neither this
Agreement nor any rights, covenants, duties or obligations hereunder shall be
assigned or transferred in any way whatsoever by Indemnitee except with the
prior written consent of Indemnitor, which consent Indemnitor shall be under no
obligation to grant, and any assignment, transfer or attempted assignment or
transfer without such consent shall be void ad initio; provided, however, that
Indemnitee may assign, in whole or in part, its rights under this Agreement with
respect to any alleged Title Defect described on Exhibit A, or any portion
thereof, to an assignee of its rights in any portion of the Assets affected by
such alleged Title Defect.

4. Binding Agreement. Subject to the provisions of paragraph 3 above, this
Agreement shall be binding on, and shall inure to the benefit of, Indemnitor and
Indemnitee and their respective successors and assigns.

5. Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL
BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION
OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL OF THE PARTIES
HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS OF THE
STATE OF TEXAS FOR ANY ACTION ARISING OUT OF THIS AGREEMENT. ALL

2

--------------------------------------------------------------------------------



ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN
CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS AGREEMENT SHALL BE EXCLUSIVELY
LITIGATED IN COURTS HAVING SITES IN HOUSTON, HARRIS COUNTY, TEXAS. EACH PARTY
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT.

6. Severability. If any term, clause or provision of this Agreement is ever held
illegal, invalid or unenforceable, the remainder of this Agreement shall not be
affected, but shall remain in full force and effect in accordance with the terms
hereof.

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first written above.

INDEMNITOR:

DEVON ENERGY PRODUCTION COMPANY, L.P.

____________________________________

By:_________________________________

Title:________________________________

INDEMNITEE:

_________________________________

By:_______________________________

Title:______________________________

DEVON LOUISANA CORPORATION

____________________________________

By:_________________________________

Title:________________________________

3

--------------------------------------------------------------------------------



ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

EXHIBIT D

ACCESS AGREEMENT

THIS ACCESS AGREEMENT (this “Agreement”), dated as of _________________, 2005,
is entered into among Devon Energy Production Company, L.P., an Oklahoma limited
partnership (“DEPC”) and Devon Louisiana Corporation, a Louisiana corporation
(“DLC” and DEPC are collectively referred to as “Seller” and individually as a
“Seller”), and __________________, a ________________ (“Buyer”). Capitalized
terms used herein and not otherwise defined below or elsewhere in this Agreement
shall have the meanings assigned to them in this Agreement, or, if not so
assigned, as assigned to them in that certain Purchase and Sale Agreement dated
as of _____________, 2005, by and among Seller and Buyer (the “Purchase and Sale
Agreement”).

Recitals

WHEREAS, certain of the Activities may be undertaken by Seller or Seller’s
Consultants in whole or in part after the Closing Date;

WHEREAS, it may be necessary for Seller and Seller’s Consultants to gain access
to the Assets after the Closing to conduct and perform the Activities;

WHEREAS, Buyer desires to grant Seller and Seller’s Consultants access to the
Assets in order that Seller may conduct and perform the Activities;

NOW, THEREFORE, in consideration of the purchase and sale as contemplated by the
Purchase and Sale Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

Agreement

1. Definitions

1.1 Activities. The term “Activities” shall mean those investigation activities
and Remediation actions reasonably necessary in the judgment of Seller to
complete Remediation of any of the Assets required or permitted to be performed
by Seller pursuant to Article 13.1(b)(ii) of the Purchase and Sale Agreement or
otherwise agreed to in writing by Buyer, together with any activities incidental
thereto.

1

--------------------------------------------------------------------------------



1.2 Seller’s Consultant. The term “Seller’s Consultant” shall mean any and all
agents, consultants or contractors retained by Seller to assist in conducting or
performing the Activities and any employee, agent, contractor or subcontractor
of a Seller’s Consultant.

2. Access. Subject to the terms of this Agreement, Buyer hereby grants Seller
and Seller’s Consultants the right to enter upon the Assets for the purpose of
conducting and performing the Activities (the “Access Right”). The Access Right
shall be subject to the following conditions:

2.1 Scope. Neither Seller nor Seller’s Consultants shall engage in any
activities on the Assets other than the Activities. Seller and Seller’s
Consultants shall be entitled, subject to any third party restrictions, to (i)
install and operate on the Assets any remediation system which constitutes a
part of any Remediation and (ii) use, without cost to Seller or Seller’s
Consultants, any utilities now or hereafter existing on the Assets as are
reasonably needed in connection with the Activities.

2.2 Termination. This Access Right shall remain in full force and effect so long
as Seller or any Seller’s Consultant is continuing to perform with reasonable
diligence any Activities on the Assets pursuant to Article 13.1(b)(ii) of the
Purchase and Sale Agreement.

2.3 Notice of Commencement. By at least 5:00 p.m. on the Business Day three (3)
days before the date on which Seller intends to commence or cause Seller’s
Consultants to commence to conduct or perform the initial Activities on any
Asset, Seller shall notify Buyer in writing of the date on which such initial
Activities are expected to commence.

2.4 Vehicles. Except insofar as reasonably necessary to carry out the
Activities, all vehicles brought by Seller and Seller’s Consultants onto the
Assets will be restricted to existing roadways, if any, on the Assets.

2.5 Compliance with Law. All Activities conducted or performed by Seller and
Seller’s Consultants on the Assets shall be conducted and performed in material
compliance with all applicable Laws, including Environmental Laws.

3. Indemnity. Seller shall defend, indemnify and hold harmless the Buyer
Indemnified Parties from and against (i) all Liabilities of any Third Party to
the extent such Liabilities are caused by or result from the acts or omissions
of Seller or Seller’s Consultants in conducting or performing the Activities on
the Assets, REGARDLESS OF FAULT, EXCEPTING ONLY ANY BUYER INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, and (ii) all Liabilities for personal
injury or property damage of any Buyer Indemnified Party to the extent same are
caused by or result from any negligence or willful misconduct of Seller or
Seller’s Consultants in conducting or performing the Activities on the Assets;
provided, however, that Seller shall not be obligated to defend, indemnify or
hold harmless any Buyer Indemnified Party under this clause (ii) for any Buyer
Indemnified Party’s negligence or willful misconduct. Seller’s obligations under
this Agreement shall be subject to the terms and provisions of Article 14.11 of
the Purchase and Sale Agreement, as if this Agreement were part of the Purchase
and Sale Agreement. All claims for defense, indemnification and hold harmless
under this Article 3 shall be asserted and resolved under Article 14.7 of the
Purchase and Sale Agreement as if this Agreement were part of the Purchase

2

--------------------------------------------------------------------------------



and Sale Agreement and Article 14.7 applied to this Article 3. The terms and
provisions of this Article 3 shall survive the termination of the Access Right.

4. Further Provisions

4.1 No Admissions. This Agreement is not an admission or acknowledgement,
expressed or implied, of fault, responsibility or liability of any kind by Buyer
or Seller under any Law, including any Environmental Law, for acts, omissions,
obligations or events involving the presence, if any, of Hazardous Substances on
or adjacent to the Assets.

4.2 Rights of Third Parties. This Agreement is for the sole benefit of (i)
Buyer, Seller and their respective successors and assigns as permitted herein
and (ii) Seller’s Consultants, and no other Person shall be entitled to enforce
this Agreement, rely on any covenant or agreement contained herein, receive any
rights hereunder or be a third party beneficiary of this Agreement. Any member
of the Buyer Indemnified Parties that is a third party shall be defended,
indemnified and held harmless under the terms of this Agreement only to the
extent that Buyer expressly elects to exercise such right of defense, indemnity
and hold harmless on behalf of such third party member of the Buyer Indemnified
Parties; and no party shall have any direct liability or obligation to any third
party member of the Buyer Indemnified Parties or be liable to any third party
member of the Buyer Indemnified Parties for any election or non-election or any
act or failure to act under or in regard to any term of this Agreement. Any
claim for defense, indemnity or hold harmless hereunder on behalf of a member of
the Buyer Indemnified Parties must be made and administered by Buyer.

4.3 Notices. All notices which are required or may be given pursuant to this
Agreement shall be sufficient in all respects if given in writing and delivered
as permitted under Article 16.6 of the Purchase and Sale Agreement.

4.4 Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that the rights and obligations of Seller shall not be
assignable or delegable by Seller (other than by Seller to Seller’s Consultants)
without the express written consent of Buyer.

4.5 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL OF THE
PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS
OF THE STATE OF TEXAS FOR ANY ACTION ARISING OUT OF THIS AGREEMENT. ALL ACTIONS
OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN CONNECTION
WITH, OUT OF, RELATED TO, OR FROM THIS AGREEMENT SHALL BE EXCLUSIVELY LITIGATED
IN COURTS HAVING SITES IN HOUSTON, HARRIS COUNTY, TEXAS. EACH PARTY HERETO
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT.

3

--------------------------------------------------------------------------------



4.6 Severability. If any term, clause or provision of this Agreement is ever
held illegal, invalid or unenforceable, the remainder of this Agreement shall
not be affected, but shall remain in full force and effect in accordance with
the terms hereof.

4.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in multiple
counterparts as of the date first above written.

SELLER:

DEVON ENERGY PRODUCTION COMPANY, L.P.

By: _________________________

Name: _________________________

Title:_________________________

DEVON LOUISIANA CORPORATION

By: _________________________

Name: _________________________

Title: _________________________

BUYER:

_________________________

By: _________________________

Name: _________________________

Title: _________________________

 

4

--------------------------------------------------------------------------------



ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

EXHIBIT G

DEEP RIGHTS OPERATING AGREEMENT

DEVON OFFSHORE OPERATING AGREEMENT

Dated

_______________________________

By and Between

DEVON ENERGY PRODUCTION COMPANY, L.P.

Or

DEVON LOUISIANA CORPORATION,

 

as Operator

&

_______________________________

as

NON-OPERATOR

Lease

_________ Block ___, OCS-G ______

Offshore ___________

 

--------------------------------------------------------------------------------



OFFSHORE OPERATING AGREEMENT

TABLE OF CONTENTS

Section

 

 

Page

Preliminary Recitals

 

ARTICLE 1

 

APPLICATION

9

 

1.1

Application to Each Lease

9

 



 



ARTICLE 2



DEFINITIONS



 

2.1

Authorization for Expenditure (AFE)

9

 

2.2

Development Operations

9

 

2.3

Development Well

10

 

2.4

Exploratory Operations

10

 

2.5

Exploratory Well

10

 

2.6

Facilities

10

 

2.7

Lease

10

 

2.8

Lease Saving Operation

10

 

2.9

Non-Consent Operations

10

 

2.10

Non-Consent Platform

10

 

2.11

Non-Consent Well

10

 

2.12

Non-Operator

10

 

2.13

Non-Participating Party

10

 

2.14

Non-Participating Party's Share

10

 

2.15

Operator

10

 

2.16

Participation Interest

10

 

2.17

Participating Party

10

 

2.18

Platform

10

 

2.19

Producible Well

11

 

2.20

Producible Reservoir

11

 

2.21

Working Interest

11

 



 



ARTICLE



EXHIBITS



 

3.1

Exhibits

11

 



3.1.1 Exhibit "A": Description of Leases, Interests of the Parties, and
Designated Representatives

11

 



3.1.2 Exhibit "B": Insurance Requirements

11

 



3.1.3 Exhibit "C": Accounting Procedure

11

Page 2 of 84

--------------------------------------------------------------------------------



 

 



3.1.4 Exhibit "D": Equal Opportunity

11

 



3.1.5 Exhibit "E": Gas Balancing Agreement

11

 



3.1.6 Exhibit "F": Memorandum of Joint Operating Agreement

11

 



 



ARTICLE 4



OPERATOR

 

 

4.1

Operator

11

 

4.2

Resignation

11

 

4.3

Removal of Operator

12

 

4.4

Selection of Successor

12

 

4.5

Delivery of Property

12

 



 



ARTICLE 5



AUTHORITY AND DUTIES OF OPERATOR



 

5.1

Exclusive Right to Operate

12

 

5.2

Workmanlike Conduct

13

 

5.3

Liens and Encumbrances

13

 

5.4

Employees

13

 

5.5

Records

13

 

5.6

Compliance

13

 

5.7

Drilling

13

 

5.8

Reports

14

 

5.9

Information to Participating Parties

14

 

5.10

Information to Non-Participating Parties

14

 



 



ARTICLE 6



VOTING AND VOTING PROCEDURES



 

6.1

Designation of Representatives

14

 

6.2

Voting Procedures

15

 



6.2.1 Voting Interest

15

 



6.2.2 Vote Required

15

 



6.2.3 Votes

15

 



6.2.4 Meetings

15

 



 



ARTICLE 7



ACCESS



 

7.1

Access to Lease

15

 

7.3

Confidentiality

15

 

7.4

Limited Disclosure

16

 

7.5

Affiliates

16

Page 3 of 84

--------------------------------------------------------------------------------



 

ARTICLE 8



EXPENDITURES



 

8.1

Basis of Charge to the Parties

16

 

8.2

Authorization

17

 

8.3

Advance Billings

17

 

8.4

Commingling of Funds

17

 

8.5

Security Rights

17

 

8.6

Unpaid Charges

19

 

8.7

Default

19

 



 



ARTICLE 9



NOTICES



 

9.1

Giving and Receiving Notices

19

 

9.2

Content of Notice

20

 

9.3

Response to Notices

20

 



9.3.1 Platform Construction

20

 



9.3.2 Proposal without Platform

20

 

9.4

Failure to Respond

20

 



 



ARTICLE 10



EXPLORATORY WELLS



 

10.1

Operations by all Parties

20

 

10.2

Second Opportunity to Participate

21

 

10.3

Final Election to Participate

21

 

10.4

Operations by Fewer than all Parties

21

 



10.4.1 First Exploratory Well

21

 



10.4.2 Subsequent Exploratory Wells

22

 



10.4.3 Form of Assignment

22

 

10.5

Course of Action After Drilling to Initial Objective Depth

22

 



10.5.1 Election by Non-Participating Parties

22

 



10.5.2 Plugging and Abandoning

23

 



10.5.3 Approval to Conduct Operation

23

 



10.5.4 Failure to Agree

23

 



10.5.5 Election by Non-Participating Parties

24

 



10.5.6 Plugging and Abandoning Cost

24

 



 



ARTICLE 11



DEVELOPMENT WELL OPERATIONS



 

11.1

Operations by all Parties

24

 

11.2

Second Opportunity to Participate

24

 

11.3

Final Election to Participate

24

 

11.4

Operations by Fewer than all Parties

25

Page 4 of 84

--------------------------------------------------------------------------------



 

 

11.5

Course of Action After Drilling to Initial Objective Depth

25

 



11.5.1 Operator's Recommendation

25

 



11.5.2 Response to Operator's Recommendation

25

 



11.5.3 Approval to Conduct Operation

26

 



11.5.4 Failure to Agree

26

 



11.5.5 Plugging and Abandoning Cost

26

 

11.6

Timely Operations

26

 

11.7

Deeper Drilling

26

 



 



ARTICLE 12



NON-CONSENT OPERATIONS

 

 

12.1

Operations by Fewer than All Parties

27

 



12.1.1 Non-Interference

27

 



12.1.2 Multiple Completion Limitation

27

 



12.1.3 Meeting

27

 



12.1.4 Non-Consent Well

27

 



12.1.5 Cost Information

27

 



12.1.6 Completions

28

 

12.2

Forfeiture of Interest

28

 



12.2.1 Production Reversion Penalties

28

 



12.2.2 Reversion of Rights to Production

29

 



12.2.3 Failure to Recoup Penalties

29

 

12.3

Deepening of Non-Consent Development Wells

29

 

12.4

Operations from Non-Consent Platforms

29

 

12.5

Discovery or Extension from Mobile Drilling Operations

29

 

12.6

Allocation of Platform Costs to Non-Consent Operations

30

 



12.6.1 Charge

30

 



12.6.2 Operating and Maintenance Charges

31

 



12.6.3 Payments

31

 

12.7

Non-Consent Drilling or Activity to Maintain Lease

31

 

12.8

Retention of Lease by Non-Consent Well

31

 

12.9

Allocation of Each Lease Separately

31

 

12.10

Allocation of Costs Between Zones (Single Completions)

31

 

12.11

Allocation of Costs Between Zones (Multiple Completions)

32

 

12.12

Allocation of Costs Between Zones (Dry Hole)

32

 

12.13

Intangible Drilling and Completion Cost Allocations

33

 



 



ARTICLE 13



FACILITIES

 

 

13.1

Approval

33

 

13.2

Contracts

33

 

13.3

Use of Platform and Facilities for Lease Production

33

 



13.3.1 Platform and Facilities Terms of Use

33

Page 5 of 84

--------------------------------------------------------------------------------



 

ARTICLE 14



ABANDONMENT AND SALVAGE

 

 

14.1

Platform Salvage and Removal Costs

34

 

14.2

Abandonment and Production Well

34

 

14.3

Assignment of Interest

34

 

14.4

Abandonment Operations Required by Governmental Authority

35

 



 



ARTICLE 15



WITHDRAWAL

 

 

15.1

Right to Withdrawal

35

 

15.2

Response to Withdrawal

35

 

15.3

Unanimous Withdrawal

35

 

15.4

Acceptance of Withdrawing Interests

35

 

15.5

Limitation Upon and Conditions of Withdrawal

36

 



15.5.1 Current Operations and Voting

36

 



15.5.2 Prior Expenses

36

 



15.5.3 Limitations on Withdrawal

36

 



15.5.4 Abandonment Costs

37

 



15.5.5 Confidentiality

37

 



 



ARTICLE 16



RENTS, ROYALTIES AND OTHER PAYMENTS

 

 

16.1

Creation of Overriding Royalty

37

 

16.2

Payment of Rentals and Minimum Royalties

38

 

16.3

Non-Participation in Payments

38

 

16.4

Royalty Payments

38

 

16.5

Federal Offshore Oil Pollution Compensation Fund Fee

38

 



 



ARTICLE 17



TAXES

 

 

17.1

Property Taxes

39

 

17.2

Contest of Property Tax Valuation

39

 

17.3

Production and Severance Taxes

39

 

17.4

Other Taxes and Assessments

39

 



 



ARTICLE 18



INSURANCE

 

 

18.1

Insurance

39

Page 6 of 84

--------------------------------------------------------------------------------



 

ARTICLE 19



LIABILITY, CLAIMS AND LAWSUITS

 

 

19.1

Individual Obligations

39

 

19.2

Mortgages and Liens

40

 

19.3

Notice of Claim or Lawsuit

40

 

19.4

Settlements

40

 

19.5

Legal Expense

40

 

19.6

Liability for Losses, Damages, Injury or Death

40

 

19.7

Indemnification For Non-Consent Operations

40

 



 



ARTICLE 20



INTERNAL REVENUE PROVISION

 

 

20.1

Internal Revenue Provision

41

 



 



ARTICLE 21



DISPOSITION OF PRODUCTION

 

 

21.1

Facilities to Take in Kind

42

 

21.2

Taking Production in Kind

42

 

21.3

Failure to Take Liquid in Kind

42

 

21.4

Expenses of Delivery in Kind

42

 

21.5

Failure to Take Gas in Kind

42

 



 



ARTICLE 22



APPLICABLE LAW

 

 

22.1

Applicable Law

43

 



 



ARTICLE 23



LAWS, REGULATIONS AND NONDISCRIMINATION

 

 

23.1

Laws and Regulations

43

 

23.2

Nondiscrimination

43

 



 



ARTICLE 24



FORCE MAJEURE

 

 

24.1

Force Majeure

43

 

24.2

Notice

43

Page 7 of 84

--------------------------------------------------------------------------------



 

ARTICLE 25



SUCCESSORS, ASSIGNS AND NOTICE OF PROPOSED SALE OF INTEREST

 

 

25.1

Successors and Assigns

44

 

25.2

Preferential Right to Purchase

44

 

25.3

Transfer of Interest

44

 

25.4

Assignments

45

 

25.5

Consent to Assign

45

 



 



ARTICLE 26



TERM

 

 

26.1

Term

46

 



 



ARTICLE 27



EXECUTION

 

 

27.1

Counterpart Execution

46

 

Page 8 of 84

--------------------------------------------------------------------------------



JOINT OPERATING AGREEMENT

THIS AGREEMENT is made effective the _____ day of ______, 2005, by Devon Energy
Production Company, L.P. (or Devon Louisiana Corporation, as appropriate)
(“Devon”) and ____________________ (“_____________”), herein referred to
collectively as "Parties" and individually as "Party".

W I T N E S S E T H:

WHEREAS the Parties are owners of the one or more oil and gas leases identified
in Exhibit "A" and desire to explore, develop, produce, and operate said leases.

NOW THEREFORE, in consideration of the premises and of the mutual agreements
herein, it is agreed as follows:

ARTICLE 1

APPLICATION

1.1 Application to Each Lease. If more than one oil and gas lease is identified
in Exhibit "A", this Agreement shall apply separately to each such lease.

ARTICLE 2

DEFINITIONS

2.1 Authorization for Expenditure (AFE). Any written proposal in sufficient
detail made by a Party for the purpose of describing an operation being proposed
and estimating the costs to be incurred. The AFE, when executed by a Party,
evidences that Party's election to participate in the proposed operation and
grants the Operator the authority to commit or expend funds, pursuant to this
Agreement, for the account of the Participating Parties. Any AFE that proposes
more than one operation shall be considered a separate AFE as to each operation
only for those operations for which Parties are permitted separate elections
under the terms of this Agreement.

2.2 Development Operations. Operations subsequent to the date on which one or
more Parties having a combined Working Interest of fifty percent (50%) or more
determine that production capability sufficient to justify development has been
established, but in no event shall such date be subsequent to the date on which
a Platform to obtain production is approved.

Page 9 of 84

--------------------------------------------------------------------------------



2.3 Development Well. Any well proposed as a Development Operation.

2.4 Exploratory Operations. Operations prior to Development Operations.

2.5 Exploratory Well. Any well proposed as an Exploratory Operation.

2.6 Facilities. All Lease equipment beyond the wellhead connections acquired
pursuant to this Agreement, excluding Platforms.

2.7 Lease. Each oil and gas lease identified in Exhibit "A" and the lands
affected thereby.

2.8 Lease Saving Operation. Either: (a) a well drilling proposal during the
final twelve months of the primary term of the lease if there are no wells
capable of commercial production at the time the well is proposed or (b) any
operation proposed after the expiration of the primary term that, if successful,
would have the effect of perpetuating the Lease.

2.9 Non-Consent Operations. Exploratory or Development Operations conducted by
fewer than all Parties.

2.10 Non-Consent Platform. A drilling or production Platform, caisson or well
protector, or similar structure owned by fewer than all Parties.

2.11 Non-Consent Well. An Exploratory or Development Well owned by fewer than
all Parties.

2.12 Non-Operator. Any Party to this Agreement other than the Operator.

2.13 Non-Participating Party. Any Party other than a Participating Party.

2.14 Non-Participating Party 's Share. The Participating Interest a
Non-Participating Party would have had if it had participated in the operation.

2.15 Operator. The Party designated under this Agreement to conduct operations
pursuant to Article 5.

2.16 Participation Interest. A Participating Party’s percentage of participation
in an operation conducted pursuant to this Agreement.

2.17 Participating Party. A Party who joins in an operation conducted pursuant
to this Agreement.

2.18 Platform. An offshore structure that supports oil and gas wells, completion
equipment, or Facilities, whether fixed, compliant, or floating, and the
components of that structure, including, but not limited to, caissons or well
protectors, rising above the water line and used for the exploration,
development, or production of oil and gas from the Lease. The term “Platform”
shall also mean

Page 10 of 84

--------------------------------------------------------------------------------



an offshore subsea structure or template and any component thereof (including,
but not limited to, flow lines and control systems, other than completion
equipment, that is attached to the sea floor and used to obtain production of
oil and gas from the Lease.

2.19 Producible Well. A well producing oil or gas, or, if not producing oil or
gas, a well determined to be capable of producing oil or gas in paying
quantities pursuant to any applicable regulation or determination issued by
appropriate governmental authority; however, any well shall be considered a
Producible Well if the Parties agree that the well is a Producible Well, even if
said well is plugged and abandoned.

2.20 Producible Reservoir. An underground oil and/or gas accumulation that is
separated from and not in oil or gas pressure communication with any other such
accumulation, and into which a Producible Well has been drilled as determined by
one (1) or more Parties having a combined Working Interest of fifty percent
(50%) or more.

2.21 Working Interest. The ownership of each Party in and to the Lease as set
forth in Exhibit "A".

ARTICLE 3

EXHIBITS

3.1 Exhibits. Attached hereto are the following exhibits that are incorporated
herein by reference.

3.1.1 Exhibit "A". Description of Leases, Interests of the Parties and
Designated Representatives.

3.1.2 Exhibit "B". Insurance Requirements.

3.1.3 Exhibit "C". Accounting Procedure.

3.1.4 Exhibit "D". Equal Opportunity Certifications and Agreements.

3.1.5 Exhibit "E". Gas Balancing Agreement.

3.1.6 Exhibit “F”. Memorandum of Joint Operating Agreement.

ARTICLE 4

OPERATOR

4.1 Operator. Devon Energy Production Company, L.P. is hereby designated as
Operator.

4.2 Resignation. Operator may resign at any time by giving notice to the
Parties. Such resignation shall become effective at 7:00 a.m. on the first day

Page 11 of 84

--------------------------------------------------------------------------------



of the month following a period of ninety (90) days after said notice, unless a
successor Operator has been selected and has assumed the duties of Operator
prior to that date.

4.3 Removal of Operator. In the event (1) Operator becomes insolvent or unable
to pay its debts as they mature or makes an assignment for the benefit of
creditors or commits any act of bankruptcy or seeks relief under laws providing
for the relief of debtors; or (2) a receiver is appointed for Operator or for
substantially all of its property and/or affairs; or (3) Operator assigns an
interest hereunder which reduces its voting interest to ten percent (10%) or
less; or (4) Operator commits a material breach of this Agreement, and fails to
cure same after notice of such a breach, Operator may be removed by an
affirmative vote of the Parties having a combined Working Interest of at least
ninety percent (90%) of the interest remaining after excluding Operator's
Working Interest. Such removal shall become effective at 7:00 a.m. on the first
day of the month following a period of ninety (90) days after the removal
election is exercised unless a successor operator has assumed duties prior to
that date.

4.4 Selection of Successor. Upon resignation or removal of Operator, a successor
Operator shall be selected by an affirmative vote of the Parties having a
combined Working Interest of fifty-one percent (51%) or more; however, if the
removed or resigned operator fails to vote or votes only to succeed itself, the
successor Operator shall be selected by an affirmative vote of the Parties
having a combined Working Interest of fifty-one percent (51%) or more of the
remaining Working Interest after excluding the Working Interest of the removed
or resigned Operator. In no event shall the resignation or removal of Operator
become finally effective unless and until a successor Operator has been selected
and assumed its duties.

4.5 Delivery of Property. Prior to the effective date of resignation or removal,
Operator shall deliver promptly to successor Operator the possession of
everything owned by the Parties pursuant to this Agreement.

ARTICLE 5

AUTHORITY AND DUTIES OF OPERATOR

5.1 Exclusive Right to Operate. Unless otherwise provided, Operator shall have
the exclusive right and duty to conduct all operations pursuant to this
Agreement.

Page 12 of 84

--------------------------------------------------------------------------------



5.2 Workmanlike Conduct. Operator shall conduct all operations in a good and
workmanlike manner, as would a prudent operator under the same or similar
circumstances. OPERATOR SHALL NOT BE LIABLE TO THE PARTIES AND THE PARTIES
RELEASE OPERATOR FROM ANY CLAIMS OF ANY KIND FOR LOSSES SUSTAINED OR LIABILITIES
INCURRED AS A RESULT OF OPERATOR’S PERFORMANCE HEREUNDER, INCLUDING THOSE
SUSTAINED OR INCURRED AS A RESULT OF OPERATOR’S NEGLIGENCE OR FAULT, INCLUDING
STRICT LIABILITY, BUT EXCLUDING THOSE ARISING FROM OPERATOR’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT. Unless otherwise provided, Operator shall consult with
the Parties and keep them informed of all important matters.

5.3 Liens and Encumbrances. Operator shall endeavor to keep the Lease and
equipment free from all liens and encumbrances occasioned by operations
hereunder, except those provided for in Article 8.5.

5.4 Employees. Operator shall select employees and determine their number, hours
of labor, and compensation. Such employees shall be employees of Operator.

5.5 Records. Operator shall keep accurate books, accounts, and records of
operations hereunder which, unless otherwise provided for in this Agreement,
shall be available to Non-Operators pursuant to the provisions contained in
Exhibit "C".

5.6 Compliance. Operator agrees that it will not knowingly violate any
applicable laws, rules, regulations and orders of any governmental agency having
jurisdiction over the operations contemplated by this Agreement.

5.7 Drilling. The Operator may have all drilling operations conducted by
qualified and responsible independent contractors who are not affiliated with
the Operator and are employed under competitive contracts. A drilling contract
will be deemed competitive if it:

(a) contains current terms, rates and provisions at the time an AFE is submitted
to the Parties for approval, that do not exceed those generally prevailing on
the OCS in the Gulf of Mexico for operations involving drilling rigs of an
equivalent type, operating in similar environments, and equipped to the
Operator's standard conditions which are capable of drilling the proposed
well(s) within the time schedule for the operations to be conducted, or

(b) contains terms, rates and provisions that when the contract was entered into
did not exceed those then generally prevailing on the OCS in the

Page 13 of 84

--------------------------------------------------------------------------------



Gulf of Mexico involving drilling rigs of an equivalent type, operating in
similar environments, and equipped to the Operator's standard conditions which
are capable of drilling the proposed well(s) within the time schedule for the
operations to be conducted provided such contract was entered into no more than
five (5) years before the proposal for such well.

5.8 Reports. Operator shall make reports to governmental authorities that it has
a duty to make as Operator and shall furnish copies of such reports to
Participating Parties. The costs of gathering and furnishing information not
otherwise furnished under Article 5 shall be charged to the Party requesting
such additional information. Operator shall give timely written notice to the
Parties of all litigation and hearings affecting the Lease or operations
hereunder.

5.9 Information to Participating Parties. Operator shall furnish each
Participating Party the following information pertaining to each well being
drilled:

(a) copy of application for permit to drill and all amendments thereto;

(b) daily drilling reports;

(c) complete report of all core analyses;

(d) copies of any logs or surveys as run;

(e) copies of any well test results, bottom-hole pressure surveys, gas and
condensate analyses, or similar information;

(f) copies of reports made to regulatory agencies; and

(g) twenty-four (24) hour notice by telephone to the designated representatives
listed in Exhibit "A" of logging, coring and testing operations, and upon
written request samples of cuttings and cores marked as to depth, to be packaged
and shipped at expense of the requesting party.

5.10 Information to Non Participating Parties. Operator shall furnish to each
Non-Participating Party copies of all non-confidential reports made to
regulatory agencies.

ARTICLE 6

VOTING AND VOTING PROCEDURES

6.1 Designation of Representatives. The names and addresses of the
representative and alternate, who are authorized to represent and bind each
Party with respect to operations hereunder, are set forth in Exhibit "A". The

Page 14 of 84

--------------------------------------------------------------------------------



designated representative or alternate may be changed by written notice to the
other parties.

6.2 Voting Procedures. Unless otherwise provided, any matter requiring approval
of the Parties shall be determined as follows:

6.2.1 Voting Interest. Each Party shall have a voting interest equal to its
Working Interest or its Participating Interest as applicable.

6.2.2 Vote Required. Proposals requiring approval of the Parties shall be
decided by an affirmative vote of one (1) or more Parties having a combined
voting interest of fifty percent (50%) or more.

6.2.3 Votes. The Parties may vote at meetings or by: (a) telephone, promptly
confirmed in writing to Operator, (b) letter or (c) fax. Operator shall give
prompt notice of the results of such voting to each Party.

6.2.4 Meetings. Meetings of the Parties may be called by Operator upon its own
motion or at the request of any Party having a voting interest of not less than
ten percent (10%). Except in the case of emergency, or except when agreed by
unanimous consent, no meeting shall be called on less than fifteen (15) days'
advance written notice. Notice of such meeting shall include the agenda of
matters to be considered. The representative of Operator shall be chairman of
each meeting.

ARTICLE 7

ACCESS

7.1 Access to Lease. Each Party shall have access to the Lease at its sole risk
and expense at all reasonable times to inspect the operations and wells in which
it participates and the records and data pertaining thereto. EACH PARTY
EXERCISING ITS RIGHTS UNDER ARTICLE 7.1 SHALL DEFEND, INDEMNIFY AND HOLD THE
OTHER PARTIES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION,
LIABILITIES, DAMAGES AND JUDGMENTS ASSERTED OR IN FAVOR OF ANYONE ARISING OUT OF
SUCH EXERCISE, INCLUDING BUT NOT LIMITED TO CLAIMS FOR PERSONAL INJURY, PROPERTY
DAMAGE OR DAMAGE TO THE ENVIRONMENT, AND REGARDLESS OF THE NEGLIGENCE OR FAULT
(INCLUDING STRICT LIABILITY) OF THE PARTY BEING INDEMNIFIED.

7.3 Confidentiality. The phrase "Confidential Data" as used hereafter shall mean
all jointly owned proprietary geophysical, geological, geochemical, drilling or
engineering data jointly owned or developed by the Parties relating to

Page 15 of 84

--------------------------------------------------------------------------------



operations conducted on the Lease. The term shall also include (but may not be
limited to):<

(a) commercial, contractual or financial information relating to the Lease.

(b) analyses, compilations, maps, models, interpretations or other documents
that reflect or incorporate Confidential Data

(c) both originals and copies of geological and geophysical data, and well logs
and

(d) all other subsurface, seismic and related data acquired or derived from
operations conducted pursuant to this Agreement.

Except as provided in Article 7.4 or Article 7.5 and except for necessary
disclosures to governmental agencies, no Party shall release any Confidential
Data unless agreed to by the Participating Parties. The parties’ obligations
under this Article 7.3 shall terminate upon termination of this Agreement.

7.4 Limited Disclosure. Any Party may make Confidential Data available to
reputable engineering firms and gas transmission companies for hydrocarbon
reserve and other technical evaluations and to financial institutions for study
prior to commitment of funds. The Confidential Data made available shall not be
removed from the custody or premises of the Party making such data available.
Any third party permitted such access shall first agree in writing neither to
disclose such data to others nor to use such data except for the purpose for
which it is disclosed. A Party may release the following Confidential Data to
financial analysts: well depth, well location, well status (e.g. completed,
temporarily abandoned, plugged and abandoned), presence or absence of
potentially material producible hydrocarbon column, well test results and the
anticipated date of first production.

7.5 Affiliates. Despite the provisions of Article 7.3, there shall be no
requirement for approval with respect to access of information to subsidiaries,
parent or affiliated companies of the Participating Parties.

ARTICLE 8

EXPENDITURES

8.1 Basis of Charge to the Parties. Operator shall pay all costs and each Party
shall reimburse Operator in proportion to its Participating Interest. All
charges, credits and accounting for expenditures shall be pursuant to Exhibit
"C".

Page 16 of 84

--------------------------------------------------------------------------------



The provisions of this Agreement shall prevail in the event of conflict with
Exhibit "C".

8.2 Authorization. Operator shall neither make any single expenditure nor
undertake any project costing in excess of one Hundred Fifty Thousand Dollars
($150,000) without prior approval of the Parties. Subject to any election
provided in Articles 10 and 11, approval of an Exploratory Well or Development
Well operation shall include approval of all necessary expenditures through
drilling, coring, testing and logging to the objective depth and plugging and
abandoning costs if applicable. In the event of an emergency, Operator may
immediately make such expenditures that in its opinion are required to deal with
the emergency. Operator shall report to the Parties, as promptly as possible,
the nature of the emergency and action taken.

8.3 Advance Billings. In addition to any advance billing rights granted to
Operator in Exhibit “C,” Operator shall have the right to require each Party to
advance its respective share of estimated expenditures contained in an AFE that
has been approved by such Party prior to commencement of the operation
contemplated by the AFE. Such advance payment shall be due no later than thirty
days (30) days prior to the commencement of operations contemplated by the AFE.
Failure of a Party to pay amounts owed under this Article 8.3 shall be a
condition of default subjecting such party to the provisions of Article 8.7
below.

8.4 Commingling of Funds. Funds received by Operator under this Agreement may be
commingled with its own funds.

8.5 Security Rights. In addition to other security rights and remedies provided
by law for services rendered or materials and equipment furnished under this
Agreement, each Non-Operator grants a lien in, and mortgages, pledges, affects,
and hypothecates to Operator, and Operator grants a lien in, and mortgages,
pledges, affects, and hypothecates to the Non-Operators, all of its respective
rights, title, and interest in and to the following (the “Mortgaged Property”):

(a) the Lease and all accounts, gas imbalance accounts, contract rights,
inventory, and general intangibles relating thereto or arising therefrom;

(b) all property and fixtures, moveable or immovable, corporeal or incorporeal,
attached to or located on the Lease;

(c) all production from the Lease and the proceeds attributable to the
production; and

Page 17 of 84

--------------------------------------------------------------------------------



(d) all personal property, corporeal or incorporeal, used, obtained, or
constructed (including, but not limited to, Platforms and Platforms under
construction) for use in connection with the Lease and operations thereon; to
secure payment of charges against that Party and the performance of the
obligations of that Party under this Agreement in the actual amount owed
together with interest thereon at the rate set forth in Exhibit “C” or the
maximum rate allowed by law, whichever is less, plus attorneys’ fees, court
costs, and other related collection costs, all as provided in Exhibit “F.” On
request, each Party shall execute, acknowledge, and deliver multiple originals
of the Memorandum of Operating Agreement, attached hereto as Exhibit “F.” Any
Party may file this Agreement, the Memorandum of Operating Agreement, or both,
in any public office it deems appropriate. If a Party does not pay its charges
and perform its obligations under this Agreement, and if the failure to pay or
perform subjects that Party to foreclosure or execution proceedings under this
Agreement, the defaulting Party waives (to the extent allowed by applicable law)
(a) all rights of redemption from and after the date of judgment, (b) all
required valuations or appraisements of the Mortgaged Property before sale, (c)
all rights to stay execution or to require a marshalling of assets, and (d) all
requirements for a bond if a receiver is appointed. In addition, to the extent
allowed by applicable law, each Party hereby grants the other Parties a power of
sale for each Mortgaged Property, such power to be exercised on default in
payment or performance under this Agreement, in the manner provided by
applicable law or otherwise in a commercially reasonable manner and upon
reasonable notice. A Party may use applicable state lien laws to secure the
payment and performance obligations of each Party hereunder. Without limiting
the generality of the foregoing, to the extent allowed by applicable law,
Operator may invoke use of the mechanics’ and materialmen’s lien laws to secure
the payment to Operator of any sum due under this Agreement for services
performed or materials supplied by Operator. If a Party does not pay the charges
when due and until the amount owed has been paid, Operator (or Non-operators, if
the defaulting Party is the Operator) shall have, in addition to all rights and
remedies to realize upon its security under this Article 8.5, (a) the right of
offset, (b) the right to notify the purchaser of the defaulting Party’s share of
production about the unpaid charges, (c) the right to collect from the purchaser
the proceeds from the sale of the production, and (d) the right to cause the
purchaser to withhold or escrow the proceeds from the defaulting Party. Each
purchaser may rely on Operator’s (or

Page 18 of 84

--------------------------------------------------------------------------------



Non-operators’, if the defaulting Party is the Operator) statement of the amount
owed. A purchaser of production may rely on a notification of default from a
non-defaulting Party, stating the amount due as a result of the default. All
Parties waive recourse against the purchasers for releasing, withholding, or
escrowing production proceeds under this Section 8.5.

8.6 Unpaid Charges. If any Party fails to pay the charges due hereunder within
sixty (60) days after rendition of Operator's statement, the other Participating
Parties shall, upon Operator's request, pay the unpaid amount in proportion to
their interests. Each Party so paying its share of the unpaid amount shall be
subrogated to Operator's security rights to the extent of such payment.

8.7 Default. If any Party does not pay its share of the charges when due,
Operator may give such Party notice that unless payment is made within fifteen
(15) days, such Party shall be in default. Any Party in default shall have no
further access to the maps, records, data, interpretations, or other information
obtained in connection with operations. A defaulting Party shall not be entitled
to vote on any matter until such time as said Party's payments are current. The
voting interest of each non-defaulting Party shall be in the proportion its
Participating Interest bears to the total non-defaulting Participating Interest.
As to any operation approved and/or undertaken during the time a Party is in
default, such Party shall be deemed to be a Non-Participating Party,
notwithstanding any election by the defaulting Party to the contrary.

ARTICLE 9

NOTICES

9.1 Giving and Receiving Notices. All notices shall be in writing and delivered
in person or by U.S. certified mail, overnight courier such as Federal Express
or fax; however, if a drilling rig is on location and standby charges are
accumulating, such notices shall be given by telephone and immediately confirmed
in writing. Notice shall be deemed given only when received by the Party to whom
such notice is directed, except that any notice by certified mail or equivalent
properly addressed, pursuant to Article 6.1, and with all postage and charges
prepaid shall be deemed given seventy-two (72) hours after such notice is
deposited in the mail or twenty-four (24) hours after such notice is sent by
facsimile (receipt confirmed). Any time period greater than forty-eight (48)
hours set forth in this Agreement by the end of which a response or election
must be given to a party shall be inclusive of Saturdays, Sundays and legal
holidays. Any

Page 19 of 84

--------------------------------------------------------------------------------



time period shorter than forty-eight (48) hours shall be exclusive of Saturdays,
Sundays and legal holidays.

9.2 Content of Notice. Any notice that requires a response shall indicate the
maximum response time specified in Article 9.3. If a proposal involves a
Platform or Facility, the notice shall contain a description of same, including
location and an AFE showing the estimated costs of fabrication, transportation
and installation. If a proposal involves a well operation, the notice shall
include the proposed depth, the objective zone or zones to be tested, the
surface and bottom-hole locations, applicable details regarding directional
drilling, the equipment to be used, and an AFE showing the estimated costs of
the operation including all necessary expenditures through installation of the
wellhead. If an Exploratory Operation or Development Operation is involved, said
estimated costs shall include only those expenditures covering drilling, coring
and logging to the objective depth and plugging and abandoning costs if
applicable.

9.3 Response to Notices. Each Party's response to a proposal shall be in writing
to all other Parties. The maximum response times set forth herein are applicable
to notices pursuant to Articles 10, 11, 15 and 16, unless otherwise provided for
in said Articles:

9.3.1 Platform Construction. When any proposal for well operations involves the
construction of a Platform, each Party shall respond within ninety (90) days
after receipt of notice.

9.3.2 Proposal Without Platform. When any proposal for well operations does not
require construction of a Platform, each Party shall respond within thirty (30)
days after receipt of notice; however, if a drilling rig is on location and
standby charges are accumulating, the response shall be made in writing within
forty-eight (48) hours after receipt of written notice.

9.4 Failure to Respond. Failure of any Party to respond to a notice within the
required period shall be deemed to be a negative response.

ARTICLE 10

EXPLORATORY WELLS

10.1 Operations by All Parties. Any Party may propose an Exploratory Well by
notifying the other Parties. If all the Parties agree to participate in drilling
the proposed well, Operator shall drill same at their cost and risk. If within
ten (10) days after a proposal is submitted to drill a well, a Party submits an
alternate

Page 20 of 84

--------------------------------------------------------------------------------



location and/or a different projected depth for such well, the Operator shall
call a meeting of the Parties to be held within fifteen (15) days of receipt of
the counterproposal for the purpose of determining by majority vote in interest
which location and/or to which depth the well shall be proposed. (In the event
of a tie vote, the Operator shall determine which proposal shall be the proposal
for consideration.) In such event, the period for response by each Party of its
election whether or not to join in the drilling of such well shall expire
fifteen (15) days after the meeting to determine what proposal to consider is
held. If a mobile drilling rig is on location when an Exploratory Well is
proposed, no Party shall have the right to make alternative Exploratory Well
proposals pursuant to this Article 10.1.

10.2 Second Opportunity to Participate. If fewer than all but one (1) or more
Parties having a combined Working Interest of fifty percent (50%) or more elect
to participate, the Operator shall inform the Parties of the elections made,
whereupon any Party originally electing not to participate may then elect to
participate by notifying the Operator within forty-eight (48) hours after
receipt of such information.

10.3 Final Election to Participate. If fewer than all Parties approve any
proposed operation, the Operator, immediately after the expiration of the
applicable response time, shall inform the Parties who initially elected to
participate of the total interest of the Parties approving such operation. Each
Participating Party, within forty-eight (48) hours after receipt of such, shall
advise the Operator of its desire to (a) limit participation to such Party's
interest as shown on Exhibit "A”; or (b) carry its proportionate part of
Non-Participating Parties’ interests, and failure to advise the proposing Party
shall be deemed an election under (a), notwithstanding Article 9.4.

10.4 Operations by Fewer Than All Parties. If fewer than all but one (1) or more
Parties having a combined Working interest of fifty percent (50%) or more elect
to participate in and agree to bear 100% of the cost and risk of drilling the
proposed well, Operator shall drill such well for the Participating Parties
under this Agreement.

10.4.1 First Exploratory Well. If the first Exploratory Well proposed to be
drilled on the Lease is commenced within one hundred eighty (180) days after the
date of the last applicable election date, the Parties participating in drilling
the first Exploratory Well shall be entitled to receive pro-rata an assignment
of the entire interest in the Lease from a Party which did not

Page 21 of 84

--------------------------------------------------------------------------------



participate in drilling the well. Such Party not participating in the well
hereby agrees to execute and deliver such an Assignment of its interest in the
lease within thirty days after such party receives notice that well operations
are concluded; provided however, the Assignor therein shall not be relieved of
previously incurred obligations hereunder by virtue of such assignment.

10.4.2 Subsequent Exploratory Wells. Should any subsequent Exploratory Well(s)
be proposed to be drilled on the Lease after completion of drilling of the first
Exploratory Well as proposed, and be commenced within one hundred eighty (180)
days after the date of the last applicable election date as provided herein
after the notice thereof, any Party not participating in the drilling of such
subsequent Exploratory Well shall relinquish all of its interest in such well
and the production therefrom, until the Parties participating in the drilling of
such well shall have recovered the amounts as provided in Article 12.2.1, except
that the percentage of recoupment as provided in Article 12.2.1(a) shall be Six
Hundred Percent (600%) of the non-participating Party's share of the cost of
drilling any subsequent Exploratory Well. If any Exploratory Well proposed
hereunder is not commenced within the time period as prescribed above, the
effect shall be as if the proposal had never been made.

10.4.3 Form of Assignment. Any assignment required pursuant to this Article 10.4
shall contain a special warranty of title and shall be free and clear of any
royalties (other than the lessor’s royalty), overriding royalties, net profits
payments, production payments, liens, mortgages, deeds of trust and other
burdens on production, working and/or net revenue interest, except for such
burdens as are listed on Exhibit “A” of this Agreement and shall be in a form
that is acceptable to the United States of America, Minerals Management Service.

10.5 Course of Action After Drilling to Initial Objective Depth.

10.5.1 Operator’s Recommendation. At such time as an Exploratory Well has been
drilled as proposed, Operator shall notify the Participating Parties setting
forth Operator's recommendation either to:

(a) conduct additional coring, testing or logging of the formations encountered;

(b) deepen the well;

(c) attempt completion at the Objective Depth;

(d) sidetrack the well to another bottom hole location;

Page 22 of 84

--------------------------------------------------------------------------------



(e) plug back the well and attempt completion at a shallower depth; or

(f) plug and abandon the well.

10.5.2 Response to Operator’s Recommendation. The Participating Parties, within
forty-eight (48) hours after receipt of Operator's recommendation, shall respond
thereto either by approving it or by making another of the proposals listed in
(a)–(f) above. If another proposal is made, the Participating Parties shall have
an additional twenty-four (24) hours to respond thereto. If conflicting
proposals are made, preference shall be given first to (a) above and next to (b)
above and so forth subject to the required vote below. If different depths are
proposed for plugging back and attempting completion, preference shall be given
first to the deepest depth proposed and then to other depths in ascending order.
If different depths are proposed as objectives for deepening, preference shall
be given to depths in descending order. Failure of a Participating Party to
respond to a proposal shall be deemed a negative response.

10.5.3 Approval to Conduct Operation. If all of the Participating Parties
approve a proposal to conduct an operation, then Operator shall conduct the
operation at the Participating Parties' costs and risks. If fewer than all but
one (1) or more Participating Parties with a combined Working Interest of fifty
percent (50%) or more approve an operation proposed pursuant to this provision
and agree to bear all costs and risks thereof, other than a proposal to plug and
abandon, Operator shall conduct said operation as a Non-Consent Operation for
such Parties pursuant to the provisions of Article 12. Upon completion of said
operation, the Operator shall notify the Participating Parties setting forth the
Operator's recommendations for further operations and the Parties shall again
determine the action to be taken by the prescribed vote in the above order of
priority. The Participating Parties shall bear their proportionate share of any
drilling rig standby charges that may accumulate during the above described
election process until the operations to be conducted have been determined.

10.5.4 Failure to Agree. In the event the Participating Parties fail to agree
upon further operations after reaching the Objective Depth and the necessary
approvals to conduct further operations cannot be obtained, then Operator shall
proceed to plug and abandon the well at the expense of the Participating Parties
as provided herein.

Page 23 of 84

--------------------------------------------------------------------------------



10.5.5 Election by Non-Participating Parties. Notwithstanding the foregoing, if
drilling to the initial objective depth on any Exploratory Well does not result
in a well which will be qualified as a Producible Well and the decision is to
drill deeper, each original Non-Participating Party shall be notified by the
Operator of such decision. Any Non-Participating Party may then agree to
participate in the deepening operation by notifying the Operator, within
twenty-four (24) hours after receiving notice of the decision. In such event any
Non-Participating Party which elects to participate in deepening the well as
proposed shall pay its proportionate share of the costs of the well, to the
initial objective depth. The foregoing shall not apply to the first Exploratory
Well.

10.5.6 Plugging and Abandoning Cost. The Participating Parties shall pay all
costs of plugging and abandoning except any costs associated with a subsequent
Non-Consent Operation. The participants in a subsequent Non-Consent Operation
shall pay any plugging and abandoning costs associated with such operation.

ARTICLE 11

DEVELOPMENT OPERATIONS

11.1 Operation by All Parties. Any Party may propose Development Well
operations, including any Platform required by such operations, by notifying the
other Parties. If all Parties elect to participate in the proposed operation,
Operator shall conduct such operation at their cost and risk.

11.2 Second Opportunity to Participate. If fewer than all but one (1) or more
Parties having a combined Working Interest of fifty percent (50%) or more elect
to participate, the Operator shall inform the Parties of the elections made,
whereupon any Party originally electing not to participate may then elect to
participate by notifying the Operator within forty-eight (48) hours after
receipt of such information.

11.3 Final Election to Participate. If fewer than all Parties approve any
proposed operation the Operator, immediately after the expiration of the
applicable response time, shall inform the Parties who initially elected to
participate of the total interest of the Parties approving such operation. Each
Participating Party, within forty-eight (48) hours (exclusive of Saturday,
Sunday, and federal holidays) after receipt of such notice, shall advise the
Operator of its desire to (a) limit participation to such Party's interest as
shown on Exhibit "A”; or (b) carry its proportionate part of Non-Participating
Party’s interests, and failure to

Page 24 of 84

--------------------------------------------------------------------------------



advise the proposing Party shall be deemed an election under (a),
notwithstanding Article 9.4. In the event a drilling rig is on location, the
time permitted for such a response shall not exceed a total of forty-eight (48)
hours.

11.4 Operations by Fewer Than All Parties. If fewer than all but one (1) or more
Parties having a combined Working Interest of less than fifty percent (50%) or
more elect to participate in and agree to bear one hundred percent (100%) of the
cost and risk of a Development Operation, Operator shall conduct such operation
pursuant to Article 12. If such operations are to be conducted from an existing
Platform, the election to participate shall be made by one (1) or more Parties
having a combined Participating Interest in such Platform of fifty percent (50%)
or more.

11.5 Course of Action After Drilling to Initial Objective Depth.

11.5.1 Operator’s Recommendation. At such time as a Development Well has been
drilled as proposed, Operator shall notify the Participating Parties setting
forth Operator's recommendation either to:

(a) conduct additional coring, testing or logging of the formations encountered;

(b) attempt completion at the Objective Depth;

(c) deepen the well;

(d) sidetrack the well to another bottom hole location;

(e) plug back the well and attempt completion at a shallower depth; or

(f) plug and abandon the well.

11.5.2 Response to Operator’s Recommendation. The Participating Parties, within
forty-eight (48) hours after receipt of Operator's recommendation, shall respond
thereto either by approving it or by making another of the proposals listed in
(a)–(f) above. If another proposal is made, the Participating parties shall have
an additional twenty-four (24) hours to respond thereto. If conflicting
proposals are made, preference shall be given first to (a) above and next to (b)
above and so forth subject to the required vote below. If different depths are
proposed for plugging back and attempting completion, preference shall be given
first to the deepest depth proposed and then to other depths in ascending order.
If different depths are proposed as objectives for deepening, preference shall
be given to depths in descending order. Failure of a Participating Party to
respond to a proposal shall be deemed a negative response.

Page 25 of 84

--------------------------------------------------------------------------------



11.5.3 Approval to Conduct Operation. If all of the Participating Parties
approve a proposal to conduct an operation, then Operator shall conduct the
operation at the Participating Parties' costs and risks. If fewer than all but
one (1) or more Participating Parties with a combined Working Interest of fifty
percent (50%) or more approve an operation proposed pursuant to this provision
and agree to bear all costs and risks thereof, other than a proposal to plug and
abandon, Operator shall conduct said operation as a Non-Consent Operation for
such Parties pursuant to the provisions of Article 12. Upon completion of said
operation, the Operator shall notify the Participating Parties setting forth the
Operator's recommendations for further operations and the Parties shall again
determine the action to be taken by the prescribed vote in the above order of
priority. The Participating Parties shall bear their proportionate share of any
drilling rig standby charges that may accumulate during the above described
election process until the operations to be conducted have been determined.

11.5.4 Failure to Agree. In the event the Participating Parties fail to agree
upon further operations after reaching the Objective Depth and the necessary
approvals to conduct further operations cannot be obtained, then Operator shall
proceed to plug and abandon the well at the expense of the Participating Parties
as provided herein.

11.5.5 Plugging and Abandoning Cost. The Participating Parties shall pay all
costs of plugging and abandoning except any costs associated with a subsequent
Non-Consent Operation. The participants in a subsequent Non-Consent Operation
shall pay any plugging and abandoning costs associated with such operation.

11.6 Timely Operations. Operations shall be commenced within one hundred eighty
(180) days following the date upon which the last applicable election may be
made. If no operations are begun within such time period, the effect shall be as
if the proposal had not been made. Operations shall be deemed to have commenced
on the day charges are commenced pursuant to the drilling contract, or in the
case of an operation requiring construction of a Platform, on the date Operator
signs the contract for a new Platform.

11.7 Deeper Drilling. If a Development Well is proposed to be drilled below the
deepest producible zone penetrated by a Producible Well, any Party may elect to
participate either in the well as proposed or to the base of the deepest
producible zone. A Party electing to participate in such well to the base of
said zone shall bear its proportionate part of the cost and risk of drilling to
said

Page 26 of 84

--------------------------------------------------------------------------------



zone including completion or abandonment. All operations below the depth to
which such Party agreed to participate shall be governed by Article 12.

ARTICLE 12

NON-CONSENT OPERATIONS

12.1 Operations by Fewer Than All Parties. All Non-Consent Operations shall be
conducted at the sole risk and expense of the Participating Parties, in
accordance with the following provisions:

12.1.1 Non-Interference. Non-Consent Operations shall not interfere unreasonably
with operations being conducted by all parties, provided, however, the foregoing
shall not apply to any temporary interference or hindrance of joint account
operations, such as the shutting in of a producing well(s) owned by all Parties
in order to hook up wells drilled as a Non -Consent Operation.

12.1.2 Multiple Completion Limitation. Non-Consent Operations shall not be
conducted in a well having multiple completions unless:

(a) each completion is owned by the same Parties in the same proportions;

(b) the well is incapable of producing in paying quantities from any of its
completions; or

(c) all Participating Parties in the well consent to such operations.

12.1.3 Metering. In Non-Consent Operations, production need not be separately
metered but may be determined on the basis of well tests.

12.1.4 Non-Consent Well. Operations on a Non-Consent Well shall not be conducted
in any reservoir into which a Producible Well has made or could make a
completion without approval of each Non-Participating Party unless:

(a) such reservoir shall have been designated in the notice for such Non-Consent
Well as an objective sand, formation or target; and

(b) the horizontal distance between the take point in the reservoir in such Non
Consent Well and the take point in the reservoir in any existing well will be at
least one thousand (1,000) feet if an oil-well completion or two thousand
(2,000) feet if a gas-well completion.

12.1.5 Cost Information. Operator shall, within one hundred twenty (120) days
after completion of a Non-Consent Well, furnish the Parties an

Page 27 of 84

--------------------------------------------------------------------------------



inventory and an itemized statement of the cost of such well and equipment
pertaining thereto. Operator shall furnish to the Parties a quarterly statement
showing operating expenses, and the proceeds from the sale of production from
the well for the preceding month.

12.1.6 Completions. In determining the interests subject to production reversion
penalties pursuant to 12.2.1 below, each completion taken in a well shall be
considered a separate well.

12.2 Forfeiture of Interest. Upon commencement of Non-Consent Operations, each
Non-Participating Party's interest and leasehold operating rights in the
Non-Consent Operation and title to production therefrom shall be owned by and
vested in each Participating Party in proportion to its Participating Interest
or in proportions agreed to by the Participating Parties for as long as the
operations originally proposed are being conducted or production is obtained,
subject to the following:

12.2.1 Production Reversion Penalties. Such interest, rights and title shall
revert to each Non-Participating Party when the Participating Parties have
recouped out of the Non-Participating Party's Participating Interest in the
proceeds of production from such Non-Consent Operations an amount, which when
added to any amounts received under Article 12.5, equals the sum of the
following:

(a) Four hundred percent (400%) of the Non-Participating Party's Share of the
cost of drilling, completing, recompleting, deepening, deviating, or plugging
back each Non-Consent Well, and equipping it through the wellhead connections,
reduced by any contribution received under Article 21.1: plus

(b) One hundred fifty percent (150%) of the Non-Participating Party's Share of
the cost of Facilities necessary to carry out the operation; plus,

(c) Three hundred percent (300%) of the Non-Participating Party's Share of the
cost of any Non-Consent Platform which must be installed to carry out the
operation; plus,

(d) One hundred percent (100%) of the Non-Participating Party's Share of the
cost of using any Platform already installed as set forth in Article 12.6 below;
plus,

(e) Non-Participating Party's Share of the cost of operating expenses, royalties
and severance, gathering and production taxes.

Page 28 of 84

--------------------------------------------------------------------------------



12.2.2 Reversion of Rights to Production. Upon the recoupment of all costs
listed in (a) through (e) above by the Participating Parties, a
Non-Participating Party shall become a Participating Party in such operations.

12.2.3 Failure to Recoup Penalties. If such Non-Consent Operations fail to
obtain production or if such operations result in production which ceases prior
to recoupment by the Participating Parties of the penalties provided for above,
such operating rights shall revert to each Non-Participating Party except that
all Non-Consent Wells, Platforms and Facilities shall remain vested in the
Participating Parties; however, any salvage in excess of the sum remaining under
Article 12.2.1 shall be credited to all Parties. The foregoing shall not apply
to a Non-Participating Party’s interest forfeited as a result of an election not
to participate in the first Exploratory Well.

12.3 Deepening of Non-Consent Development Well. If any Participating Party
proposes to deepen a Non-Consent Development Well, a Non-Participating Party may
participate by notifying the Operator within thirty (30) days after receiving
the proposal, or within forty-eight (48) hours if a rig is on location and
standby charges are being incurred, that it will join in the deepening operation
and by paying to the Participating Parties an amount equal to what it would have
paid had it initially participated in the well. Thereafter such
Non-Participating Party shall be a Participating Party as to such deepening
operations, and the provisions of Article 12.2.1(a) shall not be applicable to
such Party as to the deepened portion of the well. The initial Participating
Parties, however, shall continue to be entitled to recoup out of the proceeds of
production from the non-consent portion of the well the full sum specified in
Article 12.2.1 applicable to the Non-Consent Well, less the amount paid by a
Non-Participating Party pursuant to this Article 12.3.

12.4 Operations from Non-Consent Platforms. A Party that did not originally
participate in a Platform shall be a Non-Participating Party as to all
operations from such Platform and shall be subject to the provisions of Article
12.2. Reversion shall occur only after the original Participating Parties have
recouped the sum set forth in Article 12.2.1 for the Platform and the
Non-Consent Operations thereon.

12.5 Discovery or Extension from Mobile Drilling Operations. If a Non-Consent
Well is drilled from a mobile drilling rig or floating drilling vessel and
results in the discovery of oil or gas or extension of a Producible Reservoir,
the recoupment of costs applicable to such well and any well drilled into such

Page 29 of 84

--------------------------------------------------------------------------------



Producible Reservoir shall be governed by Article 12.2 and shall be recovered by
the Participating Parties in the following manner:

(a) If such Non-Consent Well is not completed and produced, recoupment shall be
out of one-half (1/2) of the Non-Participating Party's share of production from
all subsequently completed wells on the Lease which are completed in the
Producible Reservoir discovered or extended by such Non-Consent Well and in
which the Non-Participating Party in such Non-Consent Well has a Participating
Interest.

(b) If such Non-Consent Well is completed and produced, recoupment shall be out
of the Non-Participating Party's Share of all production from such Non-Consent
Well and one-half (1/2) of the Non-Participating Party's share of production
from all subsequently completed wells on the Lease which are completed in the
Producible Reservoir discovered or extended by such Non-Consent Well and in
which the Non-Participating Party in such Non-Consent Well has a Participating
Interest.

12.6 Allocation of Platform Costs to Non-Consent Operations. Non-Consent
Operations shall be subject to further conditions as follows:

12.6.1 Charges. If a Non-Consent Well is drilled from a Platform, the
Participating Parties in such well shall pay to the Operator for credit to the
owners of such Platform a charge for the right to use the Platform and its
Facilities as follows:

(a) Such Participating Parties shall pay a sum equal to that portion of the
total cost of the Platform, which one Platform slot bears to the total number of
slots on the Platform. If the Non-Consent Well is abandoned, the right of
Participating Parties to use that Platform slot shall terminate unless such
Parties commence drilling a substitute well from the same slot within ninety
(90) days after abandonment.

(b) If the Non-Consent Well production is handled through the Facilities, the
Participating Parties shall pay a sum equal to that portion of the total cost of
such Facilities which one well bears to the total number of wells utilizing the
Facilities.

12.6.2 Operating and Maintenance Charges. The Participating Parties shall pay
all costs necessary to connect a Non-Consent Well to the Facilities and that
proportionate part of the expense of operating and maintaining the Platform and
Facilities applicable to the Non-Consent Well. Platform operating and
maintenance expenses shall be allocated equally to all well

Page 30 of 84

--------------------------------------------------------------------------------



completions served, and operating and maintenance expenses for the Facilities
shall be allocated equally to all active well completions.

12.6.3 Payments. Payment of sums pursuant to Article 12.6.1 is not a purchase of
an additional interest in the Platform or Facilities. Such payments shall be
included in the total amount that the Participating Parties are entitled to
recoup out of production from the Non-Consent Well.

12.7 Non-Consent Activity to Maintain Lease. Notwithstanding any other provision
hereof, any Party electing not to participate in a Lease Saving Operation shall
be deemed to be a Withdrawing Party and the Participating Parties shall be the
Remaining Parties subject to the terms and conditions of Article 15 below. If
more than one well is drilled, any of which would maintain or extend the Lease
or such portions thereof, withdrawal shall not be required from any party
participating in any such well.

12.8 Retention of Lease by Non-Consent Well. If a Non-Consent Well is the only
well on the Lease that is serving to perpetuate the Lease or portion thereof,
within thirty (30) days after expiration of the Lease primary term, each
Non-Participating Party in said well shall elect one of the following:

(a) to be deemed a Withdrawing Party subject immediately to the terms and
conditions of Article 15 below; or

(b) immediately pay to the Participating Parties its share of well costs or the
amount of such costs and penalties remaining to be recovered out of its share of
production by the Participating Parties, whichever is lesser, such payment to be
credited against the total amount to be recovered.

12.9 Application to Each Lease Separately. It is agreed that for the purposes of
Articles 12.7 and 12.8, the word Lease refers to each lease listed in Exhibit
"A" separately regardless whether this Agreement applies to multiple leases
pursuant to Article 1.1 above.

12.10 Allocation of Costs Between Zones (Single Completion). For the purpose of
allocating costs on any well completed in only one zone in which the ownership
is not the same for the entire depth or the completion thereof, the cost of
drilling, completing, and equipping such well shall be allocated on the
following basis:

(a) Intangible drilling, completion, casing string and material costs from the
surface to a depth one hundred (100) feet below the base of the completed zone
shall be charged to the owners or the Parties participating in that zone.

Page 31 of 84

--------------------------------------------------------------------------------



(b) Intangible drilling, completion, casing string and material costs, other
than tubing costs, from a depth of one hundred (100) feet below the base of the
completed zone to total depth shall be charged to the owners or the Parties
participating in the costs to total depth.

12.11 Allocation of Costs Between Zones (Multiple Completions). For the purpose
of allocating costs on any well completed in dual or multiple zones in which the
ownership is not the same for the entire depth or the completion thereof, the
cost of drilling, completing, and equipping such well shall be allocated on the
following basis:

(a) Intangible drilling, completion, casing string and material costs other than
tubing costs, from the surface to a depth one hundred (100) feet below the base
of the upper completed zone.

(b) Intangible drilling, completion, casing string, and material costs, other
than tubing, from a depth one hundred (100) feet below the base of the upper
completed zone to a depth one hundred (100) feet below the base of the second
completed zone shall be divided equally between the second and any other zone
completed below such depth and charged to the owners thereof or to the Parties
participating in each such zone. If the well is completed in additional zones,
the costs applicable to each such zone shall be determined and charged to the
owners thereof in the same manner as prescribed by the dual zones completion.

(c) Intangible drilling, completion, casing string and material costs, other
than tubing costs, from a depth one hundred (100) feet below the base of the
lower completed zone to total depth shall be charged to the owners or to the
Parties participating in the costs to total depth.

(d) Costs of tubing strings serving each separate zone shall be charged to the
owners or to the Parties participating in each zone.

(e) For the purposes of allocating tangible and intangible costs between zones
that occur at less than one hundred (100) foot intervals, the distance between
the base of the upper zone to the top of the next lower zone shall be allocated
equally between zones.

12.12 Allocation of Costs Between Zones (Dry Hole). For the purpose of
allocating costs on any well determined to be a dry hole, in which the ownership
is not the same for the entire depth or the completion thereof, the cost of
drilling, plugging and abandoning such well shall be allocated on the following
basis:

Page 32 of 84

--------------------------------------------------------------------------------



(a) Costs to drill, plug and abandon a well proposed for completion in single,
dual, or multiple zones shall be charged to the Participating Parties in the
same manner as if the well were completed as a producing well in all zones as
proposed.

(b) Plugging and abandoning of any well following any deepening, completion
attempt, or other operation shall be at the sole risk and expense of the
Participating Parties in such operation, subject, however, to the provisions of
Article 11.6.

12.13 Intangible Drilling and Completion Cost Allocations. For the purposes of
allocating costs under Articles 12.10, 12.11 and 12.12, intangible drilling and
completion costs, including non-controllable materials costs, shall be allocated
between zones, including the interval from the lower completed zones to total
depth, on a drilling day ratio basis where the factor for each zone is
determined by a fraction for which the numerator is the number of drilling and
completion days applicable to that zone and the denominator is the total number
of days spent on the well, beginning on the day the rig arrives on location and
terminating when the rig is released.

ARTICLE 13

FACILITIES

13.1 Approval. Any Party may propose the installation of Facilities by notice to
the other Parties with information adequate to describe the proposed Facilities
and the estimated costs. The affirmative vote of one (1) or more Parties having
a combined Participating Interest of fifty percent (50%) or more in the wells to
be served shall constitute approval which shall be binding on all owners of the
wells to be served; however, nothing hereunder shall limit a Party's rights
under Article 22.1.

13.2 Contracts. Operator may enter into contracts with independent contractors
for the Facilities and, insofar as is reasonable, shall utilize competitive
bidding.

13.3 Use of Platforms and Facilities For Lease Production.

13.3.1 Platform and Facilities Terms of Use. In the event joint operations are
to be conducted hereunder, or should ______________ elect not to participate in
any operation hereunder, the Parties agree to enter into a Platform Use and
Production Handling Agreement (PHA) for any existing Platform located on the
Lease that will be utilized in said operation and will

Page 33 of 84

--------------------------------------------------------------------------------



provide for Devon’s use of such Platform for drilling, producing, and production
handling and processing operations on the Lease. The Parties agree to enter into
good faith negotiations to establish the fees, terms and conditions of the PHA
at such time as such an agreement becomes necessary.

ARTICLE 14

ABANDONMENT AND SALVAGE

14.1 Platform Salvage and Removal Costs. When the Parties owning a Platform
mutually agree to dispose of such Platform, it shall be disposed of by the
Operator as approved by such Parties. The costs, risks, and net proceeds, if
any, resulting from such disposition shall be shared by such Parties in
proportion to their Participating Interests.

14.2 Abandonment of Producing Well. Any party who was a Participating Party in
the drilling and completion of a well may propose the abandonment of such well
by notifying the other Participating Parties. If such proposal receives the
unanimous approval of the Participating Parties, the well shall be plugged and
abandoned in accordance with the applicable regulations at the cost and risk of
the Participating Parties. If any Participating Party fails to respond within
the applicable response period, that Participating Party is deemed to have
approved the abandonment of the well. If all Participating Parties do not
approve abandoning the well, the well shall not be plugged and abandoned.
Instead, the Operator shall prepare an estimate of the costs of plugging and
abandonment of the well less the estimated salvage value of the well. The
Participating Party (s) desiring to abandon the well (an “Abandoning Party”)
shall each pay the Operator its share of such estimate. If an Abandoning
Party(s)’s share of the estimated salvage value is greater than its share of the
estimated costs, the Operator on behalf of the non-abandoning party(s) shall pay
to the Abandoning Party(s) an amount equal to this difference. The Abandoning
Party(s) shall thereafter have no further right, title or interest in the well
and the non-abandoning parties shall assume all liabilities with respect to such
well, including the costs to plug and abandon the well. Nothing in the foregoing
shall preclude the Operator conducting operations at the expense of the
Participating Parties for plugging and abandoning any well required to be
plugged and abandoned by statute, regulation or order.

14.3 Assignment of Interest. Each Participating Party desiring to abandon a well
pursuant to Article 14.2 shall, effective as of the last applicable

Page 34 of 84

--------------------------------------------------------------------------------



election date, assign to the non-abandoning Parties in proportion to their
Participating Interests its interest in such well and the equipment therein and
its ownership in the production from such well. Any Party so assigning shall be
relieved from any further liability with respect to said well.

14.4 Abandonment Operations Required by Governmental Authority. Any well
abandonment or Platform removal required by a governmental authority shall be
accomplished by Operator with the costs, risks, and net proceeds, if any, to be
shared by the Parties owning such well or Platform in proportion to their
Participating Interests.

ARTICLE 15

WITHDRAWAL

15.1 Right of Withdrawal: Subject to the limitations specified in this Article,
any Party (the "Withdrawing Party") may withdraw from this Agreement by giving
prior written notice to all other Parties (the "Remaining Parties") stating its
intention to withdraw from continued joint operations under this Agreement. The
withdrawal notice shall constitute an unconditional and irrevocable offer by the
Withdrawing Party to convey to the Remaining Party(ies) the Withdrawing Party's
entire working interest in all of the Leases, the wells and associated
Hydrocarbon reserves and production, any and all Platforms and Facilities, and
all other property and equipment within the Lease owned under the terms of this
Agreement (collectively “the Interest”). The withdrawal notice shall specify an
effective date of withdrawal which date shall be at least sixty (60) days but
not more than one hundred eighty (180) days after the date of the withdrawal
notice.

15.2 Response to Withdrawal: Within thirty (30) days of receipt of the notice of
withdrawal, each of the Remaining Parties shall elect in writing either to join
in the withdrawal or to remain a Party to this Agreement. Failure to respond to
a withdrawal notice shall be deemed an election to remain a Party to this
Agreement.

15.3 Unanimous Withdrawal: If all the Parties agree to join in the withdrawal,
no assignment of Interests shall take place and the Parties shall be deemed to
have decided to abandon all joint operations within the Lease pursuant to
Article 14 of this Agreement.

15.4 Acceptance of Withdrawing Interests: If fewer than all Parties agree to
join in the withdrawal, then the Remaining Parties must accept an assignment of
the Withdrawing Party's Interest. Unless otherwise agreed by the

Page 35 of 84

--------------------------------------------------------------------------------



Remaining Parties, the Withdrawing Party's Interest shall be shared by the
Remaining Party(ies) in the proportions which each of their Working Interests
(prior to the withdrawal) bear to the sum of the Working Interests of all
Remaining Parties (prior to the withdrawal). The Withdrawing Party(ies) shall
take all necessary steps to accomplish the withdrawal by the effective date and
execute and deliver to the Remaining Party(ies) all necessary instruments to
assign its Interest to the Remaining Party(ies). All expenses associated with
the withdrawal and the transfer of the Interest shall be borne by the
Withdrawing Party(ies).

15.5 Limitation Upon and Conditions of Withdrawal:

15.5.1 Current Operations and Voting: Any Party withdrawing prior to completion
of any operations (pursuant to an AFE) on the Lease in which it had previously
made an election to participate shall remain fully liable for its share of the
AFE. After giving its notification of withdrawal, the Withdrawing Party shall
not be entitled to make an election to participate or vote on any matter, other
than matters for which the Withdrawing Party retains a financial responsibility.

15.5.2 Prior Expenses: The Withdrawing Party(ies) shall remain responsible for
its Working Interest share of any costs of operations, rentals, royalties,
taxes, damages or other liability or expense accruing or commencing prior to the
effective date of the withdrawal. Prior to the effective date of the withdrawal,
the Operator shall render a final statement to the Withdrawing Party(ies) for
its share of all identifiable expenses incurred prior to the notice of
withdrawal, along with a statement of any deficiency in salvage value. Prior to
any withdrawal, a Withdrawing Party, at its sole expense, shall satisfy or
provide security satisfactory to the remaining Party(ies) for all obligations
and liabilities it has incurred or which are attributable to it prior to the
effective date of the withdrawal. Furthermore, any liens, charges and other
encumbrances that the Withdrawing Party(ies) placed (or caused to be placed) on
its Interest prior to its withdrawal shall be fully satisfied or released prior
to its withdrawal (unless the Remaining Parties are willing to accept the
Interest subject to such liens). Provided all such expenses (including any
deficiency in abandonment costs) have been paid, the notice of withdrawal and
the assignments shall be effective upon the specified effective date.

15.5.3 Limitations on Withdrawal. No Party shall be relieved of its obligations
hereunder during a blowout, a fire, or other emergency, but may

Page 36 of 84

--------------------------------------------------------------------------------



withdraw from this Agreement after termination of such emergency, provided such
Party shall remain liable for its share of all costs arising from said
emergency.

15.5.4 Abandonment Costs: The Withdrawing Party(ies) shall pay to the Operator
for the benefit of the Remaining Party(ies) the Withdrawing Party's pro rata
Working Interest share of the estimated current costs of plugging and abandoning
all wells and removal of all Platforms, Facilities and other material and
equipment serving the Lease, less its pro rata share of the estimated salvage
value of the assets at the time of abandonment. Such costs and salvage value
shall be prepared by the Operator according with Article IV of Exhibit "C"
(Accounting Procedure) and approved by the Remaining Parties.

15.5.5 Confidentiality: A Withdrawing Party shall continue to be bound by the
confidentiality provisions of Article 7 after the withdrawal, but, as of the
effective date of the withdrawal, shall have no further access to technical
information relating to joint operations. The Withdrawing Party shall not be
required to return to the Remaining Party(ies) any Confidential Data acquired
prior to the effective date of the withdrawal but such Confidential Data shall
remain subject to Article 7. The Remaining Party(ies) shall have no obligation
of confidentiality to the Withdrawing Party.

ARTICLE 16

RENTALS, ROYALTIES AND OTHER PAYMENTS

16.1 Creation of Overriding Royalty. Any Party whose interest in the Lease is
encumbered by an overriding royalty or other burden shall hold all other Parties
free and harmless from such encumbrances. If any Party hereto shall create any
overriding royalty, production payment or other burden against its Working
Interest and if any other Party or Parties shall conduct Non-Consent Operations
pursuant to any provisions of this Agreement and, as a result, become entitled
to receive Working Interest production otherwise belonging to said
Non-Participating Party, the Party entitled to receive the Working Interest
production of the Non-Participating Party shall receive the production free and
clear of burdens against such production which may have been created and the
Non-Participating Party creating such subsequent burden shall save the
Participating Party or Parties harmless with respect to said burden or burdens
and will bear same at his own expense.

Page 37 of 84

--------------------------------------------------------------------------------



16.2 Payment of Rentals and Minimum Royalties. Operator shall pay in a timely
manner all rentals, minimum royalties, or similar payments accruing under the
terms of the Lease and submit evidence of each such payment to the Parties.
Operator shall not be held liable to the other Parties in damages for the loss
of the Lease or interest therein if, through mistake or oversight, any rental,
minimum royalty, or other payment is not paid or is erroneously paid.

16.3 Non-Participation in Payments. Should any Party elect not to pay its share
of any rental, minimum royalty, or similar payment, such Party shall notify the
other Parties at least sixty (60) days prior to the date on which such payment
is due; and, in this event, Operator shall make such payment for the benefit of
all the Participating Parties. In such event the Non-Participating Party shall,
upon the request of the Participating Parties, assign to them such portions of
its interest in the Lease as would be maintained by such payment. Unless
otherwise agreed, such assigned interest shall be owned by each Participating
Party in proportion to its Participating Interest.

16.4 Royalty Payments. Each party hereto shall be responsible for and shall
separately bear and properly pay or cause to be paid all royalties due on
production that it actually takes (regardless of its entitlement share) and on
its share of any production used, consumed, or lost on the Lease. During such
time as the Participating Parties in an operation in which fewer than all the
Parties have participated are entitled to receive the Non-Participating Party's
share of production, the Participating Parties shall bear the lease royalty due
with respect to such share of production and shall hold the Non-Participating
Parties harmless from liability for such royalty.

16.5 Federal Offshore Oil Pollution Compensation Fund Fee. Each Party agrees to
pay and bear the Federal Offshore Oil Pollution Compensation Fund Fee payable on
its share of oil produced, such fee being required by Article 302 of the Outer
Continental Shelf Lands Act Amendment of 1978 and any regulation lawfully
promulgated pursuant thereto; provided, however, should the oil owned by a Party
be reported by another Party in the applicable reporting form, it shall be the
obligation of such reporting Party and such reporting Party is specifically
authorized to and agrees to pay the Federal Offshore Oil Pollution Compensation
Fund Fee on those volumes which it reports for the benefit of the non-reporting
party, and such reporting Party may charge such non-reporting Party for the
payments so made.

Page 38 of 84

--------------------------------------------------------------------------------



ARTICLE 17

TAXES

17.1 Property Taxes. Operator shall render property covered by this Agreement as
may be subject to ad valorem taxation, and shall pay such property taxes for the
benefit of each Party. Operator shall charge each Party its share of such tax
payments.

17.2 Contest of Property Tax Valuation. Operator shall timely and diligently
protest to a final determination any valuation it deems unreasonable. Pending
such determination, Operator may elect to pay under protest. Upon final
determination, Operator shall pay the taxes and any interest, penalty, or cost
accrued as a result of such protest. In either event, Operator shall charge each
Party its share.

17.3 Production and Severance Taxes. Each Party shall pay, or cause to be paid,
all local, state and federal production and production related, severance and
excise taxes, due on any production that it received pursuant to the terms of
this Agreement.

17.4 Other Taxes and Assessments. Operator shall pay other applicable taxes
(other than income taxes) or assessments and charge each Party its share.

ARTICLE 18

INSURANCE

18.1 Insurance. Operator shall obtain the insurance required to be purchased by
Operator provided in Exhibit "B" and charge each Party its proportionate share
of the cost of such coverage. Each Party agrees to obtain at its own expense the
insurance required to be purchased by the Parties in Exhibit “B.”

ARTICLE 19

LIABILITY, CLAIMS AND LAWSUITS

19.1 Individual Obligations. The obligations, duties and liabilities of the
Parties shall be several and not joint or collective; and nothing contained
herein shall ever be construed as creating a partnership of any kind, joint
venture, association, or other character of business entity recognizable in law
for any purpose.

Page 39 of 84

--------------------------------------------------------------------------------



19.2 Mortgages and Liens. No Party shall create a lien, mortgage, deed of trust
or similar encumbrance on the Lease without consent of the Operator. Any such
encumbrance shall be subordinated by its express terms to this Agreement
(including but not limited to Article 8.5), the Lease and any other agreement
into which the Parties have entered jointly in connection with development of
the Lease.

19.3 Notice of Claim or Lawsuit. If a claim is made against any Party or if any
Party is sued on account of any matter arising from operations hereunder, such
Party shall give prompt written notice to the other Parties. Operator shall
thereafter defend the claim on behalf of the joint account regardless whether or
not Operator has also been named as a party to the claim or suit.

19.4 Settlements. Operator may settle any single damage claim or suit involving
operations hereunder if the expenditure (excluding attorney’s fees and related
costs) does not exceed One Hundred Thousand Dollars ($100,000.00) and if the
payment is in complete settlement of such claim or suit. If the amount required
for settlement exceeds such amount, the Parties shall determine the further
handling of the claim or suit.

19.5 Legal Expense. Operator shall be entitled to retain outside counsel and
incur related costs at the expense of the joint account to defend itself against
claims arising out of joint operations conducted pursuant to this Agreement.
Operator shall notify each Party of its choice of outside counsel within thirty
days after retention of such counsel. Operator’s rights pursuant to this Article
19.4 shall not infringe upon any Party’s right to retain separate counsel to
represent such Party at such Party’s separate expense. In that event, a Party
shall still be liable for it’s pro rata share of legal expenses incurred by
Operator in its defense of a claim.

19.6 Liability for Losses, Damages, Injury or Death. Liability for losses,
damages, injury, or death arising from operations under this Agreement shall be
borne by the Parties in proportion to their Participating Interests in the
operations out of which such liability arises, except when such liability
results from the gross negligence or willful misconduct of Operator, in which
case Operator shall be liable to the extent of its gross negligence or
intentional misconduct.

19.7 Indemnification For Non-Consent Operations. THE PARTICIPATING PARTIES SHALL
DEFEND, INDEMNIFY AND HOLD THE NON-PARTICIPATING PARTIES HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION, LIABILITIES, DAMAGES AND

Page 40 of 84

--------------------------------------------------------------------------------



JUDGMENTS (“CLAIMS”) ARISING OUT OF OR RELATED TO THEIR NON-CONSENT OPERATIONS,
REGARDLESS OF THE NON-PARTICIPATING PARTY’S(IES’) NEGLIGENCE OR FAULT (INCLUDING
STRICT LIABILITY), BUT EXCLUDING ANY CLAIMS ARISING OUT OF THE NON-PARTICIPATING
PARTY’S(IES’) GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT.

ARTICLE 20

INTERNAL REVENUE PROVISION

20.1 Internal Revenue Provision.

(a) Notwithstanding any provisions herein that the rights and liabilities
hereunder are several and not joint or collective or that this Agreement and the
operations hereunder shall not constitute a partnership, if for Federal income
tax purposes this Agreement and the operations hereunder are regarded as a
partnership, then for Federal income tax purposes each Party elects to be
excluded from the application of all provisions of Subchapter K, Chapter 1,
Subtitle A, Internal Revenue Code of 1986, as permitted and authorized by
Section 761 of said Code and the regulations promulgated thereunder. Operator is
hereby authorized and directed to execute on behalf of each Party such evidence
of this election as may be required by the Federal Internal Revenue Service
including specifically, but not by way of limitation, all of the returns,
statements, and data required by Federal Regulations 1.761.2. Should there be
any requirement that each Party further evidence this election, each Party
agrees to execute such documents and furnish such other evidence as may be
required by the Federal Internal Revenue Service. Each Party further agrees not
to give any notices or take any other action inconsistent with the election made
hereby. If any present or future income tax law of the United States of America
or any state contains provisions similar to those contained in Subchapter K,
Chapter 1, Subtitle A of the Internal Revenue Code of 1986, under which an
election similar to that provided by Section 761 of said Subchapter K is
permitted each Party makes such election or agrees to make such election as may
be permitted by such laws. In making this election, each Party states that the
income derived by it from the operations under this Agreement can be adequately
determined without the computation of partnership taxable income.

Page 41 of 84

--------------------------------------------------------------------------------



ARTICLE 21

DISPOSITION OF PRODUCTION

21.1 Facilities to Take in Kind. Any Party shall have the right, at its sole
risk and expense, to construct Facilities for taking its share of production in
kind, provided that such Facilities at the time of installation do not interfere
with continuing operations on the Lease.

21.2 Taking Production in Kind. Each Party shall have the right and obligation
to take in kind or separately dispose of its share of the oil and/or condensate
and gas produced and saved from the Lease as set forth in this Agreement.

21.3 Failure to Take Liquids in Kind. If any Party fails to take in kind or
dispose of its share of the oil and/or condensate, Operator shall have the
option, but never the obligation, either to:

(a) purchase oil and/or condensate at Operator's posted price or, in the absence
of a posted price, at the price prevailing in the area for oil and/or condensate
of the same kind, gravity, and quality; or

(b) sell such oil and/or condensate to others at the best price obtainable by
Operator, subject to revocation at will by the non-taking Party. The said option
by Operator may be exercised only upon written consent of the non-taking Party.
All contracts of sale by Operator of any Party's share of oil and/or condensate
shall be only for such reasonable periods of time as are consistent with the
minimum needs of the industry under the circumstances, but in no event shall any
contract be for a period in excess of one (1) year. Proceeds of all sales made
by Operator pursuant to this Article shall be paid to the Parties entitled
thereto. Unless required by governmental authority or judicial process, no Party
shall be forced to share an available market with any non-taking Party.

21.4 Expenses of Delivery in Kind. Any cost incurred by Operator in making
delivery of any Party's share of oil and/or condensate and gas, or disposing of
same pursuant to Article 22.3, shall be borne by such Party.

21.5 Failure to Take Gas In Kind. If any Party fails to take in kind or dispose
of its share of the natural gas as set forth in this Agreement, then the terms
and conditions of the gas balancing agreement attached hereto as Exhibit "E"
shall govern the rights of the Parties with respect to such failure.

Page 42 of 84

--------------------------------------------------------------------------------



ARTICLE 22

APPLICABLE LAW

22.1 Applicable Law. This Agreement shall be interpreted according to the laws
of the State of Texas without giving any effect to conflicts of laws principles
that might require the application of the law of some other jurisdiction.

ARTICLE 23

LAWS, REGULATIONS AND NONDISCRIMINATION

23.1 Laws and Regulations. This Agreement and operations hereunder are subject
to all applicable laws, rules, regulations, and orders, and any provision of
this Agreement found to be contrary to or inconsistent with any such law, rule,
regulation, or order shall be deemed modified accordingly.

23.2 Nondiscrimination. In the performance of work under this Agreement, the
Parties agree to comply, and Operator shall require each independent contractor
to comply, with the governmental requirements set forth in Exhibit "D" and with
all of the provisions of Article 202(1) to (7), inclusive, of Executive Order
No. 11246, as amended.

ARTICLE 24

FORCE MAJEURE

24.1 Force Majeure. All obligations imposed by this Agreement on each Party,
except for the payment of money, shall be suspended while compliance is
prevented, in whole or in part, by a labor dispute, fire, flood, war, civil
disturbance, or act of God; by laws; by governmental rules, regulations, or
orders; by inability to secure materials; or by any other cause, whether similar
or dissimilar, beyond the reasonable control of the said Party; provided,
however, that performance shall be resumed within a reasonable time after such
cause has been removed; and provided further that no Party shall be required
against its will to settle any labor dispute.

24.2 Notice. Whenever a Party's obligations are suspended under Article 24.1,
such Party shall immediately notify the other Parties and give full particulars
of the reason for such suspension.

Page 43 of 84

--------------------------------------------------------------------------------



ARTICLE 25

SUCCESSORS AND ASSIGNS, PREFERENTIAL RIGHT TO PURCHASE AND TRANSFERS OF INTEREST

25.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors,
representatives and assigns and shall constitute a covenant running with the
Lease.

25.2 Preferential Right to Purchase. Should any Party desire to sell, farmout,
or otherwise dispose of all or any part of its interest in the Lease, it shall
promptly give written notice to the other Parties hereto, with full information
concerning its proposed sale, farmout or other deposition, which shall include
the name and address of any prospective purchaser (who must be ready, willing
and able to purchase), the purchase price, and all other terms of the offer. The
other Parties hereto shall then have an optional prior right, for a period of
thirty (30) days after receipt of the notice, to acquire the interest on the
same terms and conditions, all of the interest which the selling Party proposes
to sell, farmout or otherwise dispose of; and if this optional right is
exercised, the purchasing Parties shall share the interest in the proportions
that the interest of each bears to the total interest of all acquiring parties.
Provided however, the foregoing optional right shall not exist or apply when a
Party proposes to mortgage its interest, or to dispose of its interest by
merger, reorganization, consolidation, or sale of all or substantially all of
its assets to a subsidiary or parent company or to a subsidiary of a parent
company, or to any company in which any one party owns a majority of the stock.

25.3 Transfer of Interest. Subject to the provisions of Article 25.5 hereof, a
Party may sell, transfer or assign all or any part of its interest in the lease,
provided that:

(a) Any such sale, transfer or assignment shall be made only to a financially
responsible Party or Parties.

(b) Such Party shall give the other Parties written notice of such sale,
transfer or assignment at least thirty (30) days prior to executing any
instrument(s) evidencing the sale, transfer or assignment (such notice to
include the name of each proposed transferee and the interest(s) to be
transferred).

(c) Such Party shall incorporate in each instrument evidencing the sale,
transfer or assignment a provision making the same expressly subject to this
Operating Agreement and shall obtain (and furnish to the other Parties)

Page 44 of 84

--------------------------------------------------------------------------------



such transferee's written consent to be bound by all the provisions of this
Operating Agreement. Assignor shall remain liable as guarantor for the
obligations assumed by any of its assignees for a period of five years from the
date of that such assignments become effective.

25.4 Assignments. Any assignment, vesting, or relinquishment of interest between
the Parties shall be without warranty of title.

25.5 Consent to Assign. A Party may not sell, transfer, farm out, assign, or
otherwise dispose of all or part of its interest in the Lease without the prior
written consent of the other Parties, unless:

(a) the transferee is financially capable of assuming the obligations hereunder
and, in accordance with Article 25.5(c), the transferor furnishes the Parties
with proof of such financial capability that, in the case of Outer Continental
Shelf leases, shall be proof that the transferee is currently qualified by the
Minerals Management Service, an agency of the United States Department of the
Interior, or a successor agency having jurisdiction (hereinafter "MMS"), to own
Outer Continental Shelf leases and that the transferee has on file with the MMS
the appropriate lessee and Operator bonds;

(b) transferee agrees in writing to assume all obligations and liabilities under
this Agreement related to the interest acquired; and

(c) the transferor has given the other Parties written notice of the transfer at
least fifteen (15) days before the date of the transfer, such notice to include
the name of each proposed transferee, a description of the interests to be
transferred, and the proof set forth in Article 25.5(a).

The requirements of this Article 25.5 shall not apply to a merger,
consolidation, reorganization, sale or transfer to an Affiliate, a mortgage by a
Party of its interest in the Lease, a sale of all, or substantially all, of a
Party's domestic exploration and production properties, a transfer or
disposition between the Parties hereto, or any conveyance of a production
payment (volumetric or otherwise) created out of all or any part of the interest
of such Party in part or all of the Lease executed as further security for the
debt secured by that security device, or any assignment of an overriding royalty
interest in and to part or all of the Lease.

Page 45 of 84

--------------------------------------------------------------------------------



ARTICLE 26

TERM

26.1 Term. This Agreement shall remain in effect so long as a Lease remains in
effect and thereafter until (a) all wells have been abandoned and plugged or
turned over to the Parties owning an interest in the Lease on which the wells
are located; (b) all Platforms, Facilities, and equipment have been disposed by
the Operator in accordance with Article 14; (c) all claims in Article 19 have
been settled or otherwise disposed of; and (d) there has been a final accounting
and settlement. Termination of this Agreement shall not relieve a Party of a
liability or obligation accrued or incurred before termination and is without
prejudice to all continuing confidentiality obligations or other obligations in
this Agreement.

ARTICLE 27

EXECUTION

27.1 Counterpart Execution. This Agreement may be executed by signing the
original or a counterpart thereof. If this Agreement is executed in
counterparts, all counterparts taken together shall have the same effect as if
all the Parties had signed the same instrument; provided however, none of said
counterparts shall be binding until all Parties have executed a counterpart
hereof.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

Page 46 of 84

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates
shown below, but effective as of the date first hereinabove written.

OPERATOR:

DEVON ENERGY PRODUCTION COMPANY, L.P.

By: __________________________________

Name:__________________________________

Title:__________________________________

WITNESSES:

________________________

Printed Name of Witness

WITNESSES:

________________________

Printed Name of Witness

NON-OPERATOR:

______________________________

By: __________________________________

Name:__________________________________

Title:__________________________________

WITNESSES:

________________________

Printed Name of Witness

WITNESSES:

________________________

Printed Name of Witness

Page 47 of 84

--------------------------------------------------------------------------------



Exhibit “A”

Description of Leases, Interests of the Parties and Designated Representatives

Attached to and made a part of that certain Offshore Operating Agreement dated
_____, 200_, by and between Devon Energy Production Company, L.P. and
____________________, covering ________ Block ____ (OCS-G ______)

I. The Operating Agreement covers the following described Leases:

II. The Owners of the Leases and their percentage interests are as follows:

Owner                                             Percentage Interests

Devon Energy

Production Company, L.P.                     50.00000%

________________________            50.00000%

Ill. The Operator for the Leases covered by the Agreement shall be:

Devon Energy Production Company, L.P.

IV. Notification addresses are as follows:

Operator:

Devon Energy Production Company, L.P.

1200 Smith Street

Houston, Texas 77002

Attn: Mark K. Gress

Telephone: 713-286-5858

Fax: 713-286-5737

Non-Operator:

Page 48 of 84

--------------------------------------------------------------------------------



EXHIBIT "B"

Attached to and made a part of that certain Offshore Operating Agreement dated
_____, 2005, by and between Devon Energy Production Company, L.P. and
____________________ covering ___________ Area, Block ___, OCS-G _____.

INSURANCE REQUIREMENTS

1. Operator shall obtain and charge the joint account for insurance as follows:

(a) Insurance which shall comply with all applicable workmen's compensation and
occupational diseases' laws and which shall cover all employees of Operator
engaged in operations under this Agreement; Employers Liability insurance shall
be provided with a limit of $1,000,000 per occurrence. Policy shall be
specifically endorsed to include coverage under the U.S. Longshore and Harbor
Worker's Compensation, including the Outer Continental Shelf Lands Act, Full
Maritime Endorsement, including Jones Act, Unseaworthiness, Death on the High
Seas Act and the General Maritime Laws for all employees including coverage for
transportation, wages, maintenance and care. Also coverage should be amended to
provide for Voluntary Compensation Endorsement, In Rem Endorsement, Borrowed
Servant Endorsement, Alternate Employer Endorsement, and All States Endorsement.

(b) Operator may be self-insured for liability under said compensation laws in
which event the Joint Account shall be charged an amount equivalent to the
premium which would have been paid had such insurance been obtained, and that a
Party conducting operations for less than all of the parties hereto may be
self-insured for liability under said compensation laws. All such Workmen's
Compensation and/or Employer's Liability Insurance Policies shall name Parties
as "Alternate Employers" for suits brought by operators, employees and waive all
rights of subrogation against the Parties to this agreement.

(c) Operator shall not carry physical damage insurance on jointly owned
property, it being understood and agreed that each party will be responsible for
its own interest in such properties and will assume its portion of any loss that
occurs. Each party hereby waives its rights of recovery against all other
parties to the Agreement and agrees that all insurance policies covering its
interest in the jointly owned property will be suitably endorsed to effectuate
this waiver. Operator shall promptly notify non-operators in writing of all
losses involving damage to a jointly owned property in excess of $10,000.00.

2. At all times while operations are being conducted hereunder, each Party shall
obtain and maintain at all times at its own expense the following types of
insurance:

Page 49 of 84

--------------------------------------------------------------------------------



(a) Comprehensive General Liability: Such insurance shall have the following
limits of liability:

i. Bodily Injury - $1,000,000.00 per person/ $2,000,000.00 per occurrence.

ii. Property Damage - $1,000,000.00 per occurrence/ $2,000,000.00 aggregate.

(b) Blanket Charterers' Legal Liability and Cargo Legal Liability: Such
insurance shall have a limit of liability of not less than $1,000,000.00.

(c) Control of Well Insurance: Such insurance shall be in the minimum amount of
$50,000,000.00 for Operators Extra Expense (or equivalent well control and
re-drill coverage), plus $75,000,000.00 for seepage and pollution coverage in
compliance with the OCSLA 1978 and Oil Pollution Act of 1990 requirements.

(d) Umbrella or Excess Liability Insurance: Such insurance shall be in the
amount of $25,000,000.00, excess of all primary limits, covered by Items (a)
through (b), above.

(e) Each Party shall submit certificates of insurance reflecting satisfaction of
the foregoing requirements within thirty (30) days of the execution hereof, but
in no event later than ten (10) days before commencing operations on any well.
Should any of the above described insurance policies be canceled or if a
material change to coverage is prevalent before the expiration date thereof, the
issuing insurance company will mail to each Party thirty (30) days advanced
written notice of such cancellation or change in coverage.

3. Operator shall require all contractors engaged in operations under this
Agreement to comply with the applicable workmen's compensation and occupational
disease laws and to maintain such other insurance as the Operator deems
necessary.

Page 50 of 84

--------------------------------------------------------------------------------



EXHIBIT "C"

Attached to and made a part of that certain Offshore Operating Agreement dated
_______________, 200_, by and between Devon Energy Production Company, L.P., as
Operator, and ____________________, as Non-Operator, covering and affecting
_________________________ Area, Block _____, OCS-G ______, offshore
____________, Gulf of Mexico.

ACCOUNTING PROCEDURE

OFFSHORE JOINT OPERATIONS

I. GENERAL PROVISIONS

1. Definitions

"Joint Property" shall mean the real and personal property subject to the
Agreement to which this Accounting Procedure is attached.

"Joint Operations" shall mean all operations necessary or proper for the
development, operation, protection and maintenance of the Joint Property.

"Joint Account" shall mean the account showing the charges paid and credits
received in the conduct of the Joint Operations and which are to be shared by
the Parties.

"Operator" shall mean the party designated to conduct the Joint Operations.

"Non-Operators" shall mean the Parties of this Agreement other than the
Operator.

"Parties" shall mean Operator and Non-Operators.

"First Level Supervisors" shall mean for the purposes of the Agreement, those
employees whose primary function in Joint Operations is the direct supervision
of other employees and/or contract labor who are directly employed on the Joint
Property. The First Level Supervisor does not have to be housed directly in the
field for which he/she supervises.

"Technical Employees" shall mean those employees having special and specific
engineering, geological or other professional skills, and whose primary function
in Joint Operations is the handling of specific operating conditions and
problems for the benefit of the Joint Property.

"Personal Expenses" shall mean travel and other reimbursable expenses of
Operator's employees.

“Material” shall mean personal property, equipment or supplies acquired or held
for use on the Joint Property.

"Controllable Material" shall mean Material that at the time is so classified in
the Material Classification Manual as most recently recommended by the Council
of Petroleum Accountants Societies.

"Shore Base Facilities" shall mean onshore support facilities that during
drilling, development, maintenance and producing operations provide such
services to the Joint Property as receiving and transshipment point for
supplies, materials and equipment; debarkation point for drilling and production
personnel and services; communication, scheduling and dispatching center; other
associated functions benefiting the Joint Property.

"Offshore Facilities" shall mean platforms and support systems such as oil and
gas handling facilities, living quarters, offices, shops, cranes, electrical
supply equipment and systems, fuel and water storage and piping, heliport,
marine docking installations, communication facilities, navigation aids, and
other similar facilities necessary in the conduct of offshore operations.

Page 51 of 84

--------------------------------------------------------------------------------



2. Statements and Billings

Operator shall bill Non-Operators on or before the last day of each month for
their proportionate share of the Joint Account for the preceding month. Such
bills will be accompanied by statements which identify the authority for
expenditure, lease or facility, and all charges and credits, summarized by
appropriate classifications of investment and expense except that items of
Controllable Material and unusual charges and credits shall be separately
identified and fully described in detail.

3. Advances and Payments by Non-Operators

A. In addition to any rights to require advance payment granted to Operator in
the Agreement, the Operator may require the Non-Operators to advance their share
of estimated cash outlay for the succeeding month's operation within fifteen
(15) days after receipt of the billing or by the first day of the month for
which the advance is required, whichever is later. Operator shall adjust each
monthly billing to reflect advances received from the Non-Operators.

B. Each Non-Operator shall pay its proportion of all bills within fifteen (15)
days after receipt. If payment is not made within such time, the unpaid balance
shall bear interest monthly at the prime rate in effect at Chase Manhattan Bank,
New York, New York on the first day of the month in which delinquency occurs
plus 3% or the maximum contract rate permitted by the applicable usury laws of
the jurisdiction in which the Joint Property is located, whichever is the
lesser, plus attorney's fees, court costs, and other costs in connection with
the collection of unpaid amounts.

4. Adjustments

Payment of any such bills shall not prejudice the right of any Non-Operator to
protest or question the correctness thereof; provided, however, all bills and
statements (including Payout Status Statements) rendered to Non-Operators by
Operator during any calendar year shall conclusively be presumed to be true and
correct after twenty-four (24) months following the end of any such calendar
year, unless within the said twenty-four (24) month period a Non-Operator takes
written exception thereto and makes claim on Operator for adjustment. No
adjustment favorable to Operator shall be made unless it is made within the same
prescribed period. The provisions of this paragraph shall not prevent
adjustments resulting from (i) a physical inventory of Controllable Material as
provided for in Section V; (ii) a government/regulatory audit, and (iii) working
interest ownership changes.

5. Audits

A. A Non-Operator, upon notice in writing to Operator and all other
Non-Operators, shall have the right to audit Operator's accounts and records
relating to the Joint Account for any calendar year within the twenty-four (24)
month period following the end of such calendar year; provided, however, the
making of an audit shall not extend the time for the taking of written exception
to and the adjustments of accounts as provided for in Paragraph 4 of this
Section I. Where there are two or more Non-Operators, the Non-Operators shall
make every reasonable effort to conduct a joint audit in a manner which will
result in a minimum of inconvenience to the Operator. Operator shall bear no
portion of the Non-Operators’ audit cost incurred under this paragraph unless
agreed to by the Operator. The audits shall not be conducted more than once each
year without prior approval of Operator, except upon the resignation or removal
of the Operator, and shall be made at the expense of those Non-Operators
approving such audit.

B. The Operator shall reply in writing to an audit report within 180 days after
receipt of such report. Subsequently, at least at 90-day intervals, the
Non-Operator and the Operator should exchange substantive replies in order to
come to a mutually agreeable resolution of the audit exceptions. After a period
of 18 months if no resolution has been forthcoming, the lead audit company or
Operator may call an audit exception conference for the purpose of resolving
audit issues/exceptions that are outstanding. The meeting will require one
month's advance written notice to Operator and all audit participants, and will
be held at the Operator's office or other mutually agreeable location, and
require the attendance of representatives of Operator and each audit participant
responsible for the areas in which the exceptions are based and who have the
authority to resolve issues on behalf of their company. Any party who fails to
attend the resolution conference shall be bound by any resolution reached at the
conference. The lead audit company will coordinate the response/position of the
Non-Operators and continue to maintain its traditional

Page 52 of 84

--------------------------------------------------------------------------------



role throughout the audit resolution process. Attendees will make good faith
efforts to resolve outstanding issues, and each Party will be required to
present substantive information supporting its position. An audit resolution
conference may be held as often as agreed to by the parties. Issues unresolved
at one conference can be discussed at subsequent conferences until each such
issue/exception is resolved.

6. Approval by Non-Operators

Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other sections of this Accounting Procedure and if the
agreement to which this Accounting Procedure is attached contains no contrary
provisions in regard thereto, Operator shall notify all Non-Operators of the
Operator's proposal, and the agreement or approval of a majority in interest of
the Non-Operators shall be controlling on all Non-Operators.

II. DIRECT CHARGES

Operator shall charge the Joint Account with the following items:

1. Rentals and Royalties

Lease rentals and royalties paid by Operator for the Joint Operations.

2. Labor

A. (1) Salaries and wages of Operator's field employees directly employed on the
Joint Property in the conduct of Joint Operations.

(2) Salaries and wages of Operator's employees directly employed on Shore Base
Facilities or other Offshore Facilities serving the Joint Property if such costs
are not charged under Paragraph 7 of this Section II.

(3) Salaries of First Level Supervisors in the field.

(4) Salaries and wages of Technical Employees directly employed on the Joint
Property if such charges are excluded from the Overhead rates.

(5) Salaries and wages of Technical Employees either temporarily or permanently
assigned to and directly employed in the operation of the Joint Property if such
charges are excluded from the overhead rates.

B. Operator's cost of holiday, vacation, sickness and disability benefits and
other customary allowances paid to employees whose salaries and wages are
chargeable to the Joint Account under Paragraph 2A of this Section II. Such
costs under this Paragraph 2B may be charged on a "when and as paid basis" or by
"percentage assessment" on the amount of salaries and wages chargeable to the
Joint Account under Paragraph 2A of this Section II. If percentage assessment is
used, the rate shall be based on the Operator's cost experience.

C. Expenditures or contributions made pursuant to assessments imposed by
governmental authority which are applicable to Operator's costs chargeable to
the Joint Account under Paragraphs 2A and 2B of this Section II.

D. Personal Expenses of those employees whose salaries and wages are chargeable
to the Joint Account under Paragraph 2A of this Section II.

3. Employee Benefits

Operator's current costs of established plans for employee's group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus,
and other benefit plans of a like nature, applicable to Operator's labor cost
chargeable to the Joint Account under Paragraphs 2A and 2B of this Section II
shall be Operator's actual cost not to exceed the percent most recently
recommended by the Council of Petroleum Accountants Societies (COPAS).

4. Material

Material purchased or furnished by Operator for use on the Joint Property as
provided under Section IV. Only such Material shall be purchased for or
transferred to the Joint Property as may be required for immediate use and is
reasonably practical and consistent with efficient and economical operations.
The accumulation of surplus stocks shall be avoided.

Page 53 of 84

--------------------------------------------------------------------------------



5. Transportation

Transportation of employees and Material necessary for the Joint Operations but
subject to the following limitations:

A. If Material is moved to the Joint Property from the Operator's warehouse or
other properties, no charge shall be made to the Joint Account for a distance
greater than the distance from the nearest reliable supply store where like
material is normally available or railway receiving point nearest the Joint
Property unless agreed to by the Parties.

B. If surplus Material is moved to Operator's warehouse or other storage point,
no charge shall be made to the Joint Account for a distance greater than the
distance to the nearest reliable supply store where like material is normally
available, or railway receiving point nearest the Joint Property unless agreed
to by the Parties. No charge shall be made to the Joint Account for moving
Material to other properties belonging to Operator, unless agreed to by the
Parties.

C. In the application of subparagraphs A and B above, the option to equalize or
charge actual trucking cost is available when the actual charge is less than the
amount most recently recommended by COPAS.

6. Services

The cost of contract services, equipment and utilities provided by outside
sources, except services excluded by Paragraph 9 of Section II and Paragraphs i
and ii of Section III. The cost of professional consultant services and contract
services of technical personnel directly engaged on the Joint Property if such
charges are excluded from the overhead rates. The cost of professional
consultant services or contract services of technical personnel directly engaged
in the operation of the Joint Property shall be charged to the Joint Account if
such charges are excluded from the overhead rates.

7. Equipment, Facilities and Affiliate Services Furnished by Operator

A. Operator shall charge the Joint Account for use of Operator owned equipment
and facilities, including Shore Base and/or Offshore Facilities, at rates
commensurate with costs of ownership and operation. Such rates may include
labor, maintenance, repairs, other operating expense, insurance, taxes,
depreciation and interest on gross investment less accumulated depreciation not
to exceed twelve percent (12%) per annum. In addition, for platforms only, the
rate may include an element of the estimated cost of dismantlement. Such rates
shall not exceed average commercial rates currently prevailing in the immediate
area of the Joint Property. If any Affiliate Services are utilized, the Operator
must maintain auditable records to support all affiliate charges to the Joint
Account. Such charges shall be subject to the same audit requirements provided
for Operator's charges in Section I paragraph 5.

B. In lieu of charges in Paragraph 7A above, Operator may elect to use average
commercial rates prevailing in the immediate area of the Joint Property For
automotive equipment, Operator may elect to use rates published by the Petroleum
Motor Transport Association, or other such organization recognized by COPAS.

8. Damages and Losses to Joint Property

All costs or expenses necessary for the repair or replacement of Joint Property
made necessary because of damages or losses incurred by fire, flood, storm,
theft, accident, or other causes, except those resulting from Operator's gross
negligence or willful misconduct. Operator shall furnish Non-Operator written
notice of damages or losses incurred as soon as practicable after the report
thereof has been received by Operator.

9. Legal Expense

Expense of handling, investigating and settling litigation or claims,
discharging of liens, payments of judgments and amounts paid for settlement of
claims incurred in or resulting from operations under the Agreement or necessary
to protect or recover the Joint Property, except that no charge for services of
Operator's legal staff or fees or expense of outside attorneys shall be made
unless previously agreed to by the Parties. All other legal expense is
considered to be covered by the overhead provisions of Section III unless
otherwise agreed to by the Parties, except as provided in Section I, Paragraph
3.

Page 54 of 84

--------------------------------------------------------------------------------



10. Taxes

All taxes of every kind and nature assessed or levied upon or in connection with
the Joint Property, the operation thereof, or the production therefrom, and
which taxes have been paid by the Operator for the benefit of the Parties. If
the ad valorem taxes are based in whole or in part upon separate valuations of
each party's working interest, then notwithstanding anything to the contrary
herein, charges to the Joint Account shall be made and paid by the Parties
hereto in accordance with the tax value generated by each party's working
interest.

11. Insurance

Net premiums paid for insurance required to be carried for the Joint Operations
for the protection of the Parties. In the event Joint Operations are conducted
at offshore locations in which Operator may act as self insurer for Workers'
Compensation and Employers' Liability and Offshore Business Interruption
Insurance, Operator may include the risk under its self insurance program in
providing coverage under State and Federal laws and charge the Joint Account at
Operator's cost not to exceed manual rates.

12. Communications

Costs of acquiring, leasing, installing, operating, repairing and maintaining
communication systems including radio and microwave facilities between the Joint
Property and the Operator's nearest Shore Base Facility. In the event
communication facilities systems serving the Joint Property are Operator owned,
charges to the Joint Account shall be made as provided in Paragraph 7 of this
Section II.

13. Ecological, Environmental and Safety

A. Costs incurred for the benefit of the Joint Property as a result of statutory
regulations for archaeological and geophysical surveys relative to
identification and protection of cultural resources and/or other environmental
or ecological surveys as may be required by the Minerals Management Service or
other regulatory authority. Also, costs to provide or have available pollution
containment and removal equipment plus costs of actual control and cleanup and
resulting responsibilities of oil spills as required by applicable laws and
regulations.

B. Safety costs for the benefit of Joint Property to conduct/implement safe
operational practices/guidelines as a result of laws, rules, regulations, or
orders or as recommended for voluntary compliance. Examples are the requirements
mandated by the Occupational Safety and Hazards Act (OSHA), Safety and
Environmental Management Program (SEMP), Process Safety Management (PSM), and/or
requirements that may be mandated/recommended by similar programs or by other
current or successor regulatory agencies. Similarly, costs incurred by the
Operator as deemed appropriate for prudent operations are also chargeable under
this provision.

C. Safety accomplishment awards for personnel chargeable to the Joint Account:

( X ) Shall be chargeable to the Joint Account

( ) Shall not be chargeable to the Joint Account

14. Abandonment and Reclamation

Costs incurred for abandonment and reclamation of the Joint Property, including
costs required by governmental or other regulatory authority.

15. Other Expenditures

Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II, or in Section III and which is of direct benefit to the Joint
Property and is incurred by the Operator in the necessary and proper conduct of
the Joint Operations.

III. OVERHEAD

As compensation for administrative, supervision, office services and warehousing
costs, Operator shall charge the Joint Account in accordance with this Section
III.

Unless otherwise agreed to by the Parties, such charge shall be in lieu of costs
and expenses of all offices and salaries or wages plus applicable burdens and
expenses of all personnel, except those directly chargeable under Section II.
The cost and expense of services from outside sources in connection with matters
of taxation, traffic, accounting or matters before or involving governmental
agencies shall be

Page 55 of 84

--------------------------------------------------------------------------------



considered as included in the overhead rates provided for in this Section III
unless such cost and expense are agreed to by the Parties as a direct charge to
the Joint Account.

i. Except as otherwise provided in Paragraph 2 of this Section III, the
salaries, wages and Personal Expenses of Technical Employees and/or the cost of
professional consultant services and contract services of technical personnel
directly employed on the Joint Property

( ) shall be covered by the overhead rates.

(X) shall not be covered by the overhead rates.

ii. Except as otherwise provided in Paragraph 2 of this Section III, the
salaries, wages and Personal Expenses of Technical Employees and/or costs of
professional consultant services and contract services of technical personnel
either temporarily or permanently assigned to and directly employed in the
operation of the Joint Property

(X) shall be covered by the overhead rates unless covered by an approved AFE or
other specific agreement..

( ) shall not be covered by the overhead rates.

1. Overhead - Drilling and Producing Operations

As compensation for overhead incurred in connection with drilling and producing
operations, Operator shall charge on either:

( ) Fixed Rate Basis, Paragraph 1A, or

(X) Percentage Basis, Paragraph 1B

A. Overhead - Fixed Rate Basis

(1) Operator shall charge the Joint Account at the following rates per well per
month:<

Drilling Well Rate __________ (Prorated for less than a full month)

Producing Well Rate ________

(2) Application of Overhead - Fixed Rate Basis for Drilling Well Rate shall be
as follows:

(a) Charges for drilling wells shall begin on the date when drilling or
completion equipment arrives on location and terminate on the date the drilling
or completion equipment moves off location or rig is released, whichever occurs
first, except that no charge shall be made during suspension of drilling
operations for fifteen (15) or more consecutive calendar days.

(b) Charges for wells undergoing any type of workover or recompletion for a
period of five (5) consecutive work days or more shall be made at the drilling
well rate. Such charges shall be applied for the period from date workover
operations, with rig or other units used in workover, commence through the date
of rig or other unit release, except that no charge shall be made during
suspension of operations for fifteen (15) or more consecutive calendar days.

(3) Application of Overhead - Fixed Rate Basis for Producing Well Rate shall be
as follows:

(a) An active well either produced or injected into for any portion of the month
shall be considered as a one-well charge for the entire month.

(b) Each active completion in a multi-completed well in which production is not
commingled down hole shall be considered as a one-well charge providing each
completion is considered a separate well by the governing regulatory authority.

(c) An inactive gas well shut in because of overproduction or failure of
purchaser to take the production shall be considered as a one-well charge
providing the gas well is directly connected to a permanent sales outlet.

(d) A one-well charge shall be made for the month in which plugging and
abandonment operations are completed on any well. This one-well charge shall be
made whether or not the well has produced except when drilling well rate
applies.

(e) All other inactive wells (including but not limited to inactive wells
covered by unit allowable, lease allowable, transferred allowable, etc.) shall
not qualify for an overhead charge.

(4) The well rates shall be adjusted as of the first day of April each year
following the effective date of the Agreement; provided however, if this
Accounting Procedure is attached to or otherwise governing the payout accounting
under a farmout agreement, the rates shall be adjusted on the first day of April
each year following the effective date of such farmout agreement. The adjustment
shall be computed by applying the adjustment factor most recently published by
COPAS. The adjusted rates shall be the initial or amended rates agreed to by the
Parties

Page 56 of 84

--------------------------------------------------------------------------------



increased or decreased by the adjustment factor described herein, for each year
from the effective date of such rates, in accordance with COPAS MFI-47
(“Adjustment of Overhead Rates”).

B. Overhead - Percentage Basis

(1) Operator shall charge the Joint Account at the following rates:

(a) Development

Three Percent (3%) of cost of Development of the Joint Property exclusive of
costs provided under Paragraph 9 of Section II and all salvage credits.

(b) Operating

Thirteen Percent (13%) of the cost of Operating the Joint Property exclusive of
costs provided under Paragraphs 1 and 9 of Section II, all salvage credits, the
value of injected substances purchased for secondary recovery and all taxes and
assessments which are levied, assessed and paid upon the mineral interest in and
to the Joint Property.

(2) Application of Overhead - Percentage Basis shall be as follows:

For the purpose of determining charges on a percentage basis under Paragraph 1B
of this Section III, development shall include all costs in connection with
drilling, redrilling, or deepening of any or all wells, and shall also include
any remedial operations requiring a period of five (5) consecutive work days or
more on any or all wells; also, preliminary expenditures necessary in
preparation for drilling and expenditures incurred in abandoning when the well
is not completed as a producer, and original cost of construction or
installation of fixed assets, the expansion of fixed assets and any other
project clearly discernible as a fixed asset, except Major Construction as
defined in Paragraph 2 of this Section III. All other costs shall be considered
as Operating except that catastrophe costs shall be assessed overhead as
provided in Section III, Paragraph 3.

2. Overhead - Major Construction

To compensate Operator for overhead costs incurred in the construction and
installation of fixed assets, the expansion of fixed assets, and any other
project clearly discernible as a fixed asset required for the development and
operation of the Joint Property, or costs incurred for the abandonment and
reclamation of the Joint Property, Operator shall either negotiate a rate prior
to the beginning of construction, or shall charge the Joint Account for Overhead
based on the following rates for any Major Construction project in excess of $
100,000.

A. If the Operator absorbs the engineering, design and drafting costs related to
the project:

(1) ____6____ % of total costs if such costs are more than $ 100,000 but less
than $500,000; plus

(2) ____5____ % of total costs in excess of $500,000 but less than $1,000,000;
plus

(3) ____4____ % of total costs in excess of $1,000,000.

B. If the Operator charges engineering, design and drafting costs related to the
project directly to the Joint Account:

(1) ____5____ % of total costs if such costs are more than $ 100,000 but less
than $500,000; plus

(2) ____4____ % of total costs in excess of $500,000 but less than $1,000,000;
plus

(3) ____3____ % of total costs in excess of $1,000,000.

Total costs shall mean the gross cost of any one project. For the purposes of
this paragraph, the component parts of a single project shall not be treated
separately and the cost of drilling and workover wells and artificial lift
equipment shall be excluded.

On each project, Operator shall advise Non-Operator(s) in advance which of the
above options shall apply. In the event of any conflict between the provisions
of this paragraph and those provisions under Section II, Paragraph 2 or
Paragraph 6, the provisions of this paragraph shall govern.

3. Overhead - Catastrophe

To compensate Operator for overhead costs incurred in the event of expenditures
resulting from a single occurrence due to oil spill, blowout, explosion, fire,
storm, hurricane, or other catastrophes as agreed to by the Parties, which are
necessary to restore the Joint Property to the equivalent condition that existed
prior to the event causing the expenditures, Operator shall either negotiate a
rate prior to charging the Joint Account or shall charge the Joint Account for
overhead based on the following rates:

(1) ____5____ % of total costs through $500,000; plus

(2) ____3____ % of total costs in excess of $500,000 but less than $1,000,000;
plus

(3) ____2____ % of total costs in excess of $1,000,000

Page 57 of 84

--------------------------------------------------------------------------------



Expenditures subject to the overheads above will not be reduced by insurance
recoveries, and no other overhead provisions of this Section III shall apply.

4. Re-negotiation of Rates

The Overhead rates provided for in this Section III may be re-negotiated from
time to time only by mutual agreement between the Parties hereto if, in
practice, the rates are found to be insufficient or excessive.

IV. PRICING OF JOINT ACCOUNT MATERIAL PURCHASES, TRANSFERS AND DISPOSITIONS

Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for all Material movements affecting the Joint
Property. Operator shall provide all Material for use on the Joint Property;
however, at Operator's option, such Material may be supplied by the
Non-Operator. Operator shall make timely disposition of idle and/or surplus
Material, such disposal being made either through sale to Operator or
Non-Operator, division in kind, or sale to outsiders. Operator may purchase, but
shall be under no obligation to purchase, interest of Non Operators in surplus
condition A or B Material. The disposal of surplus Controllable Material not
purchased by the Operator shall be agreed to by the Parties.

1. Purchases

Material purchased shall be charged at the price paid by Operator after
deduction of all discounts received. In case of Material found to be defective
or returned to vendor for any other reasons, credit shall be passed to the Joint
Account when adjustment has been received by the Operator.

2. Transfers and Dispositions

Material furnished to the Joint Property and Material transferred from the Joint
Property or disposed of by the Operator, unless otherwise agreed to by the
Parties, shall be priced on the following basis exclusive of cash discounts:

A. New Material (Condition A)

(1) Tubular Goods Other than Line Pipe

(a) Tubular goods, sized 2 3/8 inches OD and larger, except line pipe, shall be
priced at Eastern mill published carload base prices effective as of date of
movement plus transportation cost using the 80,000 pound carload weight basis to
the railway receiving point nearest the Joint Property for which published rail
rates for tubular goods exist. If the 80,000-pound rail rate is not offered, the
70,000 pound or 90,000 pound rail rate may be used. Freight charges for tubing
will be calculated from Lorain, Ohio, and casing from Youngstown, Ohio.

(b) For grades which are special to one mill only, prices shall be computed at
the mill base of that mill plus transportation cost from that mill to the
railway receiving point nearest the Joint Property as provided above in
Paragraph 2.A.(1)(a). For transportation cost from points other than Eastern
mills, the 30,000-pound Oil Field Haulers Association interstate truck rate
shall be used.

(c) Special end finish tubular goods shall be priced at the lowest published out
of stock price, f.o.b. Houston, Texas, plus transportation cost, using Oil Field
Haulers Association interstate 30,000 pound truck rate, to the railway receiving
point nearest the Joint Property.

(d) Macaroni tubing (size less than 2 3/8 inch OD) shall be priced at the lowest
published out of stock prices f.o.b. the supplier plus transportation costs,
using the Oil Field Haulers Association interstate truck rate per weight of
tubing transferred, to the railway receiving point nearest the Joint Property.

(2) Line Pipe

(a) Line pipe movements (except size 24 inch OD and larger with walls 3/4 inch
and over) 30,000 pounds or more shall be priced under provisions of tubular
goods pricing in Paragraph A.(1) (a) as provided above. Freight charges shall be
calculated from Lorain, Ohio.

(b) Line pipe movements (except size 24 inch OD and larger with walls 3/4 inch
and over) less than 30,000 pounds shall be priced at Eastern mill published
carload base prices effective as of date of shipment, , plus transportation
costs based on freight rates as set forth under

Page 58 of 84

--------------------------------------------------------------------------------



provisions of tubular goods pricing in Paragraph A.(1)(a) as provided above.
Freight charges shall be calculated from Lorain, Ohio.

(c) Line pipe 24 inch OD and over and 3/4 inch wall and larger shall be priced
f.o.b. the point of manufacture at current new published prices plus
transportation cost to the railway receiving point nearest the Joint Property.

(d) Line pipe, including fabricated line pipe, drive pipe and conduit not listed
on published price lists shall be priced at quoted prices plus freight to the
railway receiving point nearest the Joint Property or at prices agreed to by the
Parties.

(3) Other Material shall be priced at the current new price, in effect at date
of movement, as listed by a reliable supply store nearest the Joint Property, or
point of manufacture, plus transportation costs, if applicable, to the railway
receiving point nearest the Joint Property.

(4) Unused new Material, except tubular goods, moved from the Joint Property
shall be priced at the current new price, in effect on date of movement, as
listed by a reliable supply store nearest the Joint Property, or point of
manufacture, plus transportation costs, if applicable, to the railway receiving
point nearest the Joint Property. Unused new tubulars will be priced as provided
above in Paragraph 2.A.(1) and (2).

B. Good Used Material (Condition B)

Material in sound and serviceable condition and suitable for reuse without
reconditioning:

(1) Material moved to the Joint Property

At seventy-five percent (75%) of current new price, as determined by Paragraph
A.

(2) Material used on and moved from the Joint Property

(a) At seventy-five percent (75%) of current new price, as determined by
paragraph A, if Material was originally charged to the Joint Account as new
Material or

(b) At sixty-five percent (65%) of current new price, as determined by Paragraph
A, if Material was originally charged to the Joint Account as used Material.

(3) Material not used on and moved from the Joint Property

At seventy-five percent (75%) of current new price as determined by Paragraph A.

The cost of reconditioning, if any, shall be absorbed by the transferring
property.



C. Other Used Material

(1) Condition C

Material which is not in sound and serviceable condition and not suitable for
its original function until after reconditioning shall be priced at fifty
percent (50%) of current new price as determined by Paragraph A. The cost of
reconditioning shall be charged to the receiving property, provided Condition C
value plus cost of reconditioning does not exceed Condition B value.

(2) Condition D

Material, excluding junk, no longer suitable for its original purpose, but
usable for some other purpose shall be priced on a basis commensurate with its
use. Operator may dispose of Condition D Material under procedures normally used
by Operator without prior approval of Non-Operators.

(a) Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A
and B seamless line pipe of comparable size and weight. Used casing, tubing or
drill pipe utilized as line pipe shall be priced at used line pipe prices.

(b) Casing, tubing or drill pipe used as higher pressure service lines than
standard line pipe, e.g., power oil lines, shall be priced under normal pricing
procedures for casing, tubing, or drill pipe. Upset tubular goods shall be
priced on a non-upset basis.

(3) Condition E

Junk shall be priced at prevailing prices. Operator may dispose of Condition E
Material under procedures normally utilized by Operator without prior approval
of Non-Operators.

D. Obsolete Material

Material which is serviceable and usable for its original function but condition
and/or value of such Material is not equivalent to that which would justify a
price as provided above may be specially priced as agreed to by the Parties.
Such price should result in the Joint Account being charged with the value of
the service rendered by such Material.

E. Pricing Conditions

(1) Loading or unloading costs may be charged to the Joint Account at the rate
of twenty-five cents (25¢) per hundred weight on all tubular goods movements, in
lieu of actual loading or unloading

Page 59 of 84

--------------------------------------------------------------------------------



costs sustained at the stocking point. The above rate shall be adjusted as of
the first day of April each year following January 1, 1985 by the same
percentage increase or decrease used to adjust overhead rates in Section III,
Paragraph 1.A.(4). Each year, the rate calculated shall be rounded to the
nearest cent and shall be the rate in effect until the first day of April next
year. Such rate shall be published each year by the Council of Petroleum
Accountants Societies.

(2) Material involving erection costs shall be charged at applicable percentage
of the current knocked down price of new Material.

3. Premium Prices

Whenever Material is not readily obtainable at published or listed prices
because of national emergencies, strikes or other unusual causes over which the
Operator has no control, the Operator may charge the Joint Account for the
required Material at the Operator's actual cost incurred in providing such
Material, in making it suitable for use, and in moving it to the Joint Property;
provided notice in writing is furnished to Non-Operators of the proposed charge
prior to billing Non-Operators for such Material. Each Non-Operator shall have
the right, by so electing and notifying Operator within ten days after receiving
notice from Operator, to furnish in kind all or part of his share of such
Material suitable for use and acceptable to Operator.

4. Warranty of Material Furnished By Operator

Operator does not warrant the Material furnished. In case of defective Material,
credit shall not be passed to the Joint Account until adjustment has been
received by Operator from the manufacturers or their agents.

V. INVENTORIES

The Operator shall maintain detailed records of Controllable Material.

1. Periodic Inventories, Notice and Representation

At reasonable intervals, inventories shall be taken by Operator of the Joint
Account Controllable Material. Written notice of intention to take inventory
shall be given by Operator at least thirty (30) days before any inventory is to
begin so that Non-Operators may be represented when any inventory is taken.
Failure of Non-Operators to be represented at an inventory shall bind
Non-Operators to accept the inventory taken by Operator.

2. Reconciliation and Adjustment of Inventories

Adjustments to the Joint Account resulting from the reconciliation of a physical
inventory shall be made within six months following the taking of the inventory.
Inventory adjustments shall be made by Operator to the Joint Account for
overages and shortages, but, Operator shall be held accountable only for
shortages due to lack of reasonable diligence.

3. Special Inventories

Special inventories may be taken whenever there is any sale, change of interest,
or change of Operator in the Joint Property. It shall be the duty of the party
selling to notify all other Parties as quickly as possible after the transfer of
interest takes place. In such cases, both the seller and the purchaser shall be
governed by such inventory. In cases involving a change of Operator, all Parties
shall be governed by such inventory.

4. Expense of Conducting Inventories

A. The expense of conducting periodic inventories shall not be charged to the
Joint Account unless agreed to by the Parties.

B. The expense of conducting special inventories shall be charged to the Parties
requesting such inventories, except inventories required due to change of
Operator shall be charged to the Joint Account.

Page 60 of 84

--------------------------------------------------------------------------------



EXHIBIT “D”

Attached to and made a part of that certain Offshore Operating Agreement dated
__________, 2005, by and between Devon Energy Production Company, L.P. and
________________________, covering and affecting _____________________ Area,
Block ____, OCS-G ______.

FEDERAL GOVERNMENT CONTRACT COMPLIANCE CERTIFICATION

The party with which you are contracting or one of its subsidiaries and
affiliates may be a Government contractor as defined by law, and therefore
required to obtain certification of compliance with certain applicable laws,
orders, regulations and requirements promulgated by Federal and State
authorities from the party designated or acting as a contractor (Contractor), in
the foregoing agreement of which this exhibit is a part.

Contractor hereby agrees to comply with the provisions of the Equal Opportunity
clause, and any amendments thereto, all of which are incorporated in this
agreement by reference, and as are set forth in paragraph 60-1.4 of the
regulations of the Secretary of Labor (41 CFR Chapter 60), issued pursuant to
Executive Order 11246 dated September 24, 1965, as well as all other rules and
regulations set forth herein. Contractor is also aware of and informed of its
responsibilities under the Rehabilitation Act of 1973 Section 503 (41 CFR
60-741) and Executive Order 11758 dated January 15, 1974 (41 CFR 60-250) and, if
applicable to Contractor, hereby agrees that it shall comply with the
requirements of said order. To ensure compliance with such requirements and to
direct attention to such laws, Contractor hereby agrees to the provisions set
forth below, if applicable to Contractor, and to such provisions incorporation
into any contracts, purchase orders or other transactions between the parties
and certifies its compliance with such provisions.

WRITTEN AFFIRMATIVE ACTION COMPLIANCE PROGRAM

The contractor certifies that it has 50 or more employees and is covered by a
Federal Government contract or subcontract valued at $50,000 or more, and has
developed written Affirmative Action Compliance Programs for each of its
establishments consistent with the rules and regulations published by the
Department of Labor in 41 C.F.R. Chapter 60.

[41 C.F.R. §60-1.4]

EMPLOYER INFORMATION REPORT EEO-1 STANDARD FORM 100

The contractor certifies that it files an annual Employer Information Report
EEO-1 Standard Form 100.

[41 C.F.R. §60-1.7]

CERTIFICATION OF NON-SEGREGATED FACILITIES

The contractor certifies that it does not, and will not maintain any facilities
for employees in a segregated manner or permit its employees to perform their
services at any location under its control, where segregated facilities are
maintained. The contractor or subcontractor will insure that facilities provided
for employees are provided in such a manner that segregation of the basis of
race, color, religion, or national origin cannot result. The term "facilities"
means any waiting rooms, work areas, restaurants and other eating areas, time
clocks, restrooms, washrooms, locker rooms, and other storage or dressing areas,
parking lots, drinking fountains, recreation or entertainment areas,
transportation and housing facilities provided for employees.

The contractor further certifies that, where necessary, it will obtain identical
certification from its subcontractors and notify its subcontractors of their
responsibilities under Executive Order 11246, as amended.

[41 C.F.R. §60-1.8]

EQUAL OPPORTUNITY CLAUSE

(A) The contractor will not discriminate against any employee or applicant for
employment because of race, color, religion, sex, or national origin. The
contractor will take affirmative action to ensure that applicants are employed,
and that employees are treated during employment, without regard to their race,
color, religion, sex, or national origin. Such action shall include, but not be
limited to the following: Employment, upgrading, demotion, or transfer,
recruitment or recruitment advertising; layoff or termination; rates of pay or
other forms of compensation, and selection for training, including
apprenticeship. The contractor agrees to post in conspicuous places, available
to employees and applicants for employment, notices to be provided by the
contracting officer setting forth the provisions of this nondiscrimination
clause.

(B) The contractor will, in all solicitations or advertisements for employees
placed by or on behalf of the contractor, state that all qualified applicants
will receive consideration for employment without regard to race, color,
religion, sex, or national origin.

(C) The contractor will send to each labor union or representative of workers
with which it has a collective bargaining agreement or contract or
understanding, a notice, to be provided by the agency contracting officer,
advising the labor union or workers' representative of the contractor's
commitment under Section 202 of Executive Order 11246 of

Page 61 of 84

--------------------------------------------------------------------------------



September 24, 1965, and shall post copies of the notice in conspicuous places
available to employees and applicants for employment.

(D) The contractor will comply with all provisions of Executive Order 11246 of
September 24, 1965, and of the rules, regulations, and relevant orders of the
Secretary of Labor.

(E) The contractor will furnish all information and reports required by
Executive Order 11246 of September 24, 1965, and by the rules and regulations,
and orders of the Secretary of Labor, or pursuant thereto, and will permit
access to his books, records, and accounts by the contracting agency and the
Secretary of Labor for purposes of investigation to ascertain compliance with
such rules, regulations and orders.

(F) In the event of the contractor’s noncompliance with the nondiscrimination
clauses of this contract or with any of such rules, regulations, or orders, this
contract may be canceled, terminated, or suspended in whole or in part and the
contractor may be declared ineligible for further Government contracts in
accordance with procedures authorized in Executive Order 11246 of September 24,
1965, and such other sanctions as may be imposed and remedies invoked as
provided in Executive Order 11246 of September 24, 1965, and any other such
sanctions may be imposed and remedies invoked as provided in Executive Order
11246, or by rule, regulations, or order of the Secretary of Labor, or as
otherwise provided by law.

(G) The contractor will include the provisions of Paragraphs (1) through (7) in
every subcontract or purchase order unless exempted by rules, regulations or
orders of the Secretary of Labor issued pursuant to Section 204 of Executive
Order 11246 of September 24, 1965, so that such provisions will be binding upon
each subcontractor or vendor. The contractor will take such action with respect
to any subcontract or purchase order as may be directed by the Secretary of
Labor as a means of enforcing such provisions including sanctions for
noncompliance: Provided, however, that in the event the contractor becomes
involved in, or is threatened with litigation with a subcontractor or vendor as
a result of such direction, the contractor may request the United States to
enter into such litigation to protect the interest of the United States.

[Executive Order No. 11246, 42 U.S.C. §2000e and 41 C.F.R. §60 - 1.4(a).]

EQUAL EMPLOYMENT OPPORTUNITY FOR WORKERS WITH DISABILITIES

The contractor agrees that the affirmative action clause for disabled workers as
set forth in 41 C.F.R. 60-741.5(a) is incorporated by reference into each of its
covered Government contracts or subcontracts.

AFFIRMATIVE ACTION FOR DISABLED VETERANS

AND VETERANS OF THE VIETNAM ERA

(A) The contractor will not discriminate against any employee or applicant for
employment because he or she is a disabled veteran or veteran of the Vietnam era
in regard to any position for which the employee or applicant for employment is
qualified. The contractor agrees to take affirmative action to employ, advance
in employment and otherwise treat qualified disabled veterans and veterans of
the Vietnam era without discrimination based upon their disability or veterans
status in all employment practices such as the following: employment upgrading,
demotion or transfer, recruitment, advertising, layoff or termination, rates of
pay or other forms of compensation, and selection for training, including
apprenticeship.

(B) The contractor agrees to list all employment openings which exist at the
time of the execution of this contract and those which occur during the
performance of this contract, including those not generated by this contract and
including those occurring at an establishment of the contractor other than the
one wherein the contract is being performed, but excluding those of
independently operated corporate affiliates, at an appropriate local office of
the State employment service system wherein the opening occurs. The contractor
further agrees to provide such reports to such local office regarding employment
openings and hires as may be required. State and local government agencies
holding Federal contracts of $10,000 or more shall also list all of their
employment openings with the appropriate office of the State employment service,
but are not required to provide those reports set forth in paragraphs (D) and
(E).

(C) Listing of employment openings with the employment service system pursuant
to this clause shall be made at least concurrently with the use of any other
recruitment source or effort and shall involve the normal obligations which
attach to the placing of a bona fide job order, including the acceptance of
referrals of veterans and non-veterans. The listing of employment openings does
not require the hiring of any particular job applicant or from any particular
group of applicants, and nothing herein is intended to relieve the contractor
from any requirements in Executive orders or regulations regarding
nondiscrimination in employment.

(D) The reports required by paragraph (B) of this clause shall include, but not
be limited to periodic reports which shall be filed at least quarterly with the
appropriate local office or, where the contractor has more than one hiring
location in a State, with the central office of that State employment service.
Such reports shall indicate for each hiring location (1) the number of the
individuals hired during the reporting period, (2) the number of non-disabled
veterans of the Vietnam era hired, (3) the number of disabled veterans of the
Vietnam era hired, and (4) the total number of disabled veterans hired. The
reports should include covered veterans hired for on-the-job training under 38
U.S.C. 1787. The contractor shall submit a report within 30 days after the end
of each reporting period wherein any performance is made on this contract
identifying data for each hiring location. The contractor shall maintain at each
hiring location copies of the reports submitted until the expiration of one year
after final payment under the contract, during which time these reports and
related documentation shall be made available, upon request, for examination by
any authorized representatives of the contracting officer or of the Secretary of
Labor. Documentation would include personnel records reflecting job openings,
recruitment and placement.

Page 62 of 84

--------------------------------------------------------------------------------



(E) Whenever the contractor becomes contractually bound to the listing
provisions of this clause, it shall advise the employment service system in each
State where it has establishments of the name and location of each hiring
location in the State. As long as the contractor is contractually bound to these
provisions and has so advised the State system there is no need to advise the
State system of subsequent contracts. The contractor may advise the State system
when it is not longer bound by this contract clause.

(F) This clause does not apply to the listing of employment openings which occur
and are filled outside of the 50 States, the District of Columbia, Puerto Rico,
Guam, and the Virgin Islands.

(G) The provisions of paragraphs (B), (C), (D), and (E) of this clause do not
apply to openings which the contractor proposes to fill from within his own
organization. This exclusion does not apply to a particular opening once an
employer decides to consider applicants outside his own organization for that
opening.

(H) As used in this clause: (1) “All employment openings” includes all positions
except executive and top management, those positions that will be filled from
within the contractor’s organization, and positions lasting three days or less.
This term includes full-time employment, temporary employment of more than three
days’ duration, and part-time employment.

UTILIZATION OF SMALL BUSINESS CONCERNS

AND SMALL DISADVANTAGED BUSINESS CONCERNS

(A) It is the policy of the United States that small business concerns and small
business concerns owned and controlled by socially and economically
disadvantaged individuals shall have the maximum practicable opportunity to
participate in performing contracts led by any federal agency, including
contracts and subcontracts for subsystems, assemblies, components, and related
services for major systems. It is further the policy of the United States that
its prime contractors establish procedures to ensure the timely payment of
amounts due pursuant to the terms of their subcontracts with small business
concerns and small business concerns owned and controlled by socially and
economically disadvantaged individuals.

(B) The contractor hereby agrees to carry out this policy in the awarding of
contracts to the fullest extent consistent with efficient contract performance.
The contractor further agrees to cooperate in any studies or surveys as may be
conducted by the United States Small Business Administration or the awarding
agency of the United States as may be necessary to determine the extent of the
undersigned's compliance with this clause.

(C) As used in this contract, the term "small business concern" shall mean a
small business as defined pursuant to Section 3 of the Small Business Act and
relevant regulations promulgated pursuant thereto. The term "small business
concern owned and controlled by socially and economically disadvantaged
individuals" shall mean a small business concern:

(1) Which is at least fifty-one percent owned by one or more socially and
economically disadvantaged individuals; or in the case of any publicly owned
business, at least fifty-one percent of the stock of which is owned by one or
more socially and economically disadvantaged individuals; and

(2) Whose management and daily business operations are controlled by one or more
such individuals.

The contractor shall presume that socially and economically disadvantaged
individuals include black Americans, Hispanic Americans, native Americans,
Asian-Pacific Americans, Asian-Indian Americans and other minorities or any
other individual found to be disadvantaged by the administration pursuant to
Section 8(a) of the Small Business Act.

(D) The contractor acting in good faith may rely on written representations by
its subcontractors regarding their status as either a small business concern or
a small business concern owned and controlled by socially and economically
disadvantaged individuals.

[48 C.F.R. §52.219-8]

PREFERENCE FOR LABOR SURPLUS AREA CONCERNS

(A) Applicability. This clause is applicable if the contract exceeds the
appropriate small purchase limitation in Part 13 of the Federal Acquisition
Regulation.

(B) Policy. It is the policy of the government to award contracts to concerns
that agree to perform substantially in labor surplus areas (LSA's) when this can
be done consistent with the efficient performance of the contract and at prices
no higher than are obtainable elsewhere. The contractor agrees to use its best
efforts to place subcontracts in accordance with this policy.

(C) Order of Preference. In complying with paragraph B above and with paragraph
C of the clause of this contract entitled Utilization of Small Business Concerns
and Small Disadvantaged Business Concerns, the contractor shall observe the
following order of preference in awarding subcontracts: (1) small business
concerns that are LSA concerns, (2) other small business concerns, and (3) other
LSA concerns.

(D) Definitions. "Labor surplus area," as used in this clause, means a
geographical area identified by the Department of Labor in accordance with 20
C.F.R. 654, Subpart A, as an area of concentrated unemployment or
underemployment, or an area of labor surplus.

Page 63 of 84

--------------------------------------------------------------------------------



"Labor surplus area concern" as used in this clause, means a concern that
together with its first tier subcontractors will perform substantially in labor
surplus areas. Performance is substantially in labor surplus areas if the cost
incurred under the contract on account of manufacturing, production, or
performance of appropriate services in labor surplus areas exceed fifty percent
of the contract price.

[48 C.F.R. §52.220-3]

UTILIZATION OF WOMEN-OWNED SMALL BUSINESSES

(A) "Women-owned businesses" as used in this clause, means small business
concerns that are at least fifty-one percent owned by women who are United
States citizens and who also control and operate the business.

"Control" as used in this clause, means exercising the power to make policy
decisions.

"Operate" as used in this clause, means being actively involved in the day to
day management of the business.

"Small business concern" as used in this clause, means a concern including its
affiliates, that is independently owned and operated, not dominant in the field
of operation in which it is bidding on government contracts, and qualified as a
small business under the criteria and size standards in 13 C.F.R. 121.

(B) It is the policy of the United States that women-owned businesses shall have
the maximum practicable opportunity to participate in performing contracts
awarded by any federal agency.

(C) The contractor agrees to use its best efforts to give women-owned small
businesses the maximum practicable opportunity to participate in the
subcontracts it awards to the fullest extent consistent with the efficient
performance of its contract.

(D) The contractor may rely on written representations by its subcontractors
regarding their status as women-owned small businesses.

[48 C.F.R. §52.219-13]

CERTIFICATION REGARDING A DRUG-FREE WORKPLACE

(MARCH 1989)

(A) Definitions. As used in this provision, "Controlled substance" means a
controlled substance in schedules I through V of section 202 of the Controlled
Substances Act (21 U.S.C. 812) and as further defined in regulation at 21 CFR
1308.11-1308.15.

"Conviction" means a finding of guilt (including a plea of nolo contendere) or
imposition of sentence, or both, by any judicial body charged with the
responsibility to determine violations of the Federal or State criminal drug
statutes.

"Criminal drug statute" means a Federal or non-Federal criminal statute
involving the manufacture, distribution, dispensing, possession or use of any
controlled substance.

"Drug-free workplace" means a site for the performance of work done in
connection with a specific contract at which employees of the Contractor are
prohibited from engaging in the unlawful manufacture, distribution, dispensing,
possession, or use of a controlled substance.

"Employee" means an employee of a Contractor directly engaged in the performance
of work under a Government contract.

"Individual" means an offeror/contractor that has no more than one employee
including the offeror/contractor.

(B) By submission of its offer, the offeror, if other than an individual, who is
making an offer that equals or exceeds $25,000, certifies and agrees, that with
respect to all employees of the offeror to be employed under a contract
resulting from this solicitation, it will --

(1) Publish a statement notifying such employees that the unlawful manufacture,
distribution, dispensing, possession or use of a controlled substance is
prohibited in the Contractor's workplace and specifying the actions that will be
taken against employees for violations of such prohibition;

(2) Establish a drug-free awareness program to inform such employees about --

(i) The dangers of drug abuse in the workplace;

(ii) The Contractor's policy of maintaining a drug-free workplace;

(iii) Any available drug counseling, rehabilitation, and employee assistance
programs; and

(iv) The penalties that may be imposed upon employees for drug abuse violations
occurring in the workplace;

(3) Provide all employees engaged in performance of the contract with a copy of
the statement required by subparagraph (b)(1) of this provision;

Page 64 of 84

--------------------------------------------------------------------------------



(4) Notify such employees in the statement required by subparagraph (b)(1) of
this provision, that as a condition of continued employment on the contract
resulting from this solicitation, the employee will --

(i) Abide by the terms of the statement; and

(ii) Notify the employer of any criminal drug statute conviction for a violation
occurring in the workplace no later than five (5) days after such conviction;

(5) Notify the contracting officer within ten (10) days after receiving notice
under subdivision (b)(4)(ii) of this provision, from an employee or otherwise
receiving actual notice of such conviction; and

(6) Within 30 days after receiving notice under subparagraph (a)(4) of this
provision of a conviction, impose the following sanctions or remedial measures
on any employee who is convicted of drug abuse violations occurring in the
workplace:

(i) Take appropriate personnel action against such employee, up to and including
termination; or

(ii) Require such employee to satisfactorily participate in a drug abuse
assistance or rehabilitation program approved for such purposes by a Federal,
State, or local health, law enforcement, or other appropriate agency.

(7) Make a good faith effort to maintain a drug-free workplace through
implementation of subparagraphs (b)(1) through (b)(6) of this provision.

(C) By submission of its offer, the offeror, if an individual who is making an
offer of any dollar value, certifies and agrees that the offeror will not engage
in the unlawful manufacture, distribution, dispensing, possession, or use of a
controlled substance in the performance of the contract resulting from this
solicitation.

(D) Failure of the offeror to provide the certification required by paragraph
(b) or (c) of this provision, renders the offeror unqualified and ineligible for
award. (See FAR 9.104(g) and 19.602(a)(2)(i).)

(E) In addition to other remedies available to the Government, the certification
in paragraphs (b) and (c) of this provision concerns a matter within the
jurisdiction of an agency of the United States and the making of a false,
fictitious, or fraudulent certification may render the maker subject to
prosecution under Title 18, United States Code, Section 1001.

Page 65 of 84

--------------------------------------------------------------------------------



EXHIBIT "E"

Attached to and made a part of that certain Offshore Operating Agreement dated
_______________, 2005, by and between Devon Energy Production Company, L.P., as
Operator, and _______________________, as Non-Operator, covering and affecting
_________________________ Area, Block _____, OCS-G ______, offshore
____________, Gulf of Mexico.

GAS BALANCING AGREEMENT

1. General Provisions.

1.1 Scope. It is the intent of this Agreement that during the productive life of
the Lease subject to the above mentioned "Operating Agreement" the parties shall
share in the total cumulative production from the Lease in proportion to their
working interests as set out in the Operating Agreement. In accordance with the
terms of the Operating Agreement, each Party shall have the right and the
obligation to take its share of gas in kind, separately market its full share of
available production and arrange for the transportation of its gas. From time to
time, it is recognized that imbalances may occur in that parties may not take
their full working interest share of gas and other parties may take more than
their working interest share. This Agreement is intended to protect each party
against other parties receiving more than their proportionate share of the total
cumulative production. For the purposes of this agreement, all volumes and
amounts of gas shall be thermally adjusted so that such volumes and amounts
shall be reported and balanced hereunder on a Btu basis. For the purposes of
determining cumulative production hereunder, gas used in Lease operations,
vented or lost shall be excluded.

Definitions. As used in this Agreement:

(A) Arm’s Length Agreement shall mean any gas sales agreement with an
unaffiliated purchaser or any gas sales agreement with an affiliated purchaser
where the sales price represents market value in the Lease.

(B) Btu (British Thermal Unit) means the amount of heat required to raise the
temperature of one (1) avoirdupois pound of pure water from 58.5 to 59.5 degrees
Fahrenheit at a constant pressure of 14.73 pounds per square inch absolute.

(C) Casinghead Gas (oil well gas) means natural gas produced from wells
classified as oil wells by the Minerals Management Service.

(D) Cumulative Overproduction means the amount by which the cumulative volume of
gas taken by a party exceeds the cumulative volume that party was entitled to
take according to its working interest.

Page 66 of 84

--------------------------------------------------------------------------------



(E) Cumulative Underproduction means the amount by which the cumulative volume
of gas taken by a party is less than the cumulative volume that party was
entitled to take according to its working interest.

(F) Make-Up Gas means the volume of gas taken by an Underproducer to make up
Cumulative Underproduction pursuant to Paragraph 2.3 below. More specifically,
"Make Up Gas" shall mean that amount of gas volume an Underproducer may take
from an Overproducer in addition to its own proportionate share of current
production, in order to correct the imbalance that exists between the
Underproducer and Overproducer.

(G) MMBtu means one million Btus

(H) Non-affiliate as it relates to a party means any corporation or other
business organization not in control of and not controlled by and not under
common control with such party.

(I) Overproducer means a party charged with Cumulative Overproduction.

(J) Underproducer means a party credited with Cumulative Underproduction.

Application of Agreement. Notwithstanding anything to the contrary in the
Operating Agreement, if any party takes and disposes of less than its working
interest share of gas produced and saved during any calendar month, the volume
not taken by such party may be taken by any other party or parties hereto;
however, a party shall not be obligated to take more than its entitlement share
of production. If such volume is taken by more than one party, each taking party
shall be entitled to take the proportion thereof that its working interest bears
to the sum of the working interests of all taking parties, or in such other
proportions as the taking parties may agree upon among themselves. In the event
any of the parties hereto, whether or not such party has entered into a gas
sales arrangement or contract, does not take its full share of the cumulative
production or delivery capacity from the Lease, less gas used in operations,
vented or lost, the terms of this Agreement shall automatically become
effective. Regardless of whether such party is overproduced or underproduced,
all gas taken by a party in accordance with the terms of this Agreement shall be
regarded as gas taken for its own account with title thereto being in such
party, whether such gas be attributable to such party's working interest share
of production, or whether it is being taken as Overproduction, or whether it is
being taken as Make Up Gas. It is the intent of this Agreement that an
Overproducer shall not suffer financial loss as a result of the accommodation of
an Underproducer and that an Underproducer shall not be unjustly enriched by
said underproduction.

Page 67 of 84

--------------------------------------------------------------------------------



2.1 Casinghead Gas. The following provisions shall control the disposition of
Casinghead Gas (oil-well gas), which cannot be flared or vented:

(A) Each party shall own and have the right and obligation to take in kind and
separately use or market its share of the disposable Casinghead Gas on a
day-to-day basis. The first gas taken in kind or disposed of by a party is
construed to be its Casinghead Gas.

(B) If any party fails to take in kind or dispose of its share of Casinghead Gas
produced from the Lease, the Operator, or (if the Operator does not exercise
this option) any other working interest owner (herein after referred to as the
Selling Party) may at its election at any time and from time to time separately
sell on behalf of the non-taking party said non-taking party’s share of
Casinghead Gas production to others on a day-to-day basis at the price or prices
then currently offered the Selling Party for such additional production. When
the Selling Party makes such a sale on behalf of a non-taking party, the Selling
Party, if not the Operator, shall notify the Operator who shall credit all such
sales to the non-taking party’s account. Ninety percent (90%) of the net sales
proceeds from such sales, calculated at the delivery point, shall be remitted to
the non-taking party. The remaining ten percent of the net sales proceeds shall
be retained by the Selling Party as a marketing fee. However, there shall be no
marketing fee reduction if (1) Operator agrees to market small volumes to
eliminate the Operator’s administrative burden of providing estimates of gas
available for sale and periodic production updates to the non-taking party, or
(2) the non-taking party’s share is included in pipeline imbalances attributed
to other parties as a result of PDA’s or other pipeline allocation methods, as
defined in Section 11. The non-taking Party shall be responsible for all royalty
payments associated with the sale of its Casinghead Gas by others. Any such
sale(s) to be subject to revocation at will by the non-taking party if and when
said non-taking party does take in kind or separately dispose of its share of
Casinghead Gas produced and saved from the Lease.

2.2 Gas Well Gas Imbalances. Gas production attributable to the percentage
ownership of any party but not taken by that party shall be owned exclusively by
the taking party and subject either:

(A) to later production, sale or makeup from the Lease by the Underproducer; or

(B) to final settlement in cases of the inability to balance because of
depletion.

3. Operator's Statements. On or before the end of each calendar month, Operator
shall furnish the parties with a written statement showing (a) each party’s

Page 68 of 84

--------------------------------------------------------------------------------



entitlement, (b) the total volume of gas taken by each party during the
preceding calendar month; (c) the total volume of Casinghead Gas disposed of
under Section 2.1 on behalf of each party; (d) the overproduction volume, the
Make Up Gas taken by, or the underproduction volume of each party during that
month; and (e) the Cumulative Overproduction or Cumulative Underproduction, if
any, of each party as of the end of that month.

4. Settlement of Imbalances.

4.1 Make Up. At the earliest reasonable time, an Underproducer shall endeavor to
balance its gas production. The Underproducer shall, upon proper notice as
provided for herein, be entitled to take Make Up Gas in addition to its full
working interest share of gas during that month, provided that, in order to
accommodate such Make Up Gas, no other party shall ever be required to provide
more than 50% of its working interest share of gas during the months of April,
May, June, July, August, and September, and provided that the right to take Make
Up Gas shall be subordinate to the right of any other party to take its full
working interest share of gas from time to time to satisfy the deliverability
test requirements of its gas contract. Notwithstanding anything contained herein
to the contrary, any Overproducer shall not be required to provide as Make-Up
Gas more than 25% of its working interest share during the months of October,
November, December, January, February and March. If two or more Underproducers
desire to take Make Up Gas during the same month and the combined volume they
desire to take exceeds the volume available as Make Up Gas, the volume available
as Make Up Gas shall be shared by such Underproducers in proportion to their
respective working interests. Subject to the monthly limitation specified above,
the volume taken as Make Up Gas during the month shall be deducted from the
volume of gas otherwise available to the Overproducers, in proportion to their
respective working interest shares of gas. Nothing herein shall be construed as
obligating any party that is not an Overproducer at the time the Make-Up Gas is
taken to contribute any volumes as Make-Up Gas to an Underproducer. Any Make-Up
Gas taken by the Underproducer prior to monetary settlement hereunder will be
applied to offset Cumulative Overproduction chronologically in the order of
accrual.

4.2 Termination of Production. Upon the earlier of the plugging and abandonment
of the last producing interval in the Lease, the termination of the Operating
Agreement, or at any time no gas sales are taken from the Lease for a period of
six (6) consecutive months without a plan on file with the MMS to return the
Lease to production, the Overproducer shall elect to balance with the
Underproducer by one of the following methods: 1) Furnish Make Up Gas of similar
quality on an MMBtu basis at a mutually agreeable delivery point at a mutually
acceptable makeup rate. If the Overproducer furnishes the Underproducer
Makeup-Gas from another location, then it shall deliver to the Underproducer the
volume of gas adjusted in volume to equal the same BTU content and gas quality
the Underproducer would have received. Or, 2) make monetary settlement of the
overproduction by payment to the Underproducer based on the price (per MCF or

Page 69 of 84

--------------------------------------------------------------------------------



MMBTU) received for the Cumulative Overproduction within one hundred twenty
(120) days from the above date or cessation of deliveries of Make-Up Gas from
another location, whichever is later. Overproducer shall advise Operator five
(5) workdays from the end of the month of the Make-Up Gas provided from another
location in the prior calendar month, or the date Make-Up Gas deliveries from
another location permanently cease.

The price used for the above monetary settlement calculation shall be based on
the actual proceeds received for the sale of the Gas by the Overproducing Party
after deducting any production or severance taxes paid and any Royalty actually
paid as well as any reasonable marketing, compression, treating, gathering or
transportation costs incurred directly in connection with the sale of the
Overproduction.

To the extent the Overproduced Party did not sell Overproduction under an Arm’s
Length Agreement, the cash settlement will be based on the weighted average
price received by the Overproduced Party for any gas sold from the Lease under
Arm’s Length Agreements during the months to which such Overproduction is
attributed. In the event that no sales under Arm’s Length Agreements were made
during any such month, the cash settlement for such month will be based on the
spot sales price published for the applicable geographic area during such month
in a mutually acceptable pricing bulletin.

4.3 Settlements. Operator shall issue the final cash balancing statement sixty
(60) days prior to a monetary settlement being required under Section 4.1, and
shall specify the date on which all monetary settlements are to be concluded.
This settlement statement shall also include appropriate accounting detail
itemizing the monthly volume and value used to calculate the settlement amounts.
After receipt of Operator's final cash balancing statement, each Overproducer
shall pay each Underproducer in accordance with the statement. To the extent any
value used to calculate a cash settlement hereunder is subject to refund by the
Overproducer pursuant to law, regulation or governmental order, the
Underproducer entitled to such cash settlement shall, prior to payment thereof,
furnish a corporate undertaking, acceptable to the Overproducer, agreeing to
indemnify the Overproducer against the Underproducer's proportionate part of any
refund (including interest) which the Overproducer shall be required to make.
Any party may challenge any volumes or values or amounts specified in any of the
statements furnished under this Section or Section 3 above, in accordance with
Section 12 hereof. Underproducer may charge Overproducer interest on the
settlement amount at the rate noted on the COPAS, Exhibit "C", Paragraph 3,
attached to the Operating Agreement beginning the day after a monetary
settlement is required to be concluded under Section 4.1, as identified on the
Operator’s final cash balancing statement. Underproducer shall provide written
notice to the Operator of the date when the Overproducer has settled the
imbalance in full.

Page 70 of 84

--------------------------------------------------------------------------------



5. Oil and Other Minerals. Regardless of the volume of gas actually taken by any
party hereto, such party shall share, as otherwise provided in the Operating
Agreement, in the production of crude oil, condensate and other minerals
separated from the gas in facilities operated for the joint account. It is not
the intent herein for this Agreement to act as a balancing agreement for liquid
hydrocarbons, nor shall this Agreement act as a balancing agreement for
liquefiable hydrocarbons recovered from a gas processing plant or for retrograde
condensate recovered from a pipeline downstream of the field delivery point.

6. Costs and Expenses. Regardless of the volume of gas actually taken by any
party hereto, such party shall bear costs and expenses as otherwise provided in
the Operating Agreement.

7. Assignments. This Agreement shall accrue to the benefit of and be binding
upon the parties hereto, their successors, representatives and assigns and until
all accounts of the Overproducer(s) and Underproducer(s) have been settled in
accordance with the provisions herein. If an Overproducer sells, assigns, or
otherwise transfers to any Non-affiliate company not already a party to this
Agreement any of its interest in the Lease to which this Agreement applies, the
Overproducer has the sole option within sixty (60) days of such disposition to
make an immediate cash balancing of its share of the Cumulative Overproduction
in accordance with the concepts set forth in this Agreement, or provide a
written acknowledgment to each Underproducer signed by the assignee and the
assignor of the total Cumulative Overproduction of the assignor as of the
effective date of the disposition, the balance of the total Cumulative
Overproduction being assigned to the assignee, and the assignee’s acceptance of
the obligation to settle the Cumulative Overproduction being assigned to it in
accordance with the terms of this Gas Balancing Agreement.

8. Payments on Production. Each party shall pay all production or severance
taxes, excise taxes, and royalties due on the gas it takes hereunder, subject to
any applicable law or regulation. Each party hereto shall be responsible for the
payment of and shall indemnify the other parties against liability for any
overriding royalty, production payment or other payment on production burdening
such individual party's interest as set forth in the Operating Agreement.

9. Nominations. Each Party shall provide written notice to Operator of its
monthly working interest nominations and its Makeup Gas nominations by the 25th
calendar day of the month prior to the month of sale. Notice of intent to Makeup
Gas shall be provided to both Operator and the Overproducer in writing at least
forty-five (45) days prior to the desired month of first delivery of Makeup-Gas
production. Make-up will commence on the 1st day of the month following the
expiration of the 45 day notice period.

Operator shall provide each party with estimated sustainable total gas volumes
and estimated gas volumes available for Makeup-Gas, when applicable,

Page 71 of 84

--------------------------------------------------------------------------------



by the 18th calendar day of the month prior to the month of production. The
parties recognize that the Operator's estimated total sustainable gas sales
volume and volumes available for Make-Up Gas are no more than estimates, and
that these estimates may vary during the production month from the actual gas
sales volumes. Operator will attempt to notify working interest owners of
significant variances from the original estimated sustainable total gas sales
volumes and estimated volumes available for Make-Up Gas.

A party's nomination as submitted to the Operator by the date specified above
shall constitute a declaration of and shall be used to determine the volume of
underproduction available for sharing in accordance with the terms herein. If
subsequent to this initial nomination additional underproduction becomes
available during the monthly production period, such additional volume shall
also be available for sharing according to the terms hereof. In such cases,
subsequent written nominations shall be submitted, but only by working interest
owner(s) who have both met the original notice requirements herein and who have
taken and marketed their full working interest share of the estimated
sustainable total gas sales volumes. Such subsequent nominations shall
constitute a declaration of their election to share in underproduction up to the
nominated quantity.

10. Notices. Notices required in Section 9 shall be in writing and delivered in
person or by mail, telegraph, or facsimile, or by telephone immediately
confirmed in writing. Notice shall be deemed given only when received by the
party to whom such notice is directed, as indicated below or such other address
or number and to the attention of such other person as either party shall
hereinafter designate to the other in writing from time to time. If notice is
sent by facsimile transmission, it shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next business day after receipt if not received during the
recipient’s normal business hours.

Notices to Operator: Devon Energy Corporation

20 North Broadway, Suite 150

Oklahoma City, OK 73102-8260

Attention: Mr. Ed Troutman

Notices to Non-Operators:

11. Disposition of Gas and Liquid Hydrocarbons. Each party upon electing to take
their share of gas in kind shall take in kind and remain individually
responsible for the sale and disposition of its proportionate share of gas and
liquid hydrocarbon production allocated to the Lease. Operator shall have no
liability for the cost of production transportation and associated costs that
are attributable and allocated to each party’s production.

Page 72 of 84

--------------------------------------------------------------------------------



Each party is responsible for making, or causing to be made, all gas nominations
to the gas transporter for such party’s production. Each party and Operator
shall cooperate and use due diligence to avoid pipeline penalties as a result of
Operational Flow Orders (“OFO’s”), Predetermined Allocation Methods (“PDA’s”) or
other pipeline allocation methods, “unscheduled gas” (gas that has been
nominated and scheduled, but the quantity that actually flows differs from the
nominated and scheduled quantity), “unauthorized gas” (gas that flows into the
pipeline with no nomination), or similar types of Federal Energy Regulatory
Commission (“FERC”) approved penalties, in addition to Gas Pipeline Imbalances,
as defined herein, resulting in pipeline penalties under the provisions of the
applicable transportation tariff of any transporting pipeline. Operator shall
make reasonable efforts to furnish tests and production information, as provided
for herein under Section 9, for each party to adjust nominations; however,
Operator shall not be responsible for, and shall not be liable for any
damages/penalties for any act done or omitted in Operator’s performance under
this Agreement or for errors in judgment (excluding Operator's gross negligence
or willful misconduct). Each party shall indemnify, defend and hold Operator
harmless from any transporter pipeline scheduling penalties or monthly balancing
provisions imposed in gas transportation contracts, associated with, or related
to, each party’s production, by the gas transporter, including, but not limited
to, penalties imposed pursuant to its tariff, or which may be caused by OFO’s,
or by PDA’s or other pipeline allocation methods, or by unscheduled gas, or by
unauthorized gas.

Any costs imposed on Operator as a result of OFO’s, PDA’s or other pipeline
allocation methods, unscheduled gas, unauthorized gas, or Gas Pipeline
Imbalances with transporters, as described herein, shall be borne by each party
in the proportion that its nomination, failure to nominate, fault, negligence,
or liability without fault caused such imbalance/penalties.

For the purposes of this Section 11, the term “Gas Pipeline Imbalances” shall be
defined as the difference between monthly gas nominations accepted by the gas
transporter and the actual monthly volumes allocated by the transporter and
recognized as a pipeline receipt for each party’s account in accordance with the
pipeline’s allocation methods.

12. Audit Rights. Any party, upon written notice to the Operator and all other
parties, shall have the right to audit and take written exception to the
Operator's accounts and records relating to the over/short balance, Make-Up Gas
and cash settlement thereof for any calendar year within the twenty-four (24)
month period following the end of such calendar year of production. Where there
are two or more parties, said parties shall make every reasonable effort to
conduct joint or simultaneous audits in a manner that will result in a minimum
of inconvenience to the Operator. Operator shall bear no portion of the audit
costs incurred hereunder unless agreed to by the Operator. Further, Operator and
any party hereto will also

Page 73 of 84

--------------------------------------------------------------------------------



have the right to review all parties' records associated with the over/short
balance, Make-Up and cash settlement thereof, in accordance with the above
provisions.

13. General Terms. The descriptive headings of the provisions of this Agreement
are formulated and used for convenience only, and shall not be deemed to affect
the meaning of any such provisions. This Agreement shall be considered as a
supplement to the Operating Agreement to which it is attached and shall remain
in full force and effect as long as the Operating Agreement is in effect. In the
event of a conflict between this Agreement and the Operating Agreement, the
terms and provisions of this Agreement shall prevail. Additionally, this Gas
Balancing Agreement will be considered to be executed by and between the parties
hereto upon the full signature of the Operating Agreement and the same shall not
become binding on any party until all parties shall have signed the Operating
Agreement or a counterpart thereof.

Page 74 of 84

--------------------------------------------------------------------------------



EXHIBIT “F”

Attached to and made a part of that certain Offshore Operating Agreement dated
_______________, 2005 by and between Devon Energy Production Company, L.P., as
Operator, and _____________________, as Non-Operator, covering and affecting
_________________________ Area, Block _____, OCS-G ______, offshore
____________, Gulf of Mexico.

OUTER CONTINENTAL SHELF )

) ss:

OFFSHORE STATE OF LOUISIANA )

MEMORANDUM OF OFFSHORE OPERATING AGREEMF:NT

AND FINANCING STATEMENT

(LOUISIANA)

(FILL IN LAND/LEASE DESCRIPTION)

To be filed in the conveyance records and in the mortgage records and as a
non-standard financing statement in accordance with Paragraph 6.0 herein

1.0 This Memorandum of Offshore Operating Agreement and Financing Statement
(Louisiana) (this "Memorandum") is effective as of the effective date of the
Offshore Operating Agreement referred to in Paragraph 2.0 below and is executed
by Devon Energy Production Company, L.P. whose mailing address is 1200 Smith,
Houston, Texas 77002 tax identification no. __________ ("Devon" or the
"Operator"); and ____________________, a ________________, whose mailing address
is 10011 Briar Drive, Houston, Texas 77042, tax identification no._________
("_____________" or the "Non-Operator).

2.0 The Operator and the Non-Operators are Parties (or successors-in-interest to
the original Parties) to that certain Offshore Operating Agreement dated
effective ________ -- ("Operating Agreement"), which provides for the
development and production of crude oil, natural gas and associated substances
from the lands, or portions thereof, described in Exhibit "A" of the Operating
Agreement and in Attachment ~ to this Memorandum, covered by the leases
described or referred to therein and in Attachment "1" (hereinafter called the
"Leases"), and which designates Devon as the Operator to conduct such operations
for itself and the Non Operators. The Operating Agreement provides that if more
than one Lease is identified in Exhibit "A" thereto, the Operating Agreement
shall apply separately to each Lease, and each such Lease shall be considered as
being covered by a separate operating agreement.

3.0 Among other provisions, the Operating Agreement (a) provides for certain
liens,

Page 75 of 84

--------------------------------------------------------------------------------



mortgages, pledges and security interests to secure payment by the parties of
their respective share of costs and performance of other obligations under the
Operating Agreement, (b) contains an Accounting Procedure, which establishes,
among other things, the rate of interest to be charged on indebtedness, certain
costs, and other expenses under the Operating Agreement (c) includes non-consent
clauses which establish that Parties who elect not to participate in certain
operations shall (i) be deemed to have relinquished their interest in production
until the carrying consenting Parties recover their costs of such operations
plus a specified amount or (ii) forfeit their interest in certain Leases or
portions thereof involved in such operations, (d) grants each Party to the
Operating Agreement the right to take in kind its proportionate share of all oil
and gas produced from the Lease, and (e) includes a Gas Balancing Agreement
which is attached as Exhibit "E" to the Operating Agreement.

4.0 The Operator hereby certifies that a true and correct copy of the Operating
Agreement is on file and available for inspection by third panics at the offices
of the Operator at the address set forth in this Memorandum.

5.0 In addition to any other security rights and remedies provided for by law or
in the Operating Agreement with respect to services rendered or materials and
equipment furnished under the Operating Agreement, for and in consideration of
the covenants and mutual undertakings of the Operator and the Non-Operators set
forth in the Operating Agreement, the Operator and the Non-Operators hereby
agree as follows:

5.1 Each Non-Operator hereby grants to the Operator and to each other
Non-Operator a mortgage, hypothecate, and pledge of and over all of its right,
title, and interest in and to (i) the Lease; (ii) the oil and gas in, on, under,
and that may be produced from the lands covered by the Lease (or lands pooled,
unitized or communitized therewith); (iii) all other movable property
susceptible of mortgage situated within the Lease; and (iv) all fixtures on or
used in connection with the Lease.

5.2 Each Non-Operator hereby grants to the Operator and to each other
Non-Operator a continuing security interest in and to all of; its right, title,
and interest in and to: (i) all oil and gas produced from the lands covered by
the Leases or attributable to the Leases when produced; (ii) all cash, non-cash
consideration, or other proceeds from the sale or any other disposition of such
of] and gas once produced; and (iii) all platforms, wells, facilities, fixtures,
tools, tubular goods, other corporeal property, whether movable or immovable,
whether now or hereafter placed on the lands covered by the Leases, and other
surface and subsurface equipment of any kind or character located on or
attributable to the Leases, and the cash or other proceeds realized from any
sale, transfer, disposition or conversion thereof. The interest of the
Non-Operators in and to the oil and gas produced from or attributable to the
Leases when extracted and the proceeds of the sale thereof shall be financed at
the wellhead of the well or wells located on the Leases.

5.3 To the extent susceptible under applicable law, the security interest
granted by

Page 76 of 84

--------------------------------------------------------------------------------



each Non-Operator hereunder covers all substitutions, replacements, and
accessions to the property of such Non-Operator described herein and is intended
to cover all of the rights, titles, and interests of such Non-Operator in all
movable property now or hereafter located upon the Leases, whether corporeal or
incorporeal. Notwithstanding anything contained herein to the contrary, the
interests owned by each Non-Operator in or attributable to any properties other
than those specifically described above respecting the Leases shall not be
subject to the mortgage and security interests granted hereunder. To the extent
susceptible under applicable law, the mortgage and the security interest granted
by each Non-Operator in the Operating Agreement and this Memorandum shall
secure: (i) the complete and timely satisfaction by such Non-Operator of all of
its payment obligations owed or to be owed to the Operator or to the other
Non-Operators, whether now owed or hereafter arising pursuant to the Operating
Agreement and this Memorandum; (ii) the complete and timely performance of and
payment by any Non-Operator to the Operator and to each other Non-Operator who
pays or performs any charge or obligation on behalf of or in lieu of any
Non-Operator which fails to pay or perform any charges or obligations owed to
the Operator under the Operating Agreement and this Memorandum whether now owed
or hereinafter arising pursuant to the Operating Agreement and this Memorandum.

5.4 This Memorandum (including a carbon, photographic, or other reproduction
thereof and hereof) shall constitute a non-standard form of financing statement
under the terms of Chapter 9 of the Louisiana Commercial Laws, La, R.S. 10:9-101
et seq. (the "Uniform Commercial Code," as adopted in the State of Louisiana)
and, as such, for the purposes of the security interest in favor of the
Operator, and each other Non-Operator, may be filed for record in the office of
the Clerk of Court of any parish in the State of Louisiana (for purposes of
proper indexing of such financing statements, as many multiple originals, or as
many printed form UCC-l financing statements in lieu thereof, may be filed to
accomplish the purposes intended hereby) with the Operator and each other
Non-Operator being the secured Party and the remaining Non-Operator being the
debtor with respect to such filing. In addition, this Memorandum also
constitutes a financing statement filed as a fixture filing.

5.5 The maximum amount for which the mortgage herein granted by each
Non-Operator shall be deemed to secure the payment obligations of such
Non-Operator to the Operator and to each other Non-Operator as stipulated
herein, as the same may from time to time exist, is hereby fixed in an amount
equal to each Non-Operator's Working Interest share of $5,000,000.00 in the
aggregate (the "Limit of the Mortgage of each Non-Operator"). Except as provided
in the previous sentence (and then only to the extent such limitations are
required by law), the total amount of all payment obligations of each
Non-Operator to the Operator and to each other Non-Operator arising pursuant to
this Agreement is secured hereby without limitation. Notwithstanding the
foregoing Limit of the Mortgage of each Non-Operator, the liability of each
Non-Operator under this Memorandum and the mortgage and security interest
granted hereby shall be limited to (and neither the Operator nor the other Non-

Page 77 of 84

--------------------------------------------------------------------------------



Operators shall be entitled to enforce the same against such Non-Operator for,
an amount exceeding) the actual payment obligations (including all interest
charges, costs, attorneys' fees, and other charges provided for in this
Memorandum or in the Operating Agreement) outstanding and unpaid and that are
attributable to or charged against the interest of such Non-Operator pursuant to
the Operating Agreement.

5.6 The Operator hereby grants to each Non-Operator a mortgage, hypothecate, and
pledge of and over all of its rights, titles, and interests in and to; (i) the
Leases; (ii) the oil and gas in, on, under, and that may be produced from the
lands covered by the Leases (or lands pooled, unitized or communitized
therewith); (iii) all other immovable property susceptible of mortgage situated
within the Leases; and (iv) all fixtures on or used in connection with the
Leases.

5.7 The Operator hereby grants to each Non-Operator a continuing security
interest in and to all of its right, title, and interest in and to (i) all oil
and gas produced from the lands covered by the Leases or attributable to the
Leases when produced, (ii) all cash, non-cash consideration, or other proceeds
from the sale or any other disposition of such oil and gas once produced, and
(iii) all platforms, wells, facilities, fixtures, tools, tubular goods, other
corporeal property, whether movable or immovable, now or hereafter placed on the
lands covered by the Leases, and other surface and sub-surface equipment of any
kind or character located on or attributable to the leases and the cash or other
proceeds realized from any sale, transfer, disposition or conversion thereof The
interest of the Operator in and to the oil and gas produced from or attributable
to the Leases when extracted and the proceeds of the sale thereof shall be
financed at the wellhead of the well or wells located on the Leases. To the
extent susceptible under applicable law, the security interest granted by the
Operator hereunder covers all substitutions, replacements, and accessions to the
property of the Operator described herein and is intended to cover all of the
right, title, and interest of the Operator in all movable property now or
hereafter located upon or the Leases, whether corporeal or incorporeal.
Notwithstanding anything contained herein to the contrary, the interests owned
by Operator in or attributable to any properties other than those specifically
described above respecting the Leases shall not be subject to the mortgage and
security interests granted hereunder.

5.8 To the extent susceptible under applicable law, the mortgage and the
security interest granted by the Operator in the Operating Agreement and this
Memorandum shall secure the complete and timely satisfaction by the Operator to
the Non-Operators of all of its payment obligations owed, or to be owed to the
Non-Operator, whether now owed or hereafter arising pursuant to the Operating
Agreement and this Memorandum; of all obligations and indebtedness of every kind
and nature, whether now owed by the Operator.

5.9 For the purposes of the security interest in favor of the Non-Operators,
this Memorandum (including a carbon, photographic, or other reproduction thereof
and hereof) may be filed as a non-standard form of financing statement pursuant
to the Uniform Commercial Code in the office of the Clerk

Page 78 of 84

--------------------------------------------------------------------------------



of Court of any parish in the State of Louisiana, with the Non-Operators being
the secured parties and the Operator being the debtor with respect to such
filing. The maximum amount for which the mortgage herein granted by the Operator
shall be deemed to secure the payment obligations of the Operator to all
Non-Operators as stipulated herein, as the same may from time to time exist, is
hereby fixed in an amount equal to Operator's Working Interest share of
$5,000,000.00 in the aggregate (the “Limit of the Mortgage of the Operator"),
irrespective of the total number of Non-Operators Party to the Operating
Agreement at any time. Except as provided in the previous sentence (and then
only to the extent such limitations are required by law), the total amount of
all payment obligations of the Operator to the Non-Operators arising pursuant to
this Agreement is secured hereby without limitation. Notwithstanding the
foregoing Limit of the Mortgage of the Operator, the liability of the Operator
under this Memorandum and the mortgage and security interest granted hereby
shall be limited to (and the Non-Operators shall not be entitled to enforce the
same against Operator for, an amount exceeding) the actual payment obligations
(including all interest charges, costs, attorneys' fees, and other charges
provided for in this Memorandum or in the Operating Agreement) outstanding and
unpaid and that are attributable to or charged against the interest of the
Operator pursuant to the Operating Agreement.

6.0 Pursuant to La R.S. 9:2731 et seq., to serve as notice of the existence of
the Operating Agreement as a burden on the title of the Operator and the
Non-Operators to their interests in and to the Leases and for purposes of
satisfying otherwise relevant recording and filing requirements of applicable
law, this Memorandum is to be filed or recorded, as the case may be, in: (a) the
conveyance records of the parish or parishes in which the lands covered by the
Leases is located or adjacent; (1,) the mortgage records of such parish or
parishes; (c) the appropriate Uniform Commercial Code records; and (d) any other
appropriate filing office, including, without limitation, the Minerals
Management Service.

7.0 If payment of any amount due under the Operating Agreement or any other
joint operating agreement to which the obligor and the obligee are parties, is
not made when due under the Operating Agreement or any other joint operating
agreement to which the obligor and the obligee are parties, in addition to any
other remedy afforded by law, each Party to the Operating Agreement or any other
joint operating agreement to which the obligor and the obligee are parties and
any successor to such Party by assignment, operation of law, or otherwise, shall
have, and is hereby given and vested with, the power and authority to foreclose
the mortgage, pledge, and security interest established in its favor herein and
in the Operating Agreement in the manner provided by law and to exercise all
rights and remedies of a secured party under the Uniform Commercial Code. If any
Non-Operator does not pay any amount due under the Operating Agreement or any
other joint operating agreement to which the obligor and the obligee are
parties, when due. (i) the Operator shall have the additional right to notify
the purchaser or purchasers of such Non-Operator's production and collect such
indebtedness

Page 79 of 84

--------------------------------------------------------------------------------



out of the proceeds from the sale of such Non-Operator's share of production
until the amount owed under the Operating Agreement or any other joint operating
agreement to which the obligor and the obligee are parties has been paid; (ii)
the Operator shall have the right to offset the amount owed under the Operating
Agreement or any other joint operating agreement to which the obligor and the
obligee are parties against the proceeds from the sale of such Non-Operator's
share of production' and any purchaser of such production shall be entitled to
rely on the Operator's statement Concerning the amount of indebtedness owed by
such Non-Operator and payment made to the Operator by any purchaser shall be
binding and conclusive as between such purchaser and such Non-Operator. If
Operator does not pay any amount due to any Non-Operator under the Operating
Agreement or any other joint operating agreement to which the obligor and the
obligee are parties, when due: (i) such Non-Operator shall have the additional
right to notify the purchaser or purchasers of the Operator's production and
collect such indebtedness out of the proceeds from the sale of the Operator's
share of production until the amount owed to such Non-Operator under the
Operating Agreement or any other joint operating agreement to which the obligor
and the obligee are parties has been paid; (ii) each Non-Operator shall have the
right to offset the amount owed by the Operator under the Operating Agreement or
any other joint operating agreement to which the obligor and the obligee are
parties against the proceeds from the sale of such Operator's share of
production; and (iii) any purchaser of such production shall be entitled to rely
on the Non-Operator's statement concerning the amount of indebtedness owed by
the Operator and payment made to the Non-Operator by any purchaser shall be
binding and conclusive as between such purchaser and the Operator.

8.0 Upon expiration of the Operating Agreement and the satisfaction of all
obligations and indebtedness arising thereunder, the Operator, on behalf of all
parties to the Operating Agreement, shall file of record an appropriate release
and termination of all security and other rights created under the Operating
Agreement and this Memorandum executed by all parties to the Operating
Agreement. Upon the filing of such release and termination instrument, all
benefits and obligations under this Memorandum shall terminate as to all parties
who have executed or ratified this Memorandum. In addition, at any time prior to
the filing of such release and termination instrument, each of the Operator and
the Non-Operators shall have the right to:(i) file a continuation statement
pursuant to the Uniform Commercial Code with respect to any financing statement
filed in their favor under the terms of the Operating Agreement or this
Memorandum; and (ii) re-inscribe this act in the appropriate mortgage records.

9.0 With respect to the remedies available to the Participating Panics provided
in Article 13 of the Operating Agreement for non-consent operations, those
remedies and not the remedies provided in Section 9.5 shall be the sole remedies
available to the non-defaulting Party. Furthermore, no remedy available to any
Non-Operator under this Memorandum against another Non-Operator shall be
exercised without five (5) business days prior written notice delivered to the
Operator and all other Non-Operators.

10.0 It is understood and agreed by the parties hereto that if any part, term,
or

Page 80 of 84

--------------------------------------------------------------------------------



provision of this Memorandum is held by the courts to be illegal or in conflict
with any law of the state where made, the validity of the remaining portions or
provisions shall not be affected, and the rights and obligations of the parties
shall be construed and enforced as if the Memorandum did not contain the
particular part term, or provision held to be invalid.

11.0 This Memorandum shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns. The failure of one or more persons owning an interest in the
Leases to execute this Memorandum shall not in any manner affect the validity of
the Memorandum as to those persons who execute this Memorandum.

12.0 A Party having an interest in the Leases may ratify this Memorandum by
execution and delivery of an instrument of ratification, adopting and entering
into this Memorandum, and such ratification shall have the same effect as if the
ratifying Party had executed this Memorandum or a counterpart thereof. By
execution or ratification of this Memorandum, such Party hereby consents to its
ratification and adoption by any party who acquires or may acquire any interest
in the Leases.

13.0 This Memorandum may be executed or ratified in one or more counterparts and
all of the executed or ratified counterparts shall together constitute one
instrument. For purposes of recording in each of the records described in
Paragraph 6.0 above, duplicate copies of this Memorandum with individual
signature pages attached thereto may be flied of record, one copy of each to be
indexed in the name of the Operator, as grantor, and one copy of each to be
indexed in the name of each Non-Operator, as grantor, and duplicate copies of
this Memorandum with individual signature pages attached thereto may be filed in
the appropriate Uniform Commercial Code records, one filing for the Operator, as
secured party, and another filing for the Non-Operators, as secured parties. The
respective addresses of the Operator, as both secured party and debtor, and the
Non-Operators, as both debtors and secured parties, at which information with
respect to the security interests created in the Operating Agreement may be
obtained, are set forth in Paragraph 1.0 of this Memorandum.

14.0 The Operator and the Non-Operators hereby agree to execute, acknowledge and
deliver or cause to be executed, acknowledged and delivered, any instrument or
take any action necessary or appropriate to effectuate the terms of the
Operating Agreement or any Exhibit, instrument, certificate or other document
pursuant thereto.

15.0 Whenever the context requires, reference herein made to the single number
shall be understood to include the plural, and the plural shall likewise be
understood to include the singular, and specific enumeration shall not exclude
the general, but shall be construed as cumulative,

l6.0 In the event of any conflict between the security rights and provisions set
forth in the Operating Agreement and the provisions contained herein, the
provisions of this Memorandum shall prevail and control,

Page 81 of 84

--------------------------------------------------------------------------------



EXECUTED on the dates set forth below each signature but effective as of (FILL
IN DATE).

OPERATOR

DEVON ENERGY PRODUCTION COMPANY, L.P.

By: _______________________________

Printed Name: Mark K. Gress

Title: Agent and Attorney-in-Fact

Date:_______________________________

WITNESS: ____________________________

(Printed Name of Witness)

WITNESS: ____________________________

(Printed Name of Witness)

NON-OPERATOR

By:_______________________________

Name:_______________________________

Title:_______________________________

Date:_______________________________

WITNESS: ____________________________

(Printed Name of Witness)

WITNESS: ____________________________

(Printed Name of Witness)

Page 82 of 84

--------------------------------------------------------------------------------



ACKNOWLEDGMENTS

OPERATOR:

STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME, the undersigned authority, came and appeared Mark K. Gress, Agent and
Attorney in Fact of Devon Energy Production Company, L.P., an Oklahoma limited
partnership, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purpose and consideration therein expressed, in the capacity therein stated, and
as the free act and deed of said limited partnership.

GIVEN UNDER MY HAND AND SEAL this____ DAY of _______, 200_.

___________________________________

Notary Public in and For the State of Texas

NON-OPERATOR:

STATE OF TEXAS §

COUNTY OF HARRIS §

BEFORE ME, the undersigned authority, came and appeared _D. E. Vandenberg as
President of _________________________, a ___________________, known to me to be
the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that he executed the same for the purpose and consideration
therein expressed, in the capacity therein stated, and as the free act and deed
of said Corporation.

GIVEN UNDER MY HAND AND SEAL this _____day of ____________, 20__.

___________________________________

Notary Public in and For the State of Texas

Page 83 of 84

--------------------------------------------------------------------------------



ATTACHMENT "1"

Attached to and made a part of the Memorandum of Offshore Operating Agreement
and Financing Statement (Louisiana)

DESCRIPTION OF LANDS AND LEASES

LIST LEASE NAME, OCS-G NUMBER, DATE AND APPLICABLE RESTRICTIONS AS TO ALIQUOT OR
DEPTH

Page 84 of 84

--------------------------------------------------------------------------------



EXHIBIT "H"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
EFFECTIVE JANUARY 1, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P.
AND DEVON LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY, ALL
AS SELLER, AND MARITECH RESOURCES, INC., AS BUYER. AND TETRA TECHNOLOGIES, INC.,
AS GUARANTOR

CORPORATE GUARANTY

This Guaranty (this “Guaranty”), dated_____________, 2005, effective as of
January 1, 2005, is made by TETRA Technologies, Inc., a Delaware corporation
(the “Guarantor”), for the benefit of Maritech Resources, Inc., a Texas
corporation (the “Company”), and for the benefit of “Counterparty” (as
hereinafter defined);

WHEREAS, the Company, which is a subsidiary corporation of Guarantor, has
entered into a Purchase and Sale Agreement (hereinafter referred to as the
“Agreement”) dated_________, 2005, to be effective January 1, 2005, with Devon
Energy Production Company, L.P., an Oklahoma limited partnership, Devon
Louisiana Corporation, a Louisiana corporation and Devon Energy Petroleum
Pipeline Company, a Delaware corporation (all three Devon entities being herein
referred to as the “Counterparty”); and the Agreement requires the Company and
Guarantor to perform obligations as specified in the Agreement, including, but
not limited to plugging and abandonment operations, indemnification by Company
and Guarantor of Counterparty and others (as specified in the Agreement),
insurance to be provided by Company and Guarantor, and other obligations, all as
specified in the Agreement;

WHEREAS, in consideration for Counterparty’s agreement to forego having Company
provide performance bonds as a guaranty for Company’s performing its obligations
under the Agreement, the Guarantor is providing this Guaranty, for the benefit
of Counterparty, at the request of Company, to fully guarantee Company’s and
Guarantor’s performance of all of their obligations under the Agreement.

NOW, THEREFORE, in consideration of, and as an inducement for, the Counterparty
entering into the Agreement, the Guarantor hereby covenants and agrees as
follows:

1. Guaranty. The Guarantor, as a primary obligor, along with Company, and not
merely surety, hereby unconditionally and absolutely and irrevocably guarantees
to the Counterparty the prompt performance, when due, of any and all obligations
of whatsoever nature, including, without limiting the foregoing in any respect,
the “Assumed Obligations” (as defined in the Agreement) of Company and of
Guarantor, specified in the Agreement (the “Obligations”), the Agreement being
defined as also including the Transition Agreement referenced therein in Article
16.18(a); including without limiting the Obligations in any respect, the
plugging and

1 of 5

--------------------------------------------------------------------------------



abandonment, site restoration, indemnification, insurance and defense
obligations, and including any and all damages which may become due to
Counterparty caused by failure of performance or payment by either Company or
Guarantor under the Agreement or under the Guaranty. Guarantor further agrees
that its obligation to Counterparty is as a primary obligor, along with Company,
and includes the obligation to fully compensate Counterparty for all damages, of
whatsoever nature, incurred by Counterparty, its successors and assigns, because
of the failure of either Guarantor or Company to fully perform all of their
Obligations under the Agreement, or the failure of Guarantor to perform the
obligations of Guarantor under this Guaranty. Guarantor agrees to perform the
Obligations at any time, and from time to time, as requested by Counterparty.
Notwithstanding anything to the contrary in this Guaranty, in no event shall
Guarantor be liable to Counterparty for consequential, punitive or other special
damages.

2. Nature of Guaranty. The Guarantor hereby agrees that its obligations
hereunder shall be unconditional irrespective of: (i) whether or not any legal
action has been commenced by Counterparty against the Company, or against
Guarantor, to enforce the Agreement; (ii) whether or not any judgment has been
entered against Company or Guarantor, and whether or not any action is taken by
Counterparty to enforce a judgment; (iii) whether or not Counterparty has failed
to take any steps necessary to preserve its rights; (iv) the waiver of all or
any Obligations of either Company, or Guarantor, by the Counterparty; (v) any
failure by the Counterparty to demand performance of the Obligations by Company
or by Guarantor; (vi) whether there is any subsequent amendment of the
Agreement, or any modification or amendment of any documentation relating to the
Agreement, or any extension, renewal, settlement, compromise, or waiver, by
Counterparty of any Obligations under the Agreement or any amendments thereof;
(vii) any acts or failures to act by Company.

3. Waivers. The Guarantor hereby expressly waives: (i) notice of acceptance of
this Guaranty by Counterparty, or any other notice whatsoever; (ii) notice of
any Obligations to which this Guaranty may apply or of any security therefor;
(iii) diligence; presentment; demand for payment, and protest; (iv) notice of
protest, acceleration, and dishonor; (v) filing of claims with a court in the
event of insolvency or bankruptcy, or any similar incapacity of the Company;
(vi) all demands whatsoever; and (vi) any right to require a lawsuit or
proceeding first against the Company.

4. Unconditional Guaranty. This Guaranty is intended to be and shall be
construed to be a continuing, absolute and unconditional guaranty, and shall
remain in full force and effect until all of the Obligations under the
Agreement, and any subsequent amendments thereto are fully performed.

5. Notices. All notices and other communications relating to this Guaranty must
be in writing, may be given by facsimile, hand delivery or overnight courier
service and must be addressed or directed to the respective parties as follows:

If to the Counterparty, to:

DEVON ENERGY PRODUCTION COMPANY, L.P., DEVON LOUISIANA CORPORATION and DEVON
ENERGY PETROLEUM PIPELINE COMPANY

20 North Broadway

2 of 5

--------------------------------------------------------------------------------



Oklahoma City OK 73102-8260

Attention: Treasurer

Telephone: (405) 552-7912

Facsimile: (405) 228-7537

If to the Guarantor, to:

TETRA Technologies, Inc.

25025 I-45N, 6th Floor

The Woodlands, Texas 77380

Attention: President/Legal Notice

Telephone: (281) 364-2208

Facsimile: (281) 364-4398

Notices are effective when actually received by the party to which they are
given; receipt is evidenced by any evidence of actual receipt, including,
without limiting the foregoing in any respect, facsimile transmission report,
written acknowledgment or affidavit of hand delivery or courier or postal
receipt.

6. Representations and Warranties. The Guarantor represents and warrants to the
Counterparty as of the date hereof, and during the term of the Guaranty that:

a) The Guarantor is duly organized, validly existing and in good standing under
the laws of the state of Delaware, and has full power and legal right to execute
and deliver this Guaranty and to perform the Obligations of the Agreement and of
this Guaranty;

b)The execution, delivery and performance of this Guaranty by the Guarantor have
been, remain, and will remain duly authorized by all necessary corporate action
and do not contravene any provision of its certificate of incorporation or
by-laws, and do not violate any laws or any existing agreements to which
Guarantor is subject;

c) All consents, authorizations, approvals, registrations and declarations
required for the due execution, delivery and performance of this Guaranty have
been obtained from or, as the case may be, filed with, the relevant governmental
authorities having jurisdiction and shall remain in full force and effect, and
all conditions thereof have been and will be duly complied with, and no other
action by, and no notice to or filing with, any governmental authority having
jurisdiction is required for execution, delivery or performance of this
Guaranty; and

d) This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against it in accordance with its terms.

7. Setoffs and Counterclaims. Guarantor reserves to itself all rights, setoffs,
counterclaims and other defenses to which the Company is or may be entitled
under the Agreement; except Guarantor agrees that it shall not assert, and shall
not be entitle to assert: (i) defenses arising out of bankruptcy, insolvency,
dissolution or liquidation, or reorganization of the Company, or any matters of
a similar nature, or any proceedings affecting either Company or

3 of 5

--------------------------------------------------------------------------------



its assets or resulting in any release or discharge of any Obligations; and (ii)
defenses based upon any invalidity in whole or in part, whether because of
statute or otherwise, of any provisions of the Agreement. The defenses specified
in 7(i) and (ii) are herby irrevocably waived by Guarantor.

8. Subrogation. The Guarantor will not exercise any rights against Company that
it may acquire by way of subrogation until all Obligations of Company and
Guarantor under the Agreement and this Guaranty to Counterparty shall have been
fully performed. Subject to the foregoing, upon performance of all of the
Obligations to Counterparty, the Guarantor shall be subrogated to the rights of
the Counterparty against the Company, and the Counterparty agrees, at that time,
to take, at the Guarantor’s sole expense, the steps that Guarantor may
reasonably request to implement this subrogation.

9. Expenses. Guarantor hereby agrees to pay on demand all damages caused by a
failure of either Company or Guarantor to perform the Obligations of Company and
of Guarantor under the Agreement, and under this Guaranty, as well as all court
and administrative costs and expenses and attorneys’ fees paid by Counterparty
in enforcing its rights against Company and Guarantor under the Agreement and
under this Guaranty; provided, that Guarantor shall not be liable for damages to
and expenses of the Counterparty, if neither Guarantor nor Company are in
default of any of Company’s and Guarantor’s Obligations under the Agreement, and
if Guarantor is, also, not in default of any of its obligations under this
Guaranty.

10. Assignment. This Guaranty shall be binding upon the Guarantor and upon its
successors and assigns, and shall inure to the benefit of the Counterparty and
its successors and assigns, and shall be effective immediately upon the
signature of Guarantor. The Guarantor may not assign this Guaranty or delegate
its duties hereunder, unless Guarantor has received the prior express written
consent of Counterparty.

11. Amendments. No term or provision of this Guaranty shall be amended,
modified, altered, waived, or supplemented except in a writing signed by
Guarantor and Counterparty.

12. Miscellaneous. This Guaranty shall be governed by, and construed in
accordance with, the laws of Texas, without reference to conflict of laws
principles, and all provisions hereof shall be construed to be valid to the
fullest extent permitted by law.

Except as specified in the Agreement, this Guaranty is the entire and only
agreement between the Guarantor and the Counterparty with respect to the
guarantee of the Obligations to the Counterparty arising out of the Agreement.
All representations, warranties, agreements, or undertakings heretofore or
contemporaneously made, which are not set forth herein or in the Agreement, are
superseded hereby.

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed in its
corporate name by its duly authorized representative, and constitutes its
lawful, binding and legally enforceable obligation, to be effective as of
January 1, 2005, and shall be fully effective when executed by Guarantor.

4 of 5

--------------------------------------------------------------------------------



TETRA TECHNOLOGIES, INC.

By: ___________________________

Title: __________________________

5 of 5

--------------------------------------------------------------------------------



***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this Exhibit,and the agreement to which it is attached, has been filed with the
Securities and Exchange Commission.

SCHEDULE 3.8 - ALLOCATION OF VALUE

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED AS
OF JULY 22, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. and DEVON
LOUISIANA CORPORATION and DEVON ENERGY PETROLEUM PIPELINE COMPANY, COLLECTIVELY
AS SELLER, AND MARITECH RESOURCES, INC. AS BUYER

BLOCK NAME

PREFERENTIAL RIGHT TO PURCHASE DESCRIPTION

CONTRACT CONTAINING PREFERENTIAL RIGHT TO PURCHASE

ALLOCATION OF VALUE ($M)

BRAZOS BLOCK 0396     *** EAST CAMERON BLOCK 0354     *** EUGENE ISLAND 0116    
*** EUGENE ISLAND 0128     *** EUGENE ISLAND 0129     *** EUGENE ISLAND 0163
EUGENE ISLAND BLOCK 163 BELOW 15,379' C-02-0002088 *** EUGENE ISLAND 0163 EUGENE
ISLAND BLOCK 163 FROM SURFACE TO 15,379' TVD C-02-0005252 *** EUGENE ISLAND
BLOCK 0007     *** EUGENE ISLAND BLOCK 0033     *** EUGENE ISLAND BLOCK 0297
EUGENE ISLAND BLOCK 297 FROM THE SURFACE TO 15,000' TVD C-02-0004119 *** EUGENE
ISLAND BLOCK 0305     *** EUGENE ISLAND BLOCK 0325     *** EUGENE ISLAND BLOCK
0342     *** EUGENE ISLAND BLOCK 0365     ***

 

1 of 5

--------------------------------------------------------------------------------



 

BLOCK NAME

PREFERENTIAL RIGHT TO PURCHASE DESCRIPTION

CONTRACT CONTAINING PREFERENTIAL RIGHT TO PURCHASE

ALLOCATION OF VALUE ($M)

GALVESTON BLOCK 0273     *** GALVESTON BLOCK 0333     *** GALVESTON BLOCK 0343  
  *** GALVESTON BLOCK 0363     *** GRAND ISLE BLOCK 0068     *** HIGH ISLAND
A0339     *** HIGH ISLAND A0340     *** HIGH ISLAND A0474     *** HIGH ISLAND
A0489     *** HIGH ISLAND A0499     *** HIGH ISLAND BLOCK 0030 L     *** HIGH
ISLAND BLOCK 0045 HIGH ISLAND BLOCK 45 FROM THE SURFACE DOWN TO THE
STRATIGRAPHIC EQUIVALENT OF 11,176' SUBSEA, AS SEEN IN THE ZILKHA ENERGY COMPANY
OCS-G 12564 WELL NO. 1 C-02-0002597 *** HIGH ISLAND BLOCK 0045 HIGH ISLAND BLOCK
45 BELOW 11,176' SUBSEA C-02-0002597 *** HIGH ISLAND BLOCK 0098-L     ***

 

2 of 5

--------------------------------------------------------------------------------



 

BLOCK NAME

PREFERENTIAL RIGHT TO PURCHASE DESCRIPTION

CONTRACT CONTAINING PREFERENTIAL RIGHT TO PURCHASE

ALLOCATION OF VALUE ($M)

HIGH ISLAND BLOCK A-0264 HIGH ISLAND BLOCK A264 C-02-0005002 *** HIGH ISLAND
BLOCK A-0442     *** HIGH ISLAND BLOCK A-0560 HIGH ISLAND BLOCK A560 BELOW
9,000', EXCLUDING WELLS A-1, A-2, A-3 AND A-5, PLATFORM A AND ALL PIPELINES
THERETO C-11-000540 *** MAIN PASS BLOCK 0175     *** MATAGORDA ISLAND BLOCK 0634
MATAGORDA ISLAND BLOCK 634 FROM THE SURFACE TO 11,000' TVD and MATAGORDA ISLAND
BLOCK 634 BELOW 11,000' TVD C-02-0002601 *** MUSTANG ISLAND BLOCK 0748 L     ***
MUSTANG ISLAND BLOCK 0772 L     *** SHIP SHOAL BLOCK 0047     *** SHIP SHOAL
BLOCK 0064     *** SHIP SHOAL BLOCK 0276     *** SHIP SHOAL BLOCK 0277     ***
SHIP SHOAL BLOCK 0299     *** SHIP SHOAL BLOCK 0300 CONTRACTUAL RIGHTS IN
NW/4NW/4 OF SHIP SHOAL BLOCK 300 C-02-0002365 *** SOUTH MARSH 0233     ***

 

3 of 5

--------------------------------------------------------------------------------



 

BLOCK NAME

PREFERENTIAL RIGHT TO PURCHASE DESCRIPTION

CONTRACT CONTAINING PREFERENTIAL RIGHT TO PURCHASE

ALLOCATION OF VALUE ($M)

SOUTH MARSH ISLAND 125     *** SOUTH MARSH ISLAND BLOCK 0036 SOUTH MARSH ISLAND
BLOCK 36 FROM SURFACE TO 15,697' C-02-0002363 *** SOUTH MARSH ISLAND BLOCK 0037
E/2 AND E/2E/2W/2 OF SOUTH MARSH ISLAND BLOCK 37 FROM THE SURFACE TO 15,697'
C-02-002363 *** SOUTH MARSH ISLAND BLOCK 0048     *** SOUTH TIMBALIER BLOCK 0211
    *** SOUTH TIMBALIER BLOCK 0212     *** SOUTH TIMBALIER BLOCK 0219     ***
SOUTH TIMBALIER BLOCK 0231     *** SOUTH TIMBALIER BLOCK 0277     *** VERMILION
BLOCK 0057     *** VERMILION BLOCK 0114     *** VERMILION BLOCK 0271 VERMILION
BLOCK 271 C-02-0002394 *** VERMILLION BLOCK 0131     *** VIOSCA KNOLL BLOCK 0213
    ***

 

4 of 5

--------------------------------------------------------------------------------



 

BLOCK NAME

PREFERENTIAL RIGHT TO PURCHASE DESCRIPTION

CONTRACT CONTAINING PREFERENTIAL RIGHT TO PURCHASE

ALLOCATION OF VALUE ($M)

VIOSCA KNOLL BLOCK 738 (MARIA) ALL OF VIOSCA KNOLL BLOCK 738 LESS AND EXCEPT THE
N/2N/2 FROM THE SURFACE TO 50,000' C-11-0002021 *** WEST CAMERON BLOCK 0206    
*** WEST CAMERON BLOCK 0528     *** WEST CAMERON BLOCK 0541     ***            
  4,000

 

5 of 5

--------------------------------------------------------------------------------



 

[Schedule "4.4": Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



SCHEDULE "4.7"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

LITIGATION

None

--------------------------------------------------------------------------------



 

[Schedule "4.8": Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



EXHIBIT "4.9"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

VIOLATION OF LAWS

None

--------------------------------------------------------------------------------



 

[Schedule "4.10": Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



SCHEDULE "4.12"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

PERSONAL PROPERTY

None

--------------------------------------------------------------------------------



 

[Schedule "4.13": Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



 

[Schedule "4.14": Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



SCHEDULE "4.15"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

ENVIRONMENTAL

None

--------------------------------------------------------------------------------



SCHEDULE "4.16"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

PRODUCTION TAXES

None

--------------------------------------------------------------------------------



 

[Schedule "6.1": Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



 

[Schedule "14.1": Replaced by 1st Amendment to Purchase and Sale Agreement]

 

 

--------------------------------------------------------------------------------



1ST AMENDMENT TO PURCHASE AND SALE AGREEMENT

This 1st Amendment to Purchase and Sale Agreement (“1st Amendment”) shall, when
executed by the Parties in the spaces provided below, constitute an amendment to
that certain Purchase and Sale Agreement dated July 22, 2005 (the “Agreement”),
among Devon Energy Production Company, L.P. (“DEPC”), an Oklahoma limited
partnership and Devon Louisiana Corporation (“DLC”), a Louisiana corporation,
and Devon Energy Petroleum Pipeline Company (“DEPPC”), a Delaware corporation
(all herein referred to as “Seller”); and Maritech Resources, Inc. (“Buyer”), a
Delaware corporation; and TETRA Technologies, Inc. (“Guarantor”), a Delaware
corporation, as guarantor of Buyer for the obligations of Buyer specified in the
Agreement, relating to the Assets of Seller, reference to which is hereby made
for all purposes. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the referenced Agreement.

WHEREAS, Seller, Buyer and Guarantor desire to further amend the Agreement.

NOW THEREFORE, Seller, Buyer and Guarantor do hereby amend the Agreement as
follows:

1. Exhibit A – Leases shall be and is hereby replaced with the amended Exhibit A
to this Amendment.

2. Exhibit B-1 – Wells shall be and is hereby replaced with the amended Exhibit
B-1 – Wells to this Amendment.

3. Schedule 4.4 – Consents shall be and is hereby replaced with the amended
Schedule 4.4 – Consents to this Amendment.

4. Schedule 4.8 – Material Contracts shall be and is hereby replaced with the
amended Schedule 4.8 – Material Contracts to this Amendment.

5. Schedule 4.10 – Preferential Rights shall be and is hereby replaced with the
amended Schedule 4.10 – Preferential Rights to this Amendment.

6. Schedule 4.13 – Imbalances shall be and is hereby replaced with the amended
Schedule 4.13 – Imbalances to this Amendment.

7. Schedule 4.14 – Current Commitments shall be and is hereby replaced with the
amended Schedule 4.14 – Current Commitments to this Amendment.

8. Schedule 6.1 – Conduct of Business shall be and is hereby replaced with the
amended Schedule 6.1 - Conduct of Business to this Amendment.

1

--------------------------------------------------------------------------------



9. Schedule 14.1 – Retained Litigation shall be and is hereby replaced with the
amended Schedule 14.1 – Retained Litigation to this Amendment.

10. The following Article 14.2(d) is added the Agreement: Article 14.2(d)
Notwithstanding any provisions set forth in Article 14 to the contrary, Seller
shall be responsible for and shall defend indemnify and hold harmless and
forever release Buyer Indemnified Parties from and against any and all
Liabilities arising from, based upon, related to or associated with the payment
or non-payment on or before the Effective Time of an overriding royalty interest
equal to 5% of 8/8ths affecting OCS – G 10836 (ST 231) as to production from the
surface down to 7,500’ TVD SS.

11. In all other respects, except as specified herein, the Agreement shall
remain in force and effect as presently written.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this 1st Amendment is entered into this 7th day of
September, 2005, but effective for all purposes as of the Effective Time.

DEVON ENERGY PRODUCTION COMPANY, L.P.

By:/s/ T. D. Vaughn

Name: T. D. Vaughn

Title: General Manager and Vice President

DEVON LOUISIANA CORPORATION

By: /s/T. D. Vaughn

Name: T. D. Vaughn

Title: General Manager and Vice President

DEVON ENERGY PETROLEUM PIPELINE COMPANY

By: /s/T. D. Vaughn

Name: T. D. Vaughn

Title: General Manager and Vice President

MARITECH RESOURCES, INC.

By: /s/G. M. McCarroll

Name: G. M. McCarroll

Title: President & Chief Operating Officer

TETRA TECHNOLOGIES, INC.

By: /s/G. M. McCarroll

Name: G. M. McCarroll

Title: President - Maritech Resources

3

--------------------------------------------------------------------------------



ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

EXHIBIT "A"

BRAZOS BLOCK 396

OCS-G 10213

65% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective November 1, 1988 between the United States of America, as
Lessor, and Conoco Inc., et al, as Lessee, covering all of Block 396, Brazos
Area, as shown on official leasing map, Texas Map No. 5, containing 5,760 acres,
more or less, INSOFAR AND ONLY INSOFAR AS the lease covers the depths from the
surface of the earth down to and including but not below the stratigraphic
equivalent of 100' below the depth of 7,580' Subsea TVD as identified on the
electric log of the Seagull Brazos 396 OCS-G 10213 No. 1 Well.

OCS-G 15656

Pipeline ROW

Segment No. 10704, described as 200 feet in width for the installation,
operation and maintenance of a 4-1/2 inch pipeline 4.86 miles in length to
transport bulk gas from Platform A in Block 396 across Blocks 417 and 416 to ROW
Appurtenance Structure Platform A in Block 431, all in the Brazos Area.

OCS-G 25412

Pipeline ROW

Segment No. 9722, described as 200 feet in width for the installation, operation
and maintenance of a 4-1/2 inch pipeline 2.74 miles in length to transport bulk
gas from Platform B in Block 397 to ROW Appurtenance Structure Platform A in
Block 397, all in the Brazos Area.

OCS-G 24266

Pipeline ROW

Segment No. 9721, described as 200 feet in width for the installation, operation
and maintenance of a 4-1/2 inch pipeline 2.74 miles in length to transport bulk
gas from Platform B in Block 397 to ROW Appurtenance Structure Platform A in
Block 397, all in the Brazos Area.

OCS-G 22109

Pipeline ROW

Page 1 of 31

--------------------------------------------------------------------------------



Segment No. 9719, described as 200 feet in width for the installation, operation
and maintenance of a 4-1/2 inch pipeline to transport bulk gas from ROW
Appurtenance Structure Platform A in Block 431 across Block 416 to ROW
Appurtenance Structure Platform A in Block 397, all in the Brazos Area.

OCS-G 24265

Pipeline ROW

Segment No. 9720, described as 200 feet in width for the installation, operation
and maintenance of a 6-5/8 inch pipeline to transport gas from ROW Appurtenance
Structure Platform A in Block 397 across Block 416 to ROW Appurtenance Structure
Platform A in Block 431, all in the Brazos Area.

OCS-G 24264

Pipeline ROW

Segment No. 14080, described as 200 feet in width for the installation,
operation and maintenance of a 4-inch pipeline 0.55 miles in length to transport
gas from Platform A in Block 431 to an 8-inch subsea tie-in on Block 431, all in
the Brazos Area.

EAST CAMERON BLOCK 354

OCS-G 02265

50% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1973 between the United States of America, as
Lessor, and Texaco Inc., et al, as Lessee, covering all of Block 354, East
Cameron Area, South Addition, as shown on Official Leasing Map, Louisiana Map
No. 2A, containing 5,000 acres, more or less.

OCS-G 02265

25% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1973 between the United States of America, as
Lessor, and Texaco Inc., et al, as Lessee, covering all of Block 354, East
Cameron Area, South Addition, as shown on Official Leasing Map, Louisiana Map
No. 2A, containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as said
lease covers S/2, SE/4NW/4 and NE/4 and further limited to depths from 4,600’
TVD down to a depth of 50,000’ TVD subsea.

EUGENE ISLAND BLOCK 007

STATE OF LOUISIANA LEASE 16194

All of Assignor's Right, Title and Interest

Lease for Oil, Gas and Other Liquid or Gaseous Minerals dated effective July 13,
1998 between the State Mineral Board of the State of Louisiana, as Lessor, and
Stephen M. Jenkins & Associates, as Lessee, recorded in Conveyance Book 1161
under Entry No. 98-8325, Iberia Parish, covering that portion of Tract No. 31067
being more fully described as follows:

Page 2 of 31

--------------------------------------------------------------------------------



Beginning at the Southeast corner of Block 7, Eugene Island Area, Revised,
having Coordinates of X = 1,864,800.56 and Y = 269,892.58; thence West 7,511.08
Feet on the South line of said Block 7 to a point having Coordinates of X =
1,857,289.48 and Y = 269,892.58; thence North 5,980.72 feet to a point having
Coordinates of X = 1,857,289.48 and Y = 275,873.30; thence North 84 degrees 11
minutes 46 seconds East 7,549.78 feet to a point having Coordinates of X =
1,864,800.56 and Y = 276,636.78; thence South 6,744.20 feet on the East line of
said Block 7 to the point of beginning, containing approximately 1,097.08 acres,
as shown outlined in red on a plat on file in the Office of Mineral Resources,
Department of Natural Resources. All bearings, distances and coordinates are
based on Louisiana Coordinate System of 1927 (South Zone) INSOFAR AND ONLY
INSOFAR as said lease covers depths from the surface to 12,000’ TVD.

STATE OF LOUISIANA LEASE 16194

50% of Assignor's Right, Title and Interest

Lease for Oil, Gas and Other Liquid or Gaseous Minerals dated effective July 13,
1998 between the State Mineral Board of the State of Louisiana, as Lessor, and
Stephen M. Jenkins & Associates, as Lessee, recorded in Conveyance Book 1161
under Entry No. 98-8325, Iberia Parish, covering that portion of Tract No. 31067
being more fully described as follows: Beginning at the Southeast corner of
Block 7, Eugene Island Area, Revised, having Coordinates of X = 1,864,800.56 and
Y = 269,892.58; thence West 7,511.08 Feet on the South line of said Block 7 to a
point having Coordinates of X = 1,857,289.48 and Y = 269,892.58; thence North
5,980.72 feet to a point having Coordinates of X = 1,857,289.48 and Y =
275,873.30; thence North 84 degrees 11 minutes 46 seconds East 7,549.78 feet to
a point having Coordinates of X = 1,864,800.56 and Y = 276,636.78; thence South
6,744.20 feet on the East line of said Block 7 to the point of beginning,
containing approximately 1,097.08 acres, as shown outlined in red on a plat on
file in the Office of Mineral Resources, Department of Natural Resources. All
bearings, distances and coordinates are based on Louisiana Coordinate System of
1927 (South Zone) INSOFAR AND ONLY INSOFAR as said lease covers depths below
12,000’ TVD.

STATE OF LOUISIANA ROW 3814

State of Louisiana Pipeline Right-of-Way Grant No. 3814 dated January 4, 2000
between The State of Louisiana, as Grantor, and Ocean Energy, Inc., as Grantee,
recorded in C.O.B. 1192, Entry 00-717 of the Records of Iberia Parish,
Louisiana, to lay, construct, maintain, operate, alter, repair, replace and
remove an 8 inch pipeline 451.091 rods in length for the transportation of gas
and oil across state owned water bottoms, originating in Eugene Island Block 7,
State Lease 16194 at Lat 29º 24’ 48.82” N, Long 91º 45’ 38.57” W. to the ending
point in Eugene Island Block 11 tie in point at Lat 29º 24’ 03.56” N, Long 91º
44’ 17.73” W; and a 6 inch pipeline 577.176 rods in length for the
transportation of gas and oil across state owned water bottoms, originating in
Eugene Island Block 7, State Lease 16194 at Lat 29º 24’ 48.82” N, Long 91º 45’
38.57” W. to the ending point in Eugene Island Block 11 tie in point at Lat 29º
23’ 52.46” N, Long 91º 43’ 57.91” W.

EUGENE ISLAND BLOCK 116

OCS 00478

100% Record Title

Oil and Gas Lease of Submerged Lands under The Outer Continental Shelf Lands Act
dated effective January 1, 1955 between The United States of America, as Lessor,
and Shell Oil

Page 3 of 31

--------------------------------------------------------------------------------



Company, et al, as Lessee, covering E/2 Block 116, Eugene Island Area, as shown
on official leasing map, La. Map No. 4, Outer Continental Shelf Leasing Map
(Louisiana offshore operations).

OCS 00478

50% Operating Rights

Oil and Gas Lease of Submerged Lands under The Outer Continental Shelf Lands Act
dated effective January 1, 1955 between The United States of America, as Lessor,
and Shell Oil Company, et al, as Lessee, covering E/2 Block 116, Eugene Island
Area, as shown on official leasing map, La. Map No. 4, Outer Continental Shelf
Leasing Map (Louisiana offshore operations) INSOFAR AND ONLY INSOFAR as said
lease covers depths from 12,500’ TVD down to a depth of 50,000’ TVD subsea.

EUGENE ISLAND BLOCK 128

OCS 00053

100% Record Title

Oil and Gas Lease Number 695, dated August 28, 1945 between The Louisiana State
Mineral Board, as Lessor, and Magnolia Petroleum Company, as Lessee, continued
as OCS 00053 pursuant to Section 6 of the Outer Continental Shelf Lands Act of
August 7, 1953 covering Block 128, Eugene Island Area, as shown on OCS Official
Leasing Map, Louisiana Map No. 4, more particularly described as Tract 544,
Block 128, Gulf of Mexico: Beginning at a point in the Gulf of Mexico off the
shore of the State of Louisiana, 84,689.01' West of and 107,644.07' South of
U.S.C.& G.S. triangulation station "END"; thence West 15,022.16'; thence South
6,672.22'; thence South sixty-six (66) degrees thirty (30) minutes thirty-eight
(38) and twelve hundredths (38.12) seconds East 16,379.456'; thence North
13,200.71' to the place of beginning, containing 3,426.70 acres, more or less.
All bearings based on Louisiana (Lambert) coordinate system and as shown on plat
on file in the State Land Office as Block 128.

OCS 00053

50% Operating Rights

Oil and Gas Lease Number 695, dated August 28, 1945 between The Louisiana State
Mineral Board, as Lessor, and Magnolia Petroleum Company, as Lessee, continued
as OCS 00053 pursuant to Section 6 of the Outer Continental Shelf Lands Act of
August 7, 1953 covering Block 128, Eugene Island Area, as shown on OCS Official
Leasing Map, Louisiana Map No. 4, more particularly described as Tract 544,
Block 128, Gulf of Mexico: Beginning at a point in the Gulf of Mexico off the
shore of the State of Louisiana, 84,689.01' West of and 107,644.07' South of
U.S.C.& G.S. triangulation station "END"; thence West 15,022.16'; thence South
6,672.22'; thence South sixty-six (66) degrees thirty (30) minutes thirty-eight
(38) and twelve hundredths (38.12) seconds East 16,379.456'; thence North
13,200.71' to the place of beginning, containing 3,426.70 acres, more or less.
All bearings based on Louisiana (Lambert) coordinate system and as shown on plat
on file in the State Land Office as Block 128, INSOFAR AND ONLY INSOFAR as said
lease covers depths from 12,500’ TVD down to a depth of 50,000’ TVD subsea.

Page 4 of 31

--------------------------------------------------------------------------------



EUGENE ISLAND BLOCK 129

OCS 00054

100% Record Title

Oil and Gas Lease Number 696, dated August 28, 1945 between The Louisiana State
Mineral Board, as Lessor, and Magnolia Petroleum Company, as Lessee, continued
as OCS 00054 pursuant to Section 6 of the Outer Continental Shelf Lands Act of
August 7, 1953 covering Block 129, Eugene Island Area, as shown on OCS Official
Leasing Map, Louisiana Map No. 4, more particularly described as Tract 545,
Block 129, Gulf of Mexico: Beginning at a point in the Gulf of Mexico off the
shore of the State of Louisiana, 99,711.17' West of and 107,644.07' South of
U.S.C.& G.S. triangulation station "END"; thence West 15,022.16'; thence South
143.73'; thence South sixty-six (66) degrees thirty (30) minutes thirty-eight
(38) and twelve hundredths (38.12) seconds East 16,379.456'; thence North
6,672.22' to the place of beginning, containing 1,175.28 acres, more or less.
All bearings based on Louisiana (Lambert) coordinate system and as shown on plat
on file in the State Land Office as Block 129.

OCS 00054

50% Operating Rights

Oil and Gas Lease Number 696, dated August 28, 1945 between The Louisiana State
Mineral Board, as Lessor, and Magnolia Petroleum Company, as Lessee, continued
as OCS 00054 pursuant to Section 6 of the Outer Continental Shelf Lands Act of
August 7, 1953 covering Block 129, Eugene Island Area, as shown on OCS Official
Leasing Map, Louisiana Map No. 4, more particularly described as Tract 545,
Block 129, Gulf of Mexico: Beginning at a point in the Gulf of Mexico off the
shore of the State of Louisiana, 99,711.17' West of and 107,644.07' South of
U.S.C.& G.S. triangulation station "END"; thence West 15,022.16'; thence South
143.73'; thence South sixty-six (66) degrees thirty (30) minutes thirty-eight
(38) and twelve hundredths (38.12) seconds East 16,379.456'; thence North
6,672.22' to the place of beginning, containing 1,175.28 acres, more or less.
All bearings based on Louisiana (Lambert) coordinate system and as shown on plat
on file in the State Land Office as Block 129, INSOFAR AND ONLY INSOFAR as said
lease covers depths from 12,500’ TVD down to a depth of 50,000’ TVD subsea.

EUGENE ISLAND BLOCK 163

OCS-G 17977

50% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective June 1, 1997 between the United States of America, as
Lessor, and Pennzoil Exploration and Production Company, et al, as Lessee,
covering all of Block 163, Eugene Island Area, OCS Leasing Map, Louisiana Map
No. 4, containing 5,000 acres, more or less.

OCS-G 17977

12.5% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective June 1, 1997 between the United States of America, as
Lessor, and Pennzoil Exploration and Production Company, et al, as Lessee,
covering all of Block 163, Eugene Island

Page 5 of 31

--------------------------------------------------------------------------------



Area, OCS Leasing Map, Louisiana Map No. 4, containing 5,000 acres, more or
less, INSOFAR AND ONLY INSOFAR as said lease covers those depths from the
surface to the stratigraphic equivalent of 15,379 feet TVD (being the total
depth drilled and logged in the OCS-G 17977 No. 1 Well).

EUGENE ISLAND BLOCK 297

OCS-G 04225

7.5% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective January 1, 1980 between the United States of America, as
Lessor, and Union Oil Company of California, et al, as Lessee, covering all of
Block 297, Eugene Island Area, South Addition, as shown on OCS Leasing Map,
Louisiana Map No. 4A, containing 5,000 acres, more or less.

*Buyer will assign 7.5% Operating Rights from 15,000' TVD to 50,000' TVD subsea
to Devon Energy Production Company, LP

EUGENE ISLAND BLOCK 305

OCS-G 02108

100% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1971 between the United States of America, as
Lessor, and Chevron Oil Company, et al, as Lessee, covering all of Block 305,
Eugene Island Area, South Addition, as shown on official leasing map La No. 4A,
Outer Continental Shelf Leasing Map, Louisiana Offshore Operations, containing
5,000 acres, more or less.

OCS-G 02108

50% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1971 between the United States of America, as
Lessor, and Chevron Oil Company, et al, as Lessee, covering all of Block 305,
Eugene Island Area, South Addition, as shown on official leasing map La No. 4A,
Outer Continental Shelf Leasing Map, Louisiana Offshore Operations, containing
5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease covers depths
from 12,500’ TVD down to a depth of 50,000’ TVD subsea.

OCS-G 13729

Pipeline ROW

Segment No. 4687, described as 200 feet in width for the installation, operation
and maintenance of a 6-5/8 inch pipeline 7,980' in length to transport oil from
Structure B on Block 305 to a subsea tie-in with the 20" Eugene Island Pipeline
System line on Block 305, all in the Eugene Island Area.

Page 6 of 31

--------------------------------------------------------------------------------



EUGENE ISLAND BLOCK 325

OCS-G 05517

33.33333% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective July 1, 1983 between the United States of America, as
Lessor, and Gulf Oil Corporation, as Lessee, covering all of Block 325, Eugene
Island Area, South Addition, OCS Leasing Map, Louisiana Map No. 4A, containing
5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease covers and
affects operating rights as to depths from the surface of the earth down to a
total vertical depth of 9,588 feet.

EUGENE ISLAND BLOCK 342

OCS-G 02319

25% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1973 between the United States of America, as
Lessor, and Texaco Inc., et al, as Lessee, covering all of Block 342, Eugene
Island Area, South Addition, Official Leasing Map, Louisiana Map No. 4A,
containing 5,000 acres, more or less, insofar as said lease covers the E/2.

OCS-G 02319

25% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1973 between the United States of America, as
Lessor, and Texaco Inc., et al, as Lessee, covering all of Block 342, Eugene
Island Area, South Addition, Official Leasing Map, Louisiana Map No. 4A,
containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease
covers NW1/4 from the surface down to and including 8,225' TVD, or the
stratigraphic equivalent thereof.

OCS-G 02319

38.25% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1973 between the United States of America, as
Lessor, and Texaco Inc., et al, as Lessee, covering all of Block 342, Eugene
Island Area, South Addition, Official Leasing Map, Louisiana Map No. 4A,
containing 5,000 acres, more or less, INSOFAR as said lease covers the SW1/4
from the surface to 8,500' TVD.

OCS-G 02319

12.5% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1973 between the United States of America, as
Lessor, and Texaco Inc., et al, as Lessee, covering all of Block 342, Eugene
Island Area, South Addition, Official Leasing Map, Louisiana Map No. 4A,
containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease
covers E/2 and further limited to depths from 8,500’ TVD down to a depth of
50,000’ TVD subsea.

Page 7 of 31

--------------------------------------------------------------------------------



OCS-G 02319

19.125% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1973 between the United States of America, as
Lessor, and Texaco Inc., et al, as Lessee, covering all of Block 342, Eugene
Island Area, South Addition, Official Leasing Map, Louisiana Map No. 4A,
containing 5,000 acres, more or less, INSOFAR as said lease covers the SW1/4 and
further limited to depths from 8,500’ TVD down to a depth of 50,000’ TVD subsea.

EUGENE ISLAND BLOCK 365

OCS-G 13628

100% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective September 1, 1992 between the United States of America, as
Lessor, and Hall-Houston Oil Company, et al, as Lessee, covering all of Block
365, Eugene Island Area, South Addition, INSOFAR AND ONLY INSOFAR AS said lease
covers the N1/2 and the N1/2S1/2 of said Block 365, from the surface down to a
depth of 100 feet TVD below the stratigraphic equivalent of 8,164 feet TVD as
seen in the Pennzoil Exploration and Production Company OCS-G 13628 Well #A-3
ST1 per its ARC5 log.

10% Operating Rights*

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective September 1, 1992 between the United States of America, as
Lessor, and Hall-Houston Oil Company, et al, as Lessee, covering all of Block
365, Eugene Island Area, South Addition INSOFAR AND ONLY INSOFAR AS said lease
covers S/2S/2 from the surface to 100' below the stratigraphic equivalent of
7,277' TVD as seen in the El Paso Production Gom, Inc. A-6 Well.

*Assignment of 10% Operating Rights Interest from El Paso Production Company and
Energy Partners Ltd. to Devon Energy Production Company, L.P. is pending

GALVESTON BLOCK 273

OCS-G 09037

65% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1987 between the United States of America, as
Lessor, and Essex Offshore, Inc., et al, as Lessee, covering all of Block 273,
Galveston Area, OCS Leasing Map, Texas Map No. 6, containing 5,760 acres, more
or less.

OCS-G 09037

100% Operating Rights

Page 8 of 31

--------------------------------------------------------------------------------



Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1987 between the United States of America, as
Lessor, and Essex Offshore, Inc., et al, as Lessee, covering all of Block 273,
Galveston Area, OCS Leasing Map, Texas Map No. 6, containing 5,760 acres, more
or less INSOFAR AND ONLY INSOFAR as to all rights from the surface down to 100'
below the stratigraphic equivalent of 10,160' MD as seen on the electric log of
the Seagull OCS-G 9037 No. 1 Well.

OCS-G 09037

32.5% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1987 between the United States of America, as
Lessor, and Essex Offshore, Inc., et al, as Lessee, covering all of Block 273,
Galveston Area, OCS Leasing Map, Texas Map No. 6, containing 5,760 acres, more
or less INSOFAR AND ONLY INSOFAR as to all rights from 100' below the
stratigraphic equivalent of 10,160' MD as seen on the electric log of the
Seagull OCS-G 9037 No. 1 Well down to 50,000’ TVD subsea.

GALVESTON BLOCK 333

OCS-G 06104

15% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1983 between the United States of America, as
Lessor, and Anadarko Production Company, et al, as Lessee, covering a Portion of
Block 333, Galveston Area, OCS Leasing Map, Texas Map No. 6. The following
coordinates describe the boundary of the area included in this lease. The
coordinates refer to the Texas (Lambert) Plane Coordinate System, South Central
Zone:

INTERSECTIONS                                  ARC CENTER

1 X=3,206,515.81 Y=368,768.33       1-2 X=3,182,950.00 Y=418,115.00

2 X=3,212,714.51 Y=372,240.00

3 X=3,222,355.81 Y=372,240.00

4 X=3,222,355.81 Y=356,400.00

5 X=3,206,515.81 Y=356,400.00

6 X=3,206,515.81 Y=368,768.33

containing 5,500.42 acres, more or less.

OCS-G 06104

15% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1983 between the United States of America, as
Lessor, and Anadarko Production Company, et al, as Lessee, covering a Portion of
Block 333, Galveston Area, OCS Leasing Map, Texas Map No. 6. The following
coordinates describe the boundary of the area included in this lease. The
coordinates refer to the Texas (Lambert) Plane Coordinate System, South Central
Zone:

Page 9 of 31

--------------------------------------------------------------------------------



INTERSECTIONS                               ARC CENTER

1 X=3,206,515.81 Y=368,768.33     1-2 X=3,182,950.00 Y=418,115.00

2 X=3,212,714.51 Y=372,240.00

3 X=3,222,355.81 Y=372,240.00

4 X=3,222,355.81 Y=356,400.00

5 X=3,206,515.81 Y=356,400.00

6 X=3,206,515.81 Y=368,768.33

containing 5,500.42 acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease
covers those depths and formations from the surface of the earth to 100' below
the stratigraphic equivalent of 9,555' TVD as found in the OCS-G 6104 No. 1
Well.

OCS-G 06104

7.5% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1983 between the United States of America, as
Lessor, and Anadarko Production Company, et al, as Lessee, covering a Portion of
Block 333, Galveston Area, OCS Leasing Map, Texas Map No. 6. The following
coordinates describe the boundary of the area included in this lease. The
coordinates refer to the Texas (Lambert) Plane Coordinate System, South Central
Zone:

INTERSECTIONS                                   ARC CENTER

1 X=3,206,515.81 Y=368,768.33         1-2 X=3,182,950.00 Y=418,115.00

2 X=3,212,714.51 Y=372,240.00

3 X=3,222,355.81 Y=372,240.00

4 X=3,222,355.81 Y=356,400.00

5 X=3,206,515.81 Y=356,400.00

6 X=3,206,515.81 Y=368,768.33

containing 5,500.42 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease
covers those depths and formations from 100' below the stratigraphic equivalent
of 9,555' TVD as found in the OCS-G 6104 No. 1 Well down to a depth of 50,000’
TVD subsea .

GALVESTON BLOCK 343

OCS-G 06105

50% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1983 between the United States of America, as
Lessor, and Texoma Production Company, et al, as Lessee, covering all of Block
343, Galveston Area, as shown on OCS Leasing Map, Texas Map No. 6, containing
5,760 acres, more or less.

OCS-G 06105

25% Operating Rights

Page 10 of 31

--------------------------------------------------------------------------------



Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1983 between the United States of America, as
Lessor, and Texoma Production Company, et al, as Lessee, covering all of Block
343, Galveston Area, as shown on OCS Leasing Map, Texas Map No. 6, containing
5,760 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease covers depths
from the surface of the earth down to a depth of 50,000’ TVD subsea.

GALVESTON BLOCK 363

OCS-G 06113

37.5% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1983 between the United States of America, as
Lessor, and Texoma Production Company, et al, as Lessee, covering all of Block
363, Galveston Area, as shown on OCS Leasing Map, Texas Map No. 6, containing
5,760 acres, more or less.

OCS-G 06113

18.75% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1983 between the United States of America, as
Lessor, and Texoma Production Company, et al, as Lessee, covering all of Block
363, Galveston Area, as shown on OCS Leasing Map, Texas Map No. 6, containing
5,760 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease covers depths
from 11,000’ TVD down to a depth of 50,000’ TVD subsea.

GRAND ISLE BLOCK 68

OCS-G 21467

Pipeline ROW

Segment No. 12380, described as 200 feet in width for the installation,
operation and maintenance of an 8-5/8 inch pipeline 0.47 miles in length to
transport gas and condensate from Platform A in Block 68 to a 24 inch subsea
tie-in on Block 79, all in the Grand Isle Area.

HIGH ISLAND 30L

STATE OF TEXAS LEASE M-63547

All of Assignor's right, title and interest

State of Texas Lease No. 63547, dated effective July 1, 1969, between The State
of Texas, as Lessor, and King Resources Company, as Lessee, covering the SE/4 of
Block 30-L, Gulf of Mexico, Jefferson County, Texas, containing 1,440 acres,
more or less, Jefferson County Texas, as shown on the Official Map of the Gulf
of Mexico on file in the Texas General Land Office and recorded in Book 1643,
Page 376 of the records of Jefferson County, Texas,

Page 11 of 31

--------------------------------------------------------------------------------



INSOFAR AND ONLY INSOFAR AS said lease covers depths from the surface of the
earth to 19,000' subsea.

STATE OF TEXAS LEASE M-63547

50% of Assignor’s right, title and interest

State of Texas Lease No. 63547, dated effective July 1, 1969, between The State
of Texas, as Lessor, and King Resources Company, as Lessee, covering the SE/4 of
Block 30-L, Gulf of Mexico, Jefferson County, Texas, containing 1,440 acres,
more or less, Jefferson County Texas, as shown on the Official Map of the Gulf
of Mexico on file in the Texas General Land Office and recorded in Book 1643,
Page 376 of the records of Jefferson County, Texas, INSOFAR AND ONLY INSOFAR AS
said lease covers depths below 19,000' subsea.

HIGH ISLAND 45

OCS-G 12564

33.334% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1990 between the United States of America, as
Lessor, and Murphy Oil USA, Inc., as Lessee, covering all of Block 45, High
Island Area, East Addition, OCS Leasing Map, Texas Map No. 7A, containing
4,367.10 acres, more or less.

OCS-G 12564

10% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1990 between the United States of America, as
Lessor, and Murphy Oil USA, Inc., as Lessee, covering all of Block 45, High
Island Area, East Addition, OCS Leasing Map, Texas Map No. 7A, containing
4,367.10 acres, more or less, INSOFAR AND ONLY INSOFAR as the lease covers
operating rights in depths from the surface to the stratigraphic equivalent of
11,176 feet subsea in the Zilkha OCS-G 12564 Well No. 1.

OCS-G 12564

16.6667% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective October 1, 1990 between the United States of America, as
Lessor, and Murphy Oil USA, Inc., as Lessee, covering all of Block 45, High
Island Area, East Addition, OCS Leasing Map, Texas Map No. 7A, containing
4,367.10 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease covers
depths from the stratigraphic equivalent of 11,176 feet subsea in the Zilkha
OCS-G 12564 Well No. 1 down to a depth of 50,000’ TVD subsea.

HIGH ISLAND 98L

STATE OF TEXAS M-96904

All of Assignor's right, title and interest

Page 12 of 31

--------------------------------------------------------------------------------



State of Texas Lease No. M-96904 dated October 3, 1995 between The State of
Texas, as Lessor, and UMC Petroleum Corp., as Lessee, covering N/2 of NE/4 of
Tract 98-L, Gulf of Mexico, Galveston County, Texas, containing approximately
720 acres, as shown on the official map of the Gulf of Mexico now on file in the
Texas General Land Office, Austin, Texas, less and except NE/4 of NE/4 INSOFAR
AND ONLY INSOFAR AS said lease covers rights from the surface of the earth down
to a depth of 9,300’ subsea.

STATE OF TEXAS M-96905

All of Assignor's right, title and interest

State of Texas Lease No. M-96905 dated October 3, 1995 between The State of
Texas, as Lessor, and UMC Petroleum Corp., as Lessee, covering S/2 of NE/4 of
Tract 98-L, Gulf of Mexico, Galveston County, Texas, containing approximately
720 acres, as shown on the official map of the Gulf of Mexico now on file in the
Texas General Land Office, Austin, Texas, less and except SE/4 of NE/4.

STATE OF TEXAS SL960041

Surface Lease and Subsurface Easement

State of Texas Surface Lease and Subsurface Easement of 5 acres, more or less,
for the construction, use, operation, and maintenance of a drilling and
production platform to be located on State of Texas Tract 98-L, Gulf of Mexico,
Chambers County, Texas, State of Texas Lease M-96905, described as being located
at coordinates X = 3,437,762.71 and Y = 590,951.59.

STATE OF TEXAS ME-970007

Pipeline ROW

Right of Way 30 feet wide and 826.47 rods long to construct, maintain, operate,
inspect and repair one (1) 6.625 inch O.D. pipeline for the purpose of
transporting natural gas/condensate across Permanent School Fund land in
Galveston County, Texas, described as Gulf of Mexico State Tract Number(s) 98-L
(N/E), 98-L (NW), 98-L (SW).

HIGH ISLAND BLOCK A264

OCS-G 15805

50% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1996 between the United States of America, as
Lessor, and Seagull Energy E&P Inc., et al, as Lessee, covering all of Block
A264, High Island Area, East Addition, South Extension, as shown on OCS Official
Leasing Map, Texas Map No. 7C, containing 5,760 acres, more or less.

OCS-G 15805

25% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective February 1, 1996 between the United States of America, as
Lessor, and Seagull

Page 13 of 31

--------------------------------------------------------------------------------



Energy E&P Inc., et al, as Lessee, covering all of Block A264, High Island Area,
East Addition, South Extension, as shown on OCS Official Leasing Map, Texas Map
No. 7C, containing 5,760 acres, more or less INSOFAR AND ONLY INSOFAR AS said
lease covers depths from 5,183’ subsea down to a depth of 50,000’ TVD subsea.

HIGH ISLAND BLOCK A339

OCS-G 02739

0.29348% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective July 1, 1974 between the United States of America, as
Lessor, and Amax Petroleum Corporation, et al, as Lessee, covering all of Block
A-339 High Island Area, East Addition, South Extension, OCS Official Leasing
Map, Texas Map No. 7C, containing 5,760 acres, more or less.

HIGH ISLAND BLOCK A340

OCS-G 02426

0.29348% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1973 between the United States of America, as
Lessor, and Pennzoil Louisiana and Texas Offshore, Inc., et al, as Lessee,
covering all of Block A-340, High Island Area, East Addition, South Extension,
Official Leasing Map, Texas Map No. 7C, containing 5,760 acres, more or less.

HIGH ISLAND BLOCK A442

OCS-G 11383

45.45452% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective November 1, 1989 between the United States of America, as
Lessor, and Hall-Houston Oil Company, as Lessee, covering all of Block A442,
High Island Area, South Addition, as shown on OCS Leasing Map, Texas Map No. 7B,
containing 5,760 acres, more or less.

OCS-G 11383

22.72726% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective November 1, 1989 between the United States of America, as
Lessor, and Hall-Houston Oil Company, as Lessee, covering all of Block A442,
High Island Area, South Addition, as shown on OCS Leasing Map, Texas Map No. 7B,
containing 5,760 acres, more or less INSOFAR AND ONLY INSOFAR AS said lease
covers depths from 8,055’ subsea down to a depth of 50,000’ TVD subsea.

OCS-G 15676

Pipeline ROW

Page 14 of 31

--------------------------------------------------------------------------------



Segment No. 10773, described as 200 feet in width for the installation,
operation and maintenance of a 6-5/8 inch pipeline 3.01 miles in length, 3.03
miles as constructed, to transport oil from Platform A in Block A-442 to a
subsea tie-in with 6-5/8 inch pipeline in Block A-443, all in the High Island
Area.

OCS-G 15677

Pipeline ROW

Segment No. 10774, described as 200 feet in width for the installation,
operation and maintenance of a 6-5/8 inch pipeline 4.29 miles in length, 4.3
miles as constructed, to transport gas from Platform A in Block A-442, High
Island Area, South Addition, to a subsea tie-in with High Island Offshore
System’s 30-inch pipeline in Block A-283, all in the High Island Area, East
Addition, South Extension.

HIGH ISLAND BLOCK A474

OCS-G 02366

0.23478% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1973 between the United States of America, as
Lessor, and Pennzoil Louisiana and Texas Offshore, Inc., et al, as Lessee,
covering all of Block A474, High Island Area, South Addition, Official Leasing
Map, Texas Map No. 7B, containing 5,760 acres, more or less.

HIGH ISLAND BLOCK A489

OCS-G 02372

0.23478% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1973 between the United States of America, as
Lessor, and Pennzoil Louisiana and Texas Offshore, Inc., et al, as Lessee,
covering all of Block A489, High Island Area, South Addition, Official Leasing
Map, Texas Map No. 7B, containing 5,760 acres, more or less.

HIGH ISLAND BLOCK A499

OCS-G 03118

0.24783% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective April 1, 1975 between the United States of America, as
Lessor, and Pennzoil Offshore Gas Operators, Inc., et al, as Lessee, covering
all of Block A499, High Island Area, South Addition, Official Leasing Map, Texas
Map No. 7B, containing 5,760 acres, more or less.

Page 15 of 31

--------------------------------------------------------------------------------



HIGH ISLAND BLOCK A560

OCS-G 14193

77.5% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective November 1, 1993 between the United States of America, as
Lessor, and General Atlantic Gulf Coast, Inc., as Lessee, covering all of Block
A-560, High Island Area, South Addition, OCS Leasing Map, Texas Map No. 7B,
containing 5,760 acres, more or less.

OCS-G 14193

19.375% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective November 1, 1993 between the United States of America, as
Lessor, and General Atlantic Gulf Coast, Inc., as Lessee, covering all of Block
A-560, High Island Area, South Addition, OCS Leasing Map, Texas Map No. 7B,
containing 5,760 acres, more or less, INSOFAR AND ONLY INSOFAR as to depths from
9,000’ TVD down to a depth of 50,000' TVD subsea.

MATAGORDA ISLAND BLOCK 634

OCS-G 07202

22.06897% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective September 1, 1984 between the United States of America, as
Lessor, and Santa Fe International Corporation, et al, as Lessee, covering that
portion of Block 634, Matagorda Island Area, OCS Leasing Map, Texas No.4,
seaward of the line established pursuant to Section 8(g) of the OCS Lands Act as
amended, described as follows:

INTERSECTIONS                                    ARC CENTER

1 X=2,810,515.81’ Y=94,187.63’         *1-2 X=2,758,963.00’ Y=146,759.00’

2 X=2,810,653.95’ Y=94,289.61’         *2-3 X=2,768,334.00’ Y=153,677.00’

3 X=2,817,361.14’ Y=98,901.42’         *3-4 X=2,777,844.00’ Y=160,216.00’

4 X=2,823,615.57’ Y=102,673.03’        4-5 X=2,785,963.00’ Y=165,112.00’

5 X=2,824,087.39’ Y=102,960.00’

6 X=2,826,355.81’ Y=102,960.00’

7 X=2,826,355.81’ Y= 87,120.00’

8 X=2,810,515.81’ Y= 87,120.00’

9 X=2,810,515.81’ Y= 94,187.63’

*Tangent segment

OCS-G 07202

11.03448% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective September 1, 1984 between the United States of America, as
Lessor, and Santa Fe International Corporation, et al, as Lessee, covering that
portion of Block 634, Matagorda Island

Page 16 of 31

--------------------------------------------------------------------------------



Area, OCS Leasing Map, Texas No.4, seaward of the line established pursuant to
Section 8(g) of the OCS Lands Act as amended, described as follows:

INTERSECTIONS                                    ARC CENTER

1 X=2,810,515.81’ Y=94,187.63’        *1-2 X=2,758,963.00’ Y=146,759.00’

2 X=2,810,653.95’ Y=94,289.61’        *2-3 X=2,768,334.00’ Y=153,677.00’

3 X=2,817,361.14’ Y=98,901.42’        *3-4 X=2,777,844.00’ Y=160,216.00’

4 X=2,823,615.57’ Y=102,673.03’       4-5 X=2,785,963.00’ Y=165,112.00’

5 X=2,824,087.39’ Y=102,960.00’

6 X=2,826,355.81’ Y=102,960.00’

7 X=2,826,355.81’ Y= 87,120.00’

8 X=2,810,515.81’ Y= 87,120.00’

9 X=2,810,515.81’ Y= 94,187.63’

*Tangent segment

INSOFAR AND ONLY INSOFAR as said lease covers depths from 11,000’ TVD down to a
depth of 50,000’ TVD subsea.

MAIN PASS BLOCK 175

OCS-G 08753

42.49985% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1987 between the United States of America, as
Lessor, and Atlantic Richfield Company, as Lessee, covering all of Block 175,
Main Pass Area, South and East Addition, OCS Leasing Map, Louisiana Map No. 10A,
containing 4,994.55 acres, more or less.

OCS-G 08753

21.24992% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1987 between the United States of America, as
Lessor, and Atlantic Richfield Company, as Lessee, covering all of Block 175,
Main Pass Area, South and East Addition, OCS Leasing Map, Louisiana Map No. 10A,
containing 4,994.55 acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease
covers depths from 4,000’ TVD down to a depth of 50,000’ TVD subsea.

OCS-G 13743

Pipeline ROW

Segment No. 9683, described as 200 feet in width for the installation, operation
and maintenance of a 6 inch pipeline 5.91 miles in length to transport gas from
Platform A in Block 175 crossing Block 176 to a 12 inch subsea tie-in in Block
178, all in the Main Pass Area.

MUSTANG ISLAND BLOCK 748L

STATE OF TEXAS LEASE M-81980

Page 17 of 31

--------------------------------------------------------------------------------



All of Assignor's Right, Title and Interest

State of Texas Oil and Gas Lease No. 81980, dated April 1, 1980, between the
State of Texas acting through the Commissioner of the General Land Office as
Lessor and Hunt Oil Company as Lessee, recorded in Volume 338, Page 571, Oil and
Gas Records of Nueces County, Texas, which lease covers Tract 748-L, SE/4,
Mustang Island Area, Gulf of Mexico, Nueces County, Texas, containing 1440 acres
as shown on the official map of the Gulf of Mexico located in the files of the
General Land Office, Austin Texas INSOFAR AND ONLY INSOFAR as said lease covers
depths from the surface of the earth down to a depth of 12,600’ subsea.

STATE OF TEXAS LEASE M-81980

50% of Assignor's Right, Title and Interest

State of Texas Oil and Gas Lease No. 81980, dated April 1, 1980, between the
State of Texas acting through the Commissioner of the General Land Office as
Lessor and Hunt Oil Company as Lessee, recorded in Volume 338, Page 571, Oil and
Gas Records of Nueces County, Texas, which lease covers Tract 748-L, SE/4,
Mustang Island Area, Gulf of Mexico, Nueces County, Texas, containing 1440 acres
as shown on the official map of the Gulf of Mexico located in the files of the
General Land Office, Austin Texas INSOFAR AND ONLY INSOFAR as said lease covers
depths below 12,600’ subsea.

MUSTANG ISLAND BLOCK 772L

STATE OF TEXAS LEASE M-93351

All of Assignor's Right, Title and Interest

State of Texas Oil and Gas Lease No. M-93351, dated February 7, 1989, between
the State of Texas acting through the commissioner of the General Land Office as
Lessor and Hunt Oil Company as Lessee, which lease is a renewal of, and
successor to, predecessor State of Texas Lease No. M-74581, recorded in volume
313, Page 234, Oil and Gas Records of Nueces County, Texas, and which lease
covers Tract 772-L, NE/4, Mustang Island Area, Gulf of Mexico, Nueces County,
Texas, containing 1440 acres as shown on the official map of the Gulf of Mexico
located in the files of the General Land Office, Austin Texas, INSOFAR AND ONLY
INSOFAR AS said lease covers depths from the surface of the earth down to
12,600’ subsea.

STATE OF TEXAS LEASE M-93351

50% of Assignor's Right, Title and Interest

State of Texas Oil and Gas Lease No. M-93350, dated February 7, 1989, between
the State of Texas acting through the commissioner of the General Land Office as
Lessor and Hunt Oil Company as Lessee, which lease is a renewal of, and
successor to, predecessor State of Texas Lease No. M-74581, recorded in volume
313, Page 234, Oil and Gas Records of Nueces County, Texas, and which lease
covers Tract 772-L, NE/4, Mustang Island Area, Gulf of Mexico, Nueces County,
Texas, containing 1440 acres as shown on the official map of the Gulf of Mexico
located in the files of the General Land Office, Austin Texas, INSOFAR AND ONLY
INSOFAR AS said lease covers depths below 12,600’ subsea.

SOUTH MARSH ISLAND BLOCK 36

OCS-G 07699

Page 18 of 31

--------------------------------------------------------------------------------



7.222% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1985 between the United States of America, as
Lessor, and Atlantic Richfield Company, as Lessee, covering all of Block 36,
South Marsh Island Area, OCS Leasing Map Louisiana Map No. 3A containing
3,055.74 acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease covers and
affects the operating rights in depths from the surface down to the
stratigraphic equivalent of 100' below a true vertical depth of 13,817' as
encountered in the Walter Oil & Gas Corporation OCS-G 7700 Well No. 2.

OCS-G 07699

7.222% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1985 between the United States of America, as
Lessor, and Atlantic Richfield Company, as Lessee, covering all of Block 36,
South Marsh Island Area, OCS Leasing Map, Louisiana Map No. 3A containing
3,055.74 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease covers and
affects operating rights from 100' below the stratigraphic equivalent of a TVD
of 13,817' as encountered in the Walter Oil & Gas Corporation OCS-G 7700 Well
No. 2 down to 100' below the stratigraphic equivalent of the TVD of 15,597' as
encountered in the Walter Oil & Gas Corporation OCS-G 7700 Well No. B-3.

SOUTH MARSH ISLAND BLOCK 37

OCS-G 07700

7.222% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1985 between the United States of America, as
Lessor, and Atlantic Richfield Company, as Lessee, covering all of Block 37,
South Marsh Island Area, OCS Leasing Map, Louisiana Map No. 3A containing 5,000
acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease covers and affects
the operating rights in the SE/4 of Block 37 from the surface down to the
stratigraphic equivalent of the TVD of 15,597' as encountered in the Walter Oil
& Gas Corporation OCS-G 7700 Well No. B-3.

OCS-G 07700

7.222% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1985 between the United States of America, as
Lessor, and Atlantic Richfield Company, as Lessee, covering all of Block 37,
South Marsh Island Area, OCS Leasing Map, Louisiana Map No. 3A containing 5,000
acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease covers and affects
the operating rights in the NE/4 and E/2E/2W/2 of Block 37 from the surface of
the earth to 100' below the stratigraphic equivalent of the true vertical depth
of 15,597' as encountered in the Walter Oil & Gas Corporation OCS-G 7700 Well
No. B-3.

SOUTH MARSH ISLAND BLOCK 48

Page 19 of 31

--------------------------------------------------------------------------------



OCS 00786

100% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1960 between the United States of America, as
Lessor, and Gulf Oil Corporation, as Lessee, covering all of Block 48, South
Marsh Island Area, as shown on OCS Official Leasing Map, Louisiana Map No. 3A,
containing 5,000 acres, more or less.

OCS 00786

50% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1960 between the United States of America, as
Lessor, and Gulf Oil Corporation, as Lessee, covering all of Block 48, South
Marsh Island Area, as shown on OCS Official Leasing Map, Louisiana Map No. 3A,
containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease
covers depths from 13,000’ TVD down to a depth of 50,000’ TVD subsea.

SOUTH MARSH ISLAND BLOCK 125

OCS-G 02882

17.3466% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective December 1, 1974 between the United States of America, as
Lessor, and Pennzoil Louisiana and Texas Offshore, Inc., et al, as Lessee,
covering all of Block 125, South Marsh Island Area, South Addition, OCS Official
Leasing Map, Louisiana Map No. 3C, containing 5,000 acres, more or less.

OCS-G 02882

8.6733% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective December 1, 1974 between the United States of America, as
Lessor, and Pennzoil Louisiana and Texas Offshore, Inc., et al, as Lessee,
covering all of Block 125, South Marsh Island Area, South Addition, OCS Official
Leasing Map, Louisiana Map No. 3C, containing 5,000 acres, more or less INSOFAR
AND ONLY INSOFAR AS said lease covers depths from 10,000’ TVD down to a depth of
50,000’ TVD subsea.

SOUTH MARSH ISLAND BLOCK 233

OCS-G 11929

25% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective June 1, 1990 between the United States of America, as
Lessor, and Union Pacific Resources Company, as Lessee, covering all of Block
233, South Marsh Island Area, North Addition, OCS Leasing Map, Louisiana Map No.
3D, containing 4,854.78 acres, more or less,

Page 20 of 31

--------------------------------------------------------------------------------



INSOFAR AND ONLY INSOFAR as the lease covers the interval from 7,000' beneath
the sea floor to the stratigraphic equivalent of one hundred feet below 11,340'
beneath the sea floor.

OCS-G 11929

50% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective June 1, 1990 between the United States of America, as
Lessor, and Union Pacific Resources Company, as Lessee, covering all of Block
233, South Marsh Island Area, North Addition, OCS Leasing Map, Louisiana Map No.
3D, containing 4,854.78 acres, more or less, INSOFAR AND ONLY INSOFAR as said
Lease covers depths below the stratigraphic equivalent of one hundred feet below
11,340' beneath the sea floor down to a depth of 50,000' TVD subsea.

SHIP SHOAL BLOCK 47

STATE OF LOUISIANA LEASE 14832

All of Assignor's Right, Title and Interest

Lease for Oil, Gas and Other Liquid or Gaseous Minerals being identified as
Louisiana State Lease No. 14832 dated effective December 19, 1994, by and
between the State of Louisiana, as Lessor, and Saltex Exploration Inc., as
Lessee, recorded in Conveyance Book 1448, Entry No. 949900 of the Conveyance
Records of Terrebonne Parish, Louisiana, containing 683.31 acres, more or less,
Louisiana INSOFAR AND ONLY INSOFAR AS said lease covers depths from the surface
to 12,000' TVD.

STATE OF LOUISIANA LEASE 14832

50% of Assignor's Right, Title and Interest

Lease for Oil, Gas and Other Liquid or Gaseous Minerals being identified as
Louisiana State Lease No. 14832 dated effective December 19, 1994, by and
between the State of Louisiana, as Lessor, and Saltex Exploration Inc., as
Lessee, recorded in Conveyance Book 1448, Entry No. 949900 of the Conveyance
Records of Terrebonne Parish, Louisiana, containing 683.31 acres, more or less,
Louisiana INSOFAR AND ONLY INSOFAR AS said lease covers depths below 12,000'
TVD.

STATE OF LOUISIANA ROW 3457

State of Louisiana Pipeline Right of Way Grant No. 3457 dated June 6, 1997
between The State of Louisiana, as Grantor, and Flores & Rucks, Inc., as
Grantee, recorded in C.O.B. 1561, Entry No. 1000323 of the Records of Terrebonne
Parish, Louisiana, as amended, to construct, maintain, operate, alter, repair,
replace and remove a pipeline for the transportation of oil, water and gas
under, upon, over and through State Lease 14832, Block 47, Ship Shoal Area, and
State Lease 14795, Block 64, Ship Shoal Area, in the Parish of Terrebonne, State
of Louisiana.

STATE OF LOUISIANA ROW 3494

State of Louisiana Pipeline Right of Way Grant No. 3494 dated September 12, 1997
between The State of Louisiana, as Grantor, and Ocean Energy, Inc., as Grantee,
recorded in C.O.B. 1576, Entry No. 1007097 of the Records of Terrebonne Parish,
Louisiana, to construct,

Page 21 of 31

--------------------------------------------------------------------------------



maintain, operate, alter, repair, replace and remove a pipeline for the
transportation of oil, water and gas under, upon, over and through State Lease
14832, Block 47, Ship Shoal Area, and State Lease 14795, Block 64, Ship Shoal
Area, in the Parish of Terrebonne, State of Louisiana.

SHIP SHOAL BLOCK 64

STATE OF LOUISIANA LEASE 14795

All of Assignor's Right, Title and Interest

State of Louisiana Lease No. 14795 dated effective October 17, 1994, by and
between the State Mineral Board for the State of Louisiana, as Lessor and SALTEX
EXPLORATION INC., as Lessee, recorded in Conveyance Book 1439 Entry No. 946600
of the Conveyance Records of Terrebonne Parish, Louisiana, originally containing
1,006.11 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease covers
depths from the surface to 12,000' TVD.

STATE OF LOUISIANA LEASE 14795

50% of Assignor's Right, Title and Interest

State of Louisiana Lease No. 14795 dated effective October 17, 1994, by and
between the State Mineral Board for the State of Louisiana, as Lessor and SALTEX
EXPLORATION INC., as Lessee, recorded in Conveyance Book 1439 Entry No. 946600
of the Conveyance Records of Terrebonne Parish, Louisiana, originally containing
1,006.11 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease covers
depths below 12,000' TVD.

OCS-G 17725

Pipeline ROW

Segment No. 11371, described as 200 feet in width for the installation,
operation and maintenance of an 8-5/8 inch pipeline 1.61 miles in length to
transport bulk gas from the Federal/State boundary in Block 64 to Trunkline Gas
Company’s 30-inch pipeline in Block 71, all in Ship Shoal Area.

STATE OF LOUISIANA ROW 4079

State of Louisiana Pipeline Right of Way Grant No. 4079 dated March 2, 2001
between The State of Louisiana, as Grantor, and Ocean Energy, Inc., as Grantee,
recorded in Conveyance Book 1727 under Entry No. 1091309 of the Records of
Terrebonne Parish, Louisiana, to construct, maintain, operate, alter, repair,
replace and remove a pipeline for the transportation of gas lift/supply under,
upon, over and through State Lease 14795, Block 64, Ship Shoal Area, and State
Lease 14832, Block 47, Ship Shoal Area, in the Parish of Terrebonne, State of
Louisiana.

STATE OF LOUISIANA ROW 3456

State of Louisiana Pipeline Right of Way Grant No. 3456 dated June 6, 1997
between The State of Louisiana, as Grantor, and Flores & Rucks, Inc., as
Grantee, recorded in Conveyance Book 1561 under Entry No. 1000322 of the Records
of Terrebonne Parish, Louisiana, as amended, to construct, maintain, operate,
alter, repair, replace and remove a pipeline 415.631 rods in length for the
transportation of oil under, upon, over and through a proposed 6” oil pipeline
originating in Ship Shoal Block 64, State Lease 14795 at Lat 28º 59’ 47.284” N.,
Long 90º 54’

Page 22 of 31

--------------------------------------------------------------------------------



36.412” W From that point pipeline will be installed S, Lat 28º 59’ 47.236” N,
Long 90º 54’ 26.043” W 970.98’ to a point; thence S, Lat 28º 59’ 25.755” N, Long
90º 53’ 23.181” W 6857.94’ to a point; thence S, Lat 28º 58’ 41.617” N, Long 90º
50’ 43.805” W 21,785.96’ to the ending point in Ship Shoal Block 69 at Lat 28º
58’ 30.929” N, Long 90º 50’ 16.905” W.

STATE OF LOUISIANA ROW 3452

State of Louisiana Pipeline Right of Way Grant No. 3452 dated May 19, 1997
between The State of Louisiana, as Grantor, and Flores & Rucks, Inc., as
Grantee, to construct, maintain, operate, alter, repair, replace and remove a
pipeline 118.315 rods in length for the transportation of Natural Gas under,
upon, over and through a proposed 8” gas line originating at Ship Shoal Block
64, proposed A Platform at Lat 28º 59’ 47.28” N., Long 90º 54’ 36.75” W. From
that point pipeline will be installed S 15º 51’ 41” E 2130.31’ to a point;
thence S 26º 32’ 32” E 4028.32’ to the ending point in Ship Shoal Block 71,
tie-in on Trunkline’s existing 30” pipeline, Lat 28º 58’ 26.633” N, Long 90º 54’
11.543” W.

OCS-G 18816

Pipeline ROW

Segment No. 11528, described as 200 feet in width for the installation,
operation and maintenance of a 6-5/8 inch pipeline 5.86 miles in length to
transport oil from the Federal/State Boundary of Ship Shoal Block 65 to an
8-inch subsea tie-in on Ship Shoal Block 69.

SHIP SHOAL BLOCK 276

OCS-G 10785

33.333% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1989 between the United States of America, as
Lessor, and Forest Oil Corporation, et al, as Lessee, covering all of Block 276,
Ship Shoal Area, South Addition, OCS Leasing Map, Louisiana Map No. 5A,
containing 5,000 acres, more or less.

OCS-G 10785

16.66667% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1989 between the United States of America, as
Lessor, and Forest Oil Corporation, et al, as Lessee, covering all of Block 276,
Ship Shoal Area, South Addition, OCS Leasing Map, Louisiana Map No. 5A,
containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease
covers depths from 10,000’ TVD down to a depth of 50,000’ TVD subsea.

SHIP SHOAL BLOCK 277

OCS-G 09627

33.333% Record Title

Page 23 of 31

--------------------------------------------------------------------------------



Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1988 between the United States of America, as
Lessor, and Forest Oil Corporation, et al, as Lessee, covering all of Block 277,
Ship Shoal Area, South Addition, OCS Leasing Map, Louisiana Map No. 5A,
containing 5,000 acres, more or less.

OCS-G 09627

16.66667% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1988 between the United States of America, as
Lessor, and Forest Oil Corporation, et al, as Lessee, covering all of Block 277,
Ship Shoal Area, South Addition, OCS Leasing Map, Louisiana Map No. 5A,
containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease
covers depths from 10,000’ TVD down to a depth of 50,000’ TVD subsea.

SHIP SHOAL BLOCK 299

OCS-G 07759

100% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1985 between the United States of America, as
Lessor, and Forest Oil Corporation, as Lessee, covering all of Block 299, Ship
Shoal Area, South Addition, OCS Leasing Map, Louisiana Map No. 5A, containing
5,000 acres, more or less.

OCS-G 07759

50% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1985 between the United States of America, as
Lessor, and Forest Oil Corporation, as Lessee, covering all of Block 299, Ship
Shoal Area, South Addition, OCS Leasing Map, Louisiana Map No. 5A, containing
5,000 acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease covers depths
from 7,500’ TVD down to a depth of 50,000’ TVD subsea.

OCS-G 12344

Pipeline ROW

Segment No. 9173, described as 200 feet in width for the installation, operation
and maintenance of an 8-5/8 inch pipeline 5.74 miles in length to transport bulk
gas from Platform A in Block 299 to Platform A in Block 277, all in Ship Shoal
Area, South Addition.

SHIP SHOAL BLOCK 300

OCS-G 07760

13.3333% Contractual Working Interest

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1985 between the United States of America, as
Lessor, and Kerr-McGee

Page 24 of 31

--------------------------------------------------------------------------------



Corporation, et al, as Lessee, covering all of Block 300, Ship Shoal Area, South
Addition, OCS Leasing Map, Louisiana Map No. 5A, containing 5,000 acres, more or
less, INSOFAR AND ONLY INSOFAR AS said lease covers contractual rights in
NW/4NW/4 as more fully described in Offshore Operating Agreement dated effective
September 15, 1990 between Kerr-McGee Corporation and Adobe Resources
Corporation, et al.

SOUTH TIMBALIER BLOCK 212

OCS-G 14538

22.55624% Contractual Working Interest

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective July 1, 1994 between the United States of America, as
Lessor, and Texaco Exploration and Production Inc., as Lessee, covering all of
Block 212, South Timbalier Area, South Addition, OCS Leasing Map, Louisiana Map
No. 6A, containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as lease
covers contractual rights only in SE/4 and S/2SW/4 as more fully described in
Operating Agreement dated July 30, 1999 between Spinnaker Exploration Company,
LLC and Ocean Energy, Inc., et al, and further limited to depths from the
surface to 17,500' TVD.

OCS-G 14538

11.27812% Contractual Working Interest

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective July 1, 1994 between the United States of America, as
Lessor, and Texaco Exploration and Production Inc., as Lessee, covering all of
Block 212, South Timbalier Area, South Addition, OCS Leasing Map, Louisiana Map
No. 6A, containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as lease
covers contractual rights only in SE/4 and S/2SW/4 as more fully described in
Operating Agreement dated July 30, 1999 between Spinnaker Exploration Company,
LLC and Ocean Energy, Inc., et al, and further limited to depths below 17,500'
TVD.

SOUTH TIMBALIER BLOCK 219

OCS-G 19831

25% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1998 between the United States of America, as
Lessor, and Samedan Oil Corporation, et al, as Lessee, covering all of Block
219, South Timbalier Area, South Addition, OCS Leasing Map, Louisiana Map No.
6A, containing 5,000 acres, more or less.

OCS-G 19831

12.5% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1998 between the United States of America, as
Lessor, and Samedan Oil Corporation, et al, as Lessee, covering all of Block
219, South Timbalier Area, South Addition, OCS Leasing Map, Louisiana Map No.
6A, containing 5,000 acres, more or less, INSOFAR

Page 25 of 31

--------------------------------------------------------------------------------



AND ONLY INSOFAR as said lease covers depths from 18,000’ TVD down to a depth of
50,000’ TVD subsea.

SOUTH TIMBALIER BLOCK 231

OCS-G 10836

100% Operating Rights*

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective June 1, 1989 between the United States of America, as
Lessor, and The Louisiana Land and Exploration Company, et al, as Lessee,
covering all of Block 231, South Timbalier Area, South Addition, OCS Leasing
Map, Louisiana Map No. 6A, containing 5,000 acres, more or less, INSOFAR AND
ONLY INSOFAR as the lease covers all depths from the surface down to and
including the true vertical depth of five thousand feet (5000' TVD).

*Assignment of 50% Operating Rights Interest from W&T Offshore, Inc. to Devon
Energy Production Company, L.P. is pending

OCS-G 10836

100% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective June 1, 1989 between the United States of America, as
Lessor, and The Louisiana Land and Exploration Company, et al, as Lessee,
covering all of Block 231, South Timbalier Area, South Addition, OCS Leasing
Map, Louisiana Map No. 6A, containing 5,000 acres, more or less, INSOFAR AND
ONLY INSOFAR as the lease covers depths from the true vertical depth below 5,000
feet down to and including the true vertical depth of 7,500 feet.

OCS-G 20518

Pipeline ROW

Segment No. 11869, described as 200 feet in width for the installation,
operation and maintenance of a 4-1/2-inch pipeline 3.01 miles in length to
transport bulk gas from Well No. 1, Block 231, through Block 230 to Platform "A"
in Block 229, all in the South Timbalier Area.

SOUTH TIMBALIER BLOCK 277

OCS-G 10853

60.625% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1989 between the United States of America, as
Lessor, and Union Pacific Resources Company, as Lessee, covering all of Block
277, South Timbalier Area, South Addition, OCS Leasing Map, Louisiana Map No.
6A, containing 3,772.18 acres, more or less, LIMITED TO THOSE DEPTHS from the
surface of the earth to 100 feet below the stratigraphic equivalent of 7,064
feet true vertical depth, as found in the OCS-G 10853 No. 2 Well.

Page 26 of 31

--------------------------------------------------------------------------------



VERMILION BLOCK 57

OCS-G 03977

75% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective March 1, 1979 between the United States of America, as
Lessor, and Diamond Shamrock Corporation, et al, as Lessee, covering N/2 of
Block 57, Vermilion Area, as shown on OCS Leasing Map, Louisiana Map No. 3,
containing 2,500 acres, more or less.

OCS-G 03977

37.5% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective March 1, 1979 between the United States of America, as
Lessor, and Diamond Shamrock Corporation, et al, as Lessee, covering N/2 of
Block 57, Vermilion Area, as shown on OCS Leasing Map, Louisiana Map No. 3,
containing 2,500 acres, more or less INSOFAR AND ONLY INSOFAR as said lease
covers depths from 19,000’ TVD down to a depth of 50,000’ TVD subsea.

VERMILION BLOCK 114

OCS-G 17895

50% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1997 between the United States of America, as
Lessor, and Equitable Resources Energy Company, et al, as Lessee, covering all
of Block 114, Vermilion Area, OCS Leasing Map, Louisiana Map No. 3, containing
5,000 acres, more or less.

OCS-G 17895

25% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1997 between the United States of America, as
Lessor, and Equitable Resources Energy Company, et al, as Lessee, covering all
of Block 114, Vermilion Area, OCS Leasing Map, Louisiana Map No. 3, containing
5,000 acres, more or less INSOFAR AND ONLY INSOFAR as said lease covers depths
from 12,000’ TVD down to a depth of 50,000’ TVD subsea.

VERMILION BLOCK 131

OCS 00775

27.5% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 1960 between the United States of America, as
Lessor, and Gulf Oil Corporation, et al, as Lessee, covering all of Block 131,
Vermilion Area, as shown on official leasing map La. No. 3, Outer Continental
Shelf Leasing Map (Louisiana offshore operations),

Page 27 of 31

--------------------------------------------------------------------------------



containing 4,922.87 acres, more or less, INSOFAR AND ONLY INSOFAR as the lease
pertains to the Northwest Quarter of the Northwest Quarter (NW1/4NW1/4) and the
North Half of the Northeast Quarter of the Northwest Quarter (N1/2NE1/4NW1/4) of
said Block 131 from the surface of the earth down to the stratigraphic
equivalent of one-hundred feet (100') below 7400 feet subsea as encountered in
the Hall-Houston Oil Company OCS 0775 No. 15 well.

VERMILION BLOCK 271

OCS-G 04800

25% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective September 1, 1981 between the United States of America, as
Lessor, and MOBIL OIL EXPLORATION & PRODUCING SOUTHEAST INC., et al, as Lessee,
covering all of Block 271, Vermilion Area, South Addition, as shown on OCS
Leasing Map, Louisiana Map No. 3B, containing 4,417.5 acres, more or less.

OCS-G 04800

12.5% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective September 1, 1981 between the United States of America, as
Lessor, and MOBIL OIL EXPLORATION & PRODUCING SOUTHEAST INC., et al, as Lessee,
covering all of Block 271, Vermilion Area, South Addition, as shown on OCS
Leasing Map, Louisiana Map No. 3B, containing 4,417.5 acres, more or less,
INSOFAR AND ONLY INSOFAR AS said lease covers depths from 6,103’ TVD down to a
depth of 50,000’ TVD subsea.

VIOSCA KNOLL BLOCK 213

OCS-G 21720

100% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective May 1, 2000 between the United States of America, as
Lessor, and Chevron U.S.A. Inc., as Lessee, covering all of Block 213, Viosca
Knoll, OCS Official Protraction Diagram, NG 16-7, containing 5,760 acres, more
or less.

 

OCS-G 25344

Pipeline Right of Way

Page 28 of 31

--------------------------------------------------------------------------------



Segment No. 14525, described as 200 feet in width for the installation,
operation and maintenance of an 8-5/8 inch pipeline 7.15 miles in length to
transport bulk gas from Platform A in Block 213 through Blocks 169 and 168, to
Platform A in Block 124, all in the Viosca Knoll Area.

VIOSCA KNOLL BLOCK 738

OCS-G 15431

29% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective July 1, 1995 between the United States of America, as
Lessor, and Marathon Oil Company, et al, as Lessee, covering all of Block 738,
Viosca Knoll, OCS Official Protraction Diagram NH 16-7, containing 5,760 acres,
more or less, INSOFAR AND ONLY INSOFAR as said lease covers S/2 and S/2N/2 from
the surface down to a depth of 50,000' TVD Subsea.

WEST CAMERON 206

OCS-G 03496

21% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1977 between the United States of America, as
Lessor, and Atlantic Richfield Company, as Lessee, covering all of Block 206,
West Cameron Area, as shown on OCS Official Leasing Map, Louisiana Map No. 1,
containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease
covers horizons from the surface of the earth down to and including the
stratigraphic equivalent of 13,763 feet subsea, being the total vertical depth
(TVD) of the Santa Fe Energy Resources, Inc.'s OCS-G 3496 No.1 Well plus 100
feet.

OCS-G 17714

Pipeline ROW

Segment No. 11335, described as 200 feet in width for the installation,
operation and maintenance of a 6-5/8 inch pipeline to transport bulk gas from
Well No. 1 in Block 206 to Platform "A" in Block 205, all in the West Cameron
Area.

WEST CAMERON BLOCK 528

OCS-G 16202

36.1108% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective August 1, 1996 between the United States of America, as
Lessor, and UMC Petroleum Corporation, et al, as Lessee, covering all of Block
528, West Cameron Area, South Addition, OCS Leasing Map, Louisiana Map No. 1B,
containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR as said lease
covers the N/2 from the surface down to a depth of 50,000' TVD Subsea.

Page 29 of 31

--------------------------------------------------------------------------------



OCS-G 16202

36.1108% Contractual Working Interest in the wellbore of the OCS-G 16202 A-3
Well, API 1770241199.

WEST CAMERON 541

OCS-G 14341

77.5% Record Title

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective July 1, 1994 between the United States of America, as
Lessor, and General Atlantic Gulf Coast, Inc., as Lessee, covering all of Block
541, West Cameron Area, South Addition, Official Leasing Map, Louisiana Map No.
1B, containing 5,000 acres, more or less.

OCS-G 14341

38.75% Operating Rights

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, dated effective July 1, 1994 between the United States of America, as
Lessor, and General Atlantic Gulf Coast, Inc., as Lessee, covering all of Block
541, West Cameron Area, South Addition, Official Leasing Map, Louisiana Map No.
1B, containing 5,000 acres, more or less, INSOFAR AND ONLY INSOFAR AS said lease
covers depths from 8,598’ TVD down to a depth of 50,000’ TVD subsea.

OCS-G 16011

Pipeline ROW

Segment No. 10919, described as 200 feet in width for the installation,
operation and maintenance of an 8-5/8 inch pipeline 4.52 miles in length to
transport gas and condensate from Platform A in Block 524 across Blocks 541 and
540 to a subsea tie-in with 20 inch pipeline in Block 549, all in West Cameron
Area.

Page 30 of 31

--------------------------------------------------------------------------------



Excluded Assets

The following overriding royalty interests are reserved and excepted as
indicated below.

Block

Lease No.

Owner

ORRI

Eugene Island Block 365

OCS G-13628

Devon Energy Production Company, LP

3.000000%

Galveston Block 273

OCS G-09037

Devon Louisiana Corporation

0.100000%

Galveston Block 343

OCS G-06105

Devon Energy Production Company, LP

3.125000%

Galveston Block 363

OCS G-06113

Devon Energy Production Company, LP

2.500000%

High Island Block A560

OCS G-14193

Devon Louisiana Corporation

0.355000%

Main Pass Bloack 175

OCS G-08753

Devon Louisiana Corporation

0.605000%

Mustang Island Block 748L

TX M-81980

Devon Energy Production Company, LP

0.095676%

South Marsh Island Block 233

OCS G-11929

Devon Louisiana Corporation

1.312500%

South Timbalier Block 277

OCS G-10853

Devon Louisiana Corporation

3.188100%

Vermillion Block 271

OCS G-04800

Devon Louisiana Corporation

2.000000%

West Cameron Block 528

OSC G-16202

Devon Louisiana Corporation

0.400000%

West Cameron Block 541

OCS G-14341

Devon Louisiana Corporation

0.416350%

 

Page 31 of 31

--------------------------------------------------------------------------------



EXHIBIT B-1- WELLS

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. and DEVON
LOUISIANA CORPORATION and DEVON ENERGY PETROLEUM PIPELINE COMPANY, COLLECTIVELY
AS SELLER, AND MARITECH RESOURCES, INC. AS BUYER

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

BRAZOS BLOCK 0397 547490002 BA 396 A002 OCS G10213 (RC) GOM OFFSHORE, GULF OF
MEXICO 427044029200 DEVON LOUISIANA CORPORATION 0.65000000 0.46041700 0.00000000
0.00000000 0.65000000 0.46041700 0.00000000 0.00000000 BRAZOS BLOCK 0397
547487002 BA 396 0001 OCS G10213 OFFSHORE FED , TEXAS 427044025000 DEVON
LOUISIANA CORPORATION 0.65000000 0.46041700 0.00000000 0.00000000 0.65000000
0.46041700 0.00000000 0.00000000 BRAZOS BLOCK 0431 547213001 BA 416 0001 OCS
G09015 BRAZOS-LG BLK AREA, TEXAS 427044023700 DEVON LOUISIANA CORPORATION
0.33083300 0.00000000 0.00000000 0.00000000 0.33083300 0.00000000 0.00000000
0.00000000 EAST CAMERON BLOCK 0353 300197002 EC 353 A2 OCS G-2265 EAST CAMERON
SO, GULF OF MEXICO 177044043900 APACHE CORPORATION 0.11136400 0.09280300
0.00000000 0.00000000 0.11136400 0.09280300 0.00000000 0.00000000 EAST CAMERON
BLOCK 0353 300197004 EC 353 A4 OCS G-2265 EAST CAMERON SO, GULF OF MEXICO
177044044300 APACHE CORPORATION 0.11136400 0.09280300 0.00000000 0.00000000
0.11136400 0.09280300 0.00000000 0.00000000 EAST CAMERON BLOCK 0353 301114001 EC
354 A3 OCS G-2265 EAST CAMERON SO, GULF OF MEXICO 177044044000 APACHE
CORPORATION 0.11136400 0.09280300 0.00000000 0.00000000 0.11136400 0.09280300
0.00000000 0.00000000 EUGENE ISLAND 128 530135001 EI 116 0009C OCS 00478 EUGENE
ISLAND AREA, LOUISIANA 177094073800 DEVON LOUISIANA CORPORATION 1.00000000
0.81333300 0.00000000 0.00000000 1.00000000 0.81333300 0.00000000 0.00000000
EUGENE ISLAND 128 530139001 EI 116 0010ST OCS 00478 EUGENE ISLAND AREA,
LOUISIANA 177094074603 DEVON LOUISIANA CORPORATION 1.00000000 0.80083300
0.00000000 0.00000000 1.00000000 0.80083300 0.00000000 0.00000000 EUGENE ISLAND
128 530135004 EI 116 0012B OCS 00478 EUGENE ISLAND AREA, LOUISIANA 177094080001
DEVON LOUISIANA CORPORATION 1.00000000 0.81333300 0.00000000 0.00000000
1.00000000 0.81333300 0.00000000 0.00000000 EUGENE ISLAND 128 530135005 EI 116
0013B OCS 00478 EUGENE ISLAND AREA, LOUISIANA 177094088301 DEVON LOUISIANA
CORPORATION 1.00000000 0.81333300 0.00000000 0.00000000 1.00000000 0.81333300
0.00000000 0.00000000 EUGENE ISLAND 128 530133009 EI 128 C004H OCS 00053 EUGENE
ISLAND AREA, LOUISIANA 177090058800 DEVON LOUISIANA CORPORATION 1.00000000
0.87500000 0.00000000 0.00000000 1.00000000 0.87500000 0.00000000 0.00000000
EUGENE ISLAND 128 530133021 EI 128 C005 OCS 00053 EUGENE ISLAND AREA, LOUISIANA
177090058200 DEVON LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000
0.00000000 1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128
530133011 EI 128 C006 OCS 00053 EUGENE ISLAND AREA, LOUISIANA 177090058400 DEVON
LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000 1.00000000
0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128 530133012 EI 128 C007 OCS
00053 EUGENE ISLAND AREA, LOUISIANA 177090073601 DEVON LOUISIANA CORPORATION
1.00000000 0.87500000 0.00000000 0.00000000 1.00000000 0.87500000 0.00000000
0.00000000 EUGENE ISLAND 128 530133013 EI 128 C009C OCS 00053 EUGENE ISLAND
AREA, LOUISIANA 177094017600 DEVON LOUISIANA CORPORATION 1.00000000 0.87500000
0.00000000 0.00000000 1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND
128 530138002 EI 128 C010D OCS 00053 HAWKEYE EUGENE ISLAND AREA, LOUISIANA
177094130900 DEVON LOUISIANA CORPORATION 1.00000000 0.85500000 0.00000000
0.00000000 1.00000000 0.85500000 0.00000000 0.00000000 EUGENE ISLAND 128
530133014 EI 128 F003 OCS 00053 EUGENE ISLAND AREA, LOUISIANA 177090058900 DEVON
LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000 1.00000000
0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128 530133015 EI 128 F003D OCS
00053 EUGENE ISLAND AREA, LOUISIANA 177090058900 DEVON LOUISIANA CORPORATION
1.00000000 0.87500000 0.00000000 0.00000000 1.00000000 0.87500000 0.00000000
0.00000000 EUGENE ISLAND 128 530133016 EI 128 F004 OCS 00053 EUGENE ISLAND AREA,
LOUISIANA 177094072500 DEVON LOUISIANA CORPORATION 1.00000000 0.87500000
0.00000000 0.00000000 1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND
128 530133001 EI 128 OCS 00053 0005G EUGENE ISLAND AREA, LOUISIANA 177094062900
DEVON LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000
1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128 530134011 EI 129
0010 OCS 00054 EUGENE ISLAND AREA, LOUISIANA 177094079602 DEVON LOUISIANA
CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000 1.00000000 0.87500000
0.00000000 0.00000000 EUGENE ISLAND 128 530140001 EI 129 0011 OCS 00054 CORNHUSK
EUGENE ISLAND AREA, LOUISIANA 177094131801 DEVON LOUISIANA CORPORATION
1.00000000 0.85500000 0.00000000 0.00000000 1.00000000 0.85500000 0.00000000
0.00000000 EUGENE ISLAND 128 530134006 EI 129 F002 OCS 00054 EUGENE ISLAND AREA,
LOUISIANA 177090058500 DEVON LOUISIANA CORPORATION 1.00000000 0.87500000
0.00000000 0.00000000 1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND
128 530133017 EI 128 C003ST OCS 00053 OFFSHORE FED , LOUISIANA 177090011400
DEVON LOUISIANA CORPORATION 1.00000000 0.87500000 0.00000000 0.00000000
1.00000000 0.87500000 0.00000000 0.00000000 EUGENE ISLAND 128 530133018 EI 128
F001 OCS 00053 OFFSHORE FED , LOUISIANA 177090058100 DEVON LOUISIANA CORPORATION
1.00000000 0.87500000 0.00000000 0.00000000 1.00000000 0.87500000 0.00000000
0.00000000 EUGENE ISLAND 147 10813010 EI 163 NO.1 (OCSG 17977) EUGENE ISLAND,
GULF OF MEXICO 177094134400 NEWFIELD EXPLORATION COMPANY 0.12500000 0.10416700
0.00000000 0.00000000 0.12500000 0.10416700 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0007 532445001 EI 007 0001 ST LA 16194 MALIBU EUGENE ISLAND AREA,
LOUISIANA 177092033200 DEVON LOUISIANA CORPORATION 1.00000000 0.76500000
0.00000000 0.00000000 1.00000000 0.76500000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0007 532445002 EI 007 0002 ST LA 16194 EUGENE ISLAND AREA, LOUISIANA
177092033800 DEVON LOUISIANA CORPORATION 1.00000000 0.76500000 0.00000000
0.00000000 1.00000000 0.76500000 0.00000000 0.00000000

 

1 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

EUGENE ISLAND BLOCK 0032 530379003 EI 033 0003 OCS G03560 EUGENE ISLAND AREA,
LOUISIANA 177094075800 UNOCAL OIL & GAS DIVISION 0.09017000 0.00000000
0.00000000 0.00000000 0.09017000 0.00000000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0032 530383001 EI 033 0001 OCS G03560 OFFSHORE FED , LOUISIANA
177094048600 UNION OIL CO OF CALIFORNIA 0.15633100 0.00000000 0.00000000
0.00000000 0.15633100 0.00000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0032
530378001 EI 033 0002 OCS G03560 OFFSHORE FED , LOUISIANA 177094073000 UNION OIL
CO OF CALIFORNIA 0.09017000 0.00000000 0.00000000 0.00000000 0.09017000
0.00000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0032 530381001 EI 033 0004
OCS G03560 OFFSHORE FED , LOUISIANA 177094097700 UNION OIL CO OF CALIFORNIA
0.13525500 0.00000000 0.00000000 0.00000000 0.13525500 0.00000000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0032 530380001 EI 033 0005 OCS G03560 OFFSHORE
FED , LOUISIANA 177094097800 UNOCAL OIL & GAS DIVISION 0.15633100 0.00000000
0.00000000 0.00000000 0.15633100 0.00000000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0032 530382001 EI 033 A001 OCS G03560 OFFSHORE FED , LOUISIANA
177094112800 UNOCAL OIL & GAS DIVISION 0.15633100 0.00000000 0.00000000
0.00000000 0.15633100 0.00000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296
300130001 EI 305 B-1 (OCSG2108) EUGENE ISLAND S, GULF OF MEXICO 177104024500
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000
1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130010
EI 305 B-10 (OCSG2108) EUGENE ISLAND S, GULF OF MEXICO 177104075300 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130111 EI 305 B-11
(OCSG2108) EUGENE ISLAND S, GULF OF MEXICO 177104139700 DEVON ENERGY PRODUCTION
CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130120 EI 305 B-12 (OCSG2108)
EUGENE ISLAND S, GULF OF MEXICO 177104154500 DEVON ENERGY PRODUCTION CO., LP
0.75000000 0.62500000 0.00000000 0.00000000 0.75000000 0.62500000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0296 300130002 EI 305 B-2 (OCSG2108) EUGENE
ISLAND S, GULF OF MEXICO 177104055500 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0296 300130003 EI 305 B-3 (OCSG2108) EUGENE ISLAND S, GULF
OF MEXICO 177104060500 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300
0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0296 300130004 EI 305 B-4 (OCSG2108) EUGENE ISLAND S, GULF OF MEXICO
177104060400 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000
0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296
300130051 EI 305 B-5ST OCSG2108 EUGENE ISLAND S, GULF OF MEXICO 177104060601
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000
1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130006
EI 305 B-6 ST1 OCSG21080 EUGENE ISLAND S, GULF OF MEXICO 177104068102 DEVON
ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130007 EI 305 B-7
(OCSG2108) EUGENE ISLAND S, GULF OF MEXICO 177104069600 DEVON ENERGY PRODUCTION
CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0296 300130008 EI 305 B-8 (OCSG2108)
EUGENE ISLAND S, GULF OF MEXICO 177104070600 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0296 300130009 EI 305 B-9 (OCSG2108) EUGENE
ISLAND S, GULF OF MEXICO 177104075200 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0297 530412001 EI 297 0003ST OCS G04225 EUGENE ISLAND-SOUTH
AREA, LOUISIANA 177104151400 UNOCAL OIL & GAS DIVISION 0.07500000 0.06250000
0.00000000 0.00000000 0.07500000 0.06250000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0297 530406001 EI 297 A001 OCS G04225 OFFSHORE FED , LOUISIANA
177104115100 UNOCAL OIL & GAS DIVISION 0.07500000 0.06250000 0.00000000
0.00000000 0.07500000 0.06250000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0297
530408001 EI 297 A002 OCS G04225 OFFSHORE FED , LOUISIANA 177104115800 UNOCAL
OIL & GAS DIVISION 0.07500000 0.06250000 0.00000000 0.00000000 0.07500000
0.06250000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0297 530407001 EI 297 A003
OCS G04225 OFFSHORE FED , LOUISIANA 177104116100 UNOCAL OIL & GAS DIVISION
0.07500000 0.06250000 0.00000000 0.00000000 0.07500000 0.06250000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0297 530409001 EI 297 A004 OCS G04225 OFFSHORE
FED , LOUISIANA 177104137100 UNOCAL OIL & GAS DIVISION 0.07500000 0.06250000
0.00000000 0.00000000 0.07500000 0.06250000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0325 301071008 EI 325 A1-A OCS-G5517 EUGENE ISLAND S, GULF OF MEXICO
177104123600 FOREST OIL CORP. 0.33333300 0.23333300 0.00000000 0.00000000
0.33333300 0.23333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0325 301071002
EI 325 A2/A2D OCSG-5517 EUGENE ISLAND S, GULF OF MEXICO 177104123900 FOREST OIL
CORP. 0.33333300 0.23333300 0.00000000 0.00000000 0.33333300 0.23333300
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0325 301071012 EI 325 A-3ST1 OCSG-5517
EUGENE ISLAND S, GULF OF MEXICO 177104125000 FOREST OIL CORP. 0.33333300
0.23333300 0.00000000 0.00000000 0.33333300 0.23333300 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0325 301071013 EI 325 A-4ST1 BD SAND OSCG5517 EUGENE ISLAND
S, GULF OF MEXICO 177104125501 FOREST OIL CORP. 0.33333300 0.23333300 0.00000000
0.00000000 0.33333300 0.23333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0325
301071005 EI 325 A5 OCS G-5517 EUGENE ISLAND S, GULF OF MEXICO 177104129600
FOREST OIL CORP. 0.33333300 0.23333300 0.00000000 0.00000000 0.33333300
0.23333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0325 301071009 EI 325 A6
{AE&AD SAND-RECOMPL} EUGENE ISLAND S, GULF OF MEXICO 177104132100 FOREST OIL
CORP. 0.33333300 0.23333300 0.00000000 0.00000000 0.33333300 0.23333300
0.00000000 0.00000000

 

2 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

EUGENE ISLAND BLOCK 0325 301071007 EI 325 A7 OCS G-5517 EUGENE ISLAND S, GULF OF
MEXICO 177104131400 FOREST OIL CORP. 0.33333300 0.23333300 0.00000000 0.00000000
0.33333300 0.23333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209002
EI 342 C1 EUGENE ISLAND S, GULF OF MEXICO 177104113000 FOREST OIL CORPORATION
0.25000000 0.16666700 0.00000000 0.00000000 0.25000000 0.16666700 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0342 301209006 EI 342 C10 EUGENE ISLAND S, GULF
OF MEXICO 177104121500 FOREST OIL CORPORATION 0.25000000 0.16666700 0.00000000
0.00000000 0.25000000 0.16666700 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342
301209007 EI 342 C11 EUGENE ISLAND S, GULF OF MEXICO 177104122000 FOREST OIL
CORPORATION 0.25000000 0.16666700 0.00000000 0.00000000 0.25000000 0.16666700
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209013 EI 342 C12 EUGENE
ISLAND S, GULF OF MEXICO 177104122200 FOREST OIL CORPORATION 0.38250000
0.30000000 0.00000000 0.00000000 0.38250000 0.30000000 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0342 301209015 EI 342 C12D EUGENE ISLAND S, GULF OF MEXICO
177104122200 FOREST OIL CORPORATION 0.38250000 0.30000000 0.00000000 0.00000000
0.38250000 0.30000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209014
EI 342 C13 EUGENE ISLAND S, GULF OF MEXICO 177104122700 FOREST OIL CORPORATION
0.38250000 0.30000000 0.00000000 0.00000000 0.38250000 0.30000000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0342 301209017 EI 342 C14 EUGENE ISLAND S, GULF
OF MEXICO 177104135800 FOREST OIL CORPORATION 0.25000000 0.20833300 0.00000000
0.00000000 0.25000000 0.20833300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342
301209016 EI 342 C2 EUGENE ISLAND S, GULF OF MEXICO 177104110600 FOREST OIL
CORPORATION 0.38250000 0.30000000 0.00000000 0.00000000 0.38250000 0.30000000
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209008 EI 342 C3 EUGENE ISLAND
S, GULF OF MEXICO 177104114000 FOREST OIL CORPORATION 0.38250000 0.30000000
0.00000000 0.00000000 0.38250000 0.30000000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0342 301209009 EI 342 C4 EUGENE ISLAND S, GULF OF MEXICO 177104120101
FOREST OIL CORPORATION 0.38250000 0.30000000 0.00000000 0.00000000 0.38250000
0.30000000 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209020 EI 342 C4D
EUGENE ISLAND S, GULF OF MEXICO 177104120100 FOREST OIL CORPORATION 0.38250000
0.30000000 0.00000000 0.00000000 0.38250000 0.30000000 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0342 301209003 EI 342 C5 EUGENE ISLAND S, GULF OF MEXICO
177104120200 FOREST OIL CORPORATION 0.25000000 0.16666700 0.00000000 0.00000000
0.25000000 0.16666700 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209010
EI 342 C6 EUGENE ISLAND S, GULF OF MEXICO 177104120300 FOREST OIL CORPORATION
0.38250000 0.30000000 0.00000000 0.00000000 0.38250000 0.30000000 0.00000000
0.00000000 EUGENE ISLAND BLOCK 0342 301209005 EI 342 C7 EUGENE ISLAND S, GULF OF
MEXICO 177104120800 FOREST OIL CORPORATION 0.25000000 0.16666700 0.00000000
0.00000000 0.25000000 0.16666700 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342
301209011 EI 342 C8 EUGENE ISLAND S, GULF OF MEXICO 177104121000 FOREST OIL
CORPORATION 0.38250000 0.30000000 0.00000000 0.00000000 0.38250000 0.30000000
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0342 301209012 EI 342 C9 EUGENE ISLAND
S, GULF OF MEXICO 177104121300 FOREST OIL CORPORATION 0.38250000 0.30000000
0.00000000 0.00000000 0.38250000 0.30000000 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0348 300198001 EI 348 A-2 (OCSG2321) EUGENE ISLAND S, GULF OF MEXICO
177104073300 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000
0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0348
300117010 EI 365 A-1 EUGENE ISLAND S, GULF OF MEXICO 177104073200 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.71333300 0.00000000 0.00000000 1.00000000
0.71333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0348 300117031 EI 365
A-3AST (OCSG 13628) EUGENE ISLAND S, GULF OF MEXICO 177104073400 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.71333300 0.00000000 0.00000000 1.00000000
0.71333300 0.00000000 0.00000000 EUGENE ISLAND BLOCK 0348 300117041 EI 365 A-4ST
(OCSG13628) EUGENE ISLAND S, GULF OF MEXICO 177104076501 DEVON ENERGY PRODUCTION
CO., LP 1.00000000 0.71333300 0.00000000 0.00000000 1.00000000 0.71333300
0.00000000 0.00000000 EUGENE ISLAND BLOCK 0348 300117060 EI 365 A-5ST EUGENE
ISLAND S, GULF OF MEXICO 177104074701 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.71333300 0.00000000 0.00000000 1.00000000 0.71333300 0.00000000 0.00000000
EUGENE ISLAND BLOCK 0348 300117006 EI 365 A006 (OCS-G 13628) EUGENE ISLAND, GULF
OF MEXICO 177104158900 EL PASO PRODUCTION COMPANY 0.10000000 0.08333300
0.00000000 0.00000000 0.10000000 0.08333300 0.00000000 0.00000000 EUGENE ISLAND
BLOCK 0348 301151001 EI 365 A-3ST OCS G-13628 EUGENE ISLAND, GULF OF MEXICO
177104073401 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.71333300 0.00000000
0.00000000 1.00000000 0.71333300 0.00000000 0.00000000 GALVESTON BLOCK 0273
547214004 GA 273 0001 OCS G09037 GALVESTON-LG BLK AREA, TEXAS 427064027100 DEVON
LOUISIANA CORPORATION 0.65000000 0.53566700 0.00000000 0.00000000 0.65000000
0.53566700 0.00000000 0.00000000 GALVESTON BLOCK 0273 547214002 GA 273 0003 OCS
G09037 GALVESTON-LG BLK AREA, TEXAS 427064029500 DEVON LOUISIANA CORPORATION
0.65000000 0.53566700 0.00000000 0.00000000 0.65000000 0.53566700 0.00000000
0.00000000 GALVESTON BLOCK 0273 547215001 GA 273 0005 OCS G09037 GALVESTON-LG
BLK AREA, TEXAS 427064033100 DEVON LOUISIANA CORPORATION 1.00000000 0.82733300
0.00000000 0.00000000 0.65000000 0.53566700 0.00000000 0.00000000 GALVESTON
BLOCK 0273 547217002 GA 273 A001 OCS G09037 GALVESTON-LG BLK AREA, TEXAS
427064027100 DEVON LOUISIANA CORPORATION 0.65000000 0.53566700 0.00000000
0.00000000 0.65000000 0.53566700 0.00000000 0.00000000 GALVESTON BLOCK 0273
547216001 GA 273 B001 OCS G09037 GALVESTON-LG BLK AREA, TEXAS 427064034400 DEVON
LOUISIANA CORPORATION 1.00000000 0.79816700 0.00000000 0.00000000 1.00000000
0.79816700 0.00000000 0.00000000

 

3 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

GALVESTON BLOCK 0273 547216002 GA 273 B001D OCS G09037 GALVESTON-LG BLK AREA,
TEXAS 427064034400 DEVON LOUISIANA CORPORATION 1.00000000 0.79816700 0.00000000
0.00000000 1.00000000 0.79816700 0.00000000 0.00000000 GALVESTON BLOCK 0273
547230001 GA 283 B002 ST1 OCS G09039 GALVESTON-LG BLK AREA, TEXAS 427064035201
DEVON LOUISIANA CORPORATION 0.66666700 0.00000000 0.00000000 0.00000000
0.66666700 0.00000000 0.00000000 0.00000000 GALVESTON BLOCK 0333 547239010 GA
333 A001 OCS G06104 GALVESTON-LG BLK AREA, TEXAS 427064021500 ANADARKO PETROLEUM
CORPORATION 0.15000000 0.12000000 0.00000000 0.00000000 0.15000000 0.12000000
0.00000000 0.00000000 GALVESTON BLOCK 0333 547239007 GA 333 A002 OCS G06104
GALVESTON-LG BLK AREA, TEXAS 427064024200 ANADARKO PETROLEUM CORPORATION
0.15000000 0.12000000 0.00000000 0.00000000 0.15000000 0.12000000 0.00000000
0.00000000 GALVESTON BLOCK 0333 547239011 GA 333 A003 OCS G06104 GALVESTON-LG
BLK AREA, TEXAS 427064042000 ANADARKO PETROLEUM CORPORATION 0.15000000
0.12000000 0.00000000 0.00000000 0.15000000 0.12000000 0.00000000 0.00000000
GALVESTON BLOCK 0343 415580011 GA 343 A001 OCS G06105 GALVESTON-LG BLK AREA,
TEXAS 427064020400 DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000
0.00000000 0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343
415580023 GA 343 A002U OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064021300
DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000
0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343 415580031 GA
343 A003L OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064022400 DEVON LOUISIANA
CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000 0.25000000 0.20208400
0.00000000 0.00000000 GALVESTON BLOCK 0343 415580032 GA 343 A003U OCS G 06105
GALVESTON-LG BLK AREA, TEXAS 427064022400 DEVON LOUISIANA CORPORATION 0.25000000
0.20208400 0.00000000 0.00000000 0.25000000 0.20208400 0.00000000 0.00000000
GALVESTON BLOCK 0343 415580043 GA 343 A004 OCS G06105 GALVESTON-LG BLK AREA,
TEXAS 427064022500 DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000
0.00000000 0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343
415580041 GA 343 A004L OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064022500
DEVON LOUISIANA CORPORATION 0.28409100 0.23049300 0.00000000 0.00000000
0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343 415580051 GA
343 A005 OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064027000 DEVON LOUISIANA
CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000 0.25000000 0.20208400
0.00000000 0.00000000 GALVESTON BLOCK 0343 415580061 GA 343 A006L OCS G06105
GALVESTON-LG BLK AREA, TEXAS 427064023100 DEVON LOUISIANA CORPORATION 0.25000000
0.20208400 0.00000000 0.00000000 0.25000000 0.20208400 0.00000000 0.00000000
GALVESTON BLOCK 0343 415580062 GA 343 A006U OCS G06105 GALVESTON-LG BLK AREA,
TEXAS 427064023100 DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000
0.00000000 0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343
415580092 GA 343 A009L OCS G 06105 GALVESTON-LG BLK AREA, TEXAS 427064024600
DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000
0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343 415580093 GA
343 A009U OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064024600 DEVON LOUISIANA
CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000 0.25000000 0.20208400
0.00000000 0.00000000 GALVESTON BLOCK 0343 415580101 GA 343 A010L OCS G 06105
GALVESTON-LG BLK AREA, TEXAS 427064033700 DEVON LOUISIANA CORPORATION 0.32500000
0.26383300 0.00000000 0.00000000 0.32500000 0.26383300 0.00000000 0.00000000
GALVESTON BLOCK 0343 415580102 GA 343 A010U OCS G06105 GALVESTON-LG BLK AREA,
TEXAS 427064033700 DEVON LOUISIANA CORPORATION 0.32500000 0.26383300 0.00000000
0.00000000 0.32500000 0.26383300 0.00000000 0.00000000 GALVESTON BLOCK 0343
415580113 GA 343 A011L OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064021100
DEVON LOUISIANA CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000
0.25000000 0.20208400 0.00000000 0.00000000 GALVESTON BLOCK 0343 415580112 GA
343 A011U OCS G06105 GALVESTON-LG BLK AREA, TEXAS 427064021100 DEVON LOUISIANA
CORPORATION 0.25000000 0.20208400 0.00000000 0.00000000 0.25000000 0.20208400
0.00000000 0.00000000 GALVESTON BLOCK 0343 415760010 GA 363 0001 OCS G06113
GALVESTON-LG BLK AREA, TEXAS 427064021100 DEVON LOUISIANA CORPORATION 0.37500000
0.30500100 0.00000000 0.00000000 0.37500000 0.30500100 0.00000000 0.00000000
GALVESTON BLOCK 0343 415760021 GA 363 A002L OCS G06113 GALVESTON-LG BLK AREA,
TEXAS 427064021400 DEVON LOUISIANA CORPORATION 0.37500000 0.30500100 0.00000000
0.00000000 0.37500000 0.30500100 0.00000000 0.00000000 GALVESTON BLOCK 0343
415760022 GA 363 A002U OCS G 06113 GALVESTON-LG BLK AREA, TEXAS 427064021400
DEVON LOUISIANA CORPORATION 0.37500000 0.30500100 0.00000000 0.00000000
0.37500000 0.30500100 0.00000000 0.00000000 GALVESTON BLOCK 0343 415760031 GA
363 A003 OCS G06113 GALVESTON-LG BLK AREA, TEXAS 427064022200 DEVON LOUISIANA
CORPORATION 0.37500000 0.30500100 0.00000000 0.00000000 0.37500000 0.30500100
0.00000000 0.00000000 GALVESTON BLOCK 0343 533175001 GA 343 0008 OCS G06105
OFFSHORE FED , TEXAS 427064023900 DEVON LOUISIANA CORPORATION 0.25000000
0.20208400 0.00000000 0.00000000 0.25000000 0.20208400 0.00000000 0.00000000
GALVESTON BLOCK 0379 533228001 GA 363 0004 OCS G06113 OFFSHORE FED , TEXAS
427064025200 DEVON LOUISIANA CORPORATION 0.37500000 0.30500100 0.00000000
0.00000000 0.37500000 0.30500100 0.00000000 0.00000000 GRAND ISLE BLOCK 0068
532448003 GI 068 A001 OCS G15353 GRAND ISLE AREA, LOUISIANA 177174040500 DEVON
LOUISIANA CORPORATION 1.00000000 0.00000000 0.00000000 0.00000000 0.60000000
0.00000000 0.00000000 0.00000000 GRAND ISLE BLOCK 0068 532448004 GI 068 A001D
OCS G15353 GRAND ISLE AREA, LOUISIANA 177174040500 DEVON LOUISIANA CORPORATION
1.00000000 0.00000000 0.00000000 0.00000000 0.60000000 0.00000000 0.00000000
0.00000000 HIGH ISLAND 340 (A) E.A.S.E. 547450001 HI A339 A002 OCS G02739 HIGH
ISLAND EAST & SOUTH AREA, TEXAS 427114013600 MERIT ENERGY COMPANY 0.00293500
0.00244600 0.00000000 0.00000000 0.00293500 0.00244600 0.00000000 0.00000000

 

4 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

HIGH ISLAND 340 (A) E.A.S.E. 547450002 HI A339 A004 OCS G02739 HIGH ISLAND EAST
& SOUTH AREA, TEXAS 427114015400 MERIT ENERGY COMPANY 0.00293500 0.00244600
0.00000000 0.00000000 0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND
340 (A) E.A.S.E. 547451001 HI A339 A005 OCS G02739 HIGH ISLAND EAST & SOUTH
AREA, TEXAS 427114015700 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000
0.00000000 0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A)
E.A.S.E. 547450004 HI A339 A008 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114017800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450005 HI A339 A008D OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114017800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450007 HI A339 A012 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114021100 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450008 HI A339 A013 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114022300 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450009 HI A339 A014 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114023500 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450011 HI A339 A015A OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114024100 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450010 HI A339 A015D OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114024100 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547450012 HI A339 A022 OCS G02739 (A16ST HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114025800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547452002 HI A339 A025ST1 OCS G02739 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114082600 MERIT ENERGY COMPANY 0.00308900 0.00257400 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455001 HI A340 A001 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114012800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455002 HI A340 A003A OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114014200 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455003 HI A340 A006 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114016400 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455004 HI A340 A009 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114018800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455007 HI A340 A018 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114026300 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455008 HI A340 A019 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114026900 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455009 HI A340 A020 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114027800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455010 HI A340 A020D OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114027800 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455011 HI A340 A021ST OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114028200 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455012 HI A340 A023 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114030500 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547455013 HI A340 A024 OCS G02426 HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114030700 MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000
0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E.
547453001 HI A339 A024ST1 OCS G02739 OFFSHORE FED , LOUISIANA 427114030702 MERIT
ENERGY COMPANY 0.00308900 0.00257400 0.00000000 0.00000000 0.00293500 0.00244600
0.00000000 0.00000000 HIGH ISLAND 340 (A) E.A.S.E. 547454001 HI A339 A011ST1 OCS
G02739 OFFSHORE FED , TEXAS 427114021001 MERIT ENERGY COMPANY 0.00308900
0.00257400 0.00000000 0.00000000 0.00293500 0.00244600 0.00000000 0.00000000
HIGH ISLAND 340 (A) E.A.S.E. 547456001 HI A340 A012ST1 OCS G02426 OFFSHORE FED ,
TEXAS 427114021101 MERIT ENERGY COMPANY 0.00308900 0.00257400 0.00000000
0.00000000 0.00293500 0.00244600 0.00000000 0.00000000 HIGH ISLAND 340 (A)
E.A.S.E. 547455006 HI A340 A017 OCS G02426 OFFSHORE FED , TEXAS 427114026100
MERIT ENERGY COMPANY 0.00293500 0.00244600 0.00000000 0.00000000 0.00293500
0.00244600 0.00000000 0.00000000 HIGH ISLAND 474 (A) S ADD. 547431002 HI A489
B021 ST2 OCS G02372 HIGH IS - SOUTH, GULF OF MEXICO 427090262020 NEWFIELD
EXPLORATION COMPANY 0.00234800 0.00195700 0.00000000 0.00000000 0.00234800
0.00195700 0.00000000 0.00000000 HIGH ISLAND 474 (A) S ADD. 547434002 HI A489
B025 OCS G02372 (RC) HIGH IS - SOUTH, GULF OF MEXICO 427094041400 NEWFIELD
EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700 0.00000000 0.00000000
0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND 474 (A) S ADD. 547415001
HI A474 A013ST2 OCS G02366 HIGH ISLAND SOUTH AREA, TEXAS 427094036100 NEWFIELD
EXPLORATION MID-CONTINENT INC. 0.00303700 0.00253100 0.00000000 0.00000000
0.00234800 0.00195700 0.00000000 0.00000000

 

5 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

HIGH ISLAND 474 (A) S ADD. 547414001 HI A474 A018 OCS G02366 HIGH ISLAND SOUTH
AREA, TEXAS 427094033100 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00266800
0.00222300 0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000
HIGH ISLAND 474 (A) S ADD. 547419003 HI A489 B005ST OCS G02372 HIGH ISLAND SOUTH
AREA, TEXAS 427094024600 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00268900
0.00224100 0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000
HIGH ISLAND 474 (A) S ADD. 547412022 HI A474 A017 OCS G02366 OFFSHORE FED ,
LOUISIANA 427094032500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800
0.00195700 0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000
HIGH ISLAND 474 (A) S ADD. 547412024 HI A474 A001 OCS G02366 OFFSHORE FED ,
TEXAS 427094017100 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412002 HI A474 A002 OCS G02366 OFFSHORE FED , TEXAS
427094017200 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412003 HI A474 A003 OCS G02366 OFFSHORE FED , TEXAS
427094019900 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412004 HI A474 A003D OCS G02366 OFFSHORE FED , TEXAS
427094019900 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412005 HI A474 A004 OCS G02366 OFFSHORE FED , TEXAS
427094022800 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412006 HI A474 A005 OCS G02366 OFFSHORE FED , TEXAS
427094023500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412007 HI A474 A006 OCS G02366 OFFSHORE FED , TEXAS
427094024300 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547413001 HI A474 A007ST OCS G02366 OFFSHORE FED , TEXAS
427094027702 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00301000 0.00250800
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412009 HI A474 A009 OCS G02366 OFFSHORE FED , TEXAS
427094028500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412010 HI A474 A010 OCS G02366 OFFSHORE FED , TEXAS
427094029400 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412011 HI A474 A011 OCS G02366 OFFSHORE FED , TEXAS
427094030000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412012 HI A474 A012ST OCS G02366 OFFSHORE FED , TEXAS
427094030801 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412014 HI A474 A014 OCS G02366 OFFSHORE FED , TEXAS
427094035000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412015 HI A474 A015 OCS G02366 OFFSHORE FED , TEXAS
427094037000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412016 HI A474 A016 OCS G02366 OFFSHORE FED , TEXAS
427094035500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412018 HI A474 A018 OCS G02366 OFFSHORE FED , TEXAS
427094001300 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412019 HI A474 A020 OCS G02366 OFFSHORE FED , TEXAS
427094038500 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412020 HI A474 A021 OCS G02366 OFFSHORE FED , TEXAS
427094040700 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547412023 HI A474 B023 OCS G02366 OFFSHORE FED , TEXAS
427094037200 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547416001 HI A489 A015 OCS G02372 OFFSHORE FED , TEXAS
427094037000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547417001 HI A489 B002 OCS G02372 OFFSHORE FED , TEXAS
427094021000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547423001 HI A489 B012 OCS G02372 OFFSHORE FED , TEXAS
427094031400 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547424001 HI A489 B013A OCS G02372 OFFSHORE FED , TEXAS
427094028600 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547426001 HI A489 B015B OCS G02372 OFFSHORE FED , TEXAS
427094030400 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00299000 0.00249200
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547429002 HI A489 B018ST1 OCS G02372 OFFSHORE FED , TEXAS
427094032801 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00256600 0.00213800
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547431001 HI A489 B021 OCS G02372 OFFSHORE FED , TEXAS
427090262000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000

 

6 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

HIGH ISLAND 474 (A) S ADD. 547432001 HI A489 B022 OCS G02372 OFFSHORE FED ,
TEXAS 427094036000 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547438001 HI A489 B029 OCS G02372 OFFSHORE FED , TEXAS
427094111100 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00234800 0.00195700
0.00000000 0.00000000 0.00234800 0.00195700 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547439001 HI A499 C001 OCS G03118 OFFSHORE FED , TEXAS
427094062600 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00247800 0.00206500
0.00000000 0.00000000 0.00247800 0.00206500 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547442002 HI A499 C004 OCS G03118 OFFSHORE FED , TEXAS
427094070600 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00247800 0.00206500
0.00000000 0.00000000 0.00247800 0.00206500 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547444001 HI A499 C006 OCS G03118 OFFSHORE FED , TEXAS
427094068200 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00247800 0.00206500
0.00000000 0.00000000 0.00247800 0.00206500 0.00000000 0.00000000 HIGH ISLAND
474 (A) S ADD. 547446001 HI A499 C007 OCS G03118 OFFSHORE FED , TEXAS
427094111300 NEWFIELD EXPLORATION MID-CONTINENT INC. 0.00287800 0.00239900
0.00000000 0.00000000 0.00247800 0.00206500 0.00000000 0.00000000 HIGH ISLAND
BLOCK 0030 545431001 HI 030L 0004A STATE TRACT #30L , TEXAS   GOLD KING
PRODUCTION CO 0.43750000 0.36458200 0.00000000 0.00000000 0.43750000 0.36458200
0.00000000 0.00000000 HIGH ISLAND BLOCK 0030 545426001 HI 030L 0006 STATE TRACT
#30L , TEXAS   GOLD KING PRODUCTION CO 0.12933100 0.10777600 0.00000000
0.00000000 0.12933100 0.10777600 0.00000000 0.00000000 HIGH ISLAND BLOCK 0030
545425001 HI 030L 0002 STATE TRACT #30L HIGH ISLAND-LG BLK AREA, TEXAS   GOLD
KING PRODUCTION CO 0.00131800 0.00109900 0.00000000 0.00000000 0.00131800
0.00109900 0.00000000 0.00000000 HIGH ISLAND BLOCK 0030 545428001 HI 030L 0001
ST TX M63547 JEFFERSON, TEXAS   GOLD KING PRODUCTION CO 0.11069300 0.09224500
0.00000000 0.00000000 0.11069300 0.09224500 0.00000000 0.00000000 HIGH ISLAND
BLOCK 0030 545434001 HI 030L 0004U STATE TRACT #30L JEFFERSON, TEXAS   GOLD KING
PRODUCTION CO 0.22656200 0.18880300 0.00000000 0.00000000 0.22656200 0.18880300
0.00000000 0.00000000 HIGH ISLAND BLOCK 0045 301047001 HI 45 #1 HIGH IS - E, SO,
GULF OF MEXICO 427104011600 DOMINION EXPLORATION & PRODUCI 0.10000000 0.08333300
0.00000000 0.00000000 0.10000000 0.08333300 0.00000000 0.00000000 HIGH ISLAND
BLOCK 0098-L 530557006 HI 098L 0001L ST1 ST TX M96905 HIGH ISLAND-LG BLK AREA,
TEXAS 427083034101 DEVON LOUISIANA CORPORATION 0.55277800 0.43558900 0.00000000
0.00000000 0.55277800 0.43558900 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0271
547382001 HI A264 B008 OCS G15805 INTERC HIGH ISLAND EAST & SOUTH AREA, TEXAS
427114082700 EL PASO PRODUCTION O&G COMPANY 0.50000000 0.41666700 0.00000000
0.00000000 0.50000000 0.41666700 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0271
547381001 HI A264 0001 OCS G 15805 OFFSHORE FED , TEXAS 427114068800 EL PASO
PRODUCTION O&G COMPANY 0.50000000 0.41666700 0.00000000 0.00000000 0.50000000
0.41666700 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541559013 HI A442 A001
OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS 427094096101 DEVON LOUISIANA
CORPORATION 0.45454500 0.36212100 0.00000000 0.00000000 0.45454500 0.36212100
0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541559011 HI A442 A002 OCS G11383
HIGH ISLAND SOUTH AREA, TEXAS 427094097500 DEVON LOUISIANA CORPORATION
0.45454500 0.36212100 0.00000000 0.00000000 0.45454500 0.36212100 0.00000000
0.00000000 HIGH ISLAND BLOCK A-0442 541559010 HI A442 A002D OCS G11383 HIGH
ISLAND SOUTH AREA, TEXAS 427094097500 DEVON LOUISIANA CORPORATION 0.45454500
0.36212100 0.00000000 0.00000000 0.45454500 0.36212100 0.00000000 0.00000000
HIGH ISLAND BLOCK A-0442 541559003 HI A442 A003 OCS G11383 HIGH ISLAND SOUTH
AREA, TEXAS 427094098101 DEVON LOUISIANA CORPORATION 0.45454500 0.36212100
0.00000000 0.00000000 0.45454500 0.36212100 0.00000000 0.00000000 HIGH ISLAND
BLOCK A-0442 541559004 HI A442 A004 OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS
427094099000 DEVON LOUISIANA CORPORATION 0.45454500 0.36212100 0.00000000
0.00000000 0.45454500 0.36212100 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442
541559005 HI A442 A004D OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS 427094099000
DEVON LOUISIANA CORPORATION 0.45454500 0.36212100 0.00000000 0.00000000
0.45454500 0.36212100 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541559012
HI A442 A005 OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS 427094108100 DEVON
LOUISIANA CORPORATION 0.45454500 0.36212100 0.00000000 0.00000000 0.45454500
0.36212100 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541559007 HI A442
A005D OCS G11383 HIGH ISLAND SOUTH AREA, TEXAS 427094108100 DEVON LOUISIANA
CORPORATION 0.45454500 0.36212100 0.00000000 0.00000000 0.45454500 0.36212100
0.00000000 0.00000000 HIGH ISLAND BLOCK A-0442 541560004 HI A442 B001 OCS G11383
HIGH ISLAND SOUTH AREA, TEXAS 427094108900 DEVON LOUISIANA CORPORATION
0.45454500 0.36212100 0.00000000 0.00000000 0.45454500 0.36212100 0.00000000
0.00000000 HIGH ISLAND BLOCK A-0442 541560005 HI A442 B001D OCS G11383 HIGH
ISLAND SOUTH AREA, TEXAS 427094108900 DEVON LOUISIANA CORPORATION 0.45454500
0.36212100 0.00000000 0.00000000 0.45454500 0.36212100 0.00000000 0.00000000
HIGH ISLAND BLOCK A-0561 530567001 HI A560 A001 OCS G14193 HIGH ISLAND SOUTH
AREA, TEXAS 427094096900 DEVON LOUISIANA CORPORATION 0.77500000 0.63033300
0.00000000 0.00000000 0.77500000 0.63033300 0.00000000 0.00000000 HIGH ISLAND
BLOCK A-0561 530568001 HI A560 A002 OCS G14193 HIGH ISLAND SOUTH AREA, TEXAS
427094097300 DEVON LOUISIANA CORPORATION 0.77500000 0.63033300 0.00000000
0.00000000 0.77500000 0.63033300 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0561
530572001 HI A560 A002D OCS G14193 HIGH ISLAND SOUTH AREA, TEXAS 427094097300
DEVON LOUISIANA CORPORATION 0.77500000 0.63033300 0.00000000 0.00000000
0.77500000 0.63033300 0.00000000 0.00000000 HIGH ISLAND BLOCK A-0561 530569001
HI A560 A003 OCS G14193 HIGH ISLAND SOUTH AREA, TEXAS 427094100000 DEVON
LOUISIANA CORPORATION 0.77500000 0.63033300 0.00000000 0.00000000 0.77500000
0.63033300 0.00000000 0.00000000

 

7 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

HIGH ISLAND BLOCK A-0561 530571001 HI A560 A005 OCS G14193 HIGH ISLAND SOUTH
AREA, TEXAS 427094103400 DEVON LOUISIANA CORPORATION 0.77500000 0.63033300
0.00000000 0.00000000 0.77500000 0.63033300 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530427001 MP 175 A001 OCS G08753 (AKA#2) MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244058500 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530428001 MP 175 A002 OCS G08753 (AKA#3) MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244058900 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530431001 MP 175 A002D OCS G08753 MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244058900 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530429001 MP 175 A003 OCS G08753 (AKA 4) MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244060700 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MAIN PASS
BLOCK 0175 530430001 MP 175 A004 OCS G08753 (AKA#5) MAIN PASS-SOUTH & EAST AREA,
LOUISIANA 177244069600 DEVON LOUISIANA CORPORATION 0.42499900 0.34566500
0.00000000 0.00000000 0.42499900 0.34566500 0.00000000 0.00000000 MATAGORDA
ISLAND BLOCK 0633 301033003 MI 634 #0F3 OCS G-7202 MATAGORDA, TEXAS 427034050800
GOM SHELF LLC 0.22069000 0.18390800 0.00000000 0.00000000 0.22069000 0.18390800
0.00000000 0.00000000 MATAGORDA ISLAND BLOCK 0633 301033004 MI 634 #1 OCS G-7202
MATAGORDA, TEXAS 427034034200 GOM SHELF LLC 0.22069000 0.18390800 0.00000000
0.00000000 0.22069000 0.18390800 0.00000000 0.00000000 MATAGORDA ISLAND BLOCK
0633 301033006 MI 634 #F-2A MATAGORDA, TEXAS 427034038700 GOM SHELF LLC
0.22069000 0.18390800 0.00000000 0.00000000 0.22069000 0.18390800 0.00000000
0.00000000 MATAGORDA ISLAND BLOCK 0633 301033007 MI 634 A3 (OCS-G 07202) RC
MATAGORDA, TEXAS 427034047200 GOM SHELF LLC 0.22069000 0.18390800 0.00000000
0.00000000 0.22069000 0.18390800 0.00000000 0.00000000 MATAGORDA ISLAND BLOCK
0633 301033002 MI 634 C-2 OCS G-7202 MATAGORDA, TEXAS 427034051601 GOM SHELF LLC
0.22069000 0.18390800 0.00000000 0.00000000 0.22069000 0.18390800 0.00000000
0.00000000 MUSTANG ISLAND BLOCK 772 301198001 MUSTANG ISL 748 #1 (SL 81980)
NUECES, TEXAS 423553022300 MARITECH RESOURCES INC 0.19135400 0.14352000
0.00000000 0.00000000 0.19135400 0.14352000 0.00000000 0.00000000 MUSTANG ISLAND
BLOCK 772 301198002 MUSTANG ISL 748 #2 (SL 81980) NUECES, TEXAS 427023025700
MARITECH RESOURCES INC 0.19135400 0.14352000 0.00000000 0.00000000 0.19135400
0.14352000 0.00000000 0.00000000 MUSTANG ISLAND BLOCK 772 110373001 STATE LEASE
74581 #1 (MU 772) NUECES, TEXAS 423553016600 MARITECH RESOURCES INC 0.12756900
0.09567700 0.00000000 0.00000000 0.12756900 0.09567700 0.00000000 0.00000000
SHIP SHOAL BLOCK 0047 530251001 SS 047 0001 ST LA 14832 SHIP SHOAL AREA,
LOUISIANA 177112031400 DEVON LOUISIANA CORPORATION 1.00000000 0.69000000
0.00000000 0.00000000 1.00000000 0.69000000 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0047 530251002 SS 047 0002 ST LA 14832 SHIP SHOAL AREA, LOUISIANA
177112031900 DEVON LOUISIANA CORPORATION 1.00000000 0.69000000 0.00000000
0.00000000 1.00000000 0.69000000 0.00000000 0.00000000 SHIP SHOAL BLOCK 0047
530251007 SS 047 0003 ST LA 14832 SHIP SHOAL AREA, LOUISIANA 177112032501 DEVON
LOUISIANA CORPORATION 1.00000000 0.69000000 0.00000000 0.00000000 1.00000000
0.69000000 0.00000000 0.00000000 SHIP SHOAL BLOCK 0047 530251008 SS 047 0004 ST
LA 14832 SHIP SHOAL AREA, LOUISIANA 177112032900 DEVON LOUISIANA CORPORATION
1.00000000 0.69000000 0.00000000 0.00000000 1.00000000 0.69000000 0.00000000
0.00000000 SHIP SHOAL BLOCK 0065 530250001 SS 064 ST LA 14795 0001 SHIP SHOAL
AREA, LOUISIANA 177112031100 DEVON LOUISIANA CORPORATION 1.00000000 0.69000000
0.00000000 0.00000000 1.00000000 0.69000000 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0291 301054002 SS 276 #A-7 SHIP SHOAL S, GULF OF MEXICO 177124043000
FOREST OIL CORPORATION 0.33333300 0.27611100 0.00000000 0.00000000 0.33333300
0.27611100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0291 301054003 SS 276 1 OCS
G-10785 SHIP SHOAL S, GULF OF MEXICO 177124057600 FOREST OIL CORPORATION
0.33333000 0.27611100 0.00000000 0.00000000 0.33333000 0.27611100 0.00000000
0.00000000 SHIP SHOAL BLOCK 0291 301054001 SS 276 A6 (OCS-G 10785) SHIP SHOAL S,
GULF OF MEXICO 177124042500 FOREST OIL CORP. 0.33333300 0.27611100 0.00000000
0.00000000 0.33333300 0.27611100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0291
301055001 SS 277 A1 (OCS-G 9627) SHIP SHOAL S, GULF OF MEXICO 177124036900
FOREST OIL CORP. 0.33333300 0.27611100 0.00000000 0.00000000 0.33333300
0.27611100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0291 301055002 SS 277 A-2 SHIP
SHOAL S, GULF OF MEXICO 177124036800 FOREST OIL CORPORATION 0.33333300
0.27611100 0.00000000 0.00000000 0.33333300 0.27611100 0.00000000 0.00000000
SHIP SHOAL BLOCK 0291 301055003 SS 277 A-3 SHIP SHOAL S, GULF OF MEXICO
177124037200 FOREST OIL CORPORATION 0.33333300 0.27611100 0.00000000 0.00000000
0.33333300 0.27611100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0291 301055004 SS
277 A-4 SHIP SHOAL S, GULF OF MEXICO 177124037100 FOREST OIL CORPORATION
0.33333300 0.27611100 0.00000000 0.00000000 0.33333300 0.27611100 0.00000000
0.00000000 SHIP SHOAL BLOCK 0291 301055006 SS 277 A-8ST (OCSG 9627) SHIP SHOAL
S, GULF OF MEXICO 177124057300 FOREST OIL CORP. 0.00000000 0.00000000 0.00000000
0.00000000 0.33333300 0.27611100 0.00000000 0.00000000

 

8 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

SHIP SHOAL BLOCK 0299 301095020 SS 299 A-11 SHIP SHOAL S, GULF OF MEXICO
177124063600 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000
0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299
301095001 SS 299 A2 OCS G-7759 SHIP SHOAL S, GULF OF MEXICO 177124037300 DEVON
ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301095002 SS 299 A3 OCS
G-7759 SHIP SHOAL S, GULF OF MEXICO 177124037800 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000
0.00000000 SHIP SHOAL BLOCK 0299 301095008 SS 299 A-4 SHIP SHOAL S, GULF OF
MEXICO 177124038000 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300
0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0299 301095003 SS 299 A4D OCS G-7759 SHIP SHOAL S, GULF OF MEXICO
177124038000 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000
0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299
301095004 SS 299 A5 OCS G-7759 SHIP SHOAL S, GULF OF MEXICO 177124037900 DEVON
ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301095009 SS 299 A-6 P&A
SHIP SHOAL S, GULF OF MEXICO 177124042900 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000
0.00000000 SHIP SHOAL BLOCK 0299 301095005 SS 299 A7 OCS G-7759 SHIP SHOAL S,
GULF OF MEXICO 177124043200 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.83333300 0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000
SHIP SHOAL BLOCK 0299 301095006 SS 299 A8 OCS G-7759 SHIP SHOAL S, GULF OF
MEXICO 177124043500 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300
0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0299 301095010 SS 299 A-9 SHIP SHOAL S, GULF OF MEXICO 177124043600 DEVON
ENERGY PRODUCTION CO., LP 1.00000000 0.83333300 0.00000000 0.00000000 1.00000000
0.83333300 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301091001 SS 300 B-1
OCS-G 7760 SHIP SHOAL S, GULF OF MEXICO 177124044100 KERR MCGEE CORPORATION
0.13333300 0.11111100 0.00000000 0.00000000 0.13333300 0.11111100 0.00000000
0.00000000 SHIP SHOAL BLOCK 0299 301091002 SS 300 B-2 OCS-G 7760 SHIP SHOAL S,
GULF OF MEXICO 177124044800 KERR MCGEE CORPORATION 0.13333300 0.11111100
0.00000000 0.00000000 0.13333300 0.11111100 0.00000000 0.00000000 SHIP SHOAL
BLOCK 0299 301091003 SS 300 B-3 OCS-G 7760 SHIP SHOAL S, GULF OF MEXICO
177124045600 KERR MCGEE CORPORATION 0.13333300 0.11111100 0.00000000 0.00000000
0.13333300 0.11111100 0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301091004 SS
300 B-4 OCS-G 7760 SHIP SHOAL S, GULF OF MEXICO 177124045700 KERR MCGEE
CORPORATION 0.13333300 0.11111100 0.00000000 0.00000000 0.13333300 0.11111100
0.00000000 0.00000000 SHIP SHOAL BLOCK 0299 301091005 SS 300 B-5 OCS-G 7760 SHIP
SHOAL S, GULF OF MEXICO 177124041600 KERR MCGEE CORPORATION 0.13333300
0.11111100 0.00000000 0.00000000 0.13333300 0.11111100 0.00000000 0.00000000
SHIP SHOAL BLOCK 0299 301095007 SS 299 A10 0CSG-7759 WEST CAMERON SO, GULF OF
MEXICO 177124054301 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.83333300
0.00000000 0.00000000 1.00000000 0.83333300 0.00000000 0.00000000 SOUTH MARSH
ISLAND 128 S ADD. 300072010 SM 125 A-10ST (OCSG2587) SO MARSH ISLN S, GULF OF
MEXICO 177084019301 DEVON ENERGY PRODUCTION CO., LP 0.17346600 0.14455500
0.00000000 0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH
ISLAND 128 S ADD. 300073001 SM 125 D-1B (OCSG2882) SO MARSH ISLN S, GULF OF
MEXICO 177084064200 DEVON ENERGY PRODUCTION CO., LP 0.17346600 0.14455500
0.00000000 0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH
ISLAND 128 S ADD. 300073002 SM 125 D-2 (OCSG2882) SO MARSH ISLN S, GULF OF
MEXICO 177084064800 DEVON ENERGY PRODUCTION CO., LP 0.17346600 0.14455500
0.00000000 0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH
ISLAND 128 S ADD. 300073007 SM 125 D-3 SO MARSH ISLN S, GULF OF MEXICO
177084074700 DEVON ENERGY PRODUCTION CO., LP 0.17346600 0.14455500 0.00000000
0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH ISLAND 128 S
ADD. 300073004 SM 125 D-4A ST (OCSG2882) SO MARSH ISLN S, GULF OF MEXICO
177084074800 DEVON ENERGY PRODUCTION CO., LP 0.84013300 0.70011000 0.00000000
0.00000000 0.17346600 0.14455500 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300175077 SM 48 B-6E (OCS-G 0786) S MARSH ISLAND , GULF OF MEXICO
177070035800 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 301076009 SM 36 A003 (OCS-G 7699)"STRAY" SO MARSH ISLAND, GULF OF MEXICO
177074062400 WALTER OIL & GAS CORP 0.07222000 0.05796100 0.00000000 0.00000000
0.07222000 0.05796100 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
301076008 SM 36 A004(OCS-G 7699) LN SAND SO MARSH ISLAND, GULF OF MEXICO
177074062700 WALTER OIL & GAS CORP 0.07222000 0.05796100 0.00000000 0.00000000
0.07222000 0.05796100 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
300178010 SM 48 5 SO MARSH ISLAND, GULF OF MEXICO 177074052600 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000 1.00000000
0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048 300178006 SM 48 6
(OCSG0786) SO MARSH ISLAND, GULF OF MEXICO 177074054100 DEVON ENERGY PRODUCTION
CO., LP 1.00000000 0.82833300 0.00000000 0.00000000 1.00000000 0.82833300
0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048 300178008 SM 48 8 (OCSG0786)
SO MARSH ISLAND, GULF OF MEXICO 177074076500 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000
0.00000000 SOUTH MARSH ISLAND BLOCK 0048 300175054 SM 48 B-5C (OCSG0786) SO
MARSH ISLAND, GULF OF MEXICO 177070030300 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000
0.00000000 SOUTH MARSH ISLAND BLOCK 0048 300175075 SM 48 B-6C (OCSG0756) SO
MARSH ISLAND, GULF OF MEXICO 177070035800 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000
0.00000000

 

9 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

SOUTH MARSH ISLAND BLOCK 0048 300175007 SM 48 B-7A NC REVENUE 10071123 SO MARSH
ISLAND, GULF OF MEXICO 314529551530 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300175072 SM 48 B-7B (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070037800 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300175008 SM 48 B-8 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177072001800 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176011 SM 48 C-1 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070037600 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176012 SM 48 C-1D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070037600 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176021 SM 48 C-2 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070040900 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176022 SM 48 C-2D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070040900 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176031 SM 48 C-3 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070041000 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176032 SM 48 C-3D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177070041000 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176041 SM 48 C-4 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074002300 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176042 SM 48 C-4D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074002300 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176051 SM 48 C-5 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074003400 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176052 SM 48 C-5D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074003400 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176060 SM 48 C-6 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074018700 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176071 SM 48 C-7 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074018800 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176072 SM 48 C-7D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074018800 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300176008 SM 48 C-8 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177074023900 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300177011 SM 48 E-1 (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177072001400 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300177012 SM 48 E-1D (OCSG0786) SO MARSH ISLAND,
GULF OF MEXICO 177072001400 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.82833300 0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 300177053 SM 48 E-2 SO MARSH ISLAND, GULF OF
MEXICO 177072002800 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300
0.00000000 0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH
ISLAND BLOCK 0048 300177003 SM 48 E-3 (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177072003300 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300177004 SM 48 E-4B (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177072004000 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300177051 SM 48 E-5A (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177072004800 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300177052 SM 48 E-5D (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177072004800 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300177006 SM 48 E-6ST2 (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO
177074066702 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000
0.00000000 1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048 300179001 SM 48 F-1 (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO 177074073900
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000
1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
300179002 SM 48 F-2 (OCSG0786) SO MARSH ISLAND, GULF OF MEXICO 177074076800
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000
1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
300179034 SM 48 F3-B (OCSG 0786) SO MARSH ISLAND, GULF OF MEXICO 177074077200
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000
1.00000000 0.82833300 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
300179010 SM 48 F-5F (OCS-G 0786) SO MARSH ISLAND, GULF OF MEXICO 177074077500
DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.82833300 0.00000000 0.00000000
1.00000000 0.82833300 0.00000000 0.00000000

 

10 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

SOUTH MARSH ISLAND BLOCK 0048 301076001 SMI 36 #1 (OCS-G7699) SO MARSH ISLAND,
GULF OF MEXICO 177074057600 WALTER OIL & GAS CORP 0.07222200 0.05795800
0.00000000 0.00000000 0.07222200 0.05795800 0.00000000 0.00000000 SOUTH MARSH
ISLAND BLOCK 0048 301076005 SMI 36 #2 SO MARSH ISLAND, GULF OF MEXICO
177074066900 WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000 0.00000000
0.07222200 0.05795800 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
301076007 SMI 36 B-4ST1 {RECOMP-LE SAND} SO MARSH ISLAND, GULF OF MEXICO
177074080601 WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000 0.00000000
0.07222200 0.05795800 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048
301079003 SMI 37 #B1 (OCSG7700) SO MARSH ISLAND, GULF OF MEXICO 177074062800
WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000 0.00000000 0.07222200
0.05795800 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK 0048 301079004 SMI 37
#B-2B SO MARSH ISLAND, GULF OF MEXICO 177074063300 WALTER OIL & GAS CORP
0.07222200 0.05795800 0.00000000 0.00000000 0.07222200 0.05795800 0.00000000
0.00000000 SOUTH MARSH ISLAND BLOCK 0048 301079005 SMI 37 #B3 (OCS-G7700) SO
MARSH ISLAND, GULF OF MEXICO 177074063500 WALTER OIL & GAS CORP 0.07222200
0.05795800 0.00000000 0.00000000 0.07222200 0.05795800 0.00000000 0.00000000
SOUTH MARSH ISLAND BLOCK 0048 301079002 SMI 37 B-2 ST3 SO MARSH ISLAND, GULF OF
MEXICO 177074063303 WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000
0.00000000 0.07222200 0.05795800 0.00000000 0.00000000 SOUTH MARSH ISLAND BLOCK
0048   SMI 37 #A2 (OCS-G7700) SO MARSH ISLAND, GULF OF MEXICO 177074057900
WALTER OIL & GAS CORP 0.07222200 0.05795800 0.00000000 0.00000000 0.07222200
0.05795800 0.00000000 0.00000000 SOUTH TIMBALIER BLOCK 0219 532458001 ST 211
B002 OCS G16435 AKA0003 SOUTH TIMBALIER-SOUTH AREA, LOUISIANA 177164025700
SPINNAKER EXPLORATION CO LLC 0.22556200 0.16534300 0.00000000 0.00000000
0.22556200 0.16534300 0.00000000 0.00000000 SOUTH TIMBALIER BLOCK 0219 532457001
ST 219 B001 OCS G19831 AKA0001 SOUTH TIMBALIER-SOUTH AREA, LOUISIANA
177164025600 SPINNAKER EXPLORATION CO LLC 0.25000000 0.20833300 0.00000000
0.00000000 0.25000000 0.20833300 0.00000000 0.00000000 SOUTH TIMBALIER BLOCK
0228 301231002 ST 231 1 SO TIMBALIAR S, GULF OF MEXICO 177164019900 DEVON ENERGY
PRODUCTION CO., LP 1.00000000 0.78333300 0.00000000 0.00000000 1.00000000
0.78333300 0.00000000 0.00000000 SOUTH TIMBALIER BLOCK 0228 301231003 ST 231 2
SO TIMBALIAR S, GULF OF MEXICO 177164020000 DEVON ENERGY PRODUCTION CO., LP
1.00000000 0.78333300 0.00000000 0.00000000 1.00000000 0.78333300 0.00000000
0.00000000 SOUTH TIMBALIER BLOCK 0228 301231001 ST 231 4 SO TIMBALIAR S, GULF OF
MEXICO 177164022700 DEVON ENERGY PRODUCTION CO., LP 1.00000000 0.78333300
0.00000000 0.00000000 1.00000000 0.78333300 0.00000000 0.00000000 SOUTH
TIMBALIER BLOCK 0277   ST 277 A-1 SOUTH TIMBALIER-SOUTH AREA, LOUISIANA
177164018800 DEVON LOUISIANA CORPORATION                 SOUTH TIMBALIER BLOCK
0277 530457001 ST 277 A002 OCS G10853 AKA 3 SOUTH TIMBALIER-SOUTH AREA,
LOUISIANA 177164019600 DEVON LOUISIANA CORPORATION 0.60625000 0.48012700
0.00000000 0.00000000 0.60625000 0.48012700 0.00000000 0.00000000 VERMILION
BLOCK 0071 530453001 SM 233 0003 OCS G11929 OFFSHORE FED , LOUISIANA
177074072200 MARITECH RESOURCES INC 0.25000000 0.19911500 0.00000000 0.00000000
0.25000000 0.19911500 0.00000000 0.00000000 VERMILION BLOCK 0076 301015002 VR 57
1 VERMILION, GULF OF MEXICO 177054038500 VINTAGE PETROLEUM, INC. 0.75000000
0.62500000 0.00000000 0.00000000 0.75000000 0.62500000 0.00000000 0.00000000
VERMILION BLOCK 0076 301015005 VR 57 5 VERMILION, GULF OF MEXICO 177054041901
VINTAGE PETROLEUM, INC. 0.75000000 0.62500000 0.00000000 0.00000000 0.75000000
0.62500000 0.00000000 0.00000000 VERMILION BLOCK 0076 301015001 VR 57 A6
VERMILION, GULF OF MEXICO 177054099200 VINTAGE PETROLEUM INC 0.75000000
0.62500000 0.00000000 0.00000000 0.75000000 0.62500000 0.00000000 0.00000000
VERMILION BLOCK 0112 541578001 VR 112 0015D OCS G10659 VERMILION (OFFSHORE),
LOUISIANA 177054091400 APACHE CORPORATION 0.27500000 0.19685400 0.00000000
0.00000000 0.27500000 0.19685400 0.00000000 0.00000000 VERMILION BLOCK 0112
541574001 VR 131 0015L OCS 00775 VERMILION (OFFSHORE), LOUISIANA 177054091400
APACHE CORPORATION 0.27500000 0.19685400 0.00000000 0.00000000 0.27500000
0.19685400 0.00000000 0.00000000 VERMILION BLOCK 0115 547462003 VR 114 A001 OCS
G17895 OFFSHORE FED , LOUISIANA 177054109200 KERR MCGEE OIL & GAS CORP
0.50000000 0.41666700 0.00000000 0.00000000 0.50000000 0.41666700 0.00000000
0.00000000 VERMILION BLOCK 0273 301007001 VR 271 A1 VERMILION SOUTH, GULF OF
MEXICO 177064051500 EL PASO PRODUCTION COMPANY 0.25000000 0.20833300 0.00000000
0.00000000 0.25000000 0.20833300 0.00000000 0.00000000 VERMILION BLOCK 0273   VR
271 #2 VERMILION SOUTH, GULF OF MEXICO 177064053000 EL PASO PRODUCTION COMPANY
0.25000000 0.20833300 0.00000000 0.00000000 0.25000000 0.20833300 0.00000000
0.00000000 VIOSCA KNOLL BLOCK 0213 12545010 VK 213 NO.1 (OCS-G 21720) GOM
OFFSHORE, GULF OF MEXICO 608164042000 DEVON ENERGY PRODUCTION CO., LP 1.00000000
0.75000000 0.00000000 0.00000000 0.70000000 0.58333300 0.00000000 0.00000000
VIOSCA KNOLL BLOCK 738 (MARIA) 301177001 VK 738 #1 VIOSCA KNOLL, GULF OF MEXICO
608164036600 NEWFIELD EXPLORATION COMPANY 0.29000000 0.20541700 0.00000000
0.00000000 0.29000000 0.19816700 0.00000000 0.00000000 VIOSCA KNOLL BLOCK 738
(MARIA) 301177002 VK 738 #2 VIOSCA KNOLL, GULF OF MEXICO 608164038500 NEWFIELD
EXPLORATION COMPANY 0.29000000 0.20541700 0.00000000 0.00000000 0.29000000
0.19816700 0.00000000 0.00000000

 

11 of 12

--------------------------------------------------------------------------------



 

FIELD

WELL ID

WELL NAME

STATE/COUNTY

API

OPERATOR

BPO WI

BPO NRI

BPO RI

BPO ORI

APO WI

APO NRI

APO RI

APO ORI

WEST CAMERON BLOCK 0205 301152003 WC 206 #3 OCS-G-3496 WEST CAMERON, GULF OF
MEXICO 177004108000 DEVON ENERGY PRODUCTION CO., LP 0.21000000 0.16712500
0.00000000 0.00000000 0.21000000 0.16712500 0.00000000 0.00000000 WEST CAMERON
BLOCK 0205 301152001 WC 206 1 OCS-G-3496 WEST CAMERON, GULF OF MEXICO
177004095700 DEVON ENERGY PRODUCTION CO., LP 0.21000000 0.16712500 0.00000000
0.00000000 0.21000000 0.16712500 0.00000000 0.00000000 WEST CAMERON BLOCK 0205
301152006 WC 206 NO. 4 (OCS-G 3496) S02 WEST CAMERON, GULF OF MEXICO
177004109500 DEVON ENERGY PRODUCTION CO., LP 0.21000000 0.16712500 0.00000000
0.00000000 0.21000000 0.16712500 0.00000000 0.00000000 WEST CAMERON BLOCK 0504
530500001 WC 528 A001 OCS G16202 (AKA #1 WEST CAMERON-SOUTH AREA, LOUISIANA
177024116501 DEVON LOUISIANA CORPORATION 0.36110800 0.29370100 0.00000000
0.00000000 0.36110800 0.29370100 0.00000000 0.00000000 WEST CAMERON BLOCK 0504
530503001 WC 528 A001D OCS G16202 WEST CAMERON-SOUTH AREA, LOUISIANA
177024116501 DEVON LOUISIANA CORPORATION 0.36110800 0.29370100 0.00000000
0.00000000 0.36110800 0.29370100 0.00000000 0.00000000 WEST CAMERON BLOCK 0504
530501001 WC 528 A002 OCS G16202 WEST CAMERON-SOUTH AREA, LOUISIANA 177024119000
DEVON LOUISIANA CORPORATION 0.36110800 0.29370100 0.00000000 0.00000000
0.36110800 0.29370100 0.00000000 0.00000000 WEST CAMERON BLOCK 0504 530502001 WC
528 A003 OCS G16202 WEST CAMERON-SOUTH AREA, LOUISIANA 177024119901 DEVON
LOUISIANA CORPORATION 0.36110800 0.29370100 0.00000000 0.00000000 0.36110800
0.29370100 0.00000000 0.00000000 WEST CAMERON BLOCK 0540 530516003 WC 541 A001
OCS G14341 WEST CAMERON SO, GULF OF MEXICO 177024108800 DEVON LOUISIANA
CORPORATION 0.88750000 0.71074400 0.00000000 0.00000000 0.77500000 0.62065000
0.00000000 0.00000000 WEST CAMERON BLOCK 0540 530517001 WC 541 A002 OCS G14341
WEST CAMERON-SOUTH AREA, LOUISIANA 177024109200 DEVON LOUISIANA CORPORATION
0.77500000 0.62064600 0.00000000 0.00000000 0.77500000 0.62064600 0.00000000
0.00000000 WEST CAMERON BLOCK 0540 530519001 WC 541 A003 OCS G14341 WEST
CAMERON-SOUTH AREA, LOUISIANA 177024112600 DEVON LOUISIANA CORPORATION
0.77500000 0.63033300 0.00000000 0.00000000 0.77500000 0.63033300 0.00000000
0.00000000 WEST CAMERON BLOCK 0540 530518001 WC 541 A004 OCS G14341 WEST
CAMERON-SOUTH AREA, LOUISIANA 177024112200 DEVON LOUISIANA CORPORATION
0.77500000 0.63033300 0.00000000 0.00000000 0.77500000 0.63033300 0.00000000
0.00000000 WEST CAMERON BLOCK 0540 530520001 WC 541 A005 OCS G14341 WEST
CAMERON-SOUTH AREA, LOUISIANA 177024121900 DEVON LOUISIANA CORPORATION
0.77500000 0.63033300 0.00000000 0.00000000 0.77500000 0.63033300 0.00000000
0.00000000

 

12 of 12

--------------------------------------------------------------------------------



SCHEDULE "4.4"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. and DEVON
LOUISIANA CORPORATION and DEVON ENERGY PETROLEUM PIPELINE COMPANY, COLLECTIVELY
AS SELLER, AND MARITECH RESOURCES, INC. AS BUYER

CONSENTS

CONTRACT NO

Date Mailed

Date Received

NAME

ADDRESS

CITY, ST ZIP

ATTN

BLOCK NAME

CONTRACT

C-01-0004402 7/26/2005 - Fed Ex 7/27/2005 BP Exploration & Production Inc. 501
Westlake Blvd Houston TX 77079 Kirk Wardlaw
Offshore Land Manager BRAZOS BLOCK 396 Farmout Agreement dated 6/17/1991 between
Conoco Inc., et al and Seagull Energy E&P Inc. C-02-0002108 7/26/2005 - Fed Ex
7/27/2005 BP Exploration & Production Inc. 501 Westlake Blvd Houston TX 77079
Kirk Wardlaw
Offshore Land Manager SOUTH MARSH ISLAND BLOCK 125 Operating Agreement dated
12/1/1974 between Pennzoil Offshore Gas Operators, Inc. and Pennzoil Louisiana
and Texas Offshore, Inc., et al
Requires approval of owners of 60% C-01-0003751 7/26/2005 - Fed Ex 7/27/2005
ChevronTexaco 935 Gravier New Orleans LA 70112 Gorden Cain
GOM Land Manager VIOSCA KNOLL BLOCK 213 Farmout Agreement dated 11/7/2002
between Chevron U.S.A. Inc. and Devon Energy Production Company, L.P.
C-02-0002433 7/26/2005 - Fed Ex 7/27/2005 Cheyenne International 14000 Quail
Springs Parkway, Suite 2200 Oklahoma City OK 73134 Richard Dixon
Vice President Land WEST CAMERON BLOCK 206 Offshore Operating Agreement dated
8/28/1996 between Santa Fe Energy Resources, Inc. and Cheyenne International
Corporation, et al C-02-0002433 7/26/2005 - Fed Ex 7/27/2005 CL&F Resources LP
450 Gears Road, Suite 700 Houston TX 77067-4534 Gary A. Dobbs
Land Manager   Offshore Operating Agreement dated 8/28/1996 between Santa Fe
Energy Resources, Inc. and Cheyenne International Corporation, et al
C-01-0004402 7/26/2005 - CERTIFIED RR   ConocoPhillips Company Post Office Box
2197 Houston TX 77252-2197 David Twomey
Offshore Land Manager BRAZOS BLOCK 396 Farmout Agreement dated 6/17/1991 between
Conoco Inc., et al and Seagull Energy E&P Inc. C-02-0002597 7/26/2005 - Fed Ex
7/27/2005 Dominion Exploration & Production, Inc. 1450 Poydras Street New
Orleans LA 70112-6000 Michael Ackal
General Manager, Offshore Land/Business HIGH ISLAND BLOCK 45 Operating Agreement
dated 1/5/1995 between Zilkha Energy Company and Hardy Oil & Gas USA Inc., et al
C-02-0005317 7/26/2005 - Fed Ex 7/27/2005 Dominion Oklahoma Texas Exploration &
Production Inc. 1450 Poydras Street New Orleans LA 70112-6000 Michael Ackal
General Manager, Offshore Land/Business HIGH ISLAND BLOCK A339 Operating
Agreement dated 5/1/1974 between Pennzoil Company and Amax Petroleum
Corporation, et al
Requires approval of owners of 51% C-02-0005316 7/26/2005 - Fed Ex 7/27/2005
Dominion Oklahoma Texas Exploration & Production Inc. 1450 Poydras Street New
Orleans LA 70112-6000 Michael Ackal
General Manager, Offshore Land/Business HIGH ISLAND BLOCK A340 Operating
Agreement dated 8/1/1973 between Pennzoil Offshore Gas Operators, Inc. and
Pennzoil Louisiana and Texas Offshore, Inc., et al
Requires approval of owners of 51% New Contract 7/26/2005 - Fed Ex 7/27/2005 El
Paso Production GOM, Inc. - NOW ENERGY PARTNERS LIMITED 1001 Louisiana Street,
22nd Floor Houston TX 77002 John Burke
Land Manager EUGENE ISLAND BLOCK 365 Offshore Operating Agreement dated
effective 12/1/2004 between El Paso Production GOM Inc. and Devon Energy
Production Company, L.P. New Contract 7/26/2005 - Fed Ex 7/27/2005 El Paso
Production Oil and Gas USA L.P. 1001 Louisiana Street, 22nd Floor Houston TX
77002 John Burke
Land Manager EUGENE ISLAND BLOCK 365 Production Handling Agreement dated
2/15/2005 between El Paso Production Oil & Gas USA L.P. and Devon Energy
Production Company L.P., et al C-02-0002367 7/26/2005 - Fed Ex 7/27/2005 Forest
Oil Corporation 1600 Broadway Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager EUGENE ISLAND BLOCK 325 Operating Agreement dated
effective 11/23/1987 between Forest Oil Corporation and Adobe Resources
Corporation, et al C-02-0005317 7/26/2005 - Fed Ex 7/27/2005 Forest Oil
Corporation 1600 Broadway Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager HIGH ISLAND BLOCK A339 Operating Agreement dated
5/1/1974 between Pennzoil Company and Amax Petroleum Corporation, et al
Requires approval of owners of 51% C-02-0005316 7/26/2005 - Fed Ex 7/27/2005
Forest Oil Corporation 1600 Broadway Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager HIGH ISLAND BLOCK A340 Operating Agreement dated
8/1/1973 between Pennzoil Offshore Gas Operators, Inc. and Pennzoil Louisiana
and Texas Offshore, Inc., et al
Requires approval of owners of 51% C-02-0005289 7/26/2005 - Fed Ex 7/27/2005
Forest Oil Corporation 1600 Broadway Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager HIGH ISLAND BLOCK A474 Operating Agreement dated
8/1/1973 between Amerada Hess Corporation and Amoco Production Company, et al
Requrires approval of owners of 51%

 

1 of 6

--------------------------------------------------------------------------------



 

CONTRACT NO

Date Mailed

Date Received

NAME

ADDRESS

CITY, ST ZIP

ATTN

BLOCK NAME

CONTRACT

C-02-0004198 7/26/2005 - Fed Ex 7/27/2005 Forest Oil Corporation 1600 Broadway
Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager HIGH ISLAND BLOCK A489 Operating Agreement dated
8/1/1973 between Amerada Hess Corporation and Amoco Production Company, et al
Requrires approval of owners of 51% C-02-0005302 7/26/2005 - Fed Ex 7/27/2005
Forest Oil Corporation 1600 Broadway Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager HIGH ISLAND BLOCK A499 Operating Agreement dated
4/1/1975 between Pennzoil Louisiana and Texas Offshore, Inc. and Pennzoil Gas
Operators, Inc., et al
Requires approval of owners of 51% C-02-0005308 7/26/2005 - Fed Ex 7/27/2005
Forest Oil Corporation 1600 Broadway Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager SHIP SHOAL BLOCK 276 Operating Agreement dated 5/1/1989
between Forest Oil Corporation and Adobe Resources Corporation, et al
C-02-0003904 7/26/2005 - Fed Ex 7/27/2005 Forest Oil Corporation 1600 Broadway
Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager SHIP SHOAL BLOCK 277 Operating Agreement dated 5/1/1988
between Forest Oil Corporation and Adobe Resources Corporation, et al
C-02-0002433 7/26/2005 - Fed Ex 7/27/2005 Forest Oil Corporation 1600 Broadway
Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager WEST CAMERON BLOCK 206 Offshore Operating Agreement
dated 8/28/1996 between Santa Fe Energy Resources, Inc. and Cheyenne
International Corporation, et al C-11-0002359 7/26/2005 - Fed Ex 7/27/2005
Forest Oil Corporation 1600 Broadway Suite 2200 Denver CO 80202 V. J. Luszcz
Gulf Region Land Manager WEST CAMERON BLOCK 206 Production Handling Agreement
dated 5/15/1997 between Santa Fe Energy Resources, Inc., et al and Gulfstar
Energy, Inc., et al C-02-0004190 7/26/2005 - Fed Ex 7/27/2005 Kerr-McGee Oil and
Gas Corporation 16666 Northchase Drive, 21st Floor Houston TX 77060 Jim Bibby
Senior Landman Specialist VERMILION BLOCK 114 Offshore Operating Agreement dated
effective 11/5/1997 between Equitable Resources Energy Company and Seagull
Energy EandP Inc. C-02-0002597 7/26/2005 - Fed Ex 7/27/2005 Mariner Energy, Inc.
2101 Citywest Blvd Suite 1900 Houston TX 77042-3020 John Davis
Offshore Land Manager HIGH ISLAND BLOCK 45 Operating Agreement dated 1/5/1995
between Zilkha Energy Company and Hardy Oil and Gas USA Inc., et al C-02-0005317
7/26/2005 - Fed Ex 7/27/2005 Merit Energy Partners D-III, LP 13727 Noel Road
Suite 500 Dallas TX 75240 Scott Gladden
Associate General Counsel HIGH ISLAND BLOCK A339 Operating Agreement dated
5/1/1974 between Pennzoil Company and Amax Petroleum Corporation, et al
Requires approval of owners of 51% C-02-0005316 7/26/2005 - Fed Ex 7/27/2005
Merit Energy Partners D-III, LP 13727 Noel Road Suite 500 Dallas TX 75240 Scott
Gladden
Associate General Counsel HIGH ISLAND BLOCK A340 Operating Agreement dated
8/1/1973 between Pennzoil Offshore Gas Operators, Inc. and Pennzoil Louisiana
and Texas Offshore, Inc., et al
Requires approval of owners of 51% C-02-0005317 7/26/2005 - Fed Ex 7/27/2005
Merit Energy Partners III LP 13727 Noel Road Suite 500 Dallas TX 75240 Scott
Gladden
Associate General Counsel HIGH ISLAND BLOCK A339 Operating Agreement dated
5/1/1974 between Pennzoil Company and Amax Petroleum Corporation, et al
Requires approval of owners of 51% C-02-0005316 7/26/2005 - Fed Ex 7/27/2005
Merit Energy Partners III LP 13727 Noel Road Suite 500 Dallas TX 75240 Scott
Gladden
Associate General Counsel HIGH ISLAND BLOCK A340 Operating Agreement dated
8/1/1973 between Pennzoil Offshore Gas Operators, Inc. and Pennzoil Louisiana
and Texas Offshore, Inc., et al
Requires approval of owners of 51% C-02-0005317 7/26/2005 - Fed Ex 7/27/2005
Merit Energy Partners, LP 13727 Noel Road Suite 500 Dallas TX 75240 Scott
Gladden
Associate General Counsel HIGH ISLAND BLOCK A339 Operating Agreement dated
5/1/1974 between Pennzoil Company and Amax Petroleum Corporation, et al
Requires approval of owners of 51% C-02-0005316 7/26/2005 - Fed Ex 7/27/2005
Merit Energy Partners, LP 13727 Noel Road Suite 500 Dallas TX 75240 Scott
Gladden
Associate General Counsel HIGH ISLAND BLOCK A340 Operating Agreement dated
8/1/1973 between Pennzoil Offshore Gas Operators, Inc. and Pennzoil Louisiana
and Texas Offshore, Inc., et al
Requires approval of owners of 51% C-02-0005289 7/26/2005 - Fed Ex 7/27/2005
Newfield Exploration Company 363 N. Sam Houston Parkway East, Suite 2020 Houston
TX 77060 Mark Blumenshine
Land Manager HIGH ISLAND BLOCK A474 Operating Agreement dated 8/1/1973 between
Amerada Hess Corporation and Amoco Production Company, et al
Requrires approval of owners of 51%

 

2 of 6

--------------------------------------------------------------------------------



 

CONTRACT NO

Date Mailed

Date Received

NAME

ADDRESS

CITY, ST ZIP

ATTN

BLOCK NAME

CONTRACT

C-02-0004198 7/26/2005 - Fed Ex 7/27/2005 Newfield Exploration Company 363 N.
Sam Houston Parkway East, Suite 2020 Houston TX 77060 Mark Blumenshine
Land Manager HIGH ISLAND BLOCK A489 Operating Agreement dated 8/1/1973 between
Amerada Hess Corporation and Amoco Production Company, et al
Requrires approval of owners of 51% C-02-0005302 7/26/2005 - Fed Ex 7/27/2005
Newfield Exploration Company 363 N. Sam Houston Parkway East, Suite 2020 Houston
TX 77060 Mark Blumenshine
Land Manager HIGH ISLAND BLOCK A499 Operating Agreement dated 4/1/1975 between
Pennzoil Louisiana and Texas Offshore, Inc. and Pennzoil Gas Operators, Inc., et
al
Requires approval of owners of 51% C-02-0005289 7/26/2005 - Fed Ex 7/27/2005
Nexen Petroleum Offshore USA Inc. 12790 Merit Drive, Suite 800 Dallas TX
75251-1270 Greg Radetsky
General Counsel HIGH ISLAND BLOCK A474 Operating Agreement dated 8/1/1973
between Amerada Hess Corporation and Amoco Production Company, et al
Requrires approval of owners of 51% C-02-0004198 7/26/2005 - Fed Ex 7/27/2005
Nexen Petroleum Offshore USA Inc. 12790 Merit Drive, Suite 800 Dallas TX
75251-1270 Greg Radetsky
General Counsel HIGH ISLAND BLOCK A489 Operating Agreement dated 8/1/1973
between Amerada Hess Corporation and Amoco Production Company, et al
Requrires approval of owners of 51% C-02-0005302 7/26/2005 - Fed Ex 7/27/2005
Nexen Petroleum Offshore USA Inc. 12790 Merit Drive, Suite 800 Dallas TX
75251-1270 Greg Radetsky
General Counsel HIGH ISLAND BLOCK A499 Operating Agreement dated 4/1/1975
between Pennzoil Louisiana and Texas Offshore, Inc. and Pennzoil Gas Operators,
Inc., et al
Requires approval of owners of 51% C-02-0005317 7/26/2005 - Fed Ex 7/27/2005
Online Resources, Inc. 400 Poydras Suite 1100 New Orleans LA 70130 Max E.
Maxwell
President HIGH ISLAND BLOCK A339 Operating Agreement dated 5/1/1974 between
Pennzoil Company and Amax Petroleum Corporation, et al
Requires approval of owners of 51% C-02-0005316 7/26/2005 - Fed Ex 7/27/2005
Online Resources, Inc. 400 Poydras Suite 1100 New Orleans LA 70130 Max E.
Maxwell
President HIGH ISLAND BLOCK A340 Operating Agreement dated 8/1/1973 between
Pennzoil Offshore Gas Operators, Inc. and Pennzoil Louisiana and Texas Offshore,
Inc., et al
Requires approval of owners of 51% C-02-0005289 7/26/2005 - Fed Ex 7/27/2005
Online Resources, Inc. 400 Poydras Suite 1100 New Orleans LA 70130 Max E.
Maxwell
President HIGH ISLAND BLOCK A474 Operating Agreement dated 8/1/1973 between
Amerada Hess Corporation and Amoco Production Company, et al
Requrires approval of owners of 51% C-02-0004198 7/26/2005 - Fed Ex 7/27/2005
Online Resources, Inc. 400 Poydras Suite 1100 New Orleans LA 70130 Max E.
Maxwell
President HIGH ISLAND BLOCK A489 Operating Agreement dated 8/1/1973 between
Amerada Hess Corporation and Amoco Production Company, et al
Requrires approval of owners of 51% C-02-0005302 7/26/2005 - Fed Ex 7/27/2005
Online Resources, Inc. 400 Poydras Suite 1100 New Orleans LA 70130 Max E.
Maxwell
President HIGH ISLAND BLOCK A499 Operating Agreement dated 4/1/1975 between
Pennzoil Louisiana and Texas Offshore, Inc. and Pennzoil Gas Operators, Inc., et
al
Requires approval of owners of 51%

 

3 of 6

--------------------------------------------------------------------------------



 

CONTRACT NO

Date Mailed

Date Received

NAME

ADDRESS

CITY, ST ZIP

ATTN

BLOCK NAME

CONTRACT

C-02-0002108 7/26/2005 - Fed Ex 7/27/2005 Pogo Producing Company 5 Greenway
Plaza, Suite 2700 Houston TX 77046-0504 Frank Davis III
Vice President, Land SOUTH MARSH ISLAND BLOCK 125 Operating Agreement dated
12/1/1974 between Pennzoil Offshore Gas Operators, Inc. and Pennzoil Louisiana
and Texas Offshore, Inc., et al
Requires approval of owners of 60% C-02-0005317 7/26/2005 - Fed Ex 7/27/2005
Remington Oil and Gas Corp. 8201 Preston Road, Suite 600 Dallas TX 75225-6211
Douglas Logan
Director - Land HIGH ISLAND BLOCK A339 Operating Agreement dated 5/1/1974
between Pennzoil Company and Amax Petroleum Corporation, et al
Requires approval of owners of 51% C-02-0005316 7/26/2005 - Fed Ex 7/27/2005
Remington Oil and Gas Corp. 8201 Preston Road, Suite 600 Dallas TX 75225-6211
Douglas Logan
Director - Land HIGH ISLAND BLOCK A340 Operating Agreement dated 8/1/1973
between Pennzoil Offshore Gas Operators, Inc. and Pennzoil Louisiana and Texas
Offshore, Inc., et al
Requires approval of owners of 51% C-02-0002401 7/26/2005 - Fed Ex 7/27/2005
Vintage Petroleum, Inc. 110 West Seventh Street Tulsa Oklahoma 74119 Craig
Bailey
Land Department VERMILION BLOCK 57 Operating Agreement dated 3/1/1979 between
Diamond Shamrock Corporation and Santa Fe Energy Company, et al
Requires approval of owners of 51%

 

CONSENTS FOR ASSIGNMENT - T2 MARITECH





CONTRACT DATE









CONTRACT

AND THEIR





CONTRACT NO.



TYPE/

CONTRACT

DEVON

CONTRACT

FULL OR PARTIAL?

OTHER PARTY

AREA

NUMBER

ENTITY

PROVISION

GM-301-0029 BLUE DOLPHIN PIPELINE COMPANY GATHERING 10/1/1993 DLC SECTION FULL
801 Travis GA 273/283 NO NUMBER   13.4   Houston, Tx 77002           Attn: Brian
Lloyd                                 GM-901-0012 BLUE DOLPHIN PIPELINE COMPANY
INTERCONNECT 9/1/2003 DLC ARTICLE VIII FULL   GA 273/283 NO NUMBER  
MISCELLANEOUS           SECTION           8.4             PRL01018 DYNEGY
MIDSTREAM SERVICES, L. P. PROCESSING 1/1/2001 DEPCO SECTION PARTIAL 1000
Louisiana, Suite 5800 WC 206, ST 231, NO NUMBER   19. ASSIGNMENT   Houston, Tx
77002 SS 276/277         Attn: Tim Thiel CALUMET PLANT                   17-2816
DYNEGY PROCESSING 7/1/2000 DEPCO ARTICLE PARTIAL   EI 325 NO NUMBER   19.
ASSIGNMENT     YCLOSKEY PLANT                   GM-301-0240 EL PASO FIELD
OPERATIONS GATHERING 4/1/2001   ARTICLE 11 FULL 4 Greenway Plaza HIA 263/264 NO
NUMBER DLC ASSIGNMENT   Houston, Tx 77210       SECTION   Attn: Contract Admin.
      11.1             GM-600-0011 EL PASO FIELD OPERATIONS PROCESSING 3/1/2003
DEPCO ARTICLE 13 PARTIAL   HI 45 NO NUMBER   ASSIGNMENT     SABINE PASS PLANT  
   

 

4 of 6

--------------------------------------------------------------------------------



 

GM-600-0015 EL PASO FIELD OPERATIONS PROCESSING 10/1/2003 DEPCO ARTICLE 11 FULL
  WC 206 NO NUMBER   ASSIGNMENT     EUNICE PLANT     SECTION           11.1    
        GM-901-0001 ENBRIDGE OFFSHORE PIPELINES INTERCONNECT 1/24/2000 DLC
ARTICLE XIII FULL 1100 Louisiana St., Suite 3300 EI 007 NO NUMBER  
MISCELLANEOUS   Houston, Tx 77002-5216       SECTION           8.1 ASSIGNMENT  
          GM-301-0021 ENBRIDGE OFFSHORE PIPELINES GATHERING 7/27/1989 DEPCO
ARTICLE XIV FULL   GA 343/363 NO NUMBER   ASSIGNMENT     GA 362/363     SECTION
    GIGS     14.1 (a)             GM-300-0496 GULFTERRA FIELD SERVICES, L.L.C.
GATHERING 2/1/2001 DEPCO SECTION PARTIAL 4 Greenway Plaza VK 238 NO NUMBER  
13.4 ASSIGNMENT   Houston, Tx 77046           Attn: John Meyers                
    GM-300-0502 HIGH ISLAND OFFSHORE SYSTEM LLC TRANSPORT/GTH 2/1/2001 DEPCO
ARTICLE IX PARTIAL 4 Greenway Plaza HI A442, HI A560 4883   SECTION   Houston,
TX 77046       9.1   Attn: Ron Fulcher                     GM-901-0005 MEI
MISSION ENERGY, INC. DEHYDRATION 10/1/1993 DLC ARTICLE VIII FULL 801 Travis GA
273/283 NO NUMBER   ASSIGNABILITY   Houston, Tx 77002       SECTION   Attn:
Contract Administration       8.1                         GM-301-0032 MANTA RAY
OFFSHORE GATHERING GATHERING 9/1/1994 DLC ARTICLE XXII FULL 1301 McKinney, #1700
ST 277 100091   MISCELLANEOUS   Houston, Tx 77010       22.3 ASSIGNMENT   Attn:
Lan Nguyen                     GM-901-0055 TEXAS EASTERN TRANSMISSION,LP
DEHYDRATION 7/1/2002 DLC SECTION FULL 5400 Westheimer Court WC 541 NO NUMBER   8
  Houston, Tx 77056           Attn: Contract Admin.                    
GM-901-0056 TEXAS EASTERN TRANSMISSION,LP DEHYDRATION 7/1/2002 DLC SECTION FULL
  WC 528 NO NUMBER   8             GM-301-0060 VENICE GATHERING SYSTEM, L.L.C.
GATHERING 1/28/2000 DLC ARTICLE IX FULL 1000 Louisiana Suite 1000 GI 68 NO
NUMBER   MISCELLANEOUS   Houston, Texas 77002-5050       SECTION   Attn: Manager
Transportation       9.5             GM-901-0064 VENICE GATHERING SYSTEM, L.L.C.
RESERVE COMMIT 1/28/2000 DLC ARTICLE IV FULL   GI 68 NO NUMBER   ASSIGNMENTS    
      SECTION           4.1 & 4.2             GM-901-0079 VENICE GATHERING
SYSTEM, L.L.C. INTERCONNECT 1/1/2000 DLC ARTICLE 2.3 FULL   GI 68 NO NUMBER    

 

K#

K Name

BLOCKS COVERED

Contract Type

003-B0034003 Blue Dolphin Pipeline Co. GA 273, GA 283 Condensate Transporation
003-B0039004 MEI Mission Energy Inc. GA 273, GA 283 Condensate Separation &
Storage Facilities Agreement 070-B0219010 Williams Field Services agent for
TRANSCO EI 128, EI 129 Injected and Retrograde Condensate Transportation SE
Lateral 175-000-312 Williams Field Services EI 116, EI 128, EI 129 Bayou Black
Terminalling Agreement

 

5 of 6

--------------------------------------------------------------------------------



 

175-555-100 Williams Field Services, Agent for DEPCO SMI 48 Injected &
Retrograde Condensate Transportation SE Lateral 175-555-101 Texas Eastern
Transmission WC 528 PL Condensate BTU Reduction Coordination Agreement
175-555-331 Texas Eastern Transmission WC 528 Liquid Handling Agreement   Manta
Ray Offshore Gathering Co., LLC ST 277 Construction and Gathering Agreement

 

CONTRACT #

PARTY

BLOCK

TYPE

DATE OF CONTRACT

GM-800-0016 Trunkline Gas Company SS 64 Op & Maint Agreement 11/21/1997
GM-900-0519 Trunkline Gas Company SS 64 PLATFORM A FACILITIES INTERCONNECT
5/21/2001 GM-900-0512 CMS Trunkline Gas Company SS 64 PLATFORM A FACILITIES
INTERCONNECT 4/11/2003 C-01-0004390 MOBILE EXPLORATION SS 64 FARMOUT 10/1/1996
C-11-0005378 TRANSCONTINENTAL GAS PIPELINE SS 64 PIPELINE CROSSING 6/19/1997
C-11-0005280 DISCOVERY GAS TRANSMISSION LLC ST 212 INTERCONNECT 12/1/1999
C-11-0005279 DISCOVERY GAS TRANSMISSION LLC ST 212 LATERAL SALE 12/1/1999
C-11-0005278 DISCOVERY GAS TRANSMISSION LLC ST 212 PRODUCTION FACILITY USE
12/1/1999 C-11-0005292 TEXAS EASTERN TRANSMISSION WC 528 FACILITIES INTERCONNECT
and REIMBURSEMENT 3/28/1998 C-11-0005291 DUKE ENERGY OPERATING INC. WC 528
OPERATION and MAINTENANCE 6/17/1998 C-02-0005200 EL PASO ENERGY PARTNERS HI A442
LATERAL LINE 6/1/2000 C-11-0002386 WandT OFFSHORE, INC ST 231 PROCESSING
AGREEMENT 3/1/1998   FIDELITY EXPLORATION ST 277 PROSPECT SALES AGREEMENT
9/1/1992   WandT OFFSHORE, INC ST 277 PROSPECT SALES AGREEMENT 9/15/1993
C-11-0005377 WansT OFFSHORE, INC VR 114 PRODUCTION HANDLING AGREEMENT 5/3/2000
C-11-0005377 ST MARY ENERGY CO VR 114 PRODUCTION HANDLING AGREEMENT 5/3/2000

 

6 of 6

--------------------------------------------------------------------------------



SCHEDULE "4.8"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. and DEVON
LOUISIANA CORPORATION and DEVON ENERGY PETROLEUM PIPELINE COMPANY, COLLECTIVELY
AS SELLER, AND MARITECH RESOURCES, INC. AS BUYER

MATERIAL CONTRACTS

BLOCK

DEVON CONTRACT

CONTRACT DESCRIPTION

EFF DATE

PARTY 1

PARTY 2

BRAZOS 396 C-11-0005110 PARTICIPATION AGREEMENT 7/15/1991 Seagull Energy E&P
Inc. Ashland Exploration, Inc. etal BRAZOS 396 C-01-0004402 FARMOUT AGREEMENT
6/17/1991 Conoco Inc. etal Seagull Energy E&P Inc. BRAZOS 396 C-02-0005206
OFFSHORE OPERATING AGREEMENT 6/17/1991 Seagull Energy E & P Inc. Ashland
Exploration, Inc. et al EAST CAMERON 354 C-11-0002346 GAS BALANCING AGREEMENT
12/28/1980 Tenneco Oil Company General American Oil Company of Texas, et al EAST
CAMERON 354 C-03-0002071 UNIT OPERATING AGREEMENT 1/1/1978 Tenneco Oil Company
General American Oil Company of Texas, et al EAST CAMERON 354 C-03-0002070 UNIT
AGREEMENT 8/1/1977 Tenneco Oil Company General American Oil Company of Texas, et
al EUGENE ISLAND 116
EUGENE ISLAND 128
EUGENE ISLAND 129 C-11-0005333 GAS PROCESSING CONTRACT 8/1/1996 Panenergy Field
Services, Inc. Mobil Exploration & Producing Southeast Inc. EUGENE ISLAND 163
C-11-0002024 OCS EXPLORATION VENTURE AGREEMENT 8/7/2000 Juniper Energy L.P.
Devon Energy Production Company, L.P., et al. EUGENE ISLAND 163 C-02-0005252
OFFSHORE OPERATING AGREEMENT 6/3/2003 Newfield Exploration Company Devon Energy
Production Company, L.P., et al. EUGENE ISLAND 163 C-02-0002088 OPERATING
AGREEMENT 6/1/1997 Pennzoil Exploration and Production Company Enterprise Oil
Gulf of Mexico Inc. EUGENE ISLAND 163   PRODUCTION HANDLING SERVICE AGREEMENT
7/9/2002 Newfield Exploration Company, et al Newfield Exploration Company EUGENE
ISLAND 163 C-01-0002271 FARMOUT AGREEMENT 8/6/2001 Devon Energy Production
Company, L.P., et al Juniper Energy, L.P. EUGENE ISLAND 297 C-02-0004119
OPERATING AGREEMENT 1/1/1980 Union Oil Company of California, as Operator
Champlin Petroleum Company, et al. EUGENE ISLAND 305
EUGENE ISLAND 007 C-11-0002007 LETTER OF AGREEMENT - GAS MEASUREMENT 7/1/1992
Chevron U.S.A. Inc. Natural Gas Pipeline Company of America (NGPL) EUGENE ISLAND
325 C-02-0002367 OPERATING AGREEMENT 11/23/1987 Forest Oil Corporation Adobe
Resources Corporation, et al EUGENE ISLAND 325 C-11-0004440 PRODUCTION
PROCESSING HANDLING AND OPERATING AGREEMENT 12/1/2002 Forest Oil Corporation, et
al Remington Oil & Gas Corporation, et al EUGENE ISLAND 325 C-11-0005549
PRODUCTION PROCESSING HANDLING AND OPERATING AGREEMENT 4/23/2004 Forest Oil
Corporation, et al Ridgelake Energy, Inc., et al EUGENE ISLAND 325 C-11-0005565
COMPRESSOR INSTALLATION AGREEMENT 5/19/2004 Forest Oil Corporation, et al
Remington Oil & Gas Corporation, et al EUGENE ISLAND 325 C-01-0002149 FARMOUT
AGREEMENT 11/19/1987 Chevron U.S.A. Inc. Forest Oil Corporation EUGENE ISLAND 33
C-11-0005253 PRODUCTION HANDLING SERVICE AGREEMENT 6/14/1995 Shell Offshore Inc.
Cockrell Oil and Gas L.P., et al. EUGENE ISLAND 33 C-11-0005339 JOINT VENTURE
AGREEMENT 7/23/1987 Dominion Energy, Inc. General Atlantic Energy Corporation
EUGENE ISLAND 33 C-02-0004117 OPERATING AGREEMENT 3/1/1987 Cockrell Oil
Corporation, as Operator Ernest H. Cockrell, et al EUGENE ISLAND 33 C-02-0005151
OPERATING AGREEMENT 4/1/1986 Cockrell Oil Corporation Ernest H. Cockrell, et al
EUGENE ISLAND 342 C-11-0005412 PRODUCTION PROCESSING HANDLING AGREEMENT AND
OPERATING AGREEMENT 12/19/2003 Forest Oil Corporation Spinnaker Exploration
Company, LLC EUGENE ISLAND 342 C-02-0002419 OPERATING AGREEMENT 2/1/1971 Tenneco
Oil Company Texaco Inc. EUGENE ISLAND 342 C-02-0002443 OFFSHORE OPERATING
AGREEMENT 5/1/1988 Elf Aquitaine Operating, Inc. Plumb Offshore, Inc. EUGENE
ISLAND 342 C-11-0002382 PARTICIPATION AGREEMENT 12/1/1984 Huffco Petroleum
Corporation TXP Operating Company, et al EUGENE ISLAND 365 C-11-0005670
PROSPECTING TRADE AGREEMENT 4/20/1992 Hall-Houston Oil Company Zilkha Energy
Company, et al EUGENE ISLAND 365   OFFSHORE OPERATING AGREEMENT 12/1/2004 El
Paso Production GOM, Inc. Devon Energy Production Company, L.P. EUGENE ISLAND
365   PRODUCTION HANDLING SERVICE AGREEMENT 2/15/2005 El Paso Oil & Gas USA L.P.
Devon Energy Production Company, L.P. EUGENE ISLAND 365 C-11-0005453
CONFIDENTIALITY AGREEMENT 6/23/2004 Devon Energy Production Company Walter Oil &
Gas Corporation EUGENE ISLAND 365 C-01-0002007 FARMOUT AGREEMENT 10/23/1995
Hall-Houston Oil Company, et al Pennzoil Exploration and Production Company
EUGENE ISLAND 365 C-11-0005383 CONFIDENTIALITY AGREEMENT 4/21/2004 Devon Energy
Production Company Apex Oil & Gas, Inc. EUGENE ISLAND 365 C-11-0005387
CONFIDENTIALITY AGREEMENT 5/11/2004 Devon Energy Production Company Explore
Enterprises of Louisiana LLC EUGENE ISLAND 365 C-11-0005385 CONFIDENTIALITY
AGREEMENT 4/22/2004 Devon Energy Production Company LLOG Exploration Company,
LLC EUGENE ISLAND 365 C-11-0005386 CONFIDENTIALITY AGREEMENT 5/11/2004 Devon
Energy Production Company Arena Energy, LLC EUGENE ISLAND 365 C-11-0005384
CONFIDENTIALITY AGREEMENT 4/20/2004 Devon Energy Production Company Petsec
Energy Inc. EUGENE ISLAND 7 C-11-0004567 CONFIDENTIALITY AGREEMENT 6/27/2003
Ocean Energy, Inc. Woodside Energy (USA) Inc. HIGH ISLAND A560 C-11-0005140
EXPLORATION PROGRAM AGREEMENT 6/1/1999 Ocean Energy, Inc., et al Duke Energy
Hydrocarbons, LLC EUGENE ISLAND 7 C-11-0004568 CONFIDENTIALITY AGREEMENT
7/2/2003 Ocean Energy, Inc. OPICOIL Houston, Inc. GALVESTON 273   LETTER
AGREEMENT 11/15/1996 Seagull Energy E&P Inc. Mariner Energy, Inc., et al
GALVESTON 273 C-01-0004244 FARMOUT AGREEMENT 11/9/1993 Hardy Oil & Gas USA Inc.
Seagull Energy E&P Inc. GALVESTON 273 C-02-0004965 OFFSHORE OPERATING AGREEMENT
10/1/1987 Seagull Energy E&P Inc. Essex Offshore Inc., et al GALVESTON 333
C-02-0004969 OPERATING AGREEMENT 10/1/1983 Chamjplin Petroleum Company Anadarko
Production Company, et al. GALVESTON 343 C-11-0005566 PROCESSING AGREEMENT
7/1/1992 Wacker Oil Inc., et al Hardy Oil and Gas usa, Inc., et al GALVESTON 343
C-02-0003353 OPERATING AGREEMENT 10/1/1983 Valero Producing Company Texoma
Production Company, et al GALVESTON 343 C-01-0002643 FARMOUT AGREEMENT 2/3/1988
Mitchell Energy Corporation TXP Operating Company GALVESTON 343   GALVESTON
BLOCK 343 WELL A-10 AGREEMENT 5/3/1993 Wacker Oil Inc., et al Wacker Oil Inc.,
et al GALVESTON 343   LETTER AGREEMENT 5/12/1993 Wacker Oil Inc., et al Mitchell
Energy Corporation GRAND ISLE 68 C-11-0005212 PARTICIPATION AGREEMENT 3/18/1996
Murphy Exploration & Production Company Flores & Rucks, Inc. HIGH ISLAND 264
C-02-0005002 OFFSHORE OPERATING AGREEMENT 7/15/1996 Sun Operating Limited
Partnership Seagull Energy E&P Inc. HIGH ISLAND 264 C-11-0005337 PRODUCTION
HANDLING SERVICE AGREEMENT 11/8/2000 Coastal Oil & Gas Corporation Ocean Energy
Inc. HIGH ISLAND 30L C-02-0005338 OPERATING AGREEMENT 6/1/1975 Kilroy Company of
Texas F. B. Lacy, et al HIGH ISLAND 45L C-11-0002473 HIGH ISLAND 45 SEPARATION
AGMT 4/15/1995 Shell Offshore Inc. Zilkha Energy Company HIGH ISLAND 45L
C-02-0002597 OPERATING AGREEMENT 1/5/1995 Zilkha Energy Company Hardy Oil & Gas
USA, Inc. et al HIGH ISLAND 45L C-01-0002247 FARMOUT AGREEMENT 10/17/1994 Murphy
Exploration & Production Company et al Zilkha Energy Company HIGH ISLAND 98L
C-02-0004133 OPERATING AGREEMENT 4/4/1996 UMC Petroleum Corporation American
Exploration Company HIGH ISLAND A339 C-11-0005609 GAS BALANCING AGREEMENT
8/1/1973 Pennzoil Company Amax Petroleum Corporation et al HIGH ISLAND A339
C-02-0005317 OPERATING AGREEMENT 7/1/1974 Pennzoil Company, et al Amax Petroleum
Corporation, et al HIGH ISLAND A339 C-11-0005610 AMENDED AND RESTATED OPERATING
AGREEMENT, HIGH ISLAND PIPELINE SYSTEM 2/18/1994 Amerada Hess Corporation
American Petrofina Pipe Line et al HIGH ISLAND A340 C-02-0005316 OPERATING
AGREEMENT 8/1/1973 Pennzoil Offshore Gas Operators, Inc. Pennzoil Louisiana and
Texas Offshore, Inc. et al HIGH ISLAND A442 C-11-0005563 LATERAL LINE
INTERCONNECT AGREEMENT 5/23/2000 High Island Offshore LLC Ocean Energy

 

1 of 6

--------------------------------------------------------------------------------



 

BLOCK

DEVON CONTRACT

CONTRACT DESCRIPTION

EFF DATE

PARTY 1

PARTY 2

HIGH ISLAND A442 C-11-0005309 PLATFORM AGREEMENT 3/28/1997 Santa Fe Energy
Resources, Inc. Amoco Pipeline Company HIGH ISLAND A442 C-02-0004194 OPERATING
AGREEMENT 8/15/1991 Hall-Houston Oil Company Edisto Exploration & Production
Company, et al HIGH ISLAND A442 C-11-0004670 PRODUCTION HANDLING AGREEMENT
8/1/1999 Hall-Houston Oil Company Tana Oil and Gas Corporation HIGH ISLAND A442
C-02-0005200 OPERATING AND LATERAL LINE AGREEMENT 8/17/1999 El Paso Energy
Partners Operating Company, L.L.C. Ocean Energy, Inc. HIGH ISLAND A474
C-02-0005289 OPERATING AGREEMENT 8/1/1973 Amerada Hess Corporation Amoco
Production Company, et al HIGH ISLAND A474 C-11-0005564 GAS BALANCING AGREEMENT
11/1/1988 Pennzoil Exploration and Production Company Amerada Hess Corporation
et al HIGH ISLAND A489 C-02-0004198 OPERATING AGREEMENT 8/1/1973 Amerada Hess
Corporation Amoco Production Company, et al HIGH ISLAND A489 C-11-0004673 GAS
BALANCING AGREEMENT 11/1/1988 Pennzoil Exploration and Production Company, et al
Phillips Petroleum Company, et al HIGH ISLAND A489 C-11-0005295 PLATFORM SPACE
LEASE AGREEMENT 5/1/1979 Pennzoil et al Natural Gas Pipeline Company of America
et al HIGH ISLAND A489 C-11-0004674 PRODUCTION HANDLING SERVICE AGREEMENT
12/1/2001 Newfield Exploration Company, et al Newfield Exploration Company, et
al HIGH ISLAND A499 C-02-0005302 OPERATING AGREEMENT 4/1/1975 Pennzoil Louisiana
and Texas Offshore, Inc. Pennzoil Offshore Gas Operators, Inc., et al HIGH
ISLAND A499 C-11-0005567 GAS BALANCING AGREEMENT 5/1/1982 Amerada Hess
Corporation Pennzoil Louisiana and Texas Offshore, Inc., et al HIGH ISLAND A560
C-11-0005137 PARTICIPATION AGREEMENT 3/5/1994 General Atlantic Resources, Inc.,
et al Fidelity Oil Holdings, Inc. HIGH ISLAND A560 C-02-0004135 OFFSHORE
OPERATING AGREEMENT 3/5/1994 Ocean Energy, Inc. EEX Corporation et al HIGH
ISLAND A560 C-11-0005586 PLATFORM PURCHASE AGREEMENT 7/31/1994 OPI
International, Inc. General Atlantic Resources, Inc. MAIN PASS 175 C-11-0005293
GAS MEASUREMENT AND PIPELINE CORROSION INHIBITOR INJECTION AGREEMENT 12/17/1992
Texas Eastern Transmission Corporation General Atlantic Resources, Inc. MAIN
PASS 175 C-11-0005340 LETTER AGREEMENT 9/17/1992 General Atlantic Resources,
Inc. Texas Eastern Transmission Corporation MAIN PASS 175 C-11-0005570 CONTRACT
FOR TRANSPORTATION AND INSTALLATION OF FOUR PILE PRODUCTION PLATFORM AT MAIN
PASS BLOCK 175 9/24/1992 OPI International, Inc. General Atlantic Resources,
Inc. MAIN PASS 175 C-11-0005559 PARTICIPATION AGREEMENT 11/15/1991 General
Atlantic Gulf Coast, Inc. The Louisiana Land and Exploration Company MAIN PASS
175 C-01-0004392 FARMOUT AGREEMENT 9/12/1991 Arco Oil and Gas Company General
Atlantic Gulf Coast, Inc. MAIN PASS 175 C-02-0005285 OFFSHORE OPERATING
AGREEMENT 11/15/1991 General Atlantic Gulf Coast, Inc. The Louisiana Land and
Exploration Company MATAGORDA ISLAND 634 C-11-0002778 PRODUCTION HANDLING
AGREEMENT 2/19/1993 Santa Fe International Corporation Oryx Energy Company, et
al MATAGORDA ISLAND 634 C-11-0002479 LETTER AGREEMENT 2/3/1998 Enron Oil & Gas
Company etal Oryx Energy Company, et al MATAGORDA ISLAND 634 C-02-0002601
OFFSHORE OPERATING AGREEMENT 9/1/1984 Santa Fe International Corporation Santa
Fe Energy Company, et al MUSTANG ISLAND 748L C-01-0004460 FARMOUT AGREEMENT
11/5/2004 Maritech Resources, Inc., et al LLOG Exploration Texas, L.P. MUSTANG
ISLAND 748L C-01-0002252 FARMOUT AGREEMENT 11/11/1980 Diamond Shamrock
Corporation Hunt Oil Company MUSTANG ISLAND 748L
MUSTANG ISLAND 772L C-02-0002616 OFFSHORE OPERATING AGREEMENT 3/15/1981 Hunt Oil
Company Hamilton Brother Oil Company et al SHIP SHOAL 299
SHIP SHOAL 276
SHIP SHOAL 277 C-11-0002324 PRODUCTION PROCESSING HANDLING AND OPERATING
AGREEMENT 1/1/1998 Forest Oil Corporation Santa Fe Snyder Corporation SHIP SHOAL
276 C-02-0005308 OPERATING AGREEMENT 5/1/1989 Forest Oil Corporation Adobe
Resources Corporation, et al SHIP SHOAL 300 C-11-0002906 OPERATING AND
PROCESSING AGREEMENT 5/1/1994 Kerr-McGee Corporation Samedan Oil Corporation, et
al SHIP SHOAL 300 C-11-0002338 LETTER AGREEMENT 4/16/1992 Kerr-McGee Corporation
Samedan Oil Corporation, et al SHIP SHOAL 300 C-02-0002365 OFFSHORE OPERATING
AGREEMENT 9/15/1990 Kerr-McGee Corporation Kerr-McGee Federal Limited
Partnership I-1981, et al SHIP SHOAL 64 C-01-0004390 FARMOUT AGREEMENT 10/1/1996
Mobil Exploration & Producing U.S. Inc. Flores & Rucks, Inc. SHIP SHOAL 64
C-11-0005378 PIPELINE CROSSING AGREEMENT 6/19/1997 Transcontinental Gas Pipeline
Corporation Flores & Rucks, Inc. SOUTH MARSH ISLAND 125 C-02-0002108 OPERATING
AGREEMENT 12/1/1974 Pennzoil Offshore Gas Operators, Inc. Amoco Production
Company, et al. SOUTH MARSH ISLAND 233 C-01-0004451 FARMOUT AGREEMENT 2/28/1996
UMC Petroleum Corporation Union Pacific Resources Company SOUTH MARSH ISLAND 233
C-11-0005369 THROUGHPUT AGREEMENT 11/1/1996 Union Pacific Resources Company Tana
Oil and Gas Corporation SOUTH MARSH ISLAND 233 C-02-0005311 OPERATING AGREEMENT
8/18/1997 Anadarko E & P Company, LP Millennium Offshore Group, Inc., et al.
SOUTH MARSH ISLAND 36
SOUTH MARSH ISLAND 37 C-02-0002363 OPERATING AGREEMENT 4/27/1989 Walter Oil &
Gas Corporation Atlantic Richfield Company SOUTH MARSH ISLAND 36 C-11-0002240
INDEMNITY AGREEMENT 7/31/1998 Walter Oil & Gas Corporation Santa Fe Energy
Resources, Inc., et al. SOUTH MARSH ISLAND 36
SOUTH MARSH ISLAND 37 C-11-0002807 CONNECTION AGREEMENT 10/8/1992 Tennessee Gas
Pipeline Company Santa Fe Energy Resources, Inc., et al. SOUTH MARSH ISLAND 36
SOUTH MARSH ISLAND 37 C-11-0002808 SEISMIC SURVEY AND OPTION AGREEMENT
12/20/1990 ARCO Oil and Gas Company Walter Oil & Gas Corporation, et al. SOUTH
MARSH ISLAND 36
SOUTH MARSH ISLAND 37 C-01-0002148 PARTICIPATION AGREEMENT 2/2/1989 Walter Oil &
Gas Corporation Adobe Resources Corporation SOUTH MARSH ISLAND 37 C-11-0002805
AGREEMENT FOR THE CONSTRUCTION AND OPERATION OF FACILITIES FOR THE REMOVAL OF
CONDENSATE FROM THE SEA ROBIN PIPELINE 6/30/1970 Texaco Inc. Amerada Hess
Corporation SOUTH MARSH ISLAND 48 C-11-0002004 MARINE LICENSE AGREEMENT
10/3/1951 The Marine Instrument Company Gulf Research & Development Company
SOUTH TIMBALIER 211
SOUTH TIMBALIER 212
SOUTH TIMBALIER 219 C-02-0004141 OPERATING AGREEMENT 7/30/1999 Spinnaker
Exploration Company, LLC Ocean Energy, Inc., et al SOUTH TIMBALIER 211
SOUTH TIMBALIER 212 C-01-0003848 FARMOUT AGREEMENT 7/20/1999 IP Petroleum
Company, Inc. Spinnaker Exploration Company, LLC SOUTH TIMBALIER 211
SOUTH TIMBALIER 212 C-11-0005280 INTERCONNECT AGREEMENT 12/1/1999 Discovery Gas
Transmission LLC Spinnaker Exploration Company, LLC, et al SOUTH TIMBALIER 211
SOUTH TIMBALIER 212 C-11-0005279 LATERAL SALE AGREEMENT 12/1/1999 Discover Gas
Transmission LLC Spinnaker Exploration Company, LLC, et al

 

2 of 6

--------------------------------------------------------------------------------



 

BLOCK

DEVON CONTRACT

CONTRACT DESCRIPTION

EFF DATE

PARTY 1

PARTY 2

SOUTH TIMBALIER 211
SOUTH TIMBALIER 212
SOUTH TIMBALIER 219 C-11-0004631 LETTER AGREEMENT 8/10/1999 Spinnaker
Exploration Company Ocean Energy Company SOUTH TIMBALIER 212 C-11-0005278
PRODUCTION HANDLING AGREEMENT 12/1/1999 Spinnaker Exploration Company, LLC
Discovery Gas Transmission LLC SOUTH TIMBALIER 231 C-11-0002386 PRODUCTION
HANDLING AGREEMENT 3/1/1998 The Louisiana Land & Exploration Company SOCO
Offshore, Inc. SOUTH TIMBALIER 231 C-02-0002448 OPERATING AGREEMENT 12/31/1996
The Louisiana Land & Exploration Company SOCO Offshore, Inc. SOUTH TIMBALIER 231
C-01-0002334 FARMOUT AGREEMENT 5/29/1997 The Louisiana Land & Exploration
Company, et al SOCO Offshore, Inc. SOUTH TIMBALIER 277 C-11-0005568
PARTICIPATION AGREEMENT 6/1/1992 Union Pacific Resources Corp General Atlantic
Gulf Coast, Inc. SOUTH TIMBALIER 277 C-11-0005572 PROSPECT SALES AGREEMENT AND
OPERATING AGREEMENT 9/15/1993 General Atlantic Gulf Coast, Inc. PG&E Resources
Offshore Company VERMILION 114 C-11-0005377 PRODUCTION HANDLING AGREEMENT
5/3/2000 Burlington Resources Offshore Inc., et al Equitable Production (Gulf)
Company VERMILION 114 C-02-0004190 OPERATING AGREEMENT 11/5/1997 Equitable
Resources Energy Company Seagull Energy E&P Inc. VERMILION 131 C-01-0004452
FARMOUT AGREEMENT 10/28/1992 Mobil Exploration & Producing U.S. Inc.
Hall-Houston Oil Company VERMILION 131 C-02-0005315 JOINT OPERATING AGREEMENT
7/27/1960 Socony Mobil Oil Company, Inc. Gulf Oil Corporation VERMILION 131
C-11-0005605 GAS BALANCING AGREEMENT 11/9/1984 Mobil Exploration & Producing
U.S. Inc. Gulf Oil Corporation VERMILION 271 C-11-0005368 LIQUIDS ALLOCATION
AGREEMENT 6/1/1999 Chevron U.S.A. Inc. Ocean Energy Inc. VERMILION 271
C-02-0002394 OFFSHORE OPERATING AGREEMENT 9/1/1981 Mobil Oil Exploration &
Producing Southeast Inc. Texas Eastern Exploration Company, et al VERMILION 57
C-02-0002401 OPERATING AGREEMENT 3/1/1979 Diamond Shamrock Corporation Santa Fe
Energy Company, et al VIOSCA KNOLL 213 C-01-0003751 FARMOUT AGREEMENT 11/7/2002
Chevron U.S.A. Inc. Devon Energy Production, L.P. VIOSCA KNOLL 213 C-11-0005306
PRODUCTION HANDLING AGREEMENT 3/12/2004 Devon Energy Production, L.P. et al EOG
Resources, Inc. VIOSCA KNOLL 738 C-11-0002021 OFFSHORE OPERATING AGREEMENT
6/8/2000 Santa Fe Snyder Corp Newfield Exploration Company et al WEST CAMERON
206 C-11-0002359 PRODUCTION HANDLING AGREEMENT 7/25/2000 Santa Fe Energy
Resources, Inc., et al Forcenergy Inc WEST CAMERON 206 C-02-0002433 OPERATING
AGREEMENT 8/28/1996 Santa Fe Energy Resources,Inc. Gulfstar Energy, Inc. et al
WEST CAMERON 528 C-11-0005139 PARTICIPATION AGREEMENT 4/1/1997 UMC Petroleum
Corporation Continental Land & Fur Co., Inc. WEST CAMERON 528 C-11-0005291
OPERATION AND MAINTENANCE AGREEMENT 6/17/1998 Ocean Energy, Inc. Duke Energy
Operating Company WEST CAMERON 528 C-11-0005585 PIPELINE BUYBACK AND GATHERING
SYSTEM SERVICES AGREEMENT 10/29/1998 Ocean Energy, Inc. Smackco, Ltd. et al WEST
CAMERON 528 C-02-0005335 OPERATING AGREEMENT 5/7/1997 UMC Petroleum Corporation
Barrett Resources Corporation, et al WEST CAMERON 528 C-11-0005292 FACILITY
AGREEMENT 3/28/1998 Texas Eastern Transmission Corporation UMC Petroleum
Corporation WEST CAMERON 528 C-11-0005290 GAS GATHERING AGREEMENT 11/26/1998
Ocean Energy, Inc. Continental Land & Fur Co. Inc. WEST CAMERON 541 C-01-0004447
FARMOUT AGREEMENT 4/21/1995 Zilkha Energy Company Union Pacific Resources
Company, et al. VERMILION BLOCK 0115 003-B0034004 Liquid Transportation,
Separation & Dehydration Agreement - Cocodrie Island Plants 8/1/1993 Tennessee
Gas Pipeline Co.   BRAZOS BLOCK 0397 003-B0034007 Liquid Transportation,
Separation & Dehydration Agreement - Markham Plant 9/1/1993 Tennessee Gas
Pipeline Co.   BRAZOS BLOCK 0416 003-B0034009 Liquid Transportation - Markham
Plant 11/1/1993 Transcontinental Gas Pipeline   EUGENE ISLAND BLOCK 128
070-B0215022 Injected & Retrograde Condensate Transportation SE Lateral 4/1/2001
Williams Field Services agent for TRANSCO   EUGENE ISLAND BLOCK 128 070-B0219010
Bayou Black Terminalling Agreement 4/1/2001 Williams Field Services   SHIP SHOAL
276 175-000-302 Associated Liquids Transportation Agreement 11/1/1993 ANR
Pipeline Company   HIGH ISLAND BLOCK 0340 175-000-301 Associated Liquids
Transportation Agreement 5/1/2000 ANR Pipeline Company   SOUTH MARSH ISLAND
BLOCK 0048 175-000-312 Injected & Retrograde Condensate Transportation SE
Lateral 5/1/2000 Williams Field Services, Agent for DEPCO   EUGENE ISLAND BLOCK
297 175-555-320 Associated Liquids Transportation Agreement - Patterson Terminal
11/1/2001 ANR Pipeline Company   EUGENE ISLAND BLOCK 348 175-000-327 Liquid
Transportation Agreement 8/1/1992 Tennessee Gas Pipeline Co.   WEST CAM BLOCK
528 175-555-100 PL Condensate BTU Reduction Coordination Agreement 6/1/2003
Texas Eastern Transmission   WEST CAM BLOCK 528 175-555-101 Liquid Handling
Agreement 6/1/2003 Texas Eastern Transmission   HIGH ISLAND BLOCK A442
175-555-124 NGL Bank Agreement - this works with the gas transporation agreement
with HIOS which is also being assigned K#GM-300-0502 6/1/2004 SPL, INC.   SOUTH
TIMBALIER BLOCK 0277 175-555-331 Construction & Gathering Agreement 9/1/1994    
GALVESTON BLOCK 0273 K#003-B0034003 Cond. Transportation Agreement 10/1/1993
Blue Dolphin Pipeline Company   GALVESTON BLOCK 0273 K#003-B0039004 Cond. Sep &
Storage Fac. Agreement 10/1/1993 MEI Mission Energy Inc.   HIGH ISLAND BLOCK
A-0561 K#070-B0235009 Assoc. Liquids Transp. Agreement 6/1/1995 ANR PIPELINE  
SOUTH TIMBALIER BLOCK 0277 K#175-555-310 Meas. & Alloc. Cond. For Manta
Ray/Nautilus 1/1/2005 Shell Offshore Inc.   BRAZOS BLOCK 0397 GM-301-0022 GAS
GATHERING AGREEMENT 11/1/1996 ENBRIDGE   EUGENE ISLAND BLOCK 0128 GM-601-0075
PROCESSING AGREEMENT 8/1/1996 DUKE ENERGY FIELD SERVS   EUGENE ISLAND BLOCK 0296
GM-300-0504 GAS GATHERING AGREEMENT 6/1/2001 GULFTERRA FIELD SERVICES   EUGENE
ISLAND BLOCK 0296 GM-900-0137 Miscellaneous Gas Agreement 3/11/2002 SEA ROBIN
PIPELINE   EUGENE ISLAND BLOCK 0296 GM-500-0003 Dehyrdation Agreement 12/1/2000
AMERADA HESS  

 

3 of 6

--------------------------------------------------------------------------------



 

BLOCK

DEVON CONTRACT

CONTRACT DESCRIPTION

EFF DATE

PARTY 1

PARTY 2

EUGENE ISLAND BLOCK 0325 17-2816 PROCESSING AGREEMENT 7/1/2000 DYNEGY   EUGENE
ISLAND BLOCK 0348 17-2791 PROCESSING AGREEMENT 9/30/2002 DYNEGY   GALVESTON
BLOCK 0273 GM-301-0029 GAS GATHERING AGREEMENT 10/1/1993 BLUE DOLPHIN  
GALVESTON BLOCK 0273 GM-901-0012 Miscellaneous Gas Agreement 9/10/1993 BLUE
DOLPHIN   GALVESTON BLOCK 0273 GM-901-0005 Miscellaneous Gas Agreement 10/1/1993
MEI   GALVESTON BLOCK 0343 GM-301-0021 GAS GATHERING AGREEMENT 7/27/1989
ENBRIDGE   HIGH ISLAND BLOCK 0045 GM-600-0011 PROCESSING AGREEMENT 3/1/2003 EL
PASO FIELD OPERATIONS   SHIP SHOAL BLOCK 0065 GM-800-0016 Miscellaneous Gas
Agreement 11/21/1997 TRUNKLINE   SHIP SHOAL BLOCK 0065 GM-900-0519 Miscellaneous
Gas Agreement 5/1/2001 TRUNKLINE   SHIP SHOAL BLOCK 0065 GM-900-0512
Miscellaneous Gas Agreement 4/11/2003 TRUNKLINE   SHIP SHOAL BLOCK 0167 17-2816
PROCESSING AGREEMENT 7/1/2000 DYNEGY   SHIP SHOAL BLOCK 0291 PRLO1018 PROCESSING
AGREEMENT 1/1/2001 DYNEGY   SHIP SHOAL BLOCK 0291 MCL01075 Miscellaneous Gas
Agreement 1/1/2001 DYNEGY   SHIP SHOAL BLOCK 0291 GM-900-0145 Miscellaneous Gas
Agreement 12/15/1998 WALTER OIL & GAS   SOUTH MARSH ISLAND BLOCK 0048
GM-500-0003 Dehyrdation Agreement 12/1/2000 AMERADA HESS   SOUTH MARSH ISLAND
BLOCK 0048 81-2782 PROCESSING AGREEMENT 9/30/1992 DYNEGY   SOUTH TIMBALIER BLOCK
0228 PRO1018 PROCESSING AGREEMENT 1/1/2001 DYNEGY   SOUTH TIMBALIER BLOCK 0277
GM-301-0032 GAS GATHERING AGREEMENT 9/1/1994 MANTA RAY   VIOSCA KNOLL BLOCK 0213
GM-300-0484 Transportation Agreement 4/1/2004 DAULPHIN ISLAND   VIOSCA KNOLL
BLOCK 0213 GM-300-0487 Transportation Agreement 4/1/2004 DAULPHIN ISLAND  
VIOSCA KNOLL BLOCK 0213 GM-300-0488 Miscellaneous Gas Agreement 4/1/2004
DAULPHIN ISLAND   VIOSCA KNOLL BLOCK 0738 GM-300-0496 GAS GATHERING AGREEMENT
2/1/2001 GULFTERRA   WEST CAMERON BLOCK 0205 GM-600-0015 PROCESSING AGREEMENT
10/1/2003 EL PASO   WEST CAMERON BLOCK 0205 PRLO1018 PROCESSING AGREEMENT
1/1/2001 DYNEGY   WEST CAMERON BLOCK 0504 GM-301-0141 GAS GATHERING AGREEMENT
11/26/1998 DUKE ENERGY FIELD SERVS   WEST CAMERON BLOCK 0504 GM-901-0056
Dehyrdation Agreement 7/1/2002 TEXAS EASTERN TRANS   WEST CAMERON BLOCK 0540
GM-901-0055 Dehyrdation Agreement 7/1/2002 TEXAS EASTERN TRANS              







CONTRACT DATE









CONTRACT

AND THEIR





CONTRACT NO.



TYPE/

CONTRACT

DEVON

CONTRACT

FULL OR PARTIAL?

OTHER PARTY

AREA

NUMBER

ENTITY

PROVISION

            GM-301-0029 BLUE DOLPHIN PIPELINE COMPANY GATHERING 10/1/1993 DLC
SECTION FULL 801 Travis GA 273/283 NO NUMBER   13.4   Houston, Tx 77002        
  Attn: Brian Lloyd                                 GM-901-0012 BLUE DOLPHIN
PIPELINE COMPANY INTERCONNECT 9/1/2003 DLC ARTICLE VIII FULL   GA 273/283 NO
NUMBER   MISCELLANEOUS           SECTION           8.4             PRL01018
DYNEGY MIDSTREAM SERVICES, L. P. PROCESSING 1/1/2001 DEPCO SECTION PARTIAL 1000
Louisiana, Suite 5800 WC 206, ST 231, NO NUMBER   19. ASSIGNMENT   Houston, Tx
77002 SS 276/277         Attn: Tim Thiel CALUMET PLANT                   17-2816
DYNEGY PROCESSING 7/1/2000 DEPCO ARTICLE

 

4 of 6

--------------------------------------------------------------------------------



 

PARTIAL   EI 325 NO NUMBER   19. ASSIGNMENT     YCLOSKEY PLANT                  
GM-301-0240 EL PASO FIELD OPERATIONS GATHERING 4/1/2001   ARTICLE 11 FULL 4
Greenway Plaza HIA 263/264 NO NUMBER DLC ASSIGNMENT   Houston, Tx 77210      
SECTION   Attn: Contract Admin.       11.1             GM-600-0011 EL PASO FIELD
OPERATIONS PROCESSING 3/1/2003 DEPCO ARTICLE 13 PARTIAL   HI 45 NO NUMBER  
ASSIGNMENT     SABINE PASS PLANT                   GM-600-0015 EL PASO FIELD
OPERATIONS PROCESSING 10/1/2003 DEPCO ARTICLE 11 FULL   WC 206 NO NUMBER  
ASSIGNMENT     EUNICE PLANT     SECTION           11.1             GM-901-0001
ENBRIDGE OFFSHORE PIPELINES INTERCONNECT 1/24/2000 DLC ARTICLE XIII FULL 1100
Louisiana St., Suite 3300 EI 007 NO NUMBER   MISCELLANEOUS   Houston, Tx
77002-5216       SECTION           8.1 ASSIGNMENT             GM-301-0021
ENBRIDGE OFFSHORE PIPELINES GATHERING 7/27/1989 DEPCO ARTICLE XIV FULL   GA
343/363 NO NUMBER   ASSIGNMENT     GA 362/363     SECTION     GIGS     14.1 (a)
            GM-300-0496 GULFTERRA FIELD SERVICES, L.L.C. GATHERING 2/1/2001
DEPCO SECTION PARTIAL 4 Greenway Plaza VK 238 NO NUMBER   13.4 ASSIGNMENT  
Houston, Tx 77046           Attn: John Meyers                     GM-300-0502
HIGH ISLAND OFFSHORE SYSTEM LLC TRANSPORT/GTH 2/1/2001 DEPCO ARTICLE IX PARTIAL
4 Greenway Plaza HI A442, HI A560 4883   SECTION   Houston, TX 77046       9.1  
Attn: Ron Fulcher                     GM-901-0005 MEI MISSION ENERGY, INC.
DEHYDRATION 10/1/1993 DLC ARTICLE VIII FULL 801 Travis GA 273/283 NO NUMBER  
ASSIGNABILITY   Houston, Tx 77002       SECTION   Attn: Contract Administration
      8.1                         GM-301-0032 MANTA RAY OFFSHORE GATHERING
GATHERING 9/1/1994 DLC ARTICLE XXII FULL 1301 McKinney, #1700 ST 277 100091  
MISCELLANEOUS   Houston, Tx 77010       22.3 ASSIGNMENT   Attn: Lan Nguyen      
              GM-901-0055 TEXAS EASTERN TRANSMISSION, LP DEHYDRATION 7/1/2002
DLC SECTION FULL 5400 Westheimer Court WC 541 NO NUMBER   8   Houston, Tx 77056
          Attn: Contract Admin.                     GM-901-0056 TEXAS EASTERN
TRANSMISSION, LP DEHYDRATION 7/1/2002 DLC SECTION FULL   WC 528 NO NUMBER   8  
          GM-301-0060 VENICE GATHERING SYSTEM, L.L.C. GATHERING 1/28/2000 DLC
ARTICLE IX FULL 1000 Louisiana Suite 1000 GI 68 NO NUMBER   MISCELLANEOUS  
Houston, Texas 77002-5050       SECTION   Attn: Manager Transportation       9.5
            GM-901-0064 VENICE GATHERING SYSTEM, L.L.C. RESERVE COMMIT 1/28/2000
DLC ARTICLE IV FULL   GI 68 NO NUMBER   ASSIGNMENTS           SECTION          
4.1 & 4.2             GM-901-0079 VENICE GATHERING SYSTEM, L.L.C. INTERCONNECT
1/1/2000 DLC ARTICLE 2.3

 

5 of 6

--------------------------------------------------------------------------------



 

Contract Number Contract Name BLOCKS COVERED Contract Type   003-B0034003 Blue
Dolphin Pipeline Co. GA 273, GA 283 Condensate Transporation   003-B0039004 MEI
Mission Energy Inc. GA 273, GA 283 Condensate Separation & Storage Facilities
Agreement   070-B0219010 Williams Field Services agent for TRANSCO EI 128, EI
129 Injected & Retrograde Condensate Transportation SE Lateral   175-000-312
Williams Field Services EI 116, EI 128, EI 129 Bayou Black Terminalling
Agreement   175-555-100 Williams Field Services, Agent for DEPCO SMI 48 Injected
& Retrograde Condensate Transportation SE Lateral   175-555-101 Texas Eastern
Transmission WC 528 PL Condensate BTU Reduction Coordination Agreement  
175-555-331 Texas Eastern Transmission WC 528 Liquid Handling Agreement    
Manta Ray Offshore Gathering Co., LLC ST 277 Construction & Gathering Agreement
                                CONTRACT # PARTY BLOCK TYPE DATE OF CONTRACT
GM-800-0016 Trunkline Gas Company SS 64 Op & Maint Agreement 11/21/1997
GM-900-0519 Trunkline Gas Company SS 64 PLATFORM A FACILITIES INTERCONNECT
5/21/2001 GM-900-0512 CMS Trunkline Gas Company SS 64 PLATFORM A FACILITIES
INTERCONNECT 4/11/2003 C-01-0004390 MOBILE EXPLORATION SS 64 FARMOUT 10/1/1996
C-11-0005378 TRANSCONTINENTAL GAS PIPELINE SS 64 PIPELINE CROSSING 6/19/1997
C-11-0005280 DISCOVERY GAS TRANSMISSION LLC ST 212 INTERCONNECT 12/1/1999
C-11-0005279 DISCOVERY GAS TRANSMISSION LLC ST 212 LATERAL SALE 12/1/1999
C-11-0005278 DISCOVERY GAS TRANSMISSION LLC ST 212 PRODUCTION FACILITY USE
12/1/1999 C-11-0005292 TEXAS EASTERN TRANSMISSION WC 528 FACILITIES INTERCONNECT
& REIMBURSEMENT 3/28/1998 C-11-0005291 DUKE ENERGY OPERATING INC. WC 528
OPERATION & MAINTENANCE 6/17/1998 C-02-0005200 EL PASO ENERGY PARTNERS HI A442
LATERAL LINE 6/1/2000 C-11-0002386 W&T OFFSHORE, INC ST 231 PROCESSING AGREEMENT
3/1/1998   FIDELITY EXPLORATION ST 277 PROSPECT SALES AGREEMENT 9/1/1992   W&T
OFFSHORE, INC ST 277 PROSPECT SALES AGREEMENT 9/15/1993 C-11-0005377 W&T
OFFSHORE, INC VR 114 PRODUCTION HANDLING AGREEMENT 5/3/2000 C-11-0005377 ST MARY
ENERGY CO VR 114 PRODUCTION HANDLING AGREEMENT 5/3/2000

 

6 of 6

--------------------------------------------------------------------------------



SCHEDULE "4.10"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. and DEVON
LOUISIANA CORPORATION and DEVON ENERGY PETROLEUM PIPELINE COMPANY, COLLECTIVELY
AS SELLER, AND MARITECH RESOURCES, INC. AS BUYER

PREFERENTIAL RIGHTS

 

LSE MARKET

UNIQUE_ID

NAME

ADDRESS

CITY, ST ZIP

ATTN

NOTICE PERIOD

BLOCK NAME

BPO WI

CONTRACT

CORRECTION

TIER 2 C-02-0004119 UNION OIL COMPANY OF CALIFORNIA 14141 SOUTHWEST FREEWAY
SUGAR LAND TX 77478 JACK BAYLESS
LAND MANAGER 90 DAYS EUGENE ISLAND BLOCK 297 FROM THE SURFACE TO 15,000' TVD
0.07500000 Offshore Operating Agreement dated 1/1/1980 between Union Oil Company
of California and Champlin Petroleum Company, et al DEVON IS RETAINING 100% OF
ITS INTEREST BELOW 15,000' TVD   C-02-0004119 REMINGTON OIL AND GAS CORPORATION
8201 PRESTON ROAD, SUITE 600 DALLAS TX 75225-6211 DOUGLAS LOGAN
DIRECTOR - LAND 90 DAYS EUGENE ISLAND BLOCK 297 FROM THE SURFACE TO 15,000' TVD
0.07500000 Offshore Operating Agreement dated 1/1/1980 between Union Oil Company
of California and Champlin Petroleum Company, et al DEVON IS RETAINING 100% OF
ITS INTEREST BELOW 15,000' TVD   C-02-0004119 KCS RESOURCES, INC. 5555 SAN
FELIPE SUITE 1200 HOUSTON TX 77056 OFFSHORE LAND MANAGER 90 DAYS EUGENE ISLAND
BLOCK 297 FROM THE SURFACE TO 15,000' TVD 0.07500000 Offshore Operating
Agreement dated 1/1/1980 between Union Oil Company of California and Champlin
Petroleum Company, et al DEVON IS RETAINING 100% OF ITS INTEREST BELOW 15,000'
TVD TIER 2 C-02-0002088 SHELL GULF OF MEXICO INC. P.O. BOX 61933 NEW ORLEANS LA
70161 KENT ABADIE
MANAGER, DEVELOPMENT & PRODUCTION GOM 30 DAYS EUGENE ISLAND BLOCK 163 BELOW
15,379' 0.50000000 Offshore Operating Agreement dated 6/1/1997 between Pennzoil
Exploration and Production Company and Enterprise Oil Gulf of Mexico Inc. 2
JOA'S COVERING THIS BLOCK   C-02-0005252 NEWFIELD EXPLORATION COMPANY 363 N. SAM
HOUSTON PKWY EAST, SUITE 2020 HOUSTON, TX 77060 MARK BLUMENSHINE
LAND MANAGER 30 DAYS EUGENE ISLAND BLOCK 163 FROM SURFACE TO 15,379' TVD
0.12500000 Offshore Operating Agreement dated 6/3/2003 between Newfield
Exploration Company and Devon Energy Production Company LP, et al 2 JOA'S
COVERING THIS BLOCK   C-02-0005252 JUNIPER EXPLORATION, L.L.C. 405 MAIN STREET
SUITE 850 HOUSTON TX 77002 LES CLARK
MANAGER 30 DAYS EUGENE ISLAND BLOCK 163 FROM SURFACE TO 15,379' TVD 0.12500000
Offshore Operating Agreement dated 6/3/2003 between Newfield Exploration Company
and Devon Energy Production Company LP, et al 2 JOA'S COVERING THIS BLOCK TIER 2
C-02-0002597 DOMINION EXPLORATION & PRODUCTION, INC. 1450 POYDRAS STREET NEW
ORLEANS LA 70112-6000 MICHAEL A. ACKAL, JR.
GENERAL MANAGER, LAND/BUSINESS DEVELOPMENT
OFFSHORE BUSINESS UNIT 20 DAYS HIGH ISLAND BLOCK 45 FROM THE SURFACE DOWN TO THE
STRATIGRAPHIC EQUIVALENT OF 11,176' SUBSEA, AS SEEN IN THE ZILKHA ENERGY COMPANY
OCS-G 12564 WELL NO. 1 0.10000000 Operating Agreement dated 1/5/1995 between
Zilkha Energy Company and Hardy Oil & Gas USA Inc. et al     C-02-0002597
MARINER ENERGY, INC. 2101 CITYWEST BLVD SUITE 1900 HOUSTON TX 77042 JOHN DAVIS
LAND MANAGER 20 DAYS HIGH ISLAND BLOCK 45 FROM THE SURFACE DOWN TO THE
STRATIGRAPHIC EQUIVALENT OF 11,176' SUBSEA, AS SEEN IN THE ZILKHA ENERGY COMPANY
OCS-G 12564 WELL NO. 1 0.10000000 Operating Agreement dated 1/5/1995 between
Zilkha Energy Company and Hardy Oil & Gas USA Inc. et al   TIER 2 C-02-0005002
EL PASO PRODUCTION OIL & GAS USA LP 1001 LOUISIANA STREET, 22ND FLOOR HOUSTON TX
77002 JOHN BURKE
LAND MANAGER 10 DAYS HIGH ISLAND BLOCK A264 0.50000000 Offshore Operating
Agreement dated 7/15/1996 between Sun Operating Limited Partnership and Seagull
Energy E&P Inc   TIER 2 C-11-0005140 MARLIN ENERGY OFFSHORE LLC 3861 AMBASSADOR
CAFFERY PARKWAY, SUITE 600 LAFAYETTE LA 70503 RANDY WHEELER
VICE PRESIDENT 30 DAYS HIGH ISLAND BLOCK A560 BELOW 9,000', EXCLUDING WELLS A-1,
A-2, A-3 AND A-5, PLATFORM A AND ALL PIPELINES THERETO 0.38750000 Exploration
Program Agreement dated 6/1/1999 between Seagull Energy E&P Inc. and Duke Energy
Hydrocarbons, LLC, et al (Par. 7.8) THERE IS NO PREF RIGHT IN BLOCK JOA; PREF
RIGHT IN EXPLORATION AGREEMENT SURVIVES TERMINATION IF 3RD PARTY JOA HAS NO PREF
RT

 

1 of 2

--------------------------------------------------------------------------------



 

LSE MARKET

UNIQUE_ID

NAME

ADDRESS

CITY, ST ZIP

ATTN

NOTICE PERIOD

BLOCK NAME

BPO WI

CONTRACT

CORRECTION

TIER 2 C-02-0002601 GOM SHELF, LLC 2000 POST OAK BLVD SUITE 100 HOUSTON TX 77056
C R HARDEN
LAND MANAGER 10 DAYS MATAGORDA ISLAND BLOCK 634 FROM THE SURFACE TO 11,000' TVD
0.22068970 Offshore Operating Agreement effective 9/1/1984 between Santa Fe
International Corporation and HNG Oil Company, et al DEVON IS RETAINING 50% OF
ITS 22.06897% INTEREST BELOW 11,000' TVD   C-02-0002601 GOM SHELF, LLC 2000 POST
OAK BLVD SUITE 100 HOUSTON TX 77056 C R HARDEN
LAND MANAGER 10 DAYS MATAGORDA ISLAND BLOCK 634 BELOW 11,000' TVD 0.11034485
Offshore Operating Agreement effective 9/1/1984 between Santa Fe International
Corporation and HNG Oil Company, et al DEVON IS RETAINING 50% OF ITS 22.06897%
INTEREST BELOW 11,000' TVD   C-02-0002601 HUNT CHIEFTAIN DEVELOPMENT, L.P. 1445
ROSS AT FIELD DALLAS TX 75702-2785 BILL REX
VICE PRESIDENT-LAND AND NEGOTIATIONS 10 DAYS MATAGORDA ISLAND BLOCK 634 FROM THE
SURFACE TO 11,000' TVD 0.22068970 Offshore Operating Agreement effective
9/1/1984 between Santa Fe International Corporation and HNG Oil Company, et al
DEVON IS RETAINING 50% OF ITS 22.06897% INTEREST BELOW 11,000' TVD TIER 2
C-02-0002363 WALTER OIL & GAS CORPORATION 1100 LOUISIANA, SUITE 200 HOUSTON TX
77002-5299 RON WILSON
VICE PRESIDENT 45 DAYS SOUTH MARSH ISLAND BLOCK 36 FROM SURFACE TO 15,697'
0.07222222 Operating Agreement dated 4/27/1989 between Walter Oil & Gas
Corporation and Atlantic Richfield Company   TIER 2 C-02-002363 WALTER OIL & GAS
CORPORATION 1100 LOUISIANA, SUITE 200 HOUSTON TX 77002-5299 RON WILSON
VICE PRESIDENT 45 DAYS E/2 AND E/2E/2W/2 OF SOUTH MARSH ISLAND BLOCK 37 FROM THE
SURFACE TO 15,697' 0.07222222 Operating Agreement dated 4/27/1989 between Walter
Oil & Gas Corporation and Atlantic Richfield Company   TIER 2 C-02-0002365
KERR-MCGEE OIL & GAS CORPORATION 16666 NORTHCHASE DRIVE, 21ST FLOOR HOUSTON TX
77060 JIM BIBBY
SENIOR LANDMAN SPECIALIST 30 DAYS CONTRACTUAL RIGHTS IN NW/4NW/4 OF SHIP SHOAL
BLOCK 300 0.13333330 Offshore Operating Agreement dated 9/15/1990 between
Kerr-McGee Corporation and Samedan Oil Corporation, et al DEVON OWNS CONTRACTUAL
RIGHTS ONLY   C-02-0002365 NOBLE ENERGY, INC. 100 GLENBOROUGH, SUITE 100 HOUSTON
TX 77067 CAM COUNTRYMAN
MANAGER 30 DAYS CONTRACTUAL RIGHTS IN NW/4NW/4 OF SHIP SHOAL BLOCK 300
0.13333330 Offshore Operating Agreement dated 9/15/1990 between Kerr-McGee
Corporation and Samedan Oil Corporation, et al DEVON OWNS CONTRACTUAL RIGHTS
ONLY TIER 2 C-11-0002021 NEWFIELD EXPLORATION COMPANY 363 N. SAM HOUSTON PKWY
EAST, SUITE 2020 HOUSTON, TX 77060 MARK BLUMENSHINE
LAND MANAGER 10 DAYS VIOSCA KNOLL BLOCK 738 LIMITED TO THE S/2 AND S/2N/2 FROM
THE SURFACE TO 50,000' 0.29000000 Offshore Operating Agreement dated effective
6/8/2000 between Newfield Exploration Company and Santa Fe Snyder Corporation
DEVON IS RETAINING ALL OF ITS INTEREST IN N/2N/2 FROM SURFACE TO 40,000'  
C-11-0002021 FIDELITY OIL COMPANY 1700 LINCOLN SUITE 4600 DENVER CO 80203 JOHN
S. GEYER
VICE PRESIDENT - LAND 10 DAYS VIOSCA KNOLL BLOCK 738 LIMITED TO THE S/2 AND
S/2N/2 FROM THE SURFACE TO 50,000' 0.29000000 Offshore Operating Agreement dated
effective 6/8/2000 between Newfield Exploration Company and Santa Fe Snyder
Corporation DEVON IS RETAINING ALL OF ITS INTEREST IN N/2N/2 FROM SURFACE TO
40,000' TIER 2 C-02-0002394 EL PASO PRODUCTION COMPANY 1001 LOUISIANA STREET,
22ND FLOOR HOUSTON TX 77002 JOHN BURKE
LAND MANAGER 90 DAYS VERMILION BLOCK 271 0.25000000 Offshore Operating Agreement
dated 9/1/1981 between Mobil Oil Exploration & Producing Southeast Inc. and
Texas Eastern Exploration Co.     C-02-0002394 NOBLE ENERGY, INC. 100
GLENBOROUGH, SUITE 100 HOUSTON TX 77067 CAM COUNTRYMAN
MANAGER 90 DAYS VERMILION BLOCK 271 0.25000000 Offshore Operating Agreement
dated 9/1/1981 between Mobil Oil Exploration & Producing Southeast Inc. and
Texas Eastern Exploration Co.  

 

2 of 2

--------------------------------------------------------------------------------



SCHEDULE "4.13"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. and DEVON
LOUISIANA CORPORATION and DEVON ENERGY PETROLEUM PIPELINE COMPANY, COLLECTIVELY
AS SELLER, AND MARITECH RESOURCES, INC. AS BUYER

IMBALANCES

WM MARKET

FIELD ID

ST

COUNTY

PROPERTY

SUB

WELL NAME

GAS BALANCING AS OF DATE

WELLHEAD GAS IMBLANCE (MCF)

NRI (DEVON)

GULF SHELF TIER 2 - 2005 SALE MUSTANG ISLAND BLOCK 772 TX NUECES 110373 001
STATE LEASE 74581 #1 (MU 772) 31-Dec-04 (8,931) (8,491) GULF SHELF TIER 2 - 2005
SALE SOUTH MARSH ISLAND 128 S ADD. GM SO MARSH ISLN S 300073 004 SM 125 D-4A ST
(OCSG2882) 31-Dec-04 930 775 GULF SHELF TIER 2 - 2005 SALE EUGENE ISLAND BLOCK
0348 GM EUGENE ISLAND S 300117 010 EI 365 A-1 31-Dec-04 (76) (65) GULF SHELF
TIER 2 - 2005 SALE EAST CAMERON BLOCK 0353 GM EAST CAMERON SO 300197 002 EC 353
A2 OCS G-2265 31-Dec-04 574 478 GULF SHELF TIER 2 - 2005 SALE VERMILION BLOCK
0273 GM VERMILION SOUTH 301007 001 VR 271 A1 31-Dec-04 (4,363) (3,635) GULF
SHELF TIER 2 - 2005 SALE SHIP SHOAL 167 (BLK 166) GM SHIP SHOAL 301010 001 SS
166 C2 OCS G-5549 31-Dec-04 (559) (461) GULF SHELF TIER 2 - 2005 SALE VERMILION
BLOCK 0076 GM VERMILION 301015 001 VR 57 A6 31-Dec-04 393 328 GULF SHELF TIER 2
- 2005 SALE MATAGORDA ISLAND BLOCK 0633 TX MATAGORDA 301033 002 MI 634 C-2 OCS
G-7202 31-Dec-04 (91,047) (75,872) GULF SHELF TIER 2 - 2005 SALE MATAGORDA
ISLAND BLOCK 0633 TX MATAGORDA 301033 003 MI 634 #0F3 OCS G-7202 31-Dec-04
(67,637) (56,364) GULF SHELF TIER 2 - 2005 SALE MATAGORDA ISLAND BLOCK 0633 TX
MATAGORDA 301033 006 MI 634 #F-2A 31-Dec-04 (8,288) (6,906) GULF SHELF TIER 2 -
2005 SALE SHIP SHOAL BLOCK 0291 GM SHIP SHOAL S 301054 001 SS 276 A6 (OCS-G
10785) 31-Dec-04 96,691 80,092 GULF SHELF TIER 2 - 2005 SALE SHIP SHOAL BLOCK
0291 GM SHIP SHOAL S 301055 002 SS 277 A-2 31-Dec-04 (71,895) (59,553) GULF
SHELF TIER 2 - 2005 SALE EUGENE ISLAND BLOCK 0325 GM EUGENE ISLAND S 301071 008
EI 325 A1-A OCS-G5517 31-Dec-04 4,038 3,392 GULF SHELF TIER 2 - 2005 SALE SOUTH
MARSH ISLAND BLOCK 0048 GM SO MARSH ISLAND 301076 001 SMI 36 #1 (OCS-G7699)
31-Dec-04 (19,451) (15,615) GULF SHELF TIER 2 - 2005 SALE SHIP SHOAL BLOCK 0299
GM SHIP SHOAL S 301091 001 SS 300 B-1 OCS-G 7760 31-Dec-04 130,730 108,911 GULF
SHELF TIER 2 - 2005 SALE WEST CAMERON BLOCK 0205 GM WEST CAMERON 301152 001 WC
206 1 OCS-G-3496 31-Dec-04 56,037 33,447 GULF SHELF TIER 2 - 2005 SALE VIOSCA
KNOLL BLOCK 738 (MARIA) GM VIOSCA KNOLL 301177 001 VK 738 #1 31-Dec-04 277,104
196,266 GULF SHELF TIER 2 - 2005 SALE EUGENE ISLAND BLOCK 0342 GM EUGENE ISLAND
S 301209 003 EI 342 C5 31-Dec-04 678,465 582,022 GULF SHELF TIER 2 - 2005 SALE
EUGENE ISLAND BLOCK 0342 GM EUGENE ISLAND S 301209 016 EI 342 C2 31-Dec-04
(120,890) (94,814) GULF SHELF TIER 2 - 2005 SALE EUGENE ISLAND BLOCK 0342 GM
EUGENE ISLAND S 301209 017 EI 342 C14 31-Dec-04 (28,077) (24,086) GULF SHELF
TIER 2 - 2005 SALE EUGENE ISLAND BLOCK 0342 GM EUGENE ISLAND S 301209 020 EI 342
C4D 31-Dec-04 (40,739) (31,952) GULF SHELF TIER 2 - 2005 SALE SOUTH TIMBALIER
BLOCK 0228 GM SO TIMBALIAR S 301231 001 ST 231 4 31-Dec-02 (2,104) (1,650) GULF
SHELF TIER 2 - 2005 SALE SOUTH TIMBALIER BLOCK 0228 GM SO TIMBALIAR S 301231 002
ST 231 1 31-May-01 7,156 5,606 GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK
0343 TX GALVESTON-LG BLK AREA 415580 011 GA 343 A001 OCS G06105 31-Dec-04 16,306
13,181 GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX GALVESTON-LG BLK
AREA 415580 023 GA 343 A002U OCS G06105 31-Dec-04 (26,065) (21,069) GULF SHELF
TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX GALVESTON-LG BLK AREA 415580 031 GA
343 A003L OCS G06105 31-Dec-04 27,770 22,447 GULF SHELF TIER 2 - 2005 SALE
GALVESTON BLOCK 0343 TX GALVESTON-LG BLK AREA 415580 043 GA 343 A004 OCS G06105
31-Dec-04 38,238 30,909 GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX
GALVESTON-LG BLK AREA 415580 051 GA 343 A005 OCS G06105 31-Dec-04 (13,746)
(11,111) GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX GALVESTON-LG BLK
AREA 415580 061 GA 343 A006L OCS G06105 31-Dec-04 5,090 4,114 GULF SHELF TIER 2
- 2005 SALE GALVESTON BLOCK 0343 TX GALVESTON-LG BLK AREA 415580 062 GA 343
A006U OCS G06105 31-Dec-04 73 59 GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK
0343 TX GALVESTON-LG BLK AREA 415580 092 GA 343 A009L OCS G 06105 31-Dec-04
(30,938) (25,008) GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX
GALVESTON-LG BLK AREA 415580 093 GA 343 A009U OCS G06105 31-Dec-04 11,257 9,099
GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX GALVESTON-LG BLK AREA
415580 101 GA 343 A010L OCS G 06105 31-Dec-04 5 4 GULF SHELF TIER 2 - 2005 SALE
GALVESTON BLOCK 0343 TX GALVESTON-LG BLK AREA 415580 102 GA 343 A010U OCS G06105
31-Dec-04 (24) (20) GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX
GALVESTON-LG BLK AREA 415580 112 GA 343 A011U OCS G06105 31-Dec-04 (72,862)
(58,897) GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX GALVESTON-LG BLK
AREA 415580 113 GA 343 A011L OCS G06105 31-Dec-04 (34,061) (27,533) GULF SHELF
TIER 2 - 2005 SALE GALVESTON BLOCK 0343 TX GALVESTON-LG BLK AREA 415760 010 GA
363 0001 OCS G06113 31-Dec-04 (909) (739) GULF SHELF TIER 2 - 2005 SALE
GALVESTON BLOCK 0343 TX GALVESTON-LG BLK AREA 415760 022 GA 363 A002U OCS G
06113 31-Dec-04 660 534 GULF SHELF TIER 2 - 2005 SALE EUGENE ISLAND BLOCK 0297
LA OFFSHORE FED 530407 001 EI 297 A003 OCS G04225 31-Dec-04 7,958 6,632 GULF
SHELF TIER 2 - 2005 SALE EUGENE ISLAND BLOCK 0297 LA OFFSHORE FED 530408 001 EI
297 A002 OCS G04225 31-Dec-04 (5,319) (4,433) GULF SHELF TIER 2 - 2005 SALE
EUGENE ISLAND BLOCK 0297 LA OFFSHORE FED 530409 001 EI 297 A004 OCS G04225
31-Dec-04 3,417 2,848 GULF SHELF TIER 2 - 2005 SALE HIGH ISLAND BLOCK A-0442 TX
HIGH ISLAND SOUTH AREA 541559 013 HI A442 A001 OCS G11383 30-Nov-04 (218,902)
(182,418)

 

1 of 2

--------------------------------------------------------------------------------



 

WM MARKET

FIELD ID

ST

COUNTY

PROPERTY

SUB

WELL NAME

GAS BALANCING AS OF DATE

WELLHEAD GAS IMBLANCE (MCF)

NRI (DEVON)

GULF SHELF TIER 2 - 2005 SALE BRAZOS BLOCK 0431 TX BRAZOS-LG BLK AREA 547213 001
BA 416 0001 OCS G09015 31-Dec-04 0 0 GULF SHELF TIER 2 - 2005 SALE GALVESTON
BLOCK 0273 TX GALVESTON-LG BLK AREA 547214 004 GA 273 0001 OCS G09037 31-Dec-04
(35,711) (29,484) GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0273 TX
GALVESTON-LG BLK AREA 547215 001 GA 273 0005 OCS G09037 31-Dec-04 (413) (342)
GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0273 TX GALVESTON-LG BLK AREA
547216 001 GA 273 B001 OCS G09037 31-Dec-04 54,119 44,287 GULF SHELF TIER 2 -
2005 SALE GALVESTON BLOCK 0273 TX OFFSHORE FED 547217 001 GA 273 A001 OCS G09037
31-Dec-04 (7,471) (6,168) GULF SHELF TIER 2 - 2005 SALE GALVESTON BLOCK 0333 TX
GALVESTON-LG BLK AREA 547239 010 GA 333 A001 OCS G06104 31-Dec-04 (432) (346)
GULF SHELF TIER 2 - 2005 SALE HIGH ISLAND BLOCK A-0271 TX HIGH ISLAND EAST &
SOUTH AREA 547382 001 HI A264 B008 OCS G15805 INTERC 31-May-04 13,529 11,274
GULF SHELF TIER 2 - 2005 SALE HIGH ISLAND 474 (A) S ADD. TX OFFSHORE FED 547412
024 HI A474 A001 OCS G02366 31-Dec-04 (6) (5) GULF SHELF TIER 2 - 2005 SALE HIGH
ISLAND 474 (A) S ADD. TX OFFSHORE FED 547413 001 HI A474 A007ST OCS G02366
31-Dec-04 0 0 GULF SHELF TIER 2 - 2005 SALE HIGH ISLAND 474 (A) S ADD. TX
OFFSHORE FED 547416 001 HI A489 A015 OCS G02372 31-Dec-04 (20) (17) GULF SHELF
TIER 2 - 2005 SALE HIGH ISLAND 340 (A) E.A.S.E. TX HIGH ISLAND EAST & SOUTH AREA
547451 001 HI A339 A005 OCS G02739 31-Dec-04 (18,562) (15,468) GULF SHELF TIER 2
- 2005 SALE VERMILION BLOCK 0115 LA OFFSHORE FED 547462 003 VR 114 A001 OCS
G17895 31-Dec-04 0 0 GULF SHELF TIER 2 - 2005 SALE BRAZOS BLOCK 0397 TX OFFSHORE
FED 547487 002 BA 396 0001 OCS G10213 31-Dec-04 0 0 GULF SHELF TIER 2 - 2005
SALE BRAZOS BLOCK 0397 GM GOM OFFSHORE 547490 002 BA 396 A002 OCS G10213 (RC)
31-Dec-04 0 0                                       501,042 394,183

 

2 of 2

--------------------------------------------------------------------------------



SCHEDULE "4.14"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. and DEVON
LOUISIANA CORPORATION and DEVON ENERGY PETROLEUM PIPELINE COMPANY, COLLECTIVELY
AS SELLER, AND MARITECH RESOURCES, INC. AS BUYER

CURRENT COMMITMENTS

DIVEST PACKAGE

PROP #

SUB#

PROPERTY NAME

STATE

FIELD

AFE #

AFE TYPE

AFE DESCRIPTION

GWI

AFE GROSS COST ESTIMATE

AFE NET COST ESTIMATE

ACTUAL COSTS PAID TO DATE

TIER 2 547490 2 BA 396 A002 OCS G10213 (RC) GM BRAZOS BLOCK 0397 609-111706
RECOMPLETIONS Repair SCSSSV hydraulic control line by replacing seals in the
tubing hanger. A 40.00% 165,000.00 66,000.00 82,870.23 TIER 2 547490 2 BA 396
A002 OCS G10213 (RC) GM BRAZOS BLOCK 0397 609-114773 EXPENSED WORKOVER Workover
well to replace tubing. 65.00% 1,031,800.00 670,670.00 590,652.05 TIER 2 530380
1 EI 033 0005 OCS G03560 LA EUGENE ISLAND BLOCK 0032 609-113863 PLUGGED &
ABANDONMENT Proposal to abandon the pipelines associ ated with the #5 well. This
abandonment 16.88% 67,500.00 11,390.63 13,913.07 TIER 2 530382 2 EI 033 A001 OCS
G03560 LA EUGENE ISLAND BLOCK 0032 609-113434 PLUGGED & ABANDONMENT The well has
no further utility and is o bserved to be in very poor condition. I 15.63%
467,533.00 73,089.99 49,139.81 TIER 2 530412 1 EI 297 0003ST OCS G04225 LA
EUGENE ISLAND BLOCK 0297 609-116307 EXPENSED WORKOVER Proposal to run slickline
to determine i f the SCSSV for the subject well has fai 7.50% 1,694,475.00
127,085.63 - TIER 2 301071 13 EI 324 A-4ST1 BD SAND (OCS-G 5517) GM EUGENE
ISLAND BLOCK 0325 1-117061 RECOMPLETIONS Revised AFE to recomplete the EI 325 A4
Sidetrack well accessing the "BD" zone and gravel packing through tubing 33.33%
241,120.00 80,373.33 - TIER 2 301071 0 EI 325 OCS G-5517 GM EUGENE ISLAND BLOCK
0325 1-115447 MAINTENANCE EXPENSE Request funds to cover replacement of co
rroded studs and nuts, and electrical fi 33.33% 69,000.00 23,000.00 - TIER 2
301071 14 EI 325 A005 ST01 (OCS-G 5517) GM EUGENE ISLAND BLOCK 0325 1-117371
RECOMPLETIONS Request to recomplete by performing a through tubing plug back
with an electric line spread and sand control the "DF" Sand after isolating the
"EB" Sand. 33.33% 160,000.00 53,333.28 - TIER 2 301071 8 EI 325 A1-A (OCS-G
5517) GM EUGENE ISLAND BLOCK 0325 1-117370 EXPENSED WORKOVER Request to add
perforations and perform a through tubing gravel pack on the "EF" Sand. 33.33%
242,000.00 80,666.66 - TIER 2 301071 12 EI 325 A-3ST1 OCSG-5517 GM EUGENE ISLAND
BLOCK 0325 1-117067 RECOMPLETIONS To add perforations in the ''EG'' sand and
commingle with existing ''EF'' sand in th 33.33% 143,220.00 47,740.00 - TIER 2
301071 9 EI 325 A6 {AE&AD SAND-RECOMPL} GM EUGENE ISLAND BLOCK 0325 1-104708
RECOMPLETIONS Utilize a snubbing unit to perform a rec ompletion from the ''AF''
Sand to the ''AE'' 33.33% 1,035,540.00 345,145.48 729,839.01 TIER 2 301209 0 EI
342 GM EUGENE ISLAND BLOCK 0342 1-116442 PLATFORMS Repair handrails, drain lines
and deckin g per MMS regulations. ***FOR INFORMA 33.15% 23,000.00 7,625.38
89,962.70 TIER 2 301209 0 EI 342 GM EUGENE ISLAND BLOCK 0342 1-116504 PLATFORMS
AFE to repair the Caterpillar Compressor Frame which was damaged by a loose con
33.15% 145,000.00 48,073.08 - TIER 2 301209 0 EI 342 GM EUGENE ISLAND BLOCK 0342
1-117367 LEASE FACILITIES Request for diver inspection and survey of jacket from
damage after boat landing 33.15% 410,000.00 135,930.77 - TIER 2 300117 0 EI 365
A (OCSG13628) GM EUGENE ISLAND BLOCK 0348 1-117258 DEVELOPMENT DRILLING & COMP
El Paso Production has reached casing po int in the referenced well. The well ha
10.00% 3,069,902.00 306,990.20 - TIER 2 545425 1 HI 030L 0002 STATE TRACT #30L
TX HIGH ISLAND BLOCK 0030 609-112763 EXPENSED WORKOVER Wireline work to flow
well up 2-3/8'' tub ing. Install concentric gas lift mandre 0.13% 50,000.00
65.92 - TIER 2 545425 1 HI 030L 0002 STATE TRACT #30L TX HIGH ISLAND BLOCK 0030
609-116556 EXPENSED WORKOVER Wireline work to flow well up 2-3/8'' tub ing.
Install concentric gas lift mandre 0.13% 1,065,818.00 1,405.07 1,605.29 TIER 2
503594 1 HI 098L PLATFORM   HIGH ISLAND BLOCK 0098-L 609-114736 LEASE FACILITIES
This AFE is required to replace the exis ting, thin walled (0.25'') onboard
water 55.28% 275,000.00 152,020.00 65,495.10 TIER 2 547455 6 HI A340 A017 OCS
G02426 TX HIGH ISLAND BLOCK A-0340 609-116390 EXPENSED WORKOVER Attempt to N2
jet in the well. ***LEA SE SAVING OPERATION*** 0.29% 41,009.00 120.35 - TIER 2
547455 14 HI A340 A020 OCS G02426 TX HIGH ISLAND BLOCK A-0340 609-111275
RECOMPLETIONS Well has been sanded up in the CC & CB S ands since September
1996. A Pulsed Neu 0.29% 137,000.00 402.07 - TIER 2 547455 10 HI A340 A020D OCS
G02426 TX HIGH ISLAND BLOCK A-0340 609-116389 EXPENSED WORKOVER Install a thru
tubing gravel pack assemb ly . 0.29% 99,389.00 291.69 - TIER 2 547455 0 HI A340
OCS G02426 (PLATFORM) GM HIGH ISLAND BLOCK A-0340 609-111709 EQUIP UPGRADE &
REPLACEMENT Funds requested to upgrade the Compressi on System. This upgrade
will result in 0.29% 568,000.00 1,666.97 1,909.88 TIER 2 500044   HI A442 A
PLATFORM/FAC ALLOC TX HIGH ISLAND BLOCK A-0442 609-110815 MAINTENANCE EXPENSE
Replace/repair handrails and grating. R eplace corroded studs and nuts. Relocat
45.45% 35,000.00 15,909.08 - TIER 2 500044   HI A442 A PLATFORM/FAC ALLOC TX
HIGH ISLAND BLOCK A-0442 609-115790 LEASE FACILITIES THIS AFE IS REQUESTED TO
PERFORM ALL SER VICES ASSOCIATED WITH THE FABRICATION AN 0.00% 146,000.00 0.00
11,583.44 TIER 2 500044   HI A442 A PLATFORM/FAC ALLOC TX HIGH ISLAND BLOCK
A-0442 609-116791 MAINTENANCE EXPENSE **FOR INFORMATION ONLY** Work will be n
eeded on HI-442A due to corrosion and po 45.45% 60,000.00 27,272.70 32,804.06
TIER 2 541559 7 HI A442 A005D OCS G11383 TX HIGH ISLAND BLOCK A-0442 609-115042
RECOMPLETIONS Close sliding sleeve to isolate the PL 5 -7 perfs at
3876'-3896'MD. Open sliding 45.45% 16,500.00 7,499.99 - TIER 2 547412 0 HI A474
A PLATFORM OCS G02366 GM HIGH ISLAND BLOCK A-0474 609-113881 MAINTENANCE EXPENSE
Perform corrosion repairs and painting. 0.23% 650,000.00 1,526.07 (482,855.56)
TIER 2 547412 0 HI A474 A PLATFORM OCS G02366 GM HIGH ISLAND BLOCK A-0474
609-113882 MAINTENANCE EXPENSE To repair the fire water deluge system. 0.23%
85,000.00 199.56 149,317.74 TIER 2 547412 0 HI A474 A PLATFORM OCS G02366 GM
HIGH ISLAND BLOCK A-0474 609-115435 MAINTENANCE EXPENSE Repair corrosion damage
to the compresso r cooler. 0.23% 60,000.00 140.87 - TIER 2 547412 0 HI A474 A
PLATFORM OCS G02366 GM HIGH ISLAND BLOCK A-0474 609-115437 MAINTENANCE EXPENSE
Generator #2 is out of service and in ne ed of repair. 0.23% 90,000.00 211.30
493,329.27 TIER 2 547412 24 HI A474 A001 OCS G02366 TX HIGH ISLAND BLOCK A-0474
609-113309 EQUIP UPGRADE & REPLACEMENT Replace 6'' diameter sales meter with a 2
'' diameter pre-fabricated drop in. The 0.23% 43,260.00 101.57 - TIER 2 547412
10 HI A474 A010 OCS G02366 TX HIGH ISLAND BLOCK A-0474 609-113868 EQUIP UPGRADE
& REPLACEMENT Add gas lift valves to increase producti on. 0.23% 70,435.00
165.37 100.00 TIER 2 547412 12 HI A474 A012ST OCS G02366 TX HIGH ISLAND BLOCK
A-0474 609-111841 EXPENSED WORKOVER This AFE is to add production immediatel y
by performing an acid job. After the 0.23% 117,895.00 273.26 (126,560.26) TIER 2
547429 0 HI A489 B PLATFORM OCS G02372 GM HIGH ISLAND BLOCK A-0474 609-112678
MAINTENANCE EXPENSE Replace water polisher. Replacement is necessary to to
maintain overboard water 0.26% 350,000.00 898.07 (139,952.23) TIER 2 547429 0 HI
A489 B PLATFORM OCS G02372 GM HIGH ISLAND BLOCK A-0474 609-113865 MAINTENANCE
EXPENSE Repair the Fire Water Deluge System. MM S inspection identified system
as defici 0.23% 7,500.00 17.61 (314,242.84) TIER 2 547429 0 HI A489 B PLATFORM
OCS G02372 GM HIGH ISLAND BLOCK A-0474 609-113885 MAINTENANCE EXPENSE To clean
out three vessels to improve pr ocessing efficience. 0.23% 65,000.00 152.61
615,449.64 TIER 2 547429 0 HI A489 B PLATFORM OCS G02372 GM HIGH ISLAND BLOCK
A-0474 609-113887 MAINTENANCE EXPENSE To make corrosion based repairs and to p
aint 0.23% 350,000.00 821.73 - TIER 2 547417 1 HI A489 B002 OCS G02372 TX HIGH
ISLAND BLOCK A-0474 609-111842 EXPENSED WORKOVER To patch tubing, a leak in the
tubing is preventing the well from producing at f 0.23% 43,033.00 101.03
(18,593.60) TIER 2 547429 2 HI A489 B018ST1 OCS G02372 TX HIGH ISLAND BLOCK
A-0474 609-112626 EQUIP UPGRADE & REPLACEMENT Add gas lift, artificial lift and
fabric ate gas lift supply. 0.26% 60,000.00 153.95 501.68 TIER 2 547431 2 HI
A489 B021 ST2 OCS G02372 GM HIGH ISLAND BLOCK A-0474 609-117417 RECOMPLETIONS
P&A current completion in the G-19 Sand and perform a cement packer thru-tubing
0.23% 500,000.00 1,173.90 - TIER 2 547434 2 HI A489 B025 OCS G02372 (RC) GM HIGH
ISLAND BLOCK A-0474 609-116293 RECOMPLETIONS Perform cement packer recompletion
to th e E-4 Sand. The inactive E-5 completion 0.23% 270,000.00 633.91 - TIER 2
547439 0 HI A499 C PLATFORM GM HIGH ISLAND BLOCK A-0474 609-113866 MAINTENANCE
EXPENSE Perform corrosion based repairs and pain t the platform. MMS
requirements to mai 0.25% 300,000.00 743.49 117.51 TIER 2 547442 2 HI A499 C004
OCS G03118 TX HIGH ISLAND BLOCK A-0474 609-110251 EXPENSED WORKOVER The C004 is
currently sanded up and not capable of producing. AFE is to recover 0.25%
2,179,700.00 5,401.95 (3,300,861.73) TIER 2 503581 1 MP 175 PLATFORM LA MAIN
PASS BLOCK 0175 609-113644 MAINTENANCE EXPENSE This AFE covers the anticipated
expendit ures associated with completing the 'pun 42.50% 75,000.00 31,874.89 -
TIER 2 503581 1 MP 175 PLATFORM LA MAIN PASS BLOCK 0175 609-113649 MAINTENANCE
EXPENSE This AFE covers the anticipated expendit ures associated with completing
the sand 42.50% 50,000.00 21,249.93 - TIER 2 503581 1 MP 175 PLATFORM LA MAIN
PASS BLOCK 0175 609-115742 MAINTENANCE EXPENSE MP 175A platform sustained
moderate dama ge as a result of Hurricane ''Ivan''. Dama 42.50% 499,853.00
212,437.53 161,393.99 TIER 2 301033 7 MI 634 A3 (OCS-G 07202) RC TX MATAGORDA
ISLAND BLOCK 0633 1-114619 RECOMPLETIONS Thru tubing recomplete the A-3 LS to
the DB-5 A-1 Sand. 22.07% 65,000.00 14,344.83 6,292.54 TIER 2 301033 7 MI 634 A3
(OCS-G 07202) RC TX MATAGORDA ISLAND BLOCK 0633 1-115950 PLUGGED & ABANDONMENT
Requesting to plug and abandon the refer enced well. 22.07% 194,678.00 42,963.42
165,506.82 TIER 2 301033 1 MI 634 A3 OCS G-7202 TX MATAGORDA ISLAND BLOCK 0633
1-113818 PLUGGED & ABANDONMENT Permanently plug and abandon well. 22.07%
145,178.00 32,039.28 - TIER 2 301076 9 SM 36 A003 (OCS-G 7699)''STRAY'' GM SOUTH
MARSH ISLAND BLOCK 0048 1-113271 RECOMPLETIONS Walter proposes AFE which
reflects the e stimated cost to abandon the MA Sand and 7.22% 65,000.00 4,694.43
- TIER 2 301076 8 SM 36 A004(OCS-G 7699) LN SAND GM SOUTH MARSH ISLAND BLOCK
0048 1-113269 RECOMPLETIONS Walter proposes AFE which reflects the e stimated
cost to abandon the MA Sand and 7.22% 340,000.00 24,555.48 1,256.17 TIER 2
301079 6 SM 37 B001 (OCS-G 7700) GM SOUTH MARSH ISLAND BLOCK 0048 1-114797
RECOMPLETIONS Estimated costs to abandon the Lower LC Sand and recomplete into
the Middle LC S 7.22% 313,000.00 22,605.55 (16.81) TIER 2 301076 700 SMI 36 A
COMPRESSOR GM SOUTH MARSH ISLAND BLOCK 0048 1-114040 EQUIP UPGRADE & REPLACEMENT
Purchase and install a new compressor. This compressor will replace the existin
7.22% 1,151,000.00 83,127.75 42,097.84 TIER 2 301076 7 SMI 36 B-4ST1 {RECOMP-LE
SAND} GM SOUTH MARSH ISLAND BLOCK 0048 1-113664 EXPENSED WORKOVER Use coil
tubing to clean Paraffin from t ubing Nitrogen Lift well in. 7.22% 171,300.00
12,371.66 - TIER 2 532458 2 ST 211 B002 OCS G16435 RC GM SOUTH TIMBALIER BLOCK
0219 609-111693 RECOMPLETIONS Estimated costs associated with plugging back from
the 9200' sand to the 9000' s 22.56% 413,200.00 93,202.38 - TIER 2 532458 2 ST
211 B002 OCS G16435 RC GM SOUTH TIMBALIER BLOCK 0219 609-115224 EXPENSED
WORKOVER Estimated costs associated with wash out with possible recompletion.
Will initi 22.56% 138,840.00 31,317.08 - TIER 2 532458 3 ST 211 B002 OCS G16435
RECPLT LA SOUTH TIMBALIER BLOCK 0219 609-115225 RECOMPLETIONS If workover (AFE#
115224) is unsuccessfu l Spinnaker is requesting partner approv 22.56%
684,505.00 154,398.59 - TIER 2 532457 1 ST 219 B001 OCS G19831 AKA0001 LA SOUTH
TIMBALIER BLOCK 0219 609-718188 EXPENSED WORKOVER Schooner - OCS G1983 25.00%
12,080,000.00 3,020,000.00 28,590.84 TIER 2 532457 1 ST 219 B001 OCS G19831
AKA0001 LA SOUTH TIMBALIER BLOCK 0219 609-115828 EXPENSED WORKOVER AFE
requesting to rig-up a coil tubing u nit and jet the well with nitrogen. The
25.00% 66,240.00 16,560.00 - TIER 2 12545 10 VK 213 NO.1 (OCS-G 21720) GM VIOSCA
KNOLL BLOCK 0213 1-105286 DEVELOPMENT DRILLING & COMP Drill and complete in the
1900' sand. D rill horizontal in upper portion of the 100.00% 3,284,900.00
3,284,900.00 3,544,594.18 TIER 2 12545 10 VK 213 NO.1 (OCS-G 21720) GM VIOSCA
KNOLL BLOCK 0213 1-115195 EXPENSED WORKOVER Clean out obstruction in the
horizontal section of this well. Work requires a l 100.00% 221,900.00 221,900.00
591,454.68 TIER 2 12545 0 VK 213 PLATFORM GM VIOSCA KNOLL BLOCK 0213 1-115757
MAINTENANCE EXPENSE HURRICANE IVAN DAMAGE REPAIRS 100.00% 220,000.00 220,000.00
215,741.83 TIER 2 12545 0 VK 213 PLATFORM GM VIOSCA KNOLL BLOCK 0213 1-105562
PLATFORMS FAB & INSTALL WELL CASSION, GUIDE FRAME, WELL CASSION 100.00%
505,000.00 505,000.00 662,509.93 TIER 2 12545 0 VK 213 PLATFORM GM VIOSCA KNOLL
BLOCK 0213 1-108391 PLATFORMS Engineer, fabricate, refurbish and insta ll single
well. Minimal tripod and deck 100.00% 3,475,250.00 3,475,250.00 4,505,127.16
TIER 2 12545 0 VK 213 PLATFORM GM VIOSCA KNOLL BLOCK 0213 1-108392 PLATFORMS
Engineer, procure, fabricate, lay and bu ry a 10'' pipeline in ~130' WD from our
p 100.00% 2,368,400.00 2,368,400.00 2,891,280.40 TIER 2 12545 0 VK 213 PLATFORM
GM VIOSCA KNOLL BLOCK 0213 1-115757 MAINTENANCE EXPENSE The VK 213 well location
satellite struc ture sustained minor damage as a result 100.00% 163,000.00
163,000.00 215,741.83 TIER 2 301177 1 VK 738 #1 GM VIOSCA KNOLL BLOCK 0738
1-114511 MAINTENANCE EXPENSE Perform pigging pump repairs. **Sent for
information only** 29.00% 35,000.00 10,150.00 42,763.10 TIER 2 12545 0 VK 213
PLATFORM GM VIOSCA KNOLL 213 1-115757 MAINTENANCE EXPENSE HURRICANE IVAN DAMAGE
REPAIRS 100.00% 220,000.00 220,000.00 215,741.83 TIER 2 301113 11 EC 352 A001 GM
EC 353 UNIT 1-118639 RECOMPLETIONS Recomplete from the depleted B sand to the A
sand 11.14% 91,000.00 10,134.12 - TIER 2 301007 1 VR 271 A001 GM VERMILION BLOCK
271 1-NA MAINTENANCE EXPENSE Level II Underwater Inspection 25.00% 30,000.00
7,500.00 - TIER 2 530516 3 WC 541 A001 GM WEST CAMERON BLOCK 541 609-110346-01
RECOMPLETIONS Supplement for additional days, additional fuel and equipment
88.75% 120,000.00 106,500.00 - TIER 2 541559 4 HI A442 A004 GM HIGH ISLAND BLOCK
A442 609-119045 EXPENSED WORKOVER determine source of the casing pressure and if
unsuccessful, displace the well with sufficient weight completion fluid to
eliminate the casing pressure. 45.45% 180,750.00 82,159.01 - TIER 2 507006 1 MP
175 PIPELINE GM MAIN PASS 0175 PIPELINE 609-119096 EXPENSED WORKOVER This
pipeline inspection includes pipeline crossings, subsea tie-ins, risers and in
some cases, entire pipeline lengths in Hurricane Ivan effected areas 42.50%
17,820.00 7,573.47 - TIER 2 301076 1 SM 36 A1 GM SOUTH MARSH ISLAND BLOCK 0048
1-119202 EXPENSED WORKOVER Costs to run tubing caliper inspection (or
spinner/temperature log) diagnostics to identify possible corroded isolation
assemblies across recompletion zones. 7.22% 80,000.00 5,777.78 - TIER 2 301071 0
EI 2325 A GM EUGENE ISLAND 325 1-NA MAINTENANCE EXPENSE REPAIR EXISTING
GENERATOR INCLUDING REPLACING PISTONS AND CYLINDERS 33.33% 50,000.00 16,665.00 -
TIER 2 301055 0 SS 277 GM SHIP SHOAL 277 1-NA MAINTENANCE EXPENSE REPLACE
PERSONNEL CAPSULE WHICH WAS LOST IN RECENT STORM REQUIRED BY USCG 33.33%
34,200.00 11,398.86 - TIER 2 301209 0 EI 342 C GM EUGENE ISLAND 342 1-NA
MAINTENANCE EXPENSE PERFORM LEVEL II UNDERWATER INSPECTION 33.15% 46,000.00
15,250.77 - TIER 2 301071 0 EI 325 A GM EUGENE ISLAND 325 1-NA MAINTENANCE
EXPENSE Replace existing gas detection system 33.33% 24,400.00 8,132.52 - TIER 2
547487 2 BA 396 001 P&A GM BRAZOS BLOCK 0397 609-119537 ABANDONMENT Plug and
abandon the BA 396 001 well per CFR 250 subpart G. 65.00% 436,900.00 283,985.00
- TIER 2 541559 4 HI A442 A4 & A4D GM HIGH ISLAND BLOCK A442 609-119657 EXPENSED
WORKOVER OUT OF MMS COMPLIANCE DUE TO SUSTAINED CASING PRESSURE 45.00%
2,761,700.00 1,242,765.00 - TIER 2 300073 5 SM 125 D4ST01 GM SOUTH MARSH ISLAND
BLOCK 0128 1-119617 EXPENSED WORKOVER Lease Saving Op. Utilize coil tubing on
the SM 125 D Platform and washout tubing to the top of the thru-tubing screens.
84.01% 165,600.00 139,126.01 - TIER 2 300130 0 EI 305 B PLATFORM GM EUGENE
ISLAND BLOCK 305 1-119811 MAINTENANCE EXPENSE abor and equipment cost are needed
to repair the oil lact meter proving loop section 100.00% 30,000.00 30,000.00 -
TIER 2 547429 0 HI A489 B PLATFORM GM HIGH ISLAND A474 609-119909 EQUIP UPGRADE
& REPLACEMENT Install additional rental compressor 0.23% 650,000.00 1,526.07  
TIER 2 530412 1 EI 297 0003ST OCS G04225 GM EUGENE ISLAND BLOCK 297 609-116307
EXPENSED WORKOVER Underestimated the prep cost associated with the subsea
equipment. 7.50% 470,525.00 35,289.38 - TIER 2 301076 1 SM 30 A001 OCS-G 7699 GM
SOUTH MARSH ISLAND BLOCK 0048 1-120283 EXPENSED WORKOVER INSTALL COIL TUBING
VELOCITY STRING 7.22% 270,000.00 19,499.40 -

 

1 of 2

--------------------------------------------------------------------------------



 

DIVEST PACKAGE

PROP #

SUB#

PROPERTY NAME

STATE

FIELD

AFE #

AFE TYPE

AFE DESCRIPTION

GWI

AFE GROSS COST ESTIMATE

AFE NET COST ESTIMATE

ACTUAL COSTS PAID TO DATE

TIER 2 301231 2 ST 231 1 GM SOUTH TIMBALIER BLOCK 0228 1-120492 MAINTENANCE
EXPENSE repairs to the umbilical include replacement and commissioning of the
umbilcal from the waterline through the control panel 100.00% 193,000.00
193,000.00 - TIER 2 301076 8 SM 36 A004(OCS-G 7699) GM SOUTH MARSH ISLAND BLOCK
0048 1-120906 EXPENSED WORKOVER run pulsed neutron log to identify water swept
perfs and isolate (if applicable) with thru-tubing bridge plug and cement. 7.22%
200,000.00 14,444.40 - TIER 2 541559 4 HI A442 A4 & A4D GM HIGH ISLAND BLOCK
A442 609-119657-01 EXPENSED WORKOVER Supplement because tubing below dual packer
was extremely corroded which resulted in a 10 day fishing job. 45.00% 511,000.00
229,950.00 - TIER 2 547450 9 HI A339 A014 GM HIGH ISLAND BLOCK A339 609- N/A
EQUIP UPGRADE & REPLACEMENT INSTALL PREMANENT FLOWLINE. 0.29% 35,000.00 102.72 -
TIER 2 503650 1 BA 397 A PLATFORM GM BRAZOS BLOCK 0397 609-120380 ABANDONMENT
Request to abandon platform except for the wellbore P&A. 40.00% 921,140.00
368,456.00 -

 

 

2 of 2

--------------------------------------------------------------------------------



SCHEDULE "6.1"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005 BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. and DEVON
LOUISIANA CORPORATION and DEVON ENERGY PETROLEUM PIPELINE COMPANY, COLLECTIVELY
AS SELLER, AND MARITECH RESOURCES, INC. AS BUYER

CONDUCT OF BUSINESS

DIVEST PACKAGE

PROP #

SUB#

PROPERTY NAME

STATE

FIELD

AFE #

AFE TYPE

AFE DESCRIPTION

GWI

AFE GROSS COST ESTIMATE

AFE NET COST ESTIMATE

ACTUAL COSTS PAID TO DATE

TIER 2 547490 2 BA 396 A002 OCS G10213 (RC) GM BRAZOS BLOCK 0397 609-111706
RECOMPLETIONS Repair SCSSSV hydraulic control line by replacing seals in the
tubing hanger. A 40.00% 165,000.00 66,000.00 82,870.23 TIER 2 547490 2 BA 396
A002 OCS G10213 (RC) GM BRAZOS BLOCK 0397 609-114773 EXPENSED WORKOVER Workover
well to replace tubing. 65.00% 1,031,800.00 670,670.00 590,652.05 TIER 2 530380
1 EI 033 0005 OCS G03560 LA EUGENE ISLAND BLOCK 0032 609-113863 PLUGGED &
ABANDONMENT Proposal to abandon the pipelines associ ated with the #5 well. This
abandonment 16.88% 67,500.00 11,390.63 13,913.07 TIER 2 530382 2 EI 033 A001 OCS
G03560 LA EUGENE ISLAND BLOCK 0032 609-113434 PLUGGED & ABANDONMENT The well has
no further utility and is o bserved to be in very poor condition. I 15.63%
467,533.00 73,089.99 49,139.81 TIER 2 530412 1 EI 297 0003ST OCS G04225 LA
EUGENE ISLAND BLOCK 0297 609-116307 EXPENSED WORKOVER Proposal to run slickline
to determine i f the SCSSV for the subject well has fai 7.50% 1,694,475.00
127,085.63 - TIER 2 301071 13 EI 324 A-4ST1 BD SAND (OCS-G 5517) GM EUGENE
ISLAND BLOCK 0325 1-117061 RECOMPLETIONS Revised AFE to recomplete the EI 325 A4
Sidetrack well accessing the "BD" zone and gravel packing through tubing 33.33%
241,120.00 80,373.33 - TIER 2 301071 0 EI 325 OCS G-5517 GM EUGENE ISLAND BLOCK
0325 1-115447 MAINTENANCE EXPENSE Request funds to cover replacement of co
rroded studs and nuts, and electrical fi 33.33% 69,000.00 23,000.00 - TIER 2
301071 14 EI 325 A005 ST01 (OCS-G 5517) GM EUGENE ISLAND BLOCK 0325 1-117371
RECOMPLETIONS Request to recomplete by performing a through tubing plug back
with an electric line spread and sand control the "DF" Sand after isolating the
"EB" Sand. 33.33% 160,000.00 53,333.28 - TIER 2 301071 8 EI 325 A1-A (OCS-G
5517) GM EUGENE ISLAND BLOCK 0325 1-117370 EXPENSED WORKOVER Request to add
perforations and perform a through tubing gravel pack on the "EF" Sand. 33.33%
242,000.00 80,666.66 - TIER 2 301071 12 EI 325 A-3ST1 OCSG-5517 GM EUGENE ISLAND
BLOCK 0325 1-117067 RECOMPLETIONS To add perforations in the ''EG'' sand and
commingle with existing ''EF'' sand in th 33.33% 143,220.00 47,740.00 - TIER 2
301071 9 EI 325 A6 {AE&AD SAND-RECOMPL} GM EUGENE ISLAND BLOCK 0325 1-104708
RECOMPLETIONS Utilize a snubbing unit to perform a rec ompletion from the ''AF''
Sand to the ''AE'' 33.33% 1,035,540.00 345,145.48 729,839.01 TIER 2 301209 0 EI
342 GM EUGENE ISLAND BLOCK 0342 1-116442 PLATFORMS Repair handrails, drain lines
and deckin g per MMS regulations. ***FOR INFORMA 33.15% 23,000.00 7,625.38
89,962.70 TIER 2 301209 0 EI 342 GM EUGENE ISLAND BLOCK 0342 1-116504 PLATFORMS
AFE to repair the Caterpillar Compressor Frame which was damaged by a loose con
33.15% 145,000.00 48,073.08 - TIER 2 301209 0 EI 342 GM EUGENE ISLAND BLOCK 0342
1-117367 LEASE FACILITIES Request for diver inspection and survey of jacket from
damage after boat landing 33.15% 410,000.00 135,930.77 - TIER 2 300117 0 EI 365
A (OCSG13628) GM EUGENE ISLAND BLOCK 0348 1-117258 DEVELOPMENT DRILLING & COMP
El Paso Production has reached casing po int in the referenced well. The well ha
10.00% 3,069,902.00 306,990.20 - TIER 2 545425 1 HI 030L 0002 STATE TRACT #30L
TX HIGH ISLAND BLOCK 0030 609-112763 EXPENSED WORKOVER Wireline work to flow
well up 2-3/8'' tub ing. Install concentric gas lift mandre 0.13% 50,000.00
65.92 - TIER 2 545425 1 HI 030L 0002 STATE TRACT #30L TX HIGH ISLAND BLOCK 0030
609-116556 EXPENSED WORKOVER Wireline work to flow well up 2-3/8'' tub ing.
Install concentric gas lift mandre 0.13% 1,065,818.00 1,405.07 1,605.29 TIER 2
503594 1 HI 098L PLATFORM   HIGH ISLAND BLOCK 0098-L 609-114736 LEASE FACILITIES
This AFE is required to replace the exis ting, thin walled (0.25'') onboard
water 55.28% 275,000.00 152,020.00 65,495.10 TIER 2 547455 6 HI A340 A017 OCS
G02426 TX HIGH ISLAND BLOCK A-0340 609-116390 EXPENSED WORKOVER Attempt to N2
jet in the well. ***LEA SE SAVING OPERATION*** 0.29% 41,009.00 120.35 - TIER 2
547455 14 HI A340 A020 OCS G02426 TX HIGH ISLAND BLOCK A-0340 609-111275
RECOMPLETIONS Well has been sanded up in the CC & CB S ands since September
1996. A Pulsed Neu 0.29% 137,000.00 402.07 - TIER 2 547455 10 HI A340 A020D OCS
G02426 TX HIGH ISLAND BLOCK A-0340 609-116389 EXPENSED WORKOVER Install a thru
tubing gravel pack assemb ly . 0.29% 99,389.00 291.69 - TIER 2 547455 0 HI A340
OCS G02426 (PLATFORM) GM HIGH ISLAND BLOCK A-0340 609-111709 EQUIP UPGRADE &
REPLACEMENT Funds requested to upgrade the Compressi on System. This upgrade
will result in 0.29% 568,000.00 1,666.97 1,909.88 TIER 2 500044   HI A442 A
PLATFORM/FAC ALLOC TX HIGH ISLAND BLOCK A-0442 609-110815 MAINTENANCE EXPENSE
Replace/repair handrails and grating. R eplace corroded studs and nuts. Relocat
45.45% 35,000.00 15,909.08 - TIER 2 500044   HI A442 A PLATFORM/FAC ALLOC TX
HIGH ISLAND BLOCK A-0442 609-115790 LEASE FACILITIES THIS AFE IS REQUESTED TO
PERFORM ALL SER VICES ASSOCIATED WITH THE FABRICATION AN 0.00% 146,000.00 0.00
11,583.44 TIER 2 500044   HI A442 A PLATFORM/FAC ALLOC TX HIGH ISLAND BLOCK
A-0442 609-116791 MAINTENANCE EXPENSE **FOR INFORMATION ONLY** Work will be n
eeded on HI-442A due to corrosion and po 45.45% 60,000.00 27,272.70 32,804.06
TIER 2 541559 7 HI A442 A005D OCS G11383 TX HIGH ISLAND BLOCK A-0442 609-115042
RECOMPLETIONS Close sliding sleeve to isolate the PL 5 -7 perfs at
3876'-3896'MD. Open sliding 45.45% 16,500.00 7,499.99 - TIER 2 547412 0 HI A474
A PLATFORM OCS G02366 GM HIGH ISLAND BLOCK A-0474 609-113881 MAINTENANCE EXPENSE
Perform corrosion repairs and painting. 0.23% 650,000.00 1,526.07 (482,855.56)
TIER 2 547412 0 HI A474 A PLATFORM OCS G02366 GM HIGH ISLAND BLOCK A-0474
609-113882 MAINTENANCE EXPENSE To repair the fire water deluge system. 0.23%
85,000.00 199.56 149,317.74 TIER 2 547412 0 HI A474 A PLATFORM OCS G02366 GM
HIGH ISLAND BLOCK A-0474 609-115435 MAINTENANCE EXPENSE Repair corrosion damage
to the compresso r cooler. 0.23% 60,000.00 140.87 - TIER 2 547412 0 HI A474 A
PLATFORM OCS G02366 GM HIGH ISLAND BLOCK A-0474 609-115437 MAINTENANCE EXPENSE
Generator #2 is out of service and in ne ed of repair. 0.23% 90,000.00 211.30
493,329.27 TIER 2 547412 24 HI A474 A001 OCS G02366 TX HIGH ISLAND BLOCK A-0474
609-113309 EQUIP UPGRADE & REPLACEMENT Replace 6'' diameter sales meter with a 2
'' diameter pre-fabricated drop in. The 0.23% 43,260.00 101.57 - TIER 2 547412
10 HI A474 A010 OCS G02366 TX HIGH ISLAND BLOCK A-0474 609-113868 EQUIP UPGRADE
& REPLACEMENT Add gas lift valves to increase producti on. 0.23% 70,435.00
165.37 100.00 TIER 2 547412 12 HI A474 A012ST OCS G02366 TX HIGH ISLAND BLOCK
A-0474 609-111841 EXPENSED WORKOVER This AFE is to add production immediatel y
by performing an acid job. After the 0.23% 117,895.00 273.26 (126,560.26) TIER 2
547429 0 HI A489 B PLATFORM OCS G02372 GM HIGH ISLAND BLOCK A-0474 609-112678
MAINTENANCE EXPENSE Replace water polisher. Replacement is necessary to to
maintain overboard water 0.26% 350,000.00 898.07 (139,952.23) TIER 2 547429 0 HI
A489 B PLATFORM OCS G02372 GM HIGH ISLAND BLOCK A-0474 609-113865 MAINTENANCE
EXPENSE Repair the Fire Water Deluge System. MM S inspection identified system
as defici 0.23% 7,500.00 17.61 (314,242.84) TIER 2 547429 0 HI A489 B PLATFORM
OCS G02372 GM HIGH ISLAND BLOCK A-0474 609-113885 MAINTENANCE EXPENSE To clean
out three vessels to improve pr ocessing efficience. 0.23% 65,000.00 152.61
615,449.64 TIER 2 547429 0 HI A489 B PLATFORM OCS G02372 GM HIGH ISLAND BLOCK
A-0474 609-113887 MAINTENANCE EXPENSE To make corrosion based repairs and to p
aint 0.23% 350,000.00 821.73 - TIER 2 547417 1 HI A489 B002 OCS G02372 TX HIGH
ISLAND BLOCK A-0474 609-111842 EXPENSED WORKOVER To patch tubing, a leak in the
tubing is preventing the well from producing at f 0.23% 43,033.00 101.03
(18,593.60) TIER 2 547429 2 HI A489 B018ST1 OCS G02372 TX HIGH ISLAND BLOCK
A-0474 609-112626 EQUIP UPGRADE & REPLACEMENT Add gas lift, artificial lift and
fabric ate gas lift supply. 0.26% 60,000.00 153.95 501.68 TIER 2 547431 2 HI
A489 B021 ST2 OCS G02372 GM HIGH ISLAND BLOCK A-0474 609-117417 RECOMPLETIONS
P&A current completion in the G-19 Sand and perform a cement packer thru-tubing
0.23% 500,000.00 1,173.90 - TIER 2 547434 2 HI A489 B025 OCS G02372 (RC) GM HIGH
ISLAND BLOCK A-0474 609-116293 RECOMPLETIONS Perform cement packer recompletion
to th e E-4 Sand. The inactive E-5 completion 0.23% 270,000.00 633.91 - TIER 2
547439 0 HI A499 C PLATFORM GM HIGH ISLAND BLOCK A-0474 609-113866 MAINTENANCE
EXPENSE Perform corrosion based repairs and pain t the platform. MMS
requirements to mai 0.25% 300,000.00 743.49 117.51 TIER 2 547442 2 HI A499 C004
OCS G03118 TX HIGH ISLAND BLOCK A-0474 609-110251 EXPENSED WORKOVER The C004 is
currently sanded up and not capable of producing. AFE is to recover 0.25%
2,179,700.00 5,401.95 (3,300,861.73) TIER 2 503581 1 MP 175 PLATFORM LA MAIN
PASS BLOCK 0175 609-113644 MAINTENANCE EXPENSE This AFE covers the anticipated
expendit ures associated with completing the 'pun 42.50% 75,000.00 31,874.89 -
TIER 2 503581 1 MP 175 PLATFORM LA MAIN PASS BLOCK 0175 609-113649 MAINTENANCE
EXPENSE This AFE covers the anticipated expendit ures associated with completing
the sand 42.50% 50,000.00 21,249.93 - TIER 2 503581 1 MP 175 PLATFORM LA MAIN
PASS BLOCK 0175 609-115742 MAINTENANCE EXPENSE MP 175A platform sustained
moderate dama ge as a result of Hurricane ''Ivan''. Dama 42.50% 499,853.00
212,437.53 161,393.99 TIER 2 301033 7 MI 634 A3 (OCS-G 07202) RC TX MATAGORDA
ISLAND BLOCK 0633 1-114619 RECOMPLETIONS Thru tubing recomplete the A-3 LS to
the DB-5 A-1 Sand. 22.07% 65,000.00 14,344.83 6,292.54 TIER 2 301033 7 MI 634 A3
(OCS-G 07202) RC TX MATAGORDA ISLAND BLOCK 0633 1-115950 PLUGGED & ABANDONMENT
Requesting to plug and abandon the refer enced well. 22.07% 194,678.00 42,963.42
165,506.82 TIER 2 301033 1 MI 634 A3 OCS G-7202 TX MATAGORDA ISLAND BLOCK 0633
1-113818 PLUGGED & ABANDONMENT Permanently plug and abandon well. 22.07%
145,178.00 32,039.28 - TIER 2 301076 9 SM 36 A003 (OCS-G 7699)''STRAY'' GM SOUTH
MARSH ISLAND BLOCK 0048 1-113271 RECOMPLETIONS Walter proposes AFE which
reflects the e stimated cost to abandon the MA Sand and 7.22% 65,000.00 4,694.43
- TIER 2 301076 8 SM 36 A004(OCS-G 7699) LN SAND GM SOUTH MARSH ISLAND BLOCK
0048 1-113269 RECOMPLETIONS Walter proposes AFE which reflects the e stimated
cost to abandon the MA Sand and 7.22% 340,000.00 24,555.48 1,256.17 TIER 2
301079 6 SM 37 B001 (OCS-G 7700) GM SOUTH MARSH ISLAND BLOCK 0048 1-114797
RECOMPLETIONS Estimated costs to abandon the Lower LC Sand and recomplete into
the Middle LC S 7.22% 313,000.00 22,605.55 (16.81) TIER 2 301076 700 SMI 36 A
COMPRESSOR GM SOUTH MARSH ISLAND BLOCK 0048 1-114040 EQUIP UPGRADE & REPLACEMENT
Purchase and install a new compressor. This compressor will replace the existin
7.22% 1,151,000.00 83,127.75 42,097.84 TIER 2 301076 7 SMI 36 B-4ST1 {RECOMP-LE
SAND} GM SOUTH MARSH ISLAND BLOCK 0048 1-113664 EXPENSED WORKOVER Use coil
tubing to clean Paraffin from t ubing Nitrogen Lift well in. 7.22% 171,300.00
12,371.66 - TIER 2 532458 2 ST 211 B002 OCS G16435 RC GM SOUTH TIMBALIER BLOCK
0219 609-111693 RECOMPLETIONS Estimated costs associated with plugging back from
the 9200' sand to the 9000' s 22.56% 413,200.00 93,202.38 - TIER 2 532458 2 ST
211 B002 OCS G16435 RC GM SOUTH TIMBALIER BLOCK 0219 609-115224 EXPENSED
WORKOVER Estimated costs associated with wash out with possible recompletion.
Will initi 22.56% 138,840.00 31,317.08 - TIER 2 532458 3 ST 211 B002 OCS G16435
RECPLT LA SOUTH TIMBALIER BLOCK 0219 609-115225 RECOMPLETIONS If workover (AFE#
115224) is unsuccessfu l Spinnaker is requesting partner approv 22.56%
684,505.00 154,398.59 - TIER 2 532457 1 ST 219 B001 OCS G19831 AKA0001 LA SOUTH
TIMBALIER BLOCK 0219 609-718188 EXPENSED WORKOVER Schooner - OCS G1983 25.00%
12,080,000.00 3,020,000.00 28,590.84 TIER 2 532457 1 ST 219 B001 OCS G19831
AKA0001 LA SOUTH TIMBALIER BLOCK 0219 609-115828 EXPENSED WORKOVER AFE
requesting to rig-up a coil tubing u nit and jet the well with nitrogen. The
25.00% 66,240.00 16,560.00 - TIER 2 12545 10 VK 213 NO.1 (OCS-G 21720) GM VIOSCA
KNOLL BLOCK 0213 1-105286 DEVELOPMENT DRILLING & COMP Drill and complete in the
1900' sand. D rill horizontal in upper portion of the 100.00% 3,284,900.00
3,284,900.00 3,544,594.18 TIER 2 12545 10 VK 213 NO.1 (OCS-G 21720) GM VIOSCA
KNOLL BLOCK 0213 1-115195 EXPENSED WORKOVER Clean out obstruction in the
horizontal section of this well. Work requires a l 100.00% 221,900.00 221,900.00
591,454.68 TIER 2 12545 0 VK 213 PLATFORM GM VIOSCA KNOLL BLOCK 0213 1-115757
MAINTENANCE EXPENSE HURRICANE IVAN DAMAGE REPAIRS 100.00% 220,000.00 220,000.00
215,741.83 TIER 2 12545 0 VK 213 PLATFORM GM VIOSCA KNOLL BLOCK 0213 1-105562
PLATFORMS FAB & INSTALL WELL CASSION, GUIDE FRAME, WELL CASSION 100.00%
505,000.00 505,000.00 662,509.93 TIER 2 12545 0 VK 213 PLATFORM GM VIOSCA KNOLL
BLOCK 0213 1-108391 PLATFORMS Engineer, fabricate, refurbish and insta ll single
well. Minimal tripod and deck 100.00% 3,475,250.00 3,475,250.00 4,505,127.16
TIER 2 12545 0 VK 213 PLATFORM GM VIOSCA KNOLL BLOCK 0213 1-108392 PLATFORMS
Engineer, procure, fabricate, lay and bu ry a 10'' pipeline in ~130' WD from our
p 100.00% 2,368,400.00 2,368,400.00 2,891,280.40 TIER 2 12545 0 VK 213 PLATFORM
GM VIOSCA KNOLL BLOCK 0213 1-115757 MAINTENANCE EXPENSE The VK 213 well location
satellite struc ture sustained minor damage as a result 100.00% 163,000.00
163,000.00 215,741.83 TIER 2 301177 1 VK 738 #1 GM VIOSCA KNOLL BLOCK 0738
1-114511 MAINTENANCE EXPENSE Perform pigging pump repairs. **Sent for
information only** 29.00% 35,000.00 10,150.00 42,763.10 TIER 2 12545 0 VK 213
PLATFORM GM VIOSCA KNOLL 213 1-115757 MAINTENANCE EXPENSE HURRICANE IVAN DAMAGE
REPAIRS 100.00% 220,000.00 220,000.00 215,741.83 TIER 2 301113 11 EC 352 A001 GM
EC 353 UNIT 1-118639 RECOMPLETIONS Recomplete from the depleted B sand to the A
sand 11.14% 91,000.00 10,134.12 - TIER 2 301007 1 VR 271 A001 GM VERMILION BLOCK
271 1-NA MAINTENANCE EXPENSE Level II Underwater Inspection 25.00% 30,000.00
7,500.00 - TIER 2 530516 3 WC 541 A001 GM WEST CAMERON BLOCK 541 609-110346-01
RECOMPLETIONS Supplement for additional days, additional fuel and equipment
88.75% 120,000.00 106,500.00 - TIER 2 541559 4 HI A442 A004 GM HIGH ISLAND BLOCK
A442 609-119045 EXPENSED WORKOVER determine source of the casing pressure and if
unsuccessful, displace the well with sufficient weight completion fluid to
eliminate the casing pressure. 45.45% 180,750.00 82,159.01 - TIER 2 507006 1 MP
175 PIPELINE GM MAIN PASS 0175 PIPELINE 609-119096 EXPENSED WORKOVER This
pipeline inspection includes pipeline crossings, subsea tie-ins, risers and in
some cases, entire pipeline lengths in Hurricane Ivan effected areas 42.50%
17,820.00 7,573.47 - TIER 2 301076 1 SM 36 A1 GM SOUTH MARSH ISLAND BLOCK 0048
1-119202 EXPENSED WORKOVER Costs to run tubing caliper inspection (or
spinner/temperature log) diagnostics to identify possible corroded isolation
assemblies across recompletion zones. 7.22% 80,000.00 5,777.78 - TIER 2 301071 0
EI 2325 A GM EUGENE ISLAND 325 1-NA MAINTENANCE EXPENSE REPAIR EXISTING
GENERATOR INCLUDING REPLACING PISTONS AND CYLINDERS 33.33% 50,000.00 16,665.00 -
TIER 2 301055 0 SS 277 GM SHIP SHOAL 277 1-NA MAINTENANCE EXPENSE REPLACE
PERSONNEL CAPSULE WHICH WAS LOST IN RECENT STORM REQUIRED BY USCG 33.33%
34,200.00 11,398.86 - TIER 2 301209 0 EI 342 C GM EUGENE ISLAND 342 1-NA
MAINTENANCE EXPENSE PERFORM LEVEL II UNDERWATER INSPECTION 33.15% 46,000.00
15,250.77 - TIER 2 301071 0 EI 325 A GM EUGENE ISLAND 325 1-NA MAINTENANCE
EXPENSE Replace existing gas detection system 33.33% 24,400.00 8,132.52 - TIER 2
547487 2 BA 396 001 P&A GM BRAZOS BLOCK 0397 609-119537 ABANDONMENT Plug and
abandon the BA 396 001 well per CFR 250 subpart G. 65.00% 436,900.00 283,985.00
- TIER 2 541559 4 HI A442 A4 & A4D GM HIGH ISLAND BLOCK A442 609-119657 EXPENSED
WORKOVER OUT OF MMS COMPLIANCE DUE TO SUSTAINED CASING PRESSURE 45.00%
2,761,700.00 1,242,765.00 - TIER 2 300073 5 SM 125 D4ST01 GM SOUTH MARSH ISLAND
BLOCK 0128 1-119617 EXPENSED WORKOVER Lease Saving Op. Utilize coil tubing on
the SM 125 D Platform and washout tubing to the top of the thru-tubing screens.
84.01% 165,600.00 139,126.01 - TIER 2 300130 0 EI 305 B PLATFORM GM EUGENE
ISLAND BLOCK 305 1-119811 MAINTENANCE EXPENSE abor and equipment cost are needed
to repair the oil lact meter proving loop section 100.00% 30,000.00 30,000.00 -
TIER 2 547429 0 HI A489 B PLATFORM GM HIGH ISLAND A474 609-119909 EQUIP UPGRADE
& REPLACEMENT Install additional rental compressor 0.23% 650,000.00 1,526.07  
TIER 2 530412 1 EI 297 0003ST OCS G04225 GM EUGENE ISLAND BLOCK 297 609-116307
EXPENSED WORKOVER Underestimated the prep cost associated with the subsea
equipment. 7.50% 470,525.00 35,289.38 - TIER 2 301076 1 SM 30 A001 OCS-G 7699 GM
SOUTH MARSH ISLAND BLOCK 0048 1-120283 EXPENSED WORKOVER INSTALL COIL TUBING
VELOCITY STRING 7.22% 270,000.00 19,499.40 -

 

1 of 2

--------------------------------------------------------------------------------



 

DIVEST PACKAGE

PROP #

SUB#

PROPERTY NAME

STATE

FIELD

AFE #

AFE TYPE

AFE DESCRIPTION

GWI

AFE GROSS COST ESTIMATE

AFE NET COST ESTIMATE

ACTUAL COSTS PAID TO DATE

TIER 2 301231 2 ST 231 1 GM SOUTH TIMBALIER BLOCK 0228 1-120492 MAINTENANCE
EXPENSE repairs to the umbilical include replacement and commissioning of the
umbilcal from the waterline through the control panel 100.00% 193,000.00
193,000.00 - TIER 2 301076 8 SM 36 A004(OCS-G 7699) GM SOUTH MARSH ISLAND BLOCK
0048 1-120906 EXPENSED WORKOVER run pulsed neutron log to identify water swept
perfs and isolate (if applicable) with thru-tubing bridge plug and cement. 7.22%
200,000.00 14,444.40 - TIER 2 541559 4 HI A442 A4 & A4D GM HIGH ISLAND BLOCK
A442 609-119657-01 EXPENSED WORKOVER Supplement because tubing below dual packer
was extremely corroded which resulted in a 10 day fishing job. 45.00% 511,000.00
229,950.00 - TIER 2 547450 9 HI A339 A014 GM HIGH ISLAND BLOCK A339 609- N/A
EQUIP UPGRADE & REPLACEMENT INSTALL PREMANENT FLOWLINE. 0.29% 35,000.00 102.72 -
TIER 2 503650 1 BA 397 A PLATFORM GM BRAZOS BLOCK 0397 609-120380 ABANDONMENT
Request to abandon platform except for the wellbore P&A. 40.00% 921,140.00
368,456.00 -

 

 

2 of 2

--------------------------------------------------------------------------------



SCHEDULE "14.1"

ATTACHED TO AND MADE A PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED
JULY 22, 2005, BY AND BETWEEN DEVON ENERGY PRODUCTION COMPANY, L.P. AND DEVON
LOUISIANA CORPORATION AND DEVON ENERGY PETROLEUM PIPELINE COMPANY AS SELLER, AND
MARITECH RESOURCES, INC., AS BUYER

RETAINED LITIGATION

1. Barbara Butler v. Devon Energy Intrastate Pipeline Company, et al., filed
January 18, 2001, in the 16th Judicial District Court, St. Mary Parish, Docket
No. 107026, scheduled for trial December 15, 2005, for personal injuries
sustained, including exposure to toxic chemical, on vessel. Unable to determine
if related to any Devon leases to be acquired.

2. Leon Davis v. Pennzoil Company, et al., filed September 14, 1990, in the 16th
Judicial District Court, Iberia Parish, Docket No. 71396-E, for personal
injuries sustained on unnamed platform. Unable to determine if related to any
Devon leases to be acquired.

3. John J. Thibodeaux v. Pennzoil-Quaker State Company, et al., filed June 11,
2001, in the 16th Judicial District Court, Iberia Parish, Docket No. 95982-H,
for personal injuries sustained resulting from asbestos exposure at numerous
worksites, including a Pennzoil offshore platform. Unable to determine if
related to any Devon leases to be acquired.

4. Phillip Jeffers v. Cal Dive International, Inc. and Devon Louisiana
Corporation, filed June 2, 2003, in the 16th Judicial District Court, St. Mary
Parish, Docket No. 110853, for personal injuries sustained while on vessel that
ran into unlighted structure operated by Devon. Unable to determine if related
to any Devon leases to be acquired.

--------------------------------------------------------------------------------

 